Exhibit 10.59

Powered by Proskauer Commercial Leasing System 1.03
© Proskauer Rose LLP 2002-2004
Patent Pending

LEASE

between

731 OFFICE ONE LLC,

Landlord,

and

CITIBANK, N.A.,

Tenant.

731 Lexington Avenue
New York, New York 10022

as of January ____, 2005

--------------------------------------------------------------------------------



TABLE OF CONTENTS   Article/Section  Page 
Article 1 DEMISE, TERM, FIXED RENT 
2   
1.1
Demise 
2   
1.2
Commencement Date 
2   
1.3
Rent Commencement Date 
2   
1.4
Fixed Rent 
2   
1.5
Payments of Fixed Rent 
2   
1.6
Certain Definitions 
3 
Article 2 ESCALATION RENT 
4   
2.1
Operating Expense Definitions 
4   
2.2
Calculation of Operating Expenses 
8   
2.3
Operating Expense Payment 
11   
2.4
Auditing of Operating Expense Statements 
13   
2.5
Tax Definitions 
14   
2.6
Tax Payment 
16   
2.7
Reductions in Taxes 
17 
Article 3 USE 
19   
3.1
Permitted Use 
19   
3.2
Limitations 
21   
3.3
Bloomberg Lease Restrictions 
21   
3.4
Rules 
22   
3.5
Fire Stairs 
23   
3.6
Risers 
24   
3.7
Tenant's Signs 
24   
3.8
Promotional Displays 
25   
3.9
Antennae Roof Rights 
26   
3.10
Wireless Internet Service 
28   
3.11
Telecommunications Provider/Telephone Closets 
28   
3.12
Access to Beacon Court 
29   
3.13
Lobby Turnstiles 
29   
3.14
Fitness Center 
30   
3.15
Floor Loads 
31 
Article 4 SERVICES 
31   
4.1
Certain Definitions 
31   
4.2
Passenger Elevator Service 
31   
4.3
Freight Elevator Service 
32   
4.4
Heat, Ventilation and Air-Conditioning 
34   
4.5
Cleaning 
35   
4.6
Water 
36   
4.7
Building Employee Listing 
37   
4.8
Building Security 
37   
4.9
Fire System 
38   
4.10
Gas 
39    i


--------------------------------------------------------------------------------



  4.11
Steam 
39    4.12
Operation of Building Systems 
39    4.13
Supplemental HVAC System 
40    4.14
No Other Services 
40    4.15
Labor Harmony 
41  Article 5 ELECTRICITY  41    5.1
Capacity 
41    5.2
Electricity for the Building 
42    5.3
Submetering 
42    5.4
Termination of Electric Service 
43  Article 6 INITIAL CONDITION OF THE PREMISES  44    6.1
Condition of Premises 
44  Article 7 ALTERATIONS  45    7.1
General 
45    7.2
Basic Alterations and Material Alterations 
46    7.3
Approval Process 
46    7.4
Performance of Alterations 
48    7.5
Financial Integrity 
49    7.6
Effect on Building 
50    7.7
Time for Performance of Alterations 
50    7.8
Removal of Alterations and Tenant's Property 
51    7.9
Contractors and Supervision 
52    7.10
Landlord's Expenses 
53    7.11
Pantry 
53    7.12
Window Coverings 
53    7.13
Standby Generator System 
53    7.14
Tenant Fund 
55    7.15
Air-Cooled HVAC Installations 
57    7.16
Initial Alterations Access 
58    7.17
Warranties 
58    7.18
Violations and Landlord Defaults; Tenant's Remedies 
58  Article 8 REPAIRS  59    8.1
Landlord's Repairs 
59    8.2
Tenant's Repairs 
60    8.3
Certain Limitations 
61    8.4
Overtime 
61  Article 9 ACCESS; LANDLORD'S CHANGES  62    9.1
Access 
62    9.2
Landlord's Obligation to Minimize Interference; Repair of Damage 
63    9.3
Reserved Areas 
63    9.4
Ducts, Pipes and Conduits 
64    9.5
Keys 
64    9.6
Landlord's Changes 
64    9.7
Tenant's Access 
65      ii


--------------------------------------------------------------------------------



Article 10 UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE  66   
10.1
Unavoidable Delays 
66   
10.2
Interruption of Services 
66   
10.3
Rent Credit 
67 
Article 11 REQUIREMENTS 
68   
11.1
Tenant's Obligation to Comply with Requirements 
68   
11.2
Landlord's Obligation to Comply with Requirements 
68   
11.3
Tenant's Right to Contest Requirements 
69   
11.4
Requirements During Last Two Years of Term 
69   
11.5
Certificate of Occupancy 
70 
Article 12 QUIET ENJOYMENT 
71   
12.1
Quiet Enjoyment 
71 
Article 13 SUBORDINATION 
71   
13.1
Subordination 
71   
13.2
Terms of Nondisturbance Agreements 
72   
13.3
Attornment 
74   
13.4
Amendments to this Lease 
74   
13.5
Tenant's Estoppel Certificate 
75   
13.6
Landlord's Estoppel Certificate 
75   
13.7
Rights to Cure Landlord's Default 
75   
13.8
Zoning Lot Merger Agreement 
76   
13.9
Existing Mortgages and Existing Superior Leases 
76   
13.10
Condominium 
76   
13.11
Multiple Owners of the Office Unit 
77 
Article 14 INSURANCE 
78   
14.1
Tenant's Insurance 
78   
14.2
Landlord's Insurance 
79   
14.3
Mutual Waiver of Subrogation 
80   
14.4
Evidence of Insurance 
81   
14.5
No Concurrent Insurance 
81   
14.6
Tenant's Obligation to Comply with Landlord's Fire and Casualty 
   

Insurance 
82   
14.7
Tenant's Insurance Proceeds 
82 
Article 15 CASUALTY 
84   
15.1
Notice 
84   
15.2
Landlord's Restoration Obligations 
84   
15.3
Tenant's Restoration Obligations 
85   
15.4
Rent Abatement 
85   
15.5
Landlord's Termination Right 
86   
15.6
Tenant's Termination Right 
87   
15.7
Termination Rights at End of Term 
88   
15.8
No Other Termination Rights 
89 
Article 16 CONDEMNATION 
89   
16.1
Effect of Condemnation 
89 

iii


--------------------------------------------------------------------------------



 
16.2
Condemnation Award 
90   
16.3
Temporary Taking 
91 
Article 17 ASSIGNMENT AND SUBLETTING 
91   
17.1
General Limitations 
91   
17.2
Landlord's Expenses 
93   
17.3
Recapture Procedure 
93   
17.4
Certain Transfer Rights 
95   
17.5
Conditional Approval 
98   
17.6
Deemed Approval 
99   
17.7
Transfer Taxes 
99   
17.8
Transfer Profit 
99   
17.9
Permitted Transfers 
100   
17.10
Special Occupant 
102   
17.11
Recognition Agreements 
103 
Article 18 TENANT'S RIGHT OF FIRST OFFER TO LEASE 
106   
18.1
Right of First Offer 
106   
18.2
Option Notice 
107   
18.3
Option Procedure 
107   
18.4
Certain Limitations 
109   
18.5
Lease Provisions Apply 
110   
18.6
Delivery 
111   
18.7
Special Rules 
111 
Article 19 RENEWAL 
112   
19.1
Renewal Option 
112   
19.2
Partial Renewal Space 
113   
19.3
Lease Provisions Apply 
113 
Article 20 FAIR MARKET RENT 
114   
20.1
Certain Definitions 
114   
20.2
Fair Market Rent Assumptions 
115   
20.3
Fair Market Procedure 
115 
Article 21 DEFAULT

117   
21.1
Events of Default 
117   
21.2
Termination 
118 
Article 22 TENANT'S INSOLVENCY 
118   
22.1
Assignments pursuant to the Bankruptcy Code 
118   
22.2
Replacement Lease 
119   
22.3
Insolvency Events 
120   
22.4
Effect of Stay 
121   
22.5
Rental for Bankruptcy Purposes 
121 
Article 23 REMEDIES AND DAMAGES 
122   
23.1
Certain Remedies 
122   
23.2
No Redemption 
122   
23.3
Calculation of Damages 
123 

  iv


--------------------------------------------------------------------------------



Article 24 LANDLORD'S EXPENSES AND LATE CHARGES  124   
24.1
Landlord's Costs After Event of Default 
124   
24.2
Interest on Late Payments 
124 
Article 25 END OF TERM 
125   
25.1
End of Term 
125   
25.2
Holdover 
125 
Article 26 NO WAIVER 
125   
26.1
No Surrender 
125   
26.2
No Waiver by Landlord 
126   
26.3
No Waiver by Tenant 
126 
Article 27 JURISDICTION 
127   
27.1
Governing Law 
127   
27.2
Submission to Jurisdiction 
127   
27.3
Waiver of Trial by Jury 
127 
Article 28 NOTICES

127   
28.1
Addresses; Manner of Delivery 
127 
Article 29 BROKERAGE 
129   
29.1
Broker 
129 
Article 30 INDEMNITY 
129   
30.1
Tenant's Indemnification of the Landlord Indemnitees 
129   
30.2
Landlord's Indemnification of the Tenant Indemnitees 
130   
30.3
Indemnification Procedure 
131 
Article 31 LANDLORD'S CONSENTS; ARBITRATION 
133   
31.1
Certain Limitations 
133   
31.2
Expedited Arbitration; Tenant's Remedies 
133 
Article 32 ADDITIONAL PROVISIONS 
135   
32.1
Tenant's Property Delivered to Building Employees 
135   
32.2
Not Binding Until Execution 
135   
32.3
No Third Party Beneficiaries 
135   
32.4
Extent of Landlord's Liability 
135   
32.5
Survival 
136   
32.6
Recording 
136   
32.7
Entire Agreement 
136   
32.8
Exhibits 
136   
32.9
Gender; Plural 
136   
32.10
Divisibility 
136   
32.11
Vault Space 
136   
32.12
Adjacent Excavation 
137   
32.13
Captions 
137   
32.14
Parties Bound 
137   
32.15
Authority 
137   
32.16
Rent Control 
138   
32.17
Consequential Damages 
138 

v


--------------------------------------------------------------------------------



  32.18
Tenant's Advertising 
  138  Article 33 TENANT'S BENEFIT PROGRAMS    138 




vi



--------------------------------------------------------------------------------



Index of Defined Terms Term        Page  29th Floor Option Space        106  32
B-J Hourly Rate        33  Abatement Event        67  Abatement Percentage     
  67  Access Agreement        29  Affiliate        3  Aggregate Rental       
103  Alterations        45  Alterations Notice        46  Antennae        26 
Antennae Availability Notice        26  Antennae Commencement Date        27 
Antennae Mast        26  Antennae Mast Mechanical Room        24  Antennae
Notice        26  Antennae Response Notice        26  Antennae Site        26 
Applicable Area        114  Applicable Date        115  Applicable Option Space 
      107  Applicable Rate        3  Applicable Recapture Period        94 
Applicable Terms        103  Appraiser        116  Assessed Valuation        14 
Available Antennae Space        26  Average Cost per Kilowatt Hour        42 
Bankruptcy Code        118  Base Electrical Capacity        41  Base Operating
Expense Year        4  Base Operating Expenses        4  Base Rate        3 
Base Rental Amount        115  Base Tax Floor        14  Base Tax Year       
14  Base Taxes        14  Basic Alteration        46  Basic Alterations
Threshold        46  Basic Sublease Provisions        98  Bloomberg        22 
Bloomberg Lease        22  Bloomberg Primary Competitor        21  Brokers     
  129  Building        1    vii


--------------------------------------------------------------------------------



Building Change        50  Building Hours        31  Building Systems        31 
Business Days        3  By-Laws        71  Casualty Statement        87 
Citigroup        79  Claim        131  Commencement Date        2  Comparable
Space        96  Compliance Challenge        69  Conditional Consent Notice     
  98  Condominium        1  Condominium Board        71  Condominium
Declaration        1  Condominium Documents        71  Condominium Withdrawal   
    77  Construction Union Personnel        33  Consumer Price Index        3 
Control        4  Core Business        142  Day Tank        53  Deficiency     
  123  Disbursement Request        56  Electricity Additional Rent        42 
Escalation Rent        4  Escalation Rent Per Square Foot        68  Event of
Default        117  Excluded Amounts        14  Exclusive Elevator        32 
Expedited Arbitration Proceeding        134  Expiration Date        2  Exterior
Sign        25  Fair Market Rent        114  Final Transaction Documents       
98  Fire Stairs        23  Fitness Center        30  Fixed Expiration Date     
  2  Fixed Rent        2  Governmental Authority        68  Holidays        4 
HVAC        31  HVAC Systems        31  Impeding Building Violation        58 
Impeding Premises Violation        59  Indemnitee        131      viii


--------------------------------------------------------------------------------



Indemnitor        131  Initial Alterations        45  Initial Freight Car       
33  Insolvency Events        121  Institutional Lender        83  Interference
Area        67  Interference Day        67  Landlord        1  Landlord
Indemnitees        130  Landlord Liability Claim        130  Landlord Owners   
    77  Landlord's Award        90  Landlord's Determination        115 
Landlord's Liability Policy        79  Landlord's Property Policy        79 
Landlord's Work        44  Lessor        71  License Fee        27  Life Safety
System Alteration        52  Lobby Sign        24  Long-Term Sublease        94 
Mailroom        19  Major Sublease        104  Major Sublease Guarantor       
105  Major Sublease Unit        105  Mast Manager        27  Material
Alteration        46  Maximum Disbursement Amount        56  Minimum Demise
Requirement        4  Minimum Occupancy Requirement        4  Mortgage       
72  Mortgagee        72  Nondisturbance Agreement        72  Occupancy
Agreement        92  Office Unit        1  Office Unit One        1  Office Unit
One Owner        1  Office Units        1  Operating Expense Payment        8 
Operating Expense Statement        8  Operating Expense Year        8  Operating
Expenses        5  Option        107  Option Cutoff Date        109  Option
Notice        107  Option Response Notice        108      ix


--------------------------------------------------------------------------------



Option Space        106  Option Space Commencement Date        111  Option Term 
      107  Overtime Periods        31  Partial Renewal Space        113 
Permitted Antennae        26  Permitted Party        92  Person        4 
Post-Possession Premises        44  Predecessor Tenant        119  Premises     
  1  Proceeds        10  Proposed Transfer Terms        98  Prospective
Operating Statement        11  Qualified Alteration        52  Qualified Tax
Benefits        15  Real Property        1  Recapture Procedure        93 
Recapture Space        93  Recapture Termination        94  Recapture
Termination Notice        94  Recognition Agreement        105  Recognition
Effective Date        105  Removed Space        113  Renewal Notice        113 
Renewal Option        112  Renewal Premises        113  Renewal Term        112 
Rent Commencement Date        2  Rent Notice        115  Rent Per Square Foot   
    67  Rentable Area        4  Rental        2  Rental Value        114 
Requirements        68  Reserved Areas        63  Residential Unit        1 
Risers        24  Rules        22  Scheduled Option Space Commencement Date     
  107  Second Bite Date        88  Second Bite Notice        88  Secondary
Freight Car        33  Secure Areas        64  Self Insurance Programs       
79  Settlement        132      x 4366/75979-100 NYLIB1/1797569v18         


--------------------------------------------------------------------------------



Soft Costs    55  Special Occupant    102  Specialty Alterations    45  Standby
Generator System    53  Steam Additional Rent    39  Storage Space    19 
Substantial Completion    45  Successor    72  Successor Limitation Items    74 
Superior Lease    72  Tax Payment    15  Tax Statement    15  Tax Year    16 
Taxes    15  Tenant    1  Tenant Fund    55  Tenant Indemnitees    130  Tenant
Liability Claim    129  Tenant Obligor    121  Tenant's Determination    115 
Tenant's Liability Policy    78  Tenant's Operating Expense Share    8  Tenant's
Property    46  Tenant's Property Policy    78  Tenant's Signs    25  Tenant's
Tax Share    16  Term    2  Terrorism Insurance    79  Transfer    91  Transfer
Date    93  Transfer Expenses    94  Transfer Inflow    100  Transfer Notice   
93  Transfer Outflow    100  Transfer Profit    99  Transferee    94 
Transferor    92  Unamortized Alterations Cost    83  Unamortized Tenant Fund
Amount    84  Unavoidable Delay    66  Unit One Option Space    107  Usable
Area    4  Utility Company    43  Work Access    62 




xi



--------------------------------------------------------------------------------



EXHIBITS  Exhibit "A" 
Premises 
Exhibit "3.3-1" 
Bloomberg Primary Competitors 
Exhibit "3.3-2" 
Modification of List of Bloomberg Primary Competitors 
Exhibit "3.4-1" 
Rules 
Exhibit "3.4-2" 
Alterations Rules 
Exhibit "3.6" 
Risers 
Exhibit "3.7-1" 
Lobby Sign 
Exhibit "3.7-2" 
Exterior Sign 
Exhibit "3.11" 
Telephone/Electric Closets 
Exhibit "3.12" 
Access Agreement 
Exhibit "3.13" 
Lobby Turnstiles Location 
Exhibit "3.14" 
Fitness Center Plans and Specifications 
Exhibit "3.15" 
Floor Loads 
Exhibit "4.2-1" 
Passenger Elevator Locations 
Exhibit "4.2-2" 
Passenger Elevator Specifications 
Exhibit "4.3" 
Freight Elevator 
Exhibit "4.4" 
HVAC Specifications 
Exhibit "4.5" 
Cleaning Specifications 
Exhibit "4.9" 
Class "E" System Connection Points 
Exhibit "6.1(B)" 
Landlord's Work 
Exhibit "7.3(F)" 
Alterations Approved in Concept 
Exhibit "7.13(A)" 
Standby Generator System Specifications 
Exhibit "7.15" 
Location of Supplemental HVAC System 
Exhibit "8.2" 
Distribution Portion of Buildings Systems in Premises 
Exhibit "13.1" 
Condominium Non-Disturbance Agreement 


xii 


--------------------------------------------------------------------------------



Exhibit "13.9" 
Mortgages and Superior Leases 
Exhibit "17.11" 
Recognition Agreement 
Exhibit "18.1" 
Option Space 
Exhibit "19.2" 
Partial Renewal Space 




xiii



 

--------------------------------------------------------------------------------

THIS LEASE, dated as of the ______ day of January, 2005, by and between 731
OFFICE ONE LLC, a Delaware limited liability company, having an address c/o
Alexander's Inc., 888 Seventh Avenue, New York, New York 10019, as landlord, and
CITIBANK, N.A., a national banking association, having an address at One Court
Square, 8th Floor, Zone 1, Long Island City, New York 11120, as tenant (the
Person that holds the interest of the landlord hereunder at any particular time
being referred to herein as "Landlord"; subject to Section 17.1(G) hereof, the
Person that holds the interest of the tenant hereunder at any particular time
being referred to herein as "Tenant").

W I T N E S S E T H:

WHEREAS, pursuant to a Declaration of Beacon Court Condominium, dated as of
December 4, 2003, the ownership of the fee interests in the land and building
(the "Building"; such land and building being referred to herein, collectively,
as the "Real Property") described therein was submitted to a condominium form of
ownership in accordance with Article 9.1(B) of the New York Real Property Law
(the Beacon Court Condominium being referred to herein as the "Condominium";
such declaration, as may be amended from time to time, being referred to herein
as the "Condominium Declaration");

WHEREAS, the Building is known by the street address of 731 Lexington Avenue,
New York, New York;

WHEREAS, the Condominium is comprised of a retail unit, various residential
units (collectively, the "Residential Unit"), and two (2) office units
(collectively, the "Office Units");

WHEREAS, the Office Units are comprised of (i) an office unit (the "Office Unit
One"), which includes, together with certain other space in the Building, the
seventeenth (17th) through the twentieth (20th) floors of the Building (the
owner, from time to time, of the Office Unit One being referred to herein as the
"Office Unit One Owner"), and (ii) an additional office unit (the "Office
Unit"), which includes, together with certain other space in the Building, the
twenty-first (21st) through the twenty-ninth (29th) floors of the Building; and

WHEREAS, Landlord wishes to demise and let unto Tenant, and Tenant wishes to
hire and take from Landlord, on the terms and subject to the conditions set
forth herein, the premises as shown on Exhibit "A" attached hereto and made a
part hereof on lower level 3, the twenty-first (21st), twenty-second (22nd),
twenty-third (23rd), twenty-fourth (24th), twenty-fifth (25th), twenty-sixth
(26th), twenty-seventh (27th) and twenty-eighth (28th) floors of the Building
(such premises being referred to herein collectively as the "Premises").

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Landlord and Tenant hereby agree as follows:

 

 

1

 



 

--------------------------------------------------------------------------------

Article 1

DEMISE, TERM, FIXED RENT

 

1.1.

Demise.

Subject to the terms hereof, Landlord hereby leases to Tenant and Tenant hereby
hires from Landlord the Premises for the term to commence on the Commencement
Date and to end on the day immediately preceding the date that is ten (10) years
after the Rent Commencement Date (the "Fixed Expiration Date"; the Fixed
Expiration Date, or such earlier or later date that the term of this Lease
expires or otherwise terminates pursuant to the terms hereof (including, without
limitation, Article 19 hereof) or pursuant to applicable Requirements, being
referred to herein as the "Expiration Date"; the term commencing on the
Commencement Date and ending on the Expiration Date being referred to herein as
the "Term").

 

1.2.

Commencement Date.

(A)      Landlord shall deliver to Tenant vacant and exclusive possession of the
Premises on the date hereof (the "Commencement Date").

(B)      The term "Rental" shall mean, collectively, the Fixed Rent, the
Escalation Rent and the additional rent payable by Tenant to Landlord hereunder.

 

1.3.

Rent Commencement Date.

The term "Rent Commencement Date" shall mean December 15, 2005.

 

1.4.

Fixed Rent.

The annual fixed rent for the Premises (the annual fixed rent payable hereunder
for the Premises at any particular time being referred to herein as the "Fixed
Rent") shall be:

(1)       Thirteen Million Twenty-Four Thousand Dollars and No Cents
($13,024,000.00) ($1,085,333.33 per month) for the period commencing on the Rent
Commencement Date and ending on the day immediately preceding the date that is
five (5) years after the Rent Commencement Date; and

(2)       Thirteen Million Nine Hundred Four Thousand Dollars and No Cents
($13,904,000.00) ($1,158,666.67 per month) for the period commencing on the date
that is five (5) years after the Rent Commencement Date and ending on the Fixed
Expiration Date.

 

1.5.

Payments of Fixed Rent.  

(A)      Tenant shall pay the Fixed Rent in lawful money of the United States of
America that is legal tender in payment of all debts and dues, public and
private, at the time of payment, in equal monthly installments, in advance, on
the first (1st) day of each calendar month during the Term commencing on the
Rent Commencement Date, at the office of Landlord or such other place as
Landlord may designate from time to time on at least thirty (30) days of

 

 

2

 



 

--------------------------------------------------------------------------------

advance notice to Tenant, without any set-off, offset, abatement or deduction
whatsoever (except to the extent otherwise expressly set forth herein).

(B)      Tenant shall pay the Fixed Rent when due only by electronic funds
transfer to an account designated from time to time by Landlord on at least
thirty (30) days of advance notice to Tenant (and shall not be permitted to pay
the Fixed Rent by check).

(C)      If the Rent Commencement Date is not the first (1st) day of a calendar
month, then (x) the Fixed Rent due hereunder for the calendar month during which
the Rent Commencement Date occurs shall be adjusted appropriately based on the
number of days in such calendar month, and (y) Tenant shall pay to Landlord such
amount (adjusted as aforesaid for such calendar month) on the Rent Commencement
Date. If the Expiration Date is not the last day of a calendar month, then the
Fixed Rent due hereunder for the calendar month during which the Expiration Date
occurs shall be adjusted appropriately based on the number of days in such
calendar month.

 

1.6.

Certain Definitions.  

(A)      The term "Affiliate" shall mean a Person that (1) Controls, (2) is
under the Control of, or (3) is under common Control with, the Person in
question.

(B)      The term "Applicable Rate" shall mean, at any particular time, the
lesser of (x) three hundred (300) basis points above the Base Rate at such time,
and (y) the maximum rate permitted by applicable law at such time.

(C)      The term "Base Rate" shall mean the rate of interest announced publicly
from time to time by Citibank, N.A., or its successor, as its "prime lending
rate" (or such other term as may be used by Citibank, N.A. (or its successor),
from time to time, for the rate presently referred to as its "prime lending
rate").

(D)      The term "Business Days" shall mean all days, excluding Saturdays,
Sundays and Holidays.

(E)       The term "Consumer Price Index" shall mean the Consumer Price Index
for All Urban Consumers published by the Bureau of Labor Statistics of the
United States Department of Labor, All Items (1982-84 = 100), seasonally
adjusted, for the most specific area that includes the location of the Building
(currently New York – Northern New Jersey – Long Island, N.Y. – NJ – CT – PA),
or any successor index thereto. If the Consumer Price Index is converted to a
different standard reference base or otherwise revised, then the determination
of adjustments provided for herein shall be made with the use of such conversion
factor, formula or table for converting the Consumer Price Index as may be
published by the Bureau of Labor Statistics or, if said Bureau does not publish
such conversion factor, formula or table, then with the use of such conversion
factor, formula or table as may be published by Prentice-Hall, Inc. or any other
nationally recognized publisher of similar statistical information. If the
Consumer Price Index ceases to be published, and there is no successor thereto,
then Landlord and Tenant shall use diligent efforts, in good faith, to agree
upon a substitute index for the Consumer Price Index. Either party shall have
the right to submit the issue of the designation of such substitute index to an
Expedited Arbitration Proceeding.

 

 

3

 



 

--------------------------------------------------------------------------------

(F)       The term "Control" shall mean the direct or indirect ownership of more
than thirty percent (30%) of the outstanding voting stock of a corporation or
other majority equity interest if not a corporation together with the possession
of power to direct or cause the direction of the management and policy of such
corporation or other entity, whether through the ownership of voting securities,
by statute or by contract (it being agreed that if a Person is the largest
shareholder of a public corporation and owns or has voting control over not less
than twenty-five (25%) of all of the then voting stock of such corporation, then
such Person shall be deemed to "Control" such corporation).

(G)      The term "Escalation Rent" shall mean the Rental payable to Landlord
under Article 2 hereof.

(H)      The term "Holidays" shall mean all days (other than Saturdays and
Sundays) observed as legal holidays by the New York Stock Exchange.

(I)        The term "Minimum Demise Requirement" shall mean the requirement that
this Lease demises at least eighty-eight thousand (88,000) square feet of
Rentable Area.

(J)       The term "Minimum Occupancy Requirement" shall mean the requirement
that Tenant (or an Affiliate of Tenant) occupies at least eighty-eight thousand
(88,000) square feet of Rentable Area that is demised by this Lease for the
conduct of business.

(K)      The term "Person" shall mean any natural person or persons or any legal
form of association, including, without limitation, a partnership, a limited
partnership, a corporation, and a limited liability company.

(L)       The term "Rentable Area" shall mean, with respect to a particular
floor area, the rentable square foot area thereof, as determined in accordance
with the standards that the parties used to calculate that the rentable square
foot area of the Premises is one hundred seventy-six thousand (176,000) square
feet in the aggregate, comprised of twenty-two thousand (22,000) square feet
with respect to each full floor of the Premises.

(M)     The term "Usable Area" shall mean, with respect to a particular floor
area, the usable area thereof, as determined in accordance with The Recommended
Method of Floor Measurement of Office Buildings, Effective January 1, 1987, as
published by The Real Estate Board of New York, Inc.

Article 2

ESCALATION RENT

 

2.1.

Operating Expense Definitions.

(A)      The term "Base Operating Expenses" shall mean the Operating Expenses
for the Base Operating Expense Year.

(B)      The term "Base Operating Expense Year" shall mean the 2005 calendar
year.

 

 

4

 



 

--------------------------------------------------------------------------------

(C)      The term "Operating Expenses" shall mean, subject to the terms of this
Section 2.1 and to Section 2.2(F) hereof, the expenses paid or incurred by or on
behalf of Landlord in insuring, maintaining, repairing, managing and operating
the Office Unit (and employing personnel therefor) as determined in accordance
with generally accepted accounting principles, consistently applied. Operating
Expenses shall include, without limitation, the common charges assessed by the
Condominium Board and that are fairly allocated to the Office Unit (but only to
the extent that the costs and expenses that comprise such common charges would
not have been otherwise excluded from Operating Expenses in accordance with the
terms hereof). Operating Expenses shall exclude:

 

(1)

Taxes,

 

(2)

Excluded Amounts,

(3)       subject to Section 2.2(F) hereof, payments of interest or principal in
respect of Landlord's debt (including, without limitation, any debt that is
secured by Mortgages),

(4)       expenses that relate to leasing space in the Office Unit (including,
without limitation, the cost of tenant improvements, the cost of rent
concessions, advertising expenses, leasing commissions and the cost of lease
buy-outs),

(5)       expenses that Landlord incurs in selling, purchasing or refinancing
the Office Unit,

(6)       the cost of any repairs, replacements or improvements to the Office
Unit that are required to be capitalized by generally accepted accounting
principles (except as otherwise provided in Section 2.2(F) hereof),

 

(7)

depreciation expense (subject, however, to Section 2.2(F) hereof),

(8)       the cost of electricity that is furnished to the portions of the
Office Unit that Landlord has leased or that Landlord is offering for lease (it
being understood that Operating Expenses may include the cost of electricity
that is required to operate the Building Systems),

(9)       salaries and the cost of benefits in either case for personnel above
the grade of building manager,

(10)     rent paid or payable under Superior Leases (other than in the nature of
additional rent consisting of taxes or operating expenses, but only to the
extent that such taxes or operating expenses would not have been otherwise
excluded from Taxes or Operating Expenses in accordance with the terms hereof),

(11)     subject to Section 2.2 hereof, any expense for which Landlord is
otherwise compensated (other than by virtue of other tenants in the Office Unit
making payments to Landlord for Operating Expenses as escalation rental) or for
which Landlord receives insurance or condemnation proceeds,

 

 

5

 



 

--------------------------------------------------------------------------------

(12)     the cost of providing any level of service that exceeds the level of
service that Landlord furnishes to Tenant hereunder,

(13)      the cost of remedying defects in the initial construction of the
Building,

(14)     legal fees and disbursements that are paid or incurred in connection
with the negotiation of, or disputes arising out of, any lease for space in the
Office Unit,

(15)     costs that Landlord incurs in restoring the Building after the
occurrence of a fire or other casualty or after a partial condemnation thereof,

(16)     advertising and promotional costs that are paid or incurred for the
Building,

(17)     any fee or expenditure that is paid or payable to any Affiliate of
Landlord to the extent that such fee or expenditure exceeds the amount that
would be reasonably expected to be paid in the absence of such relationship,
including, without limitation, management fees paid (or treated as paid) to any
Affiliate of Landlord,

(18)     interest, penalties and late charges that in either case are paid or
incurred as a result of late payments made by Landlord,

(19)     fees, dues and other contributions paid by or on behalf of Landlord or
Landlord’s Affiliates to civic or other real estate organizations,

(20)     the cost of any alterations, additions, changes, replacements and
improvements that are made solely in order to prepare space for occupancy by a
new tenant (including Tenant) and any contribution or concession by Landlord to
such tenant in connection therewith,

(21)     the cost of heating, air-conditioning and ventilation during overtime
periods for any tenants or occupants of the Unit or the Building (including
Tenant),

(22)     the cost of operating and providing freight elevator service and
loading dock security during overtime periods for any tenants or occupants of
the Unit or the Building (including Tenant),

(23)     costs of acquiring, leasing, insuring, restoring, removing or replacing
sculptures and paintings that are deemed to be “fine art” except to the extent
required by Requirements (rather than decorative art work customarily found in
buildings comparable to the Building),

(24)     payments of any amounts to any person (including Tenant) seeking
recovery for negligence or other torts committed by Landlord or the Condominium
Board,

(25)     costs relating to withdrawal liability or unfunded pension liability
under the Multi-Employer Pension Plan Act or similar Requirement,

 

 

6

 



 

--------------------------------------------------------------------------------

(26)     the cost of installing, operating and maintaining any specialty
facility, such as an observatory, lodging, broadcasting facilities, luncheon
club, athletic or recreational club, child care facility, auditorium, cafeteria
or dining facility, conference center or similar facilities,

(27)     any compensation paid to clerks, attendants or other persons in
commercial concessions or any parking facility located in the Office Unit or the
Building operated by Landlord or the Condominium Board,

(28)     costs incurred by Landlord or the Condominium Board which result from
Landlord’s or any tenant’s breach of a lease (including this Lease) or
Landlord’s or the Condominium Board’s tortious or negligent conduct,

(29)     the cost of operating the entity that constitutes Landlord or the
Condominium Board (as opposed to the costs of operating and maintaining the
Office Unit and the Building), including accounting fees, legal fees and any
costs incurred by Landlord or the Condominium Board in disputes with (a)
Building employees, (b) Persons employed by Landlord or the Condominium Board
that are not engaged in Building operations, or (c) any Superior Lessor or
Mortgagee,

 

(30)

charitable and political contributions,

(31)     costs to comply with any violation of Requirements noted against the
Real Property as of the date hereof or insurance requirements in effect on the
date hereof, or to correct any condition that would constitute a Landlord
misrepresentation under this Lease,

(32)     fines or penalties (except for fines or penalties relating to minor,
common infractions, such as sidewalk violations),

(33)     costs and expenses incurred by Landlord in connection with any
obligation of Landlord to indemnify any tenant or occupant of the Office Unit or
the Building (including Tenant) pursuant to its lease or otherwise,

(34)     costs incurred with respect to removal or encapsulation or other
treatment of hazardous materials (unless such hazardous materials were
introduced to the Building by Tenant or anyone claiming by through or under
Tenant), but excepting costs of normal and customary testing and monitoring,

(35)     lease payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased (except to the
extent otherwise expressly provided herein),

(36)     common charges of the Condominium, if and to the extent that such
common expenses duplicate or are in excess of amounts otherwise includable in
Operating Expenses in accordance with this Lease (i.e., the determination of
whether and to what extent an item of expense is includable as an Operating
Expense in accordance with the terms and conditions of this Lease shall be made
without regard to whether the amount of such item is payable by Landlord as part
of common charges or directly to another Person), and

 

 

7

 



 

--------------------------------------------------------------------------------

(37)     costs expressly excluded from Operating Expenses by any other provision
of this Lease.

No item of expense shall be counted more than once either as an inclusion in
Operating Expenses or as an exclusion from Operating Expenses (including,
without limitation, by reason of any potential duplication of functions, if any,
performed by employees of Landlord and employees of the Condominium). If (x)
pursuant to Section 14.2(A) hereof, Landlord obtains Terrorism Insurance as part
of Landlord's Property Policy in any Operating Expense Year subsequent to the
Base Operating Expense Year, and (y) Operating Expenses for the Base Operating
Expense Year did not include a charge for Terrorism Insurance for the entire
Base Operating Expense Year, then Landlord shall have the right to include the
costs of obtaining such Terrorism Insurance in any Operating Expense Year
subsequent to the Base Operating Expense Year only if, for purposes of
calculating the Operating Payment for such Operating Expense Year, the Base Year
Operating Expenses are increased to include a charge for Terrorism Insurance
(which charge shall be reasonably determined to be the charge that Landlord
would have paid for such Terrorism Insurance if Landlord had obtained such
Terrorism Insurance during the Base Operating Expense Year) for the entire Base
Operating Expense Year.

(D)      The term "Operating Expense Payment" shall mean, with respect to any
Operating Expense Year, the product obtained by multiplying (i) the excess (if
any) of (A) the Operating Expenses for such Operating Expense Year, over (B) the
Base Operating Expenses, by (ii) Tenant's Operating Expense Share.

(E)       The term "Operating Expense Statement" shall mean a statement that
shows the Operating Expense Payment for a particular Operating Expense Year.

(F)       The term "Operating Expense Year" shall mean the Base Operating
Expense Year and each subsequent calendar year.

(G)      The term "Tenant's Operating Expense Share" shall mean, subject to the
terms hereof, ninety-two and five hundred twenty-seven one-thousandths percent
(92.527%).

 

2.2.

Calculation of Operating Expenses.

(A)      If, during any Operating Expense Year, (i) any rentable space in the
Office Units shall be vacant or unoccupied, and/or (ii) the tenant or occupant
of any space in the Office Units undertook to perform work or services therein
in lieu of having Landlord, the Office Unit One Owner, or the Condominium Board,
as the case may be, perform the same and the cost thereof would otherwise have
been included in Operating Expenses, then, in any such event, the Operating
Expenses for such Operating Expense Year which would vary with the percentages
of occupancy of the Office Units or the percentages of tenants or occupants for
which work or services are performed by Landlord, the Office Unit One Owner, or
the Condominium Board, as the case may be, shall be reasonably adjusted to
reflect as closely as possible the variable Operating Expenses that actually
would have been incurred if such space in the Office Unit had been occupied or
if Landlord, the Office Unit One Owner, or the Condominium Board, as the case
may be, had performed such work or services (for example, if, during an
Operating Expense Year, fifty percent (50%) of the rentable space in the Office
Unit was vacant and as a result

 

 

8

 



 

--------------------------------------------------------------------------------

thereof Landlord’s actual cost of providing base building cleaning to rentable
space in the Office Unit was reduced by forty percent (40%) rather than fifty
percent (50%) due to economies of scale or for any other reason, then the line
item for base building cleaning provided to the rentable space in the Office
Unit for such Operating Expense Year would be increased by the same forty (40%)
percent, rather than fifty (50%) percent, to reflect as closely as possible the
variable Operating Expenses that actually would have been incurred if such space
had been occupied for the entire Operating Expense Year). The provisions of this
Section 2.2(A) shall not be applicable to the Base Operating Expense Year except
as otherwise provided in Section 2.2(B) hereof.

(B)      Landlord and Tenant acknowledge that the Office Unit will be unoccupied
for a substantial portion of the Base Operating Expense Year and that the
Building will not be fully occupied for a substantial portion of the Base
Operating Expense Year. Accordingly, Landlord and Tenant agree that the Base
Operating Expenses shall be recalculated promptly following the expiration of
the Operating Expense Year that constitutes calendar year 2006 to an amount
equal to the actual Operating Expenses incurred by Landlord for the Operating
Expense Year that constitutes calendar year 2006 (as same may be adjusted in
accordance with the provisions of Section 2.2(A) hereof), reduced by any
identifiable percentage increases in such Operating Expenses, on an item-by-item
basis, from the Base Year Operating Expenses to the Operating Expense Year that
constitutes calendar year 2006 (for example, if Landlord pays $105.00 for a
particular Operating Expense in the Operating Expense Year that constitutes
calendar year 2006 and Landlord’s cost for such particular Operating Expense
increased by five percent (5%) from the Base Operating Expense Year to the
Operating Expense Year that constitutes calendar year 2006, then the amount
included in Base Operating Expenses for such particular Operating Expense shall
be $100.00). Tenant shall have the right to audit and challenge the calculation
of Base Operating Expenses provided for in this Section 2.2(B) hereof in
accordance with the provisions of Section 2.4 hereof. Tenant acknowledges that
Landlord may require Tenant to pay Operating Expenses for the Operating Expense
Year that constitutes calendar year 2006 pursuant to a Prospective Operating
Statement, in which event the Base Operating Expenses that are a part of the
calculation of the Operating Payment set forth therein shall be calculated
pursuant to Section 2.2(A) hereof, subject to adjustment following the
expiration of the Operating Expense Year that constitutes calendar year 2006 in
accordance with the terms of this Section 2.2(B).

(C)      Landlord and Tenant acknowledge that the common charges assessed by the
Condominium Board are allocated to the Office Unit (and, accordingly, included
in Operating Expenses) based upon methods of allocation set forth in the
Condominium Documents, and that such allocations may change as the Building
develops an operating history to reflect a more fair allocation of such common
charges. Accordingly, Landlord and Tenant each agree that if, in calendar year
2006 or calendar year 2007, (i) an allocation (or method of allocation) of a
particular common charge changes from the particular allocation (or method of
allocation) used in the Base Operating Expense Year (i.e., calendar year 2005),
and (ii) such allocation (or method of allocation) impacts Operating Expenses
(including Base Operating Expenses), then Base Operating Expenses shall be
recalculated to reflect such change in allocation (or method of allocation) as
if such allocation (or method of allocation) had originally been used to
calculate Base Operating Expenses. Landlord and Tenant each acknowledge that
pursuant to Section 2.1(C) hereof, Operating Expenses may include common charges
assessed

 

 

9

 



 

--------------------------------------------------------------------------------

against the Office Unit only to the extent that they are fairly allocated to the
Unit and would not have been otherwise excluded from Operating Expenses in
accordance with the terms of this Article 2. Accordingly, notwithstanding the
fact that Landlord may be bound by certain allocations and methods of allocation
pursuant to the Condominium Documents, Tenant shall have the right to audit and
challenge the inclusion of common charges assessed by the Condominium Board in
any Operating Expense Statement in accordance with the provisions of Section 2.4
hereof. Tenant shall also have the right to audit and challenge the calculation
of Base Operating Expenses provided for in this Section 2.2(C) hereof in
accordance with the provisions of Section 2.4 hereof.

(D)      If (i) Landlord includes an expense in Operating Expenses for a
particular Operating Expense Year, and (ii) Landlord receives insurance
proceeds, warranty proceeds or other proceeds (collectively, "Proceeds") as
reimbursement for such expense in a subsequent Operating Expense Year, then
Landlord shall deduct such Proceeds from Operating Expenses in the Operating
Expense Year during which Landlord receives such Proceeds (without making a
corresponding reduction in the Operating Expenses for the Operating Expense Year
during which Landlord incurred such expense, except if Landlord incurred such
expense in the last full Operating Expense Year that occurs during the Term or
the last partial Operating Expense Year that occurs during the Term) (it being
understood that such deduction shall not exceed the amount of the expense that
Landlord previously included in Operating Expenses); provided, however, that if
Landlord receives such Proceeds in any Operating Expense Year prior to the
Operating Expense Year that constitutes calendar year 2008 for an expense that
Landlord included in Base Operating Expenses, then Landlord shall have the right
to deduct such Proceeds (in an amount that does not exceed the applicable
expense) from Base Operating Expenses (rather than deducting such Proceeds from
Operating Expenses for the Operating Expense Year during which Landlord receives
such Proceeds), in which case Tenant shall pay to Landlord the additional
Operating Expense Payment for each preceding Operating Expense Year that derives
from such reduction in the Base Operating Expenses, on or prior to the thirtieth
(30th) day after the date that Landlord gives Tenant an invoice therefore,
together with reasonable supporting documentation.

(E)       Landlord shall have the right to include in Operating Expenses, for
the electricity supplied to the Building Systems and other common elements of
the Building that in either case benefit the Office Unit, an amount equal to the
product obtained by multiplying (i) the Average Cost per Kilowatt Hour, by
(ii) the number of kilowatt hours of electricity used by the Building Systems
and the other common elements of the Building that in either case benefit the
Office Unit for the applicable period (as registered on a submeter or submeters,
or, at Landlord's option, as determined by a survey prepared by an independent
and reputable electrical consultant) (it being understood that such number of
kilowatt hours as described in clause (ii) above shall not include the number of
kilowatt hours that are attributable to the operation of the Building Systems to
the extent that Tenant (or other tenants in the Building) make separate payment
to Landlord therefor), including, without limitation, separate payments for the
delivery of condenser water, overtime HVAC and overtime freight elevator
service.

(F)       If (i) Landlord makes an improvement to the Office Unit or a
replacement of equipment at the Office Unit in either case in connection with
the maintenance, repair, management or operation thereof, (ii) generally
accepted accounting principles require Landlord

 

 

10

 



 

--------------------------------------------------------------------------------

to capitalize the cost of such improvement or such replacement, and (iii) such
improvement or replacement is made (a) to comply with a Requirement that is
first enacted after the date hereof or that the applicable Governmental
Authority enforces in a different manner (by more than a de minimis extent)
after the date hereof, if such Requirement was enacted prior to the date hereof,
or (b) for the purpose of saving or reducing Operating Expenses (such as, for
example, an improvement that reduces labor costs), then Landlord shall include
in Operating Expenses for each Operating Expense Year the amount that amortizes
the cost of such improvement or such replacement, together with interest thereon
calculated at the Base Rate, in equal annual installments over the useful life
of such improvement or such equipment as determined in accordance with generally
accepted accounting principles (until the cost of such improvement or such
equipment is amortized fully); provided, however, that for any such improvement
or replacement that Landlord makes for the purpose of saving or reducing
Operating Expenses (and that Landlord does not make to comply with a Requirement
as aforesaid), the aforesaid amount that Landlord includes in Operating Expenses
for any particular Operating Expense Year shall not exceed the amount of the
reduction in other Operating Expenses for such Operating Expense Year that
derives from such improvement or such replacement.

 

2.3.

Operating Expense Payment.  

(A)      Landlord may render to Tenant at any time from and after the Rent
Commencement Date an Operating Expense Statement for an Operating Expense Year.
Landlord’s failure to render an Operating Statement to Tenant during or with
respect to any Operating Expense Year shall not prejudice Landlord’s right to
render an Operating Statement during or with respect to any other Operating
Expense Year, and shall not limit or impair Tenant’s obligation to pay the
Operating Payment for any Operating Expense Year, except that if Landlord
renders an Operating Statement to Tenant with respect to any Operating Expense
Year more than two (2) years after the last day thereof, then Tenant shall not
be obligated to make an Operating Payment in respect of such Operating Expense
Year.

(B)      No later than thirty (30) days after the date on which Landlord
delivers to Tenant an Operating Statement, Tenant shall pay to Landlord the
Operating Payment shown thereon to be due for the Operating Expense Year covered
thereby.

(C)      Subject to the terms of this Section 2.3, Landlord shall have the
right, from time to time, to give an Operating Statement to Tenant, on a
prospective basis, for an Operating Expense Year, based on Landlord’s reasonable
good faith estimate of Operating Expenses for such Operating Expense Year. In no
event may any such estimate of Operating Expenses exceed, by more than eight
percent (8%), the actual Operating Expenses for the immediately preceding
Operating Expense Year, if any; provided, however, that such estimate may exceed
such actual Operating Expenses by more than eight percent (8%) to the extent
Landlord has included in such estimate a bona fide liquidated payment
(constituting an Operating Expense) which Landlord expects to make during the
Operating Expense Year covered thereby (any such Operating Statement that
Landlord gives to Tenant on a prospective basis as contemplated by this
Section 2.3(C) being referred to herein as a “Prospective Operating Statement”).
If Landlord gives to Tenant a Prospective Operating Statement, then Tenant shall
pay to Landlord, on a monthly basis, as additional rent, on account of the
Operating Payment due hereunder for such Operating Expense Year, an amount equal
to Landlord’s reasonable good faith estimate of

 

 

11

 



 

--------------------------------------------------------------------------------

monthly Operating Expenses as shown on such Prospective Operating Statement.
Tenant shall make such monthly payments to Landlord for the period, and in the
amounts, as reflected on the applicable Prospective Operating Statement. Tenant
shall pay to Landlord the amount stated in any such Prospective Operating
Statement on or prior to the thirtieth (30th) day after the date that Landlord
gives such Prospective Operating Statement to Tenant.

(D)      If Landlord gives to Tenant a Prospective Operating Statement, then
Landlord shall also provide to Tenant, within one hundred eighty (180) days
after the last day of the Operating Expense Year covered by such Prospective
Operating Statement, an Operating Statement for such Operating Expense Year. If
the aggregate amount of the Operating Payment as reflected on such Operating
Statement exceeds the aggregate amount of the aforesaid monthly installments
that Tenant pays to Landlord pursuant to the Prospective Operating Statement,
then Tenant shall pay to Landlord the amount of such excess not later than the
thirtieth (30th) day after the date that Landlord gives such Operating Statement
to Tenant. If the aggregate amount of the aforesaid monthly installments that
Tenant pays to Landlord pursuant to the Prospective Operating Statement exceeds
the aggregate amount of the Operating Payment as reflected on such Operating
Statement, then Landlord shall pay promptly to Tenant the amount of such excess.
If the aggregate amount of the aforesaid monthly installments that Tenant pays
to Landlord pursuant to the Prospective Operating Statement exceeds the
aggregate amount of the Operating Payment as reflected on such Operating
Statement by an amount greater than ten percent (10%) of the amount of such
Operating Payment, then Landlord shall also pay to Tenant an amount equal to
interest computed at the Applicable Rate on the amount of such excess from the
date that the aggregate amount of the monthly payments made by Tenant to
Landlord pursuant to the Prospective Operating Statement first exceeded such
Operating Payment until the date that Landlord pays such excess to Tenant.
Landlord’s obligations with respect to any refund payable to Tenant under this
Section 2.3(D) shall survive the expiration or earlier termination of this
Lease.

(E)       If the Rent Commencement Date occurs later than the first (1st) day of
the Operating Expense Year that immediately succeeds the Base Operating Expense
Year, then the Operating Expense Payment for the Operating Expense Year during
which the Rent Commencement Date occurs shall be an amount equal to the product
obtained by multiplying (X) the Operating Expense Payment that would have been
due hereunder if the Rent Commencement Date was the first (1st) day of such
Operating Expense Year, by (Y) a fraction, the numerator of which is the number
of days in the period beginning on the Rent Commencement Date and ending on the
last day of such Operating Expense Year, and the denominator of which is three
hundred sixty-five (365) (or three hundred sixty-six (366), if such Operating
Expense Year is a leap year).

(F)       If the Expiration Date is not the last day of an Operating Expense
Year, then the Operating Expense Payment for the Operating Expense Year during
which the Expiration Date occurs shall be an amount equal to the product
obtained by multiplying (X) the Operating Expense Payment that would have been
due hereunder if the Expiration Date was the last day of such Operating Expense
Year, by (Y) a fraction, the numerator of which is the number of days in the
period beginning on the first (1st) day of such calendar year and ending on the
Expiration Date, and the denominator of which is three hundred sixty-five (365)
(or three hundred sixty-six (366), if such Operating Expense Year is a leap
year).

 

 

12

 



 

--------------------------------------------------------------------------------

(G)      If the Operating Expenses for the Base Operating Expense Year are
redetermined in accordance with the applicable provisions of this Article 2 at
any time after the date that Landlord gives an Operating Expense Statement to
Tenant for an Operating Expense Year, then Landlord shall give to Tenant a
revised Operating Expense Statement that recalculates the Operating Expense
Payment for each Operating Expense Year following the Base Operating Expense
Year (using the Operating Expenses that reflects such redetermination for the
Base Operating Expense Year). If and to the extent that any such revised
Operating Expense Statement results in an underpayment by Tenant, Tenant shall
pay to Landlord an amount equal to the excess of (i) the Operating Expense
Payment as reflected on such revised Operating Expense Statement, over (ii) the
Operating Expense Payment as reflected on the prior Operating Expense Statement,
within thirty (30) days after Landlord gives such revised Operating Expense
Statement to Tenant. If and to the extent that any such revised Operating
Expense Statement results in an overpayment by Tenant, Landlord shall pay to
Tenant an amount equal to the excess of (i) the Operating Expense Payment as
reflected on such revised Operating Expense Statement, over (ii) the Operating
Expense Payment as reflected on the prior Operating Expense Statement, within
thirty (30) days after Landlord gives such revised Operating Expense Statement
to Tenant. Tenant shall have the right to submit to an Expedited Arbitration
Proceeding a dispute with respect to the provisions of this Section 2.3(G).

 

2.4.

Auditing of Operating Expense Statements.  

(A)      Subject to the terms of this Section 2.4(A), any Operating Statement
sent to Tenant shall be conclusively binding upon Tenant unless, within one (1)
year after such Operating Statement is sent, Tenant gives a notice to Landlord
objecting to such Operating Statement and specifying the respects in which such
Operating Statement is disputed. Landlord shall disclose to Tenant, in
connection with Tenant’s review of each Operating Statement, whether any Person
to which Landlord has paid amounts that Landlord has included in Operating
Expenses constitutes an Affiliate of Landlord. If Tenant gives such notice to
Landlord, then Tenant (together with its reputable legal counsel, consultants
and/or independent public accountants) may promptly examine Landlord’s books and
records relating to such Operating Statement to determine the accuracy thereof.

(B)      Tenant recognizes the confidential nature of such books and records and
shall deliver to Landlord a confidentiality statement signed by an officer of
Tenant (and a partner, principal or officer of Tenant’s legal counsel,
consultants and/or certified public accountants to which such books and records
have been delivered) wherein Tenant and its legal counsel, consultants and/or
certified public accountants agree to maintain the information obtained from
such examination in strict confidence, except that Tenant and such legal
counsel, consultants and/or certified public accountants may reveal such
documentation to their agents, representatives and employees who are actively
involved in such investigation during the course of its review, or to an
arbitrator (provided that such agents and representatives and, if permitted, any
such arbitrator, shall at such time deliver to Landlord a confidentiality
statement signed by an officer, partner or principal authorized to bind such
party) or to a court of competent jurisdiction in the event of a dispute
relating to the subject matter contained in whole or in part in such records or
as otherwise may be required by any Requirement.

 

 

13

 



 

--------------------------------------------------------------------------------

(C)      If, after such examination, Tenant still disputes such Operating
Statement, then either party may elect to have the decision of the issues
determined by an Expedited Arbitration Proceeding (it being understood that the
arbitrator in such matter shall be a qualified, disinterested and impartial
person (x) who is, and has been for the last ten (10) years, a partner in a
reputable accounting firm that is regularly engaged in and familiar with the
accounting concepts applicable to the computation of operating expenses for
first-class office buildings located in midtown Manhattan, and (y) who has not
been employed by either party during the previous three (3) years). If such
decision shows that Tenant has overpaid with respect to such Operating Statement
by more than three percent (3%), then Landlord shall also reimburse Tenant for
the reasonable out-of-pocket costs of Tenant’s audit of Landlord’s books and
records (provided, however, that notwithstanding Tenant’s fee arrangements with
its auditor, Landlord shall only reimburse Tenant for the actual hours of
service provided by such auditor at the then reasonable and customary hourly
rate for such services) within thirty (30) days after demand therefor. If such
decision shows that Tenant overpaid with respect to any particular item of
Operating Expenses by more than five percent (5%), then Tenant may examine
Landlord’s books and records covering the Operating Expense Years three (3)
years prior to such decision, but only in respect of such particular item and
only to the extent that Tenant has not theretofore examined Landlord’s books and
records in respect of such Operating Expense Years. Any examination of
Landlord’s books and records pursuant to the immediately preceding sentence (and
any dispute arising out of such inspection) shall be made (and resolved) in
accordance with the terms of this Section 2.4(C). Notwithstanding the giving of
such notice by Tenant, and pending the resolution of any such dispute, Tenant
shall pay to Landlord when due all undisputed amounts shown on any such
Operating Statement. Nothing contained in this Section 2.4(C) hereof shall
constitute an extension of the date by which Tenant is required to pay
Escalation Rent to Landlord hereunder.

 

2.5.

Tax Definitions.  

(A)      The term "Assessed Valuation" shall mean the amount for which the
Office Unit is assessed pursuant to applicable provisions of the New York City
Charter and of the Administrative Code of The City of New York, in either case
for the purpose of calculating all or any portion of the Taxes (it being
understood that pursuant to current Requirements, the lower of the transitional
assessment and the actual assessment is used for purposes of calculating Taxes
for a particular Tax Year).

(B)      The term "Base Taxes" shall mean, subject to Section 2.7(D) hereof, the
Taxes for the Base Tax Year, but in no event shall Base Taxes be less than an
amount (the "Base Tax Floor") equal to the product of (x) Twenty-Three Million
Three Hundred Fourteen Thousand Five Hundred Sixty-Eight Dollars and 00/100
Cents ($23,314,568.00), and (y) the tax rate in effect for the Base Tax Year.

(C)      The term "Base Tax Year" shall mean the fiscal year commencing on July
1, 2005 and ending on June 30, 2006.

(D)      The term "Excluded Amounts" shall mean (i) any taxes imposed on
Landlord's income, (ii) franchise, estate, inheritance, gains, capital stock,
excise, excess profit, occupancy or rent, gift, payroll or stamp taxes imposed
on Landlord, (iii) any charges and/or

 

 

14

 



 

--------------------------------------------------------------------------------

taxes that are paid by individual tenants, (iv) any transfer or mortgage
recording taxes imposed in connection with a transfer of the Building or the
Office Unit or any refinancing of either, or (v) any interest, penalties or late
charges imposed against Landlord.

(E)       The term "Qualified Tax Benefits" shall mean any exemption or deferral
of Taxes that (i) derives from a program a Governmental Authority adopts to
promote the improvement, redevelopment or commercial occupancy of real property,
(ii) derives from a particular tenant's occupancy (or prospective occupancy) of
a portion of the Building, and (iii) Landlord is required by applicable
Requirements or the requirements of such program to apply (and that Landlord
does actually apply) for on behalf of a particular tenant.

(F)       The term "Taxes" shall mean the aggregate amount of real estate taxes
and any general or special assessments that in each case are imposed upon the
Office Unit, without taking into account (a) any discount that Landlord receives
by virtue of any early payment of Taxes, (b) any penalties or interest that the
applicable Governmental Authority imposes for the late payment of such real
estate taxes or assessments, (c) any Excluded Amounts, (d) any Qualified Tax
Benefits, or (e) the tax exemption benefits allocable to the Office Unit under
Section 421-a of the Real Property Tax Law of The State of New York that derive
from the construction of a portion of the Building as a Multiple Dwelling (as
such term is defined in Section 421-a(1)(c) of the Real Property Tax Law of the
State of New York); provided, however, that if, because of any change in the
taxation of real estate, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax), is imposed upon the Office Unit, the
owner thereof, or the occupancy, rents or income derived therefrom, in
substitution for any of the Taxes, then such other tax or assessment to the
extent substituted shall be included in Taxes for purposes hereof (assuming that
the Office Unit is Landlord's sole asset and the income therefrom is Landlord's
sole income). Taxes shall include, without limitation, (i) any taxes or
assessments levied from and after the date of this Lease, in whole or in part,
for public benefits to the Office Unit, including, without limitation, any
business improvement district taxes and assessments, or (ii) any fee, tax or
charge imposed by any Governmental Authority for any vaults or vault spaces that
in either case are appurtenant to such Office Unit; provided, however, that
Taxes shall not include (i) separate assessments made upon or with respect to
any "air" and "development" rights now or hereafter appurtenant to or affecting
such Office Unit, or (ii) separate assessments for any sign or billboard on the
Building that is leased to a third-party. If any Taxes are payable in
installments without interest, premium or penalty, then Landlord shall include
in Taxes for any particular Tax Year only the installment of such real estate
taxes or assessments that the applicable Governmental Authority requires
Landlord to pay (and that Landlord actually pays) during such Tax Year.

(G)      The term "Tax Payment" shall mean, with respect to any Tax Year, the
product obtained by multiplying (i) the excess of (A) Taxes for such Tax Year,
over (B) the Base Taxes, by (ii) Tenant's Tax Share.

(H)      The term "Tax Statement" shall mean a statement that shows the Tax
Payment for a particular Tax Year.

 

 

15

 



 

--------------------------------------------------------------------------------

(I)        The term "Tax Year" shall mean the Base Tax Year and each subsequent
period from July 1 through June 30 (or such other period as hereinafter may be
duly adopted by the Governmental Authority then imposing Taxes as its fiscal
year for real estate tax purposes).

(J)       The term "Tenant's Tax Share" shall mean, subject to the terms hereof,
eighty-nine and six hundred ninety-five one-thousandths percent (89.695%).

 

2.6.

Tax Payment.

(A)      Subject to the provisions of this Section 2.6, Tenant shall pay to
Landlord, as additional rent, the Tax Payment.

(B)      Subject to the provisions of this Section 2.6, Tenant shall pay to
Landlord the Tax Payment for a particular Tax Year on or prior to the thirtieth
(30th) day before the date that the applicable Governmental Authority obligates
Landlord to make the corresponding payment of Taxes for such Tax Year. If the
applicable Governmental Authority requires Landlord to pay the Taxes for a Tax
Year in more than one (1) installment, then Tenant shall pay the Tax Payment to
Landlord for such Tax Year in a corresponding number of installments. Tenant
shall not be required to make a Tax Payment to Landlord (or to pay an
installment thereof to Landlord) earlier than the fifteenth (15th) day after the
date that Landlord gives Tenant a Tax Statement therefor. If Tenant's obligation
to make the Tax Payment hereunder commences on a date that is not the date that
the applicable Governmental Authority requires Landlord to make a corresponding
payment of Taxes, then Tenant shall pay to Landlord, on such date that Tenant's
obligation to make the Tax Payment hereunder commences, the installment of the
Tax Payment due hereunder for the corresponding period, which installment shall
be apportioned appropriately.

(C)      If the Rent Commencement Date occurs later than the first (1st) day of
the Tax Year that immediately succeeds the Base Tax Year, then the Tax Payment
for the Tax Year during which the Rent Commencement Date occurs shall be an
amount equal to the product obtained by multiplying (X) the Tax Payment that
would have been due hereunder if the Rent Commencement Date was the first (1st)
day of such Tax Year, by (Y) a fraction, the numerator of which is the number of
days in the period beginning on the Rent Commencement Date and ending on the
last day of such Tax Year, and the denominator of which is three hundred
sixty-five (365) (or three hundred sixty-six (366), if such Tax Year includes
the month of February in a leap year).

(D)      If the Expiration Date is not the last day of a Tax Year, then the Tax
Payment for the Tax Year during which the Expiration Date occurs shall be an
amount equal to the product obtained by multiplying (X) the Tax Payment that
would have been due hereunder if the Expiration Date was the last day of such
Tax Year, by (Y) a fraction, the numerator of which is the number of days in the
period beginning on the first (1st) day of such Tax Year and ending on the
Expiration Date, and the denominator of which is three hundred sixty-five (365)
(or three hundred sixty-six (366), if such Tax Year includes the month of
February in a leap year).

(E)       The Tax Payment shall be computed initially on the basis of the
Assessed Valuation in effect on the date that Landlord gives the applicable Tax
Statement to Tenant (as the

 

 

16

 



 

--------------------------------------------------------------------------------

Taxes may have been settled or finally adjudicated prior to such time)
regardless of any then pending application, proceeding or appeal to reduce the
Assessed Valuation, but shall be subject to subsequent adjustment as provided in
Section 2.7 hereof.

(F)       Tenant shall pay the Tax Payment regardless of whether Tenant is
exempt, in whole or part, from the payment of any Taxes by reason of Tenant's
diplomatic status or otherwise.

(G)      If Taxes are required to be paid on any date or dates other than as
presently required by the Governmental Authority imposing Taxes, then the due
date of the installments of the Tax Payment shall be adjusted so that each such
installment is due from Tenant to Landlord thirty (30) days prior to the date
that the corresponding payment is due to the Governmental Authority.

(H)      Landlord's failure to give to Tenant a Tax Statement for any Tax Year
shall not impair Landlord's right to give to Tenant a Tax Statement for any
other Tax Year, provided, however, that if Landlord fails to give Tenant a Tax
Statement for any Tax Year on or before the date that occurs two (2) years after
the last day of such Tax Year to which such Tax Statement applies, then Landlord
shall be deemed to have waived the payment of any then unpaid additional rent
which would have been due pursuant to such Tax Statement.

(I)        Landlord shall give to Tenant a copy of the relevant tax bill for
each Tax Year (to the extent that the applicable Governmental Authority has
issued such tax bill to Landlord) together with the Tax Statement for such Tax
Year.

 

2.7.

Reductions in Taxes.

(A)      Landlord, at Landlord's cost and expense, shall institute and prosecute
in good faith tax certiorari proceedings to reduce the Assessed Valuation for
each Tax Year occurring during the Term pursuant to and in accordance with
applicable Requirements, unless Tenant agrees in writing that Landlord shall not
be required to institute any such proceedings with respect to any particular Tax
Year (in which event Landlord shall have the option in its discretion to
institute any such proceedings). Tenant, at Tenant's cost and expense, shall
have the right to have Tenant's tax certiorari attorney or consultants
participate in the institution and prosecution of any such proceedings and
Landlord shall reasonably take into account the recommendations of Tenant's
attorney or consultant in connection with any such proceedings. Landlord shall
not enter into a settlement with the applicable Governmental Authority with
respect to any such proceeding without obtaining Tenant's prior consent thereto,
which consent Tenant shall not unreasonably withhold, condition or delay.
Landlord shall not make deliberate efforts in connection with any tax certiorari
proceeding instituted and prosecuted by Landlord hereunder (or any settlement in
connection therewith) to cause the applicable Governmental Authority to lower
the Assessed Valuation for the Base Tax Year in return for agreeing to higher
Assessed Valuations in Tax Years occurring after the Base Tax Year. In no event
shall any tax certiorari proceeding result in Base Taxes being less than the
Base Tax Floor.

(B)      If, after a Tax Statement has been sent to Tenant, an Assessed
Valuation that Landlord used to compute the Tax Payment for a Tax Year is
reduced, and, as a result

 

 

17

 



 

--------------------------------------------------------------------------------

thereof, a refund of Taxes is actually received by, or credited to, Landlord,
then Landlord, promptly after Landlord's receipt of such refund (or such refund
is credited to Landlord, as the case may be), shall send to Tenant a Tax
Statement adjusting the Taxes for such Tax Year and setting forth, based on such
adjustment, the portion of such refund for which Tenant is entitled a credit as
set forth in this Section 2.7(B). Landlord shall credit the portion of such
refund to which Tenant is entitled against the Rental thereafter coming due
hereunder. The portion of such refund to which Tenant is entitled shall be
limited to the portion of the Taxes, if any, that Tenant had theretofore paid to
Landlord on account of the Tax Payment for the Tax Year to which the refund is
applicable on the basis of the Assessed Valuation before it had been reduced.
The Tax Payment paid by Tenant for such Tax Year (after taking into account such
refund) shall be an amount equal to the Tax Payment that Tenant would have paid
hereunder if the Assessed Valuation used in computing Taxes for such Tax Year
had reflected initially the aforesaid reduction thereof that yielded such
refund. If (x) Tenant is entitled to a credit against Rental pursuant to this
Section 2.7(B), and (y) the Expiration Date occurs prior to the date that such
credit is exhausted, then Landlord shall pay to Tenant the unused portion of
such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord's obligation to make such payment shall survive the Expiration
Date). If (i) Landlord receives such refund (or a credit therefor) after the
Expiration Date, and (ii) Tenant is entitled to a portion thereof as
contemplated by this Section 2.7(B), then Landlord shall pay to Tenant an amount
equal to Tenant's share of such refund (or such credit) within thirty (30) days
after the date that such refund is paid to Landlord (or such refund is credited
to Landlord, as the case may be) (and Landlord's obligation to make such payment
shall survive the Expiration Date).

(C)      If the Assessed Valuation for the Base Tax Year is reduced at any time
after the date that Landlord gives a Tax Statement to Tenant for a Tax Year,
then Landlord shall have the right to give to Tenant a revised Tax Statement
that recalculates the Tax Payment for a Tax Year (using the Taxes that reflect
such reduction in such Assessed Valuation) (it being agreed that the Base Taxes
shall in no event be less than the Base Tax Floor). Tenant shall pay to Landlord
an amount equal to the excess of (i) the Tax Payment as reflected on such
revised Tax Statement, over (ii) the Tax Payment as reflected on the prior Tax
Statement, within thirty (30) days after Landlord gives such revised Tax
Statement to Tenant.

(D)      If, (I) the Assessed Valuation for (x) the Tax Year commencing on
July 1, 2006 and ending on June 30, 2007, or (y) the Tax Year commencing on July
1, 2007 and ending on June 30, 2008 increases, in either case, over the Assessed
Valuation for the prior Tax Year, and (II) any portion of any such increase is
attributable to physical improvements made to the Office Unit that are
identifiable in any documentation (including the tax bill) received by Landlord
from the applicable Governmental Authority in respect of such Tax Year, then
Landlord shall recalculate the Base Taxes as follows: (i) the Assessed Valuation
for the Base Tax Year shall be deemed increased by the amount of any such
increase for such physical improvements as aforesaid, and (ii) the Base Taxes
shall be recalculated by multiplying such increased Assessed Valuation pursuant
to the immediately preceding clause (i) by the tax rate that was in effect for
the Base Tax Year, and (iii) such recalculated amount shall be deemed to be the
Base Taxes retroactive to the Base Tax Year (subject to the terms of this clause
(D)). If the Assessed Valuation for the Base Tax Year is increased as aforesaid,
then Landlord shall give to Tenant a revised Tax Statement that recalculates the
Tax Payment theretofore paid by Tenant for each Tax Year affected by such
recalculation of the Base Taxes (using the recalculated Base

 

 

18

 



 

--------------------------------------------------------------------------------

Taxes as aforesaid), and from and after Tenant's receipt of such revised Tax
Statement, Tenant shall have the right to credit against its next installments
of Rental due hereunder an amount equal to the excess of (i) the applicable Tax
Payment theretofor paid by Tenant for the applicable Tax Year prior to the date
of such recalculation by Landlord, over (ii) the Tax Payment as reflected on the
revised Tax Statement given by Landlord to Tenant. Any recalculation of Base
Taxes pursuant to this Section 2.7(D) shall be subject to further recalculation
to the extent that the increases for physical improvements reflected in the
Assessed Valuation in either of the Tax Years described in this clause (D) are
reduced by virtue of a tax certiorari proceeding or settlement (and,
accordingly, Landlord shall have the right to give Tenant a further revised Tax
Statement for an applicable Tax Year if such physical improvements are reduced
as aforesaid). In no event shall the provisions of this Section 2.7 result in
Base Taxes being less than the Base Tax Floor.

Article 3

USE

 

3.1.

Permitted Use.

(A)      Subject to Section 3.2 hereof and Section 3.3 hereof, Tenant shall use
the Premises (other than the Mailroom and the Storage Space), and Tenant shall
cause any other Person claiming by, through or under Tenant to use the Premises,
in either case only as general and executive offices and for uses reasonably
ancillary or incidental thereto. Landlord acknowledges that Tenant's use of the
Premises (or portions thereof) as a trading facility shall not be deemed to
violate the provisions of this Section 3.1. Subject to Section 3.2 and Section
3.3 hereof, Tenant shall use and occupy, and shall cause any Person claiming by,
through or under Tenant to use and occupy, the portion of the Premises located
on lower level 3 of the Building and denoted on Exhibit "A" hereto as the
"message center" (the "Mailroom") only for purposes of receiving and
distributing mail and packages, and for messenger deliveries in connection with
Tenant's conducting business in the Premises and other tenants in the Office
Unit conducting business in their premises in the Office Unit, and for no other
purpose. Subject to Section 3.2 and 3.3 hereof, Tenant shall use and occupy, and
shall cause any Person claiming by, through or under Tenant to use and occupy,
the portion of the Premises located on lower level 3 of the Building and denoted
on Exhibit "A" attached hereto as the "storage space" (the "Storage Space") for
storage purposes, and for no other purpose. Subject to Section 3.2 hereof, such
ancillary or incidental uses may include, without limitation, the following:

(1)       kitchens, dining facilities, pantries and/or vending machines (which
may be supplied by any party selected by Tenant);

(2)       board rooms, conference rooms, meeting rooms, conference centers and
facilities and an auditorium;

(3)       one or more data centers for computer and other electronic data
processing and business machine operations in connection with the business
operations of Tenant and any Permitted Parties;

 

 

19

 



 

--------------------------------------------------------------------------------

(4)       duplicating, photographic reproduction and/or offset printing
facilities in connection with the business operations of Tenant and any
Permitted Parties;

(5)       mailroom facilities in connection with the business operations of
Tenant and any Permitted Parties;

(6)       secured facilities and storage of equipment, records, files and other
items in connection with the business operations of Tenant and any Permitted
Parties;

(7)       medical or health facilities exclusively serving Tenant and any
Permitted Parties;

(8)       travel services or agencies exclusively serving Tenant and any
Permitted Parties;

(9)       day care facilities exclusively serving Tenant and any Permitted
Parties;

(10)     an exercise facility for use only by Tenant and any Permitted Parties;
and

 

(11)

a messenger center for use only by Tenant and any Permitted Parties.

(B)      Tenant, at Tenant's cost and expense, shall have the right to perform
Alterations in accordance with the applicable terms and provisions of Article 7
hereof to make available Building Systems to the Storage Space. Tenant, at
Tenant’s cost and expense, shall have the right to perform Alterations in
accordance with the applicable terms and provisions of Article 7 hereof to make
available Building Systems to provide solely electricity and HVAC to the
Mailroom. Tenant's employees or agents that use the Storage Space and the
Mailroom shall have the right to use on a non-exclusive basis the restrooms
located on lower level 3 of the Building (including the restroom located in the
loading dock area of the Building). Tenant shall have the right to place lockers
in the Storage Space for Tenant's security guard stationed behind the lobby desk
in the Building and for any other security guard that is posted to the lobby of
the Building in accordance with the terms of this Lease.

(C)      Tenant expressly acknowledges that it shall operate in the Mailroom a
package and mail center for purposes of distributing and receiving mail and
packages and a messenger center on behalf of the tenants or occupants in the
Office Unit, subject to the Rules. If Tenant no longer meets the Minimum Demise
Requirement, then Landlord shall have the right to terminate this Lease solely
with respect to the Mailroom by giving Tenant written notice thereof, in which
event this Lease solely with respect to the Mailroom shall terminate on the date
that is thirty (30) days after the date that Landlord gives such notice to
Tenant (without any reduction in the Rental payable by Tenant hereunder). From
and after the date that this Lease terminates with respect to the Mailroom as
aforesaid, Landlord shall operate as a service hereunder a center for the
distribution of mail and packages, and for messenger deliveries, for the
tenants, including Tenant, in the Office Unit.

(D)      Notwithstanding the provisions of Article 4 hereof, Landlord shall have
no obligation to clean the Mailroom or the Storage Space, as the case may be, to
provide HVAC thereto pursuant to Section 4.4 hereof, or to provide gas, steam,
or water thereto.

 

 

20

 



 

--------------------------------------------------------------------------------

 

3.2.

Limitations.

(A)      Tenant shall not use the Premises or any part thereof, or permit the
Premises or any part thereof to be used:

(1)       for the conduct of retail trade on an off-the-street basis or
otherwise (including, without limitation, for (x) the sale of pornographic or
obscene materials or for any similar purpose or as a "massage parlor", "sex
club", "topless bar", or other similar establishment, (y) a facility for the
sale of paraphernalia for use with illicit drugs, or (z) an off-track betting
parlor).

(2)       by any Governmental Authority or any other Person having sovereign or
diplomatic immunity;

(3)       for a restaurant, bar, or for the sale, storage, preparation, service
or consumption of food or beverages in any manner whatsoever, including, without
limitation, for the sale of confectionery, soda or other beverages, sandwiches,
ice cream or baked goods (except that, as provided in Section 3.1(A)(1) herein,
Tenant has the right to store, prepare, and serve food and beverages, by any
reasonable means (including, without limitation, by means of customary vending
machines), for consumption by Tenant's officers, employees and business guests
in the Premises);

(4)       as an employment agency, executive search firm or similar enterprise,
labor union, school, or vocational training center (except for the incidental
use of portions of the Premises from time to time for presenting seminars and
training to the employees of Tenant, any Permitted Party and/or their
Affiliates, or their clients, customers, service providers or other people with
whom Tenant, any Permitted Party or their Affiliates have a significant business
relationship, to the extent that any such use or the manner of such use would
not (i) create a volume of pedestrian traffic and use of the elevators in excess
of that found in the ordinary course at first-class office buildings in midtown
Manhattan, (ii) violate any Requirements, (iii) require an amendment to the
Certificate of Occupancy for the Building, or (iv) obligate Landlord to make any
physical alterations to any part of the Building (except to the extent that such
alterations are limited to the Premises, performed by Tenant at its sole cost
and expense, and consented to by Landlord, which consent shall be granted or
withheld by Landlord in accordance with the terms and conditions of the Article
7 herein and otherwise performed in accordance with Article 7 hereof); or

(5)       for the business of photographic, multilith or multigraph
reproductions of offset printing, except in connection with, either directly or
indirectly, Tenant's own business and/or activities.

 

3.3.

Bloomberg Lease Restrictions.

Provided that the Bloomberg Lease is still in full force and effect and the
provisions of Sections 40.1 through 40.7 of the Bloomberg Lease have not been
rendered ineffective pursuant to Section 40.8 of the Bloomberg Lease, the
Premises or any portion thereof may not be used or occupied by any Person that
is a Bloomberg Primary Competitor. The term "Bloomberg Primary Competitor" shall
mean a Person that is included on the list of Bloomberg Primary Competitors

 

 

21

 



 

--------------------------------------------------------------------------------

annexed as Exhibit "3.3-1" attached hereto and made a part hereof. Pursuant to
the Lease (the "Bloomberg Lease"), dated as of April 30, 2001, between Seven
Thirty One Limited Partnership, as landlord, and Bloomberg L.P. ("Bloomberg"),
as tenant, the list of Bloomberg Primary Competitors may change only to the
extent provided on Exhibit "3.3-2" attached hereto and made a part hereof.
Tenant shall not be bound by any change in the list of Bloomberg Primary
Competitors set forth as Exhibit "3.3-2" attached hereto unless and until Tenant
has received written notice of such change in accordance with Article 28 hereof.
Nothing contained in this Section 3.3 shall prevent the Premises or any portion
thereof (subject to the other terms and provisions of this Lease), from being
used by a Person that is a Bloomberg Primary Competitor if such Person did not
constitute a Bloomberg Primary Competitor on the earlier to occur of (x) the
date that such Person entered into occupancy of the Premises (or a portion
thereof), and (y) the date that such Person entered into an agreement to occupy
the Premises (or a portion thereof).

 

3.4.

Rules.

(A)      Subject to the terms of this Section 3.4, Tenant shall comply with, and
Tenant shall cause any other Person claiming by, through or under Tenant to
comply with, (i) the rules set forth in Exhibit "3.4-1" attached hereto and made
a part hereof, (ii) the rules with respect to Alterations set forth in Exhibit
"3.4-2" attached hereto and made a part hereof, and (iii) other reasonable rules
that Landlord hereafter adopts from time to time on reasonable advance notice to
Tenant (such rules that are attached hereto, and such other rules, being
collectively referred to herein as the "Rules"), which other rules, in
Landlord's reasonable judgment, are necessary for the reputation, safety, care
and appearance of the Real Property or the operation or maintenance thereof, and
which do not unreasonably affect the conduct of Tenant's business in the
Premises or Tenant's use of the Premises. Tenant shall have the right to
institute an Expedited Arbitration Proceeding to determine whether any
additional Rule hereafter adopted by Landlord complies with this Section 3.4
only by giving written notice thereof to Landlord within thirty (30) days after
the date that Landlord gives Tenant written notice of Landlord's adoption of any
such additional Rule (it being understood that Tenant shall not have any other
right to dispute the compliance with such standards by any such additional Rule
hereafter adopted by Landlord). Except as otherwise provided in this Section
3.4, nothing contained in this Lease shall be construed to impose upon Landlord
any obligation to enforce the Rules or the terms of any other lease against any
other tenant, and Landlord shall not be liable to Tenant for violation thereof
by any other tenant. Landlord shall not enforce any Rule against Tenant that
Landlord is not then enforcing against all other office tenants in the Office
Unit (or in the Office Unit One if the Office Unit One Owner is then Landlord or
its Affiliate) and shall not enforce any Rules in a manner discriminatory to
Tenant. If a conflict or inconsistency exists between the Rules and the
provisions of the remaining portion of this Lease, then the provisions of the
remaining portion of this Lease shall control.

(B)      If (i) another occupant in the Building fails to comply with a Rule
that is applicable to Tenant under this Lease, and (ii) such failure by such
other occupant either (a) violates the terms of a lease between such occupant
and its landlord, or (b) violates such other occupant's obligations to the
Condominium, (iii) such failure by such other occupant has a material adverse
effect on Tenant's ability to conduct business in the Premises, (iv) Tenant is
then in compliance with such Rule, and (v) Tenant requested that Landlord
enforce Landlord's

 

 

22

 



 

--------------------------------------------------------------------------------

rights against such other occupant in respect of such failure (or, if such
occupant is (x) an occupant of a unit in the Condominium owned by an Affiliate
of Landlord, Tenant requested that Landlord cause such Affiliate to enforce such
Affiliate's rights, or (y) an occupant of a unit in the Condominium not owned by
Landlord and/or its Affiliates, Tenant requested that Landlord cause the
Condominium Board to enforce the Condominium's rights), then Landlord shall use
due diligence to enforce such rights as aforesaid (or to cause its Affiliate or
the Condominium Board, as the case may be, to enforce such rights as aforesaid)
against such other occupant in respect of such failure (it being agreed,
however, that Landlord shall have no obligation to institute a proceeding
against such other occupant) promptly after Tenant's request to Landlord
therefor. Landlord shall consult (or shall cause the Condominium Board to
consult) from time to time with Tenant in connection with Landlord's using due
diligence (or the Condominium's using due diligence) to enforce the aforesaid
rights of Landlord or the Condominium Board against such other occupant as
contemplated by this Section 3.4. Tenant agrees that Landlord’s costs to enforce
the rights described in this Section 3.4 hereof shall constitute an Operating
Expense.

 

3.5.

Fire Stairs.

Subject to the terms of this Section 3.5, Tenant shall have the right to use
(and to permit Permitted Parties to use) at no additional cost (but subject,
however, to recoupment to the extent provided in Article 2 hereof) the fire
stairs serving the Premises, for purposes of permitting personnel to move among
the floors of the Building that comprise the Premises (such fire stairs being
referred to herein as the "Fire Stairs"). A Permitted Party shall not have the
right to use the Fire Stairs as contemplated by this Section 3.5 to gain access
to the street adjacent to the Building (except in the event of an emergency).
Tenant shall use (or permit another Permitted Party to use) the Fire Stairs only
to the extent permitted by, and in a manner that is consistent with, applicable
Requirements. Tenant shall not have the right to use the Fire Stairs in a manner
that prevents free passage therein from floors of the Building other than the
Premises. Nothing contained in this Section 3.5 diminishes Landlord's right to
make installations in the Fire Stairs to limit Tenant's ability to gain access
to portions of the Building (other than the Premises) from the Fire Stairs.
Tenant shall not have the right to perform any Alterations in the Fire Stairs
(except that Tenant shall have the right to install, in accordance with Article
7 hereof and to the extent permitted by Requirements, (x) a security system in
the Fire Stairs that seeks to prevent unauthorized persons from entering the
Premises from the Fire Stairs, and (y) reasonable finishes in the Fire Stairs
(such as floor covering, paint and lighting), in either case at Tenant's
expense). After the Commencement Date, Landlord, at Landlord's cost and expense,
shall install (x) photo-luminescent paint on the treads and railings located in
the Fire Stairs, and (y) two (2) security gates in the Fire Stairs (one such
gate to be located in the Fire Stairs directly above the landing to the
twenty-ninth (29th) floor of the Building and one such gate to be located in the
Fire Stairs directly below the landing thereof to the twenty-first (21st) floor
of the Building), which work Landlord shall perform in accordance with all
applicable Requirements and in a good and workerlike manner. The aforesaid gates
shall be locked in an effort to prevent unauthorized access into the Fire Stairs
that serve the Premises between the twenty-first (21st) and twenty-ninth (29th)
floors of the Building, and shall automatically unlock in the event of an
emergency.

 

 

23

 



 

--------------------------------------------------------------------------------

 

3.6.

Risers.

(A)      Subject to the terms of this Section 3.6, Landlord hereby consents to
Tenant's installing and maintaining fuel lines, electrical lines,
telecommunications and computer lines and cabling, exhaust ducts and flues or
other similar lines, cabling, ducts, risers and conduits or any other equipment
that may be lawfully installed therein (collectively, the "Risers") in the shaft
locations shown on Exhibit "3.6" attached hereto and made a part hereof, all at
no additional charge to Tenant. If Tenant licenses the Antennae Site in
accordance with Section 3.9 hereof, then Landlord consents to Tenant's
installing and maintaining a Riser in a shaft location reasonably designated by
Landlord that runs from the mechanical room (the "Antennae Mast Mechanical
Room") that supports the Antennae Mast and the Antennae located on the
fifty-fourth (54th) floor of the Building to the Premises. Landlord shall
provide Tenant with access in accordance with good construction practice at
reasonable times and upon reasonable advance notice for the installation,
operation and maintenance of the Risers, provided that such access shall (i) not
unreasonably interfere with or interrupt the operation and maintenance of the
Building, and (ii) be upon such other terms reasonably designated by Landlord.
Tenant shall install the Risers at Tenant's expense (subject to Tenant's right
to use a portion of the Tenant Fund for such expense). Tenant shall perform such
installation in accordance with the provisions of this Lease, including, without
limitation, the provisions pertaining to the performance of Alterations. If
Tenant exercises Tenant's right to install the Risers as contemplated by this
Section 3.6, then Tenant, at Tenant's expense, shall maintain the Risers in good
condition during the Term. Tenant, upon the Expiration Date, shall not be
required to remove the Risers; provided, however, that (i) Landlord reserves the
right to require the Risers to be disconnected, capped and sealed at Tenant's
cost upon the Expiration Date, and (ii) Landlord shall have the right to require
Tenant to remove the Risers upon the Expiration Date to the extent required by
any Requirement. Landlord shall use reasonable efforts to provide Tenant with
additional shaft locations in the Building (in addition to those set forth on
Exhibit "3.6" attached hereto) if Tenant desires to install additional Risers,
upon Tenant's written request therefor and subject to there being riser space
that is then available in the Building.

 

3.7.

Tenant's Signs.

(A)      Subject to the terms of this Section 3.7, Tenant shall have the right
to erect and maintain one (1) sign that identifies Tenant or its Affiliate or
its successor pursuant to Section 17.9 hereof as an occupant of the Building
(and for no other purpose) in the lobby of the Building at the location
described in, and in accordance with the specifications described in, Exhibit
"3.7-1" attached hereto and made a part hereof (the "Lobby Sign"). Tenant shall
be permitted to erect and maintain the Lobby Sign only during the period that
the Minimum Demise Requirement is satisfied. At any time that Tenant meets the
Minimum Demise Requirement, Tenant may elect to have the Lobby Sign identify, in
lieu of Tenant (or its Affiliate or successor as aforesaid), a Permitted Party
that subleases from Tenant at least eighty-eight thousand (88,000) square feet
of Rentable Area of the Premises. Tenant shall have the right to replace the
Lobby Sign that is depicted on Exhibit "3.7-1" attached hereto provided that
Tenant obtains Landlord's prior written consent thereto (it being agreed that
Landlord shall not unreasonably withhold, condition or delay its consent to any
such replacement Tenant's Sign if such replacement Tenant Sign is the same size
as the Tenant's Sign depicted on Exhibit "3.7-1" attached hereto, and is the
same color and made with the same materials as the Tenant's Sign

 

 

24

 



 

--------------------------------------------------------------------------------

depicted on Exhibit "3.7-1" attached hereto). If Tenant no longer satisfies the
Minimum Demise Requirement, then Tenant shall not have the right to maintain the
Lobby Sign that is described on Exhibit "3.7-1" attached hereto (as the Lobby
Sign may have theretofore been replaced as aforesaid), provided that Landlord,
at Landlord's cost and expense, shall erect a sign in a location in the lobby of
the Building designated by Landlord in Landlord's reasonable discretion that
identifies Tenant and that will indicate the elevator bank that accesses the
Premises (which sign shall be of a size that is proportionate to similar signs
erected by Landlord for other tenants or occupants of the Office Unit, based on
the relative square footage then leased by Tenant and such other tenants or
occupants).

(B)      Tenant shall have the right at any time during the Term to install a
sign on the exterior of the Building (the "Exterior Sign"; the Lobby Sign and
the Exterior Sign being collectively referred to herein as "Tenant's Signs") on
the left hand column of the entrance to the Lexington Avenue lobby of the
Building, which column is more particularly described on Exhibit "3.7-2"
attached hereto and made a part hereof. The dimensions of the Exterior Sign
shall be three (3) feet four (4) inches wide and six (6) inches high. Landlord,
in Landlord's sole discretion, shall have the right to determine the exact
location of the Exterior Sign on such column, provided that such location
determined by Landlord shall be within the designated range depicted on Exhibit
"3.7-2" attached hereto, and the colors and materials that will comprise the
Exterior Sign. Tenant shall be permitted to erect and maintain the Exterior Sign
only during the period that Tenant leases the entire Rentable Area of five (5)
or more floors of the Building that comprise the Premises on the date hereof. If
(x) the Exterior Sign is removed by virtue of Tenant no longer leasing five (5)
or more floors of the Building as aforesaid, (y) Tenant meets the Minimum Demise
Requirement, and (z) Landlord permits another tenant or occupant in the Office
Unit to install a sign on the aforesaid column, then Tenant shall thereafter
have the right to erect a sign in a location on such column designated by
Landlord that is similar to such sign installed by such other tenant or
occupant. The Exterior Sign may only identify one (1) Person, which may be
Citibank, N.A. or Citigroup, Inc. or any successor of Citibank, N.A. or
Citigroup, Inc.

(C)      Tenant's installation of Tenant's Signs shall be performed at Tenant's
cost in accordance with the provisions set forth in Article 7 hereof. Tenant
shall not have the right to erect Tenant's Signs that would create the
impression in the mind of a reasonable person that the Building is named for
Tenant. Tenant, at Tenant's expense, shall operate, maintain and repair any
Tenant's Signs that Tenant erects pursuant to this Section 3.7 in accordance
with customary standards for first-class office buildings in the vicinity of the
Building and in compliance with all applicable Requirements. Tenant, at Tenant's
expense, shall remove Tenant's Signs promptly upon the earlier to occur of
(x) the Expiration Date, and (y) the date that Tenant has no further right to
erect or maintain Tenant's Signs pursuant to this Section 3.7, and shall repair
any damage caused by the installation of Tenant's Signs or such removal.

 

3.8.

Promotional Displays.

Tenant shall not have the right to use any window in the Premises for any sign
or other display that is designed principally for advertising or promotion.

 

 

25

 



 

--------------------------------------------------------------------------------

 

3.9.

Antennae Roof Rights.

(A)      Tenant shall have the right to install Antennae on the antennae mast
(the "Antennae Mast") installed by Landlord on the roof of the Building for use
solely by Tenant (or other Permitted Parties) (and not for resale purposes) on
the terms and subject to the conditions set forth in this Section 3.9. At any
time during the Term, Tenant shall have the right to install two (2) Antennae on
the Antennae Mast (each of which shall be no larger than eighteen (18) inches in
diameter) (such two (2) Antennae being referred to herein as the "Permitted
Antennae"). Tenant shall give Landlord no less than thirty (30) days prior
written notice (the "Antennae Notice") of Tenant's election to install the
Permitted Antennae. Tenant shall describe in the Antennae Notice with
specificity the type of Antennae Tenant elects to install on the Antennae Mast
and the intended use thereof. The term "Antennae" shall mean, collectively, any
Tenant antennae or antennaes, together with related equipment, mountings and
supports, installed on behalf of Tenant on the Antennae Mast in accordance with
this Section 3.9. At any time during the Term Tenant shall have the right to
install additional Antennae on the Antennae Mast by giving Landlord written
notice thereof, in which notice Tenant shall set forth a description of the
additional Antennae that Tenant desires to install and the intended use thereof.
If (x) Landlord then has available space on the Antennae Mast to accommodate the
additional Antennae described in such notice, and (y) Tenant has theretofore
installed the Permitted Antennae, then Tenant shall have the right to install
the additional Antennae described in such notice on the terms and conditions set
forth in this Section 3.9.

(B)      Promptly after the date that Landlord has sold or licensed for use
approximately seventy percent (70%) of the space on the Antennae Mast, Landlord
shall give Tenant a notice (the "Antennae Availability Notice") informing Tenant
of the amount of space that then remains on the Antennae Mast (such space being
referred to herein as the "Available Antennae Space"). Tenant has the right to
license all or any portion of the Available Antennae Space by giving notice (the
"Antennae Response Notice") thereof to Landlord no later than sixty (60) days
after the date Landlord gave the Antennae Availability Notice to Tenant. Time
shall be of the essence with respect to Tenant's giving the Antennae Response
Notice to Landlord no later than sixty (60) days after the date Landlord gave
the Antennae Availability Notice to Tenant. Tenant shall describe with
reasonable specificity in the Antennae Response Notice the Antennae that Tenant
proposes to install on the Antennae Mast and the intended use of the Antennae
that Tenant proposes to install on the Antennae Mast. Landlord has no obligation
to give Tenant an Antennae Availability Notice if, at the time approximately
seventy percent (70%) of the space on the Antennae Mast has been sold or
licensed by Landlord, Tenant no longer meets the Minimum Demise Requirement. If
Tenant fails to give Landlord an Antennae Response Notice, then Landlord may
thereafter license the remaining space on the Antennae Mast to any Person
without having any obligation to notify Tenant thereof; subject, however, to
Tenant’s right set forth in Section 3.9(A) hereof to install the Permitted
Antennae without respect to whether seventy percent (70%) of the space on the
Antennae Mast has been sold or licensed by Landlord (i.e., sufficient space for
the Permitted Antennae shall be reserved by Landlord for Tenant).

(C)      Landlord shall have the right to reasonably designate the location of
the Antennae on the Antennae Mast (the area on the Antennae Mast so reasonably
designated by Landlord being referred to herein as the "Antennae Site").
Commencing on the date (the

 

 

26

 



 

--------------------------------------------------------------------------------

"Antennae Commencement Date") an Antennae is installed on the Antennae Mast, the
amount of space used thereon by any such Antennae shall be licensed by Landlord
to Tenant on the terms and conditions contained in this Section 3.9. Landlord
shall provide Tenant with riser space for the Antennae pursuant to Section 3.6
hereof. If, on the Antennae Commencement Date, there is electrical capacity
available in the Antennae Mast Mechanical Room for Tenant's use in operating the
Antennae, then Landlord shall make such electrical capacity available to Tenant
for such purpose. Tenant's use of any such electricity shall be measured by
submeter, installed by Landlord at Landlord's expense, and computed and billed
to Tenant in accordance with the terms and provisions of Section 5.3 hereof. If,
however, on the Antennae Commencement Date, there is not sufficient electrical
capacity available as aforesaid, then Tenant, at Tenant's cost and expense,
shall have the right to run, in accordance with the terms of this Lease, an
electrical line from the Premises to the Antennae Mast Mechanical Room for
purposes of operating the Antennae. Landlord (or, at Landlord's option, the Mast
Manager) shall perform, at Tenant's expense, the work necessary to install the
Antennae on the Antennae Mast, including making any electrical connections with
respect thereto (other than running an electrical line from the Premises, if
necessary, as aforesaid). Except as otherwise expressly set forth in this
Section 3.9, the Antennae shall be deemed for all purposes of this Lease to be a
Specialty Alteration. The rights granted to Tenant in this Section 3.9 shall not
be assignable by Tenant separate and apart from this Lease.

(D)      Landlord may engage a third party (the "Mast Manager") to perform the
construction, installation, maintenance or repair of the Antennae on
commercially reasonable terms. Tenant shall pay a fee (the "License Fee") to
Landlord, as additional rent, for Tenant's right to use the Antennae Site, and
for the services of the Mast Manager, in a monthly amount equal to the Fair
Market Rent therefor, payable in equal monthly installments in advance during
the Term from and after the Antenna Commencement Date. Landlord and Tenant shall
determine the Fair Market Rent of the Antennae Site in accordance with the terms
of Article 20 hereof. Tenant shall promptly pay when due any tax, license,
permit or other fees or charges imposed pursuant to any Requirements relating to
the installation, maintenance or use of the Antennae.

(E)       Landlord retains the right to use the area in and around the Antennae
Mast for any reasonable purpose whatsoever provided that such use does not
unreasonably interfere with the use of the Antennae by Tenant (or the applicable
Permitted Party). If, after any Antennae is installed on behalf of Tenant, it is
discovered that such Antennae interferes with (i) the reception or transmission
of communication signals by or from any antennae, satellite dishes or similar
equipment installed on the Antennae Mast or any other location on the roof of
the Building in either case prior to the date that the Antennae is installed, or
(ii) the operation of the Building Systems, then Landlord shall cause the Mast
Manager, on Tenant's behalf and at Tenant's expense, to relocate the Antennae to
another area on the Antennae Mast or roof of the Building reasonably designated
by Landlord. If such interference still occurs despite such relocation, and,
despite Landlord's diligent efforts, there exists no reasonably practicable site
on the Antennae Mast or on the roof of the Building for the relocation of the
Antennae, then Landlord shall cause the Mast Manager upon prior notice to Tenant
and at Tenant's expense, to promptly remove the Antennae from the Antennae Mast
or the roof of the Building, as the case may be.

 

 

27

 



 

--------------------------------------------------------------------------------

(F)       If any antennae or satellite dish installed on the Antennae Mast after
the date that Tenant's Antennae is installed thereon interferes with the
reception or transmission of communication signals by or from the Antennae, then
Landlord shall cause the Mast Manager to relocate such antennae or satellite
dish to another area on the Antennae Mast or roof of the Building. If such
interference still occurs despite such relocation and despite Landlord's
diligent efforts, then Landlord shall cause the Mast Manager to promptly remove
such antennae or satellite dish from the Antennae Mast or the roof of the
Building.

(G)      Neither Landlord nor the Mast Manager shall have any obligation to
cause the Antennae to comply with Requirements (and, accordingly, Landlord shall
not be required to obtain or maintain any required permits or licenses for the
Antennae; provided, however, that Landlord at Tenant's cost and expense, shall
cooperate reasonably with Tenant in connection with Tenant's obtaining any such
permits or licenses). Neither Landlord nor the Mast Manager shall be responsible
for any damage that is caused to Tenant or the Antennae by any other tenant or
occupants of the Building, or for any interference or disturbance caused to the
Antennae by any equipment installed on or in the Building (subject to the
provisions of clause (E) of this Section 3.9) except to the extent of the
negligence or willful misconduct of Landlord, the Mast Manager, or their
employees, agents or contractors. Landlord makes no representation that the
Antennae will receive or transmit communication signals without interference or
disturbance and Tenant agrees that Landlord shall not be liable to Tenant
therefor.

(H)      The license granted to Tenant under this Section 3.9 shall
automatically terminate and expire upon the expiration or earlier termination of
this Lease.

(I)        The Mast Manager, at Tenant's expense, shall remove the Antennae from
the Antennae Site promptly after the date that Tenant's rights under this
Section 3.9 lapse or otherwise terminate. Any installment of the License Fee
paid by Tenant to Landlord hereunder in respect of any period of time after the
date that Tenant so removes the Antennae shall be credited by Landlord against
Tenant's next installments of Rental due hereunder.

 

3.10.

Wireless Internet Service.

Tenant has the right to install wireless Internet voice and data systems and
equipment in the Premises using a provider selected by Tenant. Tenant shall not
solicit other occupants of the Building (i.e., outside the Premises) to use
wireless Internet service that emanates from the Premises. Tenant shall not
permit the signals of Tenant's wireless Internet service (if any) to emanate
beyond the Premises in a manner that interferes in any material respect with any
Building Systems or with any other occupant's use of other portions of the
Building.

 

3.11.

Telecommunications Provider/Telephone Closets.

Tenant, at Tenant's cost and expense, shall have the right to use a
telecommunications provider selected by Tenant. Tenant agrees that Landlord
shall have the right to access (in accordance with the terms of Article 9
hereof) the telephone and electric closets that comprise a portion of the
Premises and that are shown on Exhibit "3.11" attached hereto and made a part
hereof for purposes of Landlord's accessing Landlord's equipment contained
therein (including

 

 

28

 



 

--------------------------------------------------------------------------------

fire alarm and security installations and telecommunications risers). Tenant
agrees not to use, move, or otherwise disturb Landlord's equipment located in
such telephone closets.

 

3.12.

Access to Beacon Court.

(A)      Tenant shall have the right to use, in common with the other occupants
of the Building, at least one (1) access lane in Beacon Court, solely for the
purpose of discharging and picking up passengers. Tenant shall have such right
to the use of Beacon Court twenty-four (24) hours per day, seven (7) days per
week. Tenant acknowledges that Tenant's right to use Beacon Court as described
in this Section 3.12 shall be subject to the Rules. Tenant acknowledges that
Tenant has no right to use the lobbies of the Building that open onto Beacon
Court (it being understood that Tenant has the right to use only the lobby of
the Building that opens onto Lexington Avenue) except to the extent provided in
the Access Agreement (the "Access Agreement"), dated as of the date hereof,
among Landlord, Bloomberg and Tenant, a copy of which is annexed as Exhibit
"3.12" attached hereto and made a part hereof. Landlord shall use due diligence
to (and shall use due diligence to cause the Condominium to) keep the access
lane of Beacon Court reasonably free of traffic and generally available for
Tenant's use. Landlord shall engage, or cause the Condominium to engage, an
attendant to assist with traffic flow through to the extent reasonably
necessary.

(B)      If Bloomberg fails to provide Tenant with access to the Beacon Court
Lobby as aforesaid in violation of the Access Agreement, then Landlord shall use
reasonable efforts to cause Bloomberg to comply with the provisions of the
Access Agreement, it being agreed, however, that Landlord shall have no
obligation to institute a proceeding against Bloomberg in connection therewith.
Tenant shall reimburse Landlord, from time to time, for the reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with
Landlord's using such reasonable efforts to cause Bloomberg to comply with its
obligations under the Access Agreement. Landlord shall include in any such
request for reimbursement reasonable supporting information therefor. Landlord
shall consult from time to time with Tenant in connection with Landlord's using
such efforts to cause Bloomberg to comply with the provisions of the Access
Agreement as contemplated by this Section 3.12.

 

3.13.

Lobby Turnstiles.

(A)      Subject to the terms of this Section 3.13, Landlord acknowledges that
Tenant shall have the right to install in the lobby of the Building, in the
location shown on Exhibit "3.13" attached hereto and made a part hereof, a
turnstile system to limit access to the elevator bank that serves the Premises.
Tenant shall not have the right to install such turnstile system prior to
obtaining Landlord's consent to the specifications therefor, which consent shall
not be unreasonably withheld, conditioned or delayed. Tenant shall perform such
installation in accordance with the terms of Section 3.13 hereof (including,
without limitation, the provisions thereof that require Tenant to obtain
Landlord's prior consent to such installation, which consent Landlord shall not
unreasonably withhold, condition or delay). If (x) Tenant installs such
turnstile system in the lobby of the Building as contemplated by this Section
3.13, and (y) at any time during the Term, this Lease does not demise all of the
Rentable Area that is served by such elevator bank, then Tenant shall make
reasonable arrangements with Landlord and the occupants of the Rentable Area
that is served by such elevator bank to provide Landlord and such

 

 

29

 



 

--------------------------------------------------------------------------------

occupants with access to the turnstile system at all times. Landlord and Tenant
shall use reasonable efforts to arrange for each tenant that occupies any
Rentable Area served by such elevator bank to use a security/identification card
that coordinates with Tenant's security system (and which would operate the
turnstile system installed by Tenant).

(B)      From and after the date that Tenant no longer meets the Minimum Demise
Requirement, Landlord, at Landlord's cost and expense, shall have the right to
remove the turnstile system installed by Tenant. If Landlord so removes the
turnstiles, then Landlord, at Landlord's cost and expense, shall nonetheless be
required to provide a security system or procedure reasonably designed to
prevent unauthorized access into the passenger elevators that serve the Premises
that is comparable to the security systems or procedures used or employed by
landlords of comparable first-class buildings located in midtown Manhattan.

 

3.14.

Fitness Center.

(A)      Subject to the terms of this Section 3.14, Tenant acknowledges that
Landlord intends to construct (or to cause to be constructed) a fitness center
(the "Fitness Center") on the twenty-ninth (29th) floor of the Building for use
by the Residential Unit owners. Landlord shall construct (or cause to be
constructed) the Fitness Center in accordance with the plans and specifications
therefor in Exhibit "3.14" attached hereto and made a part hereof (it being
understood that Landlord shall have the right to alter such plans and
specifications to relocate the equipment in the Fitness Center and to alter the
configuration of the Fitness Center, provided that such altered plans and
specifications provide for substantially the same construction methods that are
contemplated by the plans and specifications that are attached hereto as Exhibit
"3.14", so that, for example, if (i) the plans and specification that are
attached hereto as Exhibit "3.14" provide for noise-dampening installations to
accommodate certain fitness equipment, and (ii) the Fitness Center is
reconfigured to relocate such fitness equipment, then Landlord shall construct
(or cause to be constructed) the Fitness Center in a manner that relocates such
noise-dampening installations to reflect the aforesaid relocation of such
fitness equipment). If, after Landlord's completion of the Fitness Center,
(x) Tenant notifies Landlord that noise or vibrations emanating from the Fitness
Center to the portion of the Premises located on the twenty-eighth (28th) floor
of the Building are disturbing beyond a de minimis extent Tenant's employees
working in such portion of the Premises, and (y) it is determined that Landlord
did not construct (or cause to be constructed) the Fitness Center in substantial
accordance with the plans and specifications annexed as Exhibit "3.14" attached
hereto, then Landlord, at Landlord's cost and expense and with due diligence,
shall perform (or cause to be performed) in the Fitness Center the work
necessary to cause the Fitness Center to substantially conform to such plans and
specifications (but in no event shall Landlord be obligated after receipt of
Tenant's notice to Landlord to perform any work in the Fitness Center that is in
addition to, or different from, the work described on such plans and
specifications).

(B)      During any period of time that Tenant meets the Minimum Demise
Requirement and upon prior notice from Tenant to Landlord, Tenant shall have the
right for up to twelve (12) of its employees to use the Fitness Center in
accordance with the rules and regulations established therefor pursuant to the
Condominium Documents. Each Tenant employee that intends to use the Fitness
Center shall enter into a contract with the board of managers of the Residential
Unit, which contract shall govern such employee's use of the Fitness

 

 

30

 



 

--------------------------------------------------------------------------------

Center (including the fees payable for such use of the Fitness Center, which
fees shall be in keeping with the fees charged by owners or operators of fitness
centers in first-class office Buildings in midtown Manhattan).

(C)      Landlord, at Landlord's cost and expense and in a location reasonably
designated by Landlord, shall install a door in the common corridor on the
twenty-ninth (29th) floor of the Building in an effort to reduce the likelihood
of Residential Unit owners who are using the Fitness Center from entering any of
the passenger elevators on such floor that service the Premises and gaining
unauthorized access to the Premises, which door shall be secured by a card
reader system. Landlord shall perform such work in a good workerlike manner with
due diligence from and after the Commencement Date.

 

3.15.

Floor Loads.  

The floors loads for each floor of the Building that comprises the Premises (or
any portion thereof) are described on Exhibit "3.15" attached hereto and made a
part hereof.

Article 4

SERVICES

 

4.1.

Certain Definitions.  

(A)      The term "Building Hours" shall mean the period from 08:00 am to 08:00
pm on Business Days and the period from 08:00 am to 01:00 pm on Saturdays that
are not Holidays, except that with respect to the operation of the freight
elevators "Building Hours" shall mean the period from 08:00 am to 05:00 pm on
Business Days only.

(B)      The term "Building Systems" shall mean the service systems of the
Building, including, without limitation, the mechanical, gas, steam, electrical,
sanitary, HVAC, elevator, plumbing, and life-safety systems of the Building (it
being understood that the Building Systems shall not include any systems that
Tenant installs in the Premises as an Alteration).

 

(C)

The term "HVAC" shall mean heat, ventilation and air-conditioning.

(D)      The term "HVAC Systems" shall mean the Building Systems that provide
HVAC.

(E)       The term "Overtime Periods" shall mean any times that do not
constitute Building Hours.

 

4.2.

Passenger Elevator Service.  

Subject to the terms of Article 10 hereof and this Section 4.2, Landlord shall
provide Tenant with passenger elevator service for the Premises using the
Building Systems therefor. From and after the Commencement Date, such passenger
elevator service shall be provided by the four (4) passenger elevators depicted
on Exhibit "4.2-1" attached hereto and made a part hereof. The passenger
elevators shall satisfy, at a minimum, the specifications set forth on

 

 

31

 



 

--------------------------------------------------------------------------------

Exhibit "4.2-2" attached hereto and made a part hereof. Tenant's use of the
passenger elevators shall be in common with other occupants of the Building.
Landlord shall not have the right to reprogram the passenger elevators so that
they serve floors in the Building other than the twenty-first (21st) through
twenty-ninth (29th) floors or reduce, other than to a de minimis extent, the
level of service provided by the passenger elevators (but in no event below the
level of service set forth on Exhibit "4.2-2" attached hereto), provided,
however, that if, after the date hereof, a portion of the Premises is leased to
Bloomberg (by virtue of a Recapture Termination or otherwise), then, subject to
the provisions of the immediately following sentence, Landlord shall have the
right to reprogram the passenger elevators so that they serve Bloomberg's main
elevator lobby located on the sixth (6th) floor of the Building. Solely during
the period of time that Tenant meets the Minimum Demise Requirement, Tenant
shall have the right to require Landlord to program one passenger elevator to
service exclusively (and not any other floors in the Building) the ground floor
and the portion of the Premises located on the twenty-seventh (27th) and
twenty-eighth (28th) floors of the Building (the "Exclusive Elevator"). Tenant
shall have the use of the passenger elevators that service the Premises at all
times, except that during Overtime Periods, Landlord have the right to have only
two (2) passenger elevator in service to serve the Premises. Tenant shall use
the passenger elevators only for purposes of transporting persons to and from
the Premises. If (x) the Exclusive Elevator is in use pursuant to this
Section 4.2, (y) Landlord recaptures two (2) or more full floors of the
Premises, and (z) Tenant meets the Minimum Demise Requirement, then, at Tenant's
option, Landlord shall either (i) reprogram the Exclusive Elevator to serve all
of the twenty-first (21st) through twenty-ninth (29th) floors, or (ii) reprogram
two (2) of the four (4) passenger elevators to serve floors twenty-one (21)
through twenty-six (26) and floor twenty-nine (29) (it being understood that if
all of the events as described in clauses (x), (y) and (z) occur, then Tenant
must select one of the two options described in clause (i) and clause (ii)
above).

 

4.3.

Freight Elevator Service.

(A)      Subject to the terms of Article 10 hereof and this Section 4.3,
Landlord shall provide Tenant with freight elevator service for the Premises
using the Building Systems therefor. From and after the Commencement Date, such
freight elevator service shall be provided by the freight elevator depicted on
Exhibit "4.3" attached hereto and made a part hereof, in addition to the freight
elevator in the Building's loading dock located at the grade level in the
Building and the appurtenant truck elevator. Tenant's use of the freight
elevators shall be in common with other occupants of the Building and shall be
on a first-come, first served basis (i.e., no advance scheduling), subject to
Tenant's right to use the freight elevators on a reserved basis during Overtime
Periods. Landlord shall have the right to prescribe reasonable rules from time
to time regarding the rights of the occupants in the Building (including,
without limitation, Tenant) to use the freight elevators (governing, for
example, the responsibility of occupants of the Building to reserve freight
elevator use in advance, particularly for Overtime Periods). Tenant shall use
the freight elevators in accordance with applicable Requirements. Subject to
Section 4.3(B) hereof, if Tenant uses the freight elevator during Overtime
Periods, then Tenant shall pay to Landlord, as additional rent, an amount
calculated at the reasonable hourly rates that Landlord charges from time to
time therefor, within thirty (30) days after Landlord's giving to Tenant an
invoice therefor.

 

 

32

 



 

--------------------------------------------------------------------------------

(B)      Landlord and Tenant acknowledge and agree that two (2) freight
elevators are required to bring freight in and out of the Premises: (i) the
freight elevator located at the loading dock of the Building (the "Initial
Freight Car"); and (ii) the freight elevator located on lower level 3 of the
Building (the "Secondary Freight Car"; the Initial Freight Car and the Secondary
Freight Car being referred to herein collectively as the "freight elevators").
The hourly charge for each of the freight elevators used during Overtime Periods
is an amount equal to the product of (x) one hundred forty-five percent (145%),
and (y) the hourly cost of a Local 32 B-J elevator operator in effect from time
to time (the "32 B-J Hourly Rate"). As of the date of this Lease, the 32B-J
Hourly Rate is Fifty-Five Dollars ($55), which, when multiplied by one hundred
forty-five percent (145%), results in an hourly charge for each freight elevator
used during Overtime Periods of Seventy-Nine Dollars and 75/100 Cents ($79.75).
Landlord shall have the right to charge Tenant for a particular minimum number
of hours of usage of the freight elevator during Overtime Periods to the extent
that the applicable union contract or service contract requires Landlord to
engage the necessary personnel (including, without limitation, a freight
elevator operator and loading dock attendant) for such minimum number of
overtime hours (which minimum number of hours as of the date hereof is four
(4)). If (x) Tenant requests Landlord to provide Tenant with freight elevator
service during Overtime Periods as provided in this Section 4.3, and (y) another
tenant in the Building also uses, or other tenants in the Building also use, the
applicable freight elevators during such Overtime Period, then Landlord shall
allocate equitably the charges described in this Section 4.3 among Tenant and
such other tenant or tenants (taking into account the differences in the costs
to Tenant as provided in this Section 4.3(B) hereof and the charges to such
other tenant or tenants).

(C)      Tenant acknowledges that the labor unions involved in the construction
of the Building may require Landlord through the date such unions are no longer
actively working in the Building to operate the freight elevators in the
Building using union labor personnel ("Construction Union Personnel") other than
Local 32 B-J, which is the labor union that currently operates such freight
elevators following the completion of Building construction. If the Construction
Union Personnel are operating the freight elevators during Business Hours, then,
if Tenant uses the freight elevators for construction during Business Hours,
Tenant shall pay to Landlord the excess of the hourly rates paid by Landlord for
the Construction Union Personnel over the 32 B-J Hourly Rate, in each case
without any markup. If (i) Tenant uses the freight elevators during Overtime
Periods, and (ii) Construction Union Personnel operate the freight elevators at
such time, then Tenant shall pay, subject to Section 4.3(D) hereof, the hourly
rates paid by Landlord to the applicable union for the Construction Union
Personnel during such Overtime Periods, without any markup, in lieu of the rates
set forth in Section 4.3(B) hereof (it being agreed that Landlord shall still
have the right to charge Tenant for a minimum number of hours, as aforesaid, to
the extent required by the union contract of the union employing the
Construction Union Personnel).

(D)      Tenant shall not be required to pay for the first two hundred (200)
hours of freight elevator use during Overtime Periods solely in connection with
Tenant's use of the freight elevators for its Initial Alterations and Tenant's
initial move into the Premises (it being understood that if Tenant uses the
Initial Freight Car and the Secondary Freight Car, then Tenant shall be charged
for two (2) hours of freight elevator use); provided, however, that if
Construction Union Personnel are operating the freight elevators during any such
Overtime Periods, then Tenant shall pay the excess of the hourly rates actually
paid by Landlord to the

 

 

33

 



 

--------------------------------------------------------------------------------

applicable union for the Construction Union Personnel over the 32 B-J Hourly
Rate, in each case without any markup. Tenant shall nonetheless use reasonable
efforts to schedule and use the freight elevators during non-Overtime Periods in
connection with the performance of its Initial Alterations in an effort to
minimize the number of hours of freight elevator use during Overtime Periods
that would otherwise be required.

(E)       Subject to Section 4.15 hereof, Tenant, at Tenant's cost and expense,
shall have the right to provide Tenant's own security guard to monitor Tenant's
activity solely in the freight elevators and in the aforesaid loading dock and
truck elevator areas, it being expressly agreed that any such security guard
shall in no event be permitted to operate a freight elevator.

 

4.4.

Heat, Ventilation and Air-Conditioning.  

(A)      Subject to the terms of Article 10 hereof and this Section 4.4,
Landlord shall operate the HVAC System to provide HVAC at the perimeter of the
Premises that satisfies, at a minimum, the specifications set forth on Exhibit
"4.4" attached hereto and made a part hereof. Landlord shall not be required to
make any installations in the Premises to distribute HVAC within the Premises.
Landlord shall have no liability to Tenant if Landlord cannot meet the HVAC
specifications set forth on Exhibit "4.4" attached hereto if such failure is
caused by virtue of Tenant's failure to keep closed the curtains, blinds, shades
or screens that Tenant installs on the windows of the Premises in accordance
with the terms hereof to the extent reasonably necessary to reduce the
interference of direct sunlight with the operation of the HVAC System.

(B)      Landlord shall operate the HVAC Systems at all times during Building
Hours without additional charge to Tenant. Landlord shall operate the HVAC
System for Tenant's benefit during Overtime Periods if Tenant so advises
Landlord not later than 02:00 pm of the Business Day immediately preceding the
day on which Tenant requires HVAC during Overtime Periods (it being agreed that
Landlord intends to provide to Tenant, at no additional charge, software for use
on Tenant's computer system, which enables Tenant to order from its computer
system such HVAC during Overtime Periods and to order and monitor certain other
services provided in the Building). If Landlord so provides HVAC to the Premises
during Overtime Periods (as so requested by Tenant), then Tenant shall pay to
Landlord, as additional rent, an amount calculated at the hourly rate of
Twenty-Five Dollars and No Cents ($25.00) for all or any floors for which Tenant
orders HVAC during Overtime Periods (i.e., not a per floor charge), which amount
shall be adjusted on January 1st of each calendar year occurring during the Term
commencing on January 1, 2006 to equal an amount equal to the product obtained
by multiplying (I) Twenty-Five Dollars ($25), by (II) a fraction, the numerator
of which is the Consumer Price Index for November of the immediately preceding
calendar year, and the denominator of which is the Consumer Price Index on the
date hereof, within thirty (30) days after Landlord gives to Tenant an invoice
therefor. If (i) Tenant requests HVAC during a particular Overtime Period, and
(ii) such HVAC is automatically provided to other leaseable areas in the
Building by virtue of the HVAC zoning in the Building, then the aforesaid charge
for HVAC shall be appropriately prorated between Tenant and any occupant or
occupants of such leaseable area who also ordered HVAC during such Overtime
Period (or any portion thereof).

 

 

34

 



 

--------------------------------------------------------------------------------

 

4.5.

Cleaning.  

(A)      Subject to the terms of Article 10 hereof and this Section 4.5,
Landlord shall cause the Premises to be cleaned substantially in accordance with
the standards set forth in Exhibit "4.5" attached hereto and made a part hereof.
Landlord shall not be required to clean the portions of the Premises (if any)
that Tenant uses for the storage, preparation, service or consumption of food or
beverages. Tenant shall pay to Landlord, as additional rent, the actual costs
paid by Landlord to a third party in removing from the Building any of Tenant's
refuse and rubbish to the extent exceeding the amount of refuse and rubbish
usually generated by a tenant that uses the Premises for ordinary office
purposes. Tenant shall make such payments to Landlord not later than the
thirtieth (30th) day after the date that Landlord gives to Tenant an invoice
therefor from time to time, which invoice shall have annexed thereto
documentation that reasonably substantiates the charges set forth thereon. If
the cleaning specifications set forth on Exhibit "4.5" attached hereto are not
consistently and materially met by Landlord's cleaning contractor, then
Landlord, upon Tenant's request therefor from time to time, shall cause its
Building management personnel to meet with Tenant in an effort to develop a
solution so that the cleaning specifications are thereafter consistently and
materially met.

(B)      Tenant, at Tenant's expense, shall exterminate the portions of the
Premises that Tenant uses for the storage, preparation, service or consumption
of food against infestation by insects and vermin regularly and, in addition,
whenever there is evidence of infestation. Tenant shall engage Persons to
perform such exterminating that are approved by Landlord, which approval
Landlord shall not unreasonably withhold, condition or delay. Tenant shall cause
such Persons to perform such exterminating in a manner that is reasonably
satisfactory to Landlord.

(C)      Tenant, at Tenant's expense, shall clean daily all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages. Tenant shall not have the right to perform any cleaning services in
the Premises using any contractor other than the cleaning contractor that
Landlord has engaged from time to time to perform cleaning services in the
Building for Landlord; provided, however, that (x) Landlord shall not have the
right to require Tenant to use such cleaning contractor unless the rates that
such cleaning contractor agrees to charge Tenant for such additional cleaning
services are competitive with the amounts charged by other cleaning companies
that provide services to comparable buildings for comparable services, and
(z) subject to Section 4.15 hereof, Tenant shall have the right to use Tenant's
own employees for such additional cleaning services. If such cleaning contractor
does not agree to charge Tenant for such additional cleaning services at
competitive rates as aforesaid, then Tenant may employ to perform such
additional cleaning services another cleaning contractor that Landlord approves,
which approval Landlord shall not unreasonably withhold, condition or delay.
Subject to Section 4.15 hereof, Landlord and Tenant shall cooperate with one
another in ensuring that the cleaning performed by any cleaning contractor
selected by Tenant in accordance with this Section 4.5, does not result in labor
disharmony with Landlord's cleaning contractor.

(D)      Landlord consents to Tenant using no more than four (4) Tenant
employees (or four (4) employees of Tenant's facilities manager) to perform
certain services in the Premises for Tenant's senior executives, which services
shall be limited to setting up offices

 

 

35

 



 

--------------------------------------------------------------------------------

and conference rooms for meetings and the cleaning of same, stocking pantries,
serving beverages, and other similar and related services, as long as the
provision of such services does not result in any labor disharmony. Tenant
agrees that it shall be required to use Local 32 B-J personnel employed by
Landlord's cleaning contractor to perform certain handyman type services in the
Premises, such as hanging pictures, performing minor carpentry repair work,
etc., which services shall be ordered and paid for by Tenant. Landlord shall use
reasonable efforts to ensure that Tenant's needs with respect to such services
are promptly met taking into account the needs of other occupants of the
Building at any given time. If Tenant's needs for handyman services in the
Premises are such that Tenant requires a dedicated person or persons, then
Tenant can hire one or more of the Local 32 B-J personnel employed by Landlord's
cleaning contractor. Landlord shall assist Tenant in selecting any such union
personnel and shall perform any testing and background checks to the full extent
that is permitted by Local 32 B-J's then current union contract.

(E)       Tenant's cleaning contractors that meet the requirements of this
Article 4 shall be permitted without charge to use the janitorial closets
located on each floor of the Premises and the passenger and freight elevators in
the Building (but may not use the freight elevators during Overtime Periods).
Landlord shall use reasonable efforts to cause any cleaning contractor that
cleans the Premises (other than cleaning contractors selected by Tenant) to keep
the entry doors to the Premises locked when such contractor is cleaning the
Premises and to turn off the lights in each portion of the Premises when such
contractor has finished cleaning such portion of the Premises (to the extent
that the lights in the Premises do not automatically shut-off).

(F)       Tenant shall comply with any refuse disposal program (including,
without limitation, any waste recycling program) that Landlord imposes
reasonably upon not less than twenty (20) days of prior written notice from
Landlord to Tenant or that is required by Requirements.

(G)      Tenant shall not clean any window in the Premises, nor require, permit,
suffer or allow any window in the Premises to be cleaned, in either case from
the outside in violation of Section 202 of the New York Labor Law, any other
Requirement, or the rules of the Board of Standards and Appeals, or of any other
board or body having or asserting jurisdiction.

 

4.6.

Water.

Landlord shall provide to the lavatories located in the portion of the Premises
that is within the core of the Building hot and cold water only for ordinary
drinking, cleaning and lavatory purposes at no additional charge to Tenant.
Landlord shall also provide, through the Building Systems and a copper supply
line that is two (2) inches in diameter, cold water at one (1) connection point
at the perimeter of the Premises on each floor of the Building for use by Tenant
for its cold water needs outside of the core of the Building (at no additional
charge to Tenant) and for use in any cafeteria in the Premises constructed by
Tenant (which may be metered pursuant to this Section 4.6 and paid for by
Tenant). Landlord shall not be required to make any installations in the
Premises to distribute water within the Premises. Tenant, at Tenant's cost and
expense and subject to there then being sufficient capacity that will not
otherwise adversely affect the other occupants of the twenty-ninth (29th) floor
of the Building,

 

 

36

 



 

--------------------------------------------------------------------------------

shall have the right to tap-in to the water heaters to the extent located in the
Premises solely for use in Tenant's private restrooms (it being agreed that any
such tap-in shall be deemed an Alteration that shall be governed in accordance
with Article 7 hereof). Nothing contained in this Section 4.6 limits the
provisions of Article 10 hereof. Landlord, at Tenant's cost and expense, shall
have the right to install a meter to measure Tenant's consumption of water used
by Tenant for any cafeteria in the Premises at Landlord's cost without any
markup. Tenant, at Tenant's cost and expense, shall maintain and repair any such
meter. Tenant shall pay at Landlord's cost without any markup for water provided
to any such cafeteria as measured by such meter, as additional rent hereunder,
on or prior to thirty (30) days after Landlord's rendition of a statement
therefor (which statements shall not be given to Tenant more frequently than
monthly and shall have annexed thereto documentation that reasonably
substantiates the charges set forth thereon).

 

4.7.

Building Employee Listing.

Tenant has the right to list the names of Tenant and any Permitted Party and
their respective officers, directors and employees on the computerized Building
employee listing which shall be located behind the security desk in the lobby of
the Building and shall be accessible only by Building personnel. At Landlord's
sole cost and expense, Landlord shall reprogram such listing to add or delete
names of the executive personnel or Permitted Parties promptly after Tenant's
request from time to time, except that Tenant shall not have the right to make
any such request more frequently than once in any particular period of thirty
(30) days.

 

4.8.

Building Security.

(A)      Subject to the terms of this Section 4.8(A), Landlord shall provide
security for the Building that is consistent with the security provided by
landlords of first-class buildings in midtown Manhattan. Tenant acknowledges
that Landlord, in agreeing to arrange for such security, does not ensure the
security of the Building, and accordingly, Tenant remains responsible for making
the Alterations in the Premises that Tenant considers adequate to provide for
Tenant's security.

(B)      Landlord and Tenant shall each give the other prompt notice of any
advisories, notices or similar communications received by Landlord or Tenant, as
the case may be, from a Governmental Authority specifically in respect of the
Building and which relates to the security therefor, unless Landlord or Tenant,
as the case may be, is prohibited by such Governmental Authority from disclosing
the contents of such advisory, notice, or communication. Tenant shall have the
right to designate a representative to act as Tenant's security liaison with the
Building management office (or another representative designated by Landlord)
regarding security matters affecting the Building and the Premises. Landlord's
representative shall reasonably cooperate with Tenant's representative on an
ongoing basis during the Term with respect to sharing information about Building
security, coordinating fire drills and other related security procedures, and
planning for special security needs with respect to particular events or visits
by third parties to the Premises (or visits by third parties to the Building
that may impact Tenant's security in the Premises). Upon Tenant's written
request therefor from time to time, Landlord shall cause its Building personnel
to meet with Tenant and its representatives to keep Tenant advised as to the
status of the Building's security specifications and the strategies to be
employed by Landlord and the Condominium Board in connection

 

 

37

 



 

--------------------------------------------------------------------------------

therewith. Landlord agrees to act in good faith in implementing (or causing the
Condominium Board to implement) Tenant's reasonable recommendations with respect
to Building security and Tenant shall pay Landlord for actual increases in
Landlord's security costs by virtue of Landlord implementing a Tenant security
recommendation (to the extent such increase is not properly includable in
Operating Expenses). During any period of time that Tenant meets the Minimum
Demise Requirement, Landlord shall give Tenant written notice of any impending
material change in the Building's security system or procedures, which notice
shall be given to Tenant promptly after Landlord (or the Condominium) makes its
decision to effect such change.

(C)      Tenant, at Tenant's cost and expense, shall have the right to engage
one (1) security guard (in addition to the employee posted at the desk in the
Building lobby) to patrol the Premises and the lobby of the Building, provided
that Landlord has the right to designate the uniform worn by such security guard
(so that such guard's uniform is consistent with the uniforms worn by other
security guards in the Building). Landlord, at no cost to Landlord, shall
cooperate with Tenant in connection with Tenant's operating its security program
(for example, in coordinating Tenant's evacuation drills). Landlord shall use
reasonable efforts to cause the security cards issued by Tenant for its
employees for purposes of such employees accessing the Premises (or particular
portions thereof) to also be operable with respect to other security checkpoints
in the Building.

(D)      Subject to the terms of this Section 4.8(D), Tenant or a Permitted
Party that sublets from Tenant at least eighty-eight Thousand (88,000) square
feet of Rentable Area shall have the right to post one (1) of its own employees
(together with a telephone and computer terminal or other similarly sized
equipment reasonably related to Tenant's posting of such employee) at one of the
stations at the lobby desk in the Building (as designated by Landlord), at
Tenant's cost, provided that Landlord has the right to designate the uniform
worn by such employee (so that such employee's uniform is consistent with the
uniforms worn by other Building personnel located at the lobby desk in the
Building). Tenant or any such Permitted Party shall have the right to post such
employee and install such equipment only during the period that the Minimum
Demise Requirement is satisfied.

 

4.9.

Fire System.

Landlord, at Landlord's cost and expense, will maintain the Building's core fire
alarm system. Landlord will provide Tenant with access to the Building System
that provides water for the fire suppression system that exists in the Premises
on the Commencement Date or that Tenant installs during the Term as an
Alteration in accordance with the terms hereof in either case in amounts and at
pressures that satisfy applicable Requirements, which connection points are
shown on Exhibit "4.9" attached hereto and made a part hereof. Landlord will
provide Tenant with a connection point or connection points to the Building
System that constitutes the fire alarm system in the Building to the extent
required by applicable Requirements. Nothing contained in this Section 4.9
obligates Landlord to make any installations in the Premises to distribute
within the Premises such water for such fire suppression system or to install
elements of the fire alarm system within the Premises.

 

 

38

 



 

--------------------------------------------------------------------------------

 

4.10.

Gas.

Tenant, at Tenant's cost and expense, shall have the right to bring gas service
to the Premises by directly contracting with the applicable utility company.
Tenant shall pay directly to the utility company the cost of such gas. Tenant,
at Tenant's expense, shall make any additional installations (subject the
provisions of Article 7 hereof) that are required for Tenant to obtain gas from
the utility company and shall comply with all applicable Requirements in
connection therewith. Landlord, at no cost to Landlord, shall reasonably
cooperate with Tenant in connection with Tenant's obtaining such direct service.
Landlord shall not be required to maintain or repair during the Term any
installations that exist in the Premises with respect to such gas, provided that
the foregoing shall not be deemed to limit Landlord's other obligations set
forth in Article 8 hereof.

 

4.11.

Steam.

Subject to this Section 4.11, Tenant shall have the right to tap-in to the
low-pressure steam system for the Building at the main steam riser on each floor
of the Building where the Premises are located for steam service for the
Premises. Tenant shall not have the right to tap-in to such low-pressure steam
system if, at such time, the Residential Unit owners in the Building would not
have sufficient steam available to them by virtue of Tenant's use of such steam.
If Tenant elects to have such access and such access does not adversely affect
the Residential Unit owners as aforesaid, then Landlord shall not be required to
make any installations in the Premises to distribute such steam within the
Premises. Landlord shall not be required to maintain or repair during the Term
any installations that exist in the Premises, provided that the foregoing shall
not be deemed to limit Landlord's other obligations set forth in Article 8
hereof. Tenant's use of steam shall be measured by a meter installed by Tenant
at Tenant's expense (which meter shall measure exclusively the steam to be
provided to the Premises in accordance with the provisions of this Section 4.11)
and Tenant shall pay to Landlord on a monthly basis, as additional rent ("Steam
Additional Rent"), an amount equal to one hundred three percent (103%) of the
actual charges that Landlord pays to the applicable utility company in
connection with providing such steam to Tenant, as measured by such meter.
Tenant shall pay the Steam Additional Rent to Landlord on or prior to the
thirtieth (30th) day after the date that Landlord gives to Tenant an invoice
therefor, which shall be accompanied by Landlord's calculation of the Steam
Additional Rent and Landlord's meter readings upon which such calculations are
based. Tenant and its authorized representative may have access to such meter
from time to time during the Term for the purpose of verifying Landlord's meter
readings. Tenant shall have the right to object to Landlord's calculation of the
Steam Additional Rent by giving Landlord notice of any such objection on or
prior to the sixtieth (60th) day after the date that Landlord gives Tenant the
applicable invoice for the Steam Additional Rent. Either party shall have the
right to submit a dispute regarding the Steam Additional Rent to an Expedited
Arbitration Proceeding.

 

4.12.

Operation of Building Systems.

Landlord shall (x) maintain the Office Unit and the Building Systems that serve
the Premises, (y) cause the Condominium Board to maintain the Building
(including the common areas thereof) to the extent required pursuant to the
Condominium Documents, and (z) cause any Person that is Landlord's Affiliate and
that owns a condominium unit in the Building to maintain

 

 

39

 



 

--------------------------------------------------------------------------------

such unit, in any such case, in conformity with the standards maintained by
landlords of first-class buildings in midtown Manhattan. Landlord, upon receipt
of notice from Tenant from time to time, shall give Tenant the opportunity to
review and comment upon operating procedures for Building Systems from which
Tenant benefits, it being expressly agreed that Landlord shall have no
obligation to modify its procedures based upon Tenant's comments.

 

4.13.

Supplemental HVAC System.

(A)      Subject to the terms of Article 10 hereof and this Section 4.13,
Tenant, at Tenant's expense, may tap into the applicable Building System to
obtain chilled water for a supplemental air-conditioning system (or systems)
that Tenant installs in the Premises in accordance with the provisions of
Article 7 hereof. Such chilled water shall be available to Tenant twenty-four
(24) hours per day, seven (7) days per week, subject to Landlord's right to
interrupt the provision of chilled water to Tenant in accordance with Section
10.2 hereof, and shall be supplied at a temperature that ranges from thirty-nine
degrees Fahrenheit to forty-five degrees Fahrenheit. Any such supplemental
air-conditioning system that Tenant installs shall not have a capacity of more
than two hundred (200) tons in the aggregate. Any installations that are
required to connect Tenant's supplemental air-conditioning system to the chilled
water pipes shall be made by Tenant (based on the plans and specifications
therefor as designed by Tenant and approved by Landlord as contemplated by
Article 7 hereof). Tenant shall pay to Landlord, as additional rent:

(1)       the reasonable, third party, out-of-pocket costs that Landlord incurs
in making such connection;

(2)       a one-time 'tap-in' fee in the amount of Two Hundred-Fifty Dollars and
No Cents ($250.00) per ton of capacity so connected; and

(3)       an annual charge in the amount of Three Hundred Fifty Dollars and No
Cents ($350.00) per ton of capacity of the system so connected (which amount per
ton shall be increased on each anniversary of the Commencement Date to reflect
the percentage increase, if any, in the Consumer Price Index from the Consumer
Price Index that is in effect on the Commencement Date).

Tenant shall pay such amounts to Landlord on or prior to the thirtieth (30th)
day after the date that Landlord gives to Tenant an invoice therefor from time
to time.

(B)      From and after the date that Tenant no longer meets the Minimum Demise
Requirement, Tenant shall only be entitled to obtain chilled water to meet a
tonnage capacity equal to the product of (x) two hundred (200), and (y) a
percentage, the numerator of which is the number of square feet of Rentable Area
leased by Tenant at the time that Tenant no longer meets the Minimum Demise
Requirement, and the denominator of which is one hundred seventy-six thousand
(176,000).

 

4.14.

No Other Services.  

Landlord shall not be required to provide any services to support Tenant's use
and occupancy of the Premises, except to the extent expressly set forth herein.

 

 

40

 



 

--------------------------------------------------------------------------------

 

4.15.

Labor Harmony.  

If (i) Tenant employs, or permits the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
(ii) such employment interferes or causes any conflict with other contractors,
mechanics or laborers engaged in the maintenance, repair, management or
operation of the Building, and (iii) Landlord gives Tenant notice thereof (which
notice may be given verbally to the person employed by Tenant with whom
Landlord's representative ordinarily discusses matters relating to the
Premises), then Tenant shall cause all contractors, mechanics or laborers
causing such interference or conflict to leave the Building immediately and
shall take such other action as may be reasonably necessary to resolve such
conflict.

Article 5

ELECTRICITY

 

5.1.

Capacity.

(A)      Subject to the terms of this Article 5, Landlord shall provide to the
electrical closet on the floor of the Building where each portion of the
Premises is located, for Tenant's use, eight (8) watts of electrical capacity
(demand load) per square foot of Usable Area in the portion of the Premises
located on such floor of the Building (exclusive of the electrical capacity that
is required to operate the HVAC System) (such electrical capacity, as such
electrical capacity may be increased pursuant to Section 5.1(B) hereof, being
referred to herein as the "Base Electrical Capacity"). Tenant, during the Term,
shall use electricity in the Premises only in such manner that complies with the
requirements of the Utility Company. Tenant shall not permit the demand for
electricity in the Premises to exceed the Base Electrical Capacity. Tenant,
subject to applicable Requirements, shall have the right to distribute excess
electrical capacity from one floor of the Premises to another floor or floors
that comprise the Premises.

(B)      Subject to the terms of this Section 5.1(B), Tenant, from time to time,
shall have the right to request that Landlord increase the electrical capacity
set forth in Section 5.1(A) by making available to Tenant excess electrical
capacity that is then available in the Building to the extent Tenant has a
bona-fide need for such additional electrical capacity. If (x) Landlord has a
bona-fide need for such available Building electricity, or (y) Landlord has
theretofore promised such electricity to another tenant or occupant in the
Building that has a bona-fide need for such available Building electricity and,
in either case, such electricity is not available to Tenant, then Landlord will
so inform Tenant and thereafter will cooperate with Tenant, at no cost to
Landlord, to make arrangements with the Utility Company to increase the
electrical capacity that the Utility Company makes available to the Building, in
which case the Base Electrical Capacity shall increased correspondingly. Tenant
shall perform any work that is required in connection with any such increase in
electrical capacity in accordance with the terms of Article 7 hereof (as if such
work constituted an Alteration). Nothing contained in this Section 5.1(B)
expands the Premises or otherwise grants to Tenant rights to use portions of the
Building that are not otherwise demised to Tenant hereunder.

 

 

41

 



 

--------------------------------------------------------------------------------

 

5.2.

Electricity for the Building.  

Landlord shall arrange with a Utility Company to provide electricity for the
Building. Landlord shall not be liable to Tenant for any failure or defect in
the supply or character of electricity furnished to the Building, except to the
extent that such failure or defect results from the negligence or willful
misconduct of Landlord, its employees, agents or contractors. Landlord shall not
be required to make any installations in the Premises to distribute electricity
within the Premises. If Landlord elects to solicit bids for electricity to the
Building from energy providers other than the Utility Company, then Tenant shall
have the right to require Landlord to solicit bids from any reliable energy
providers suggested by Tenant, it being understood that Landlord has no
obligation whatsoever to award the contract to the energy provider or energy
providers suggested by Tenant. Landlord shall pass on to Tenant a proportionate
share of any tax savings on the electricity charges for the Building for which
Landlord has qualified. Landlord, at no cost to Landlord, shall reasonably
cooperate with Tenant in Tenant's efforts to obtain rebates or discounts for
electricity from the Utility Company by virtue of Tenant's installation in the
Premises of energy-saving fixtures or equipment. Tenant shall receive (either by
payment from Landlord to Tenant or by virtue of a discernible credit shown on an
invoice or invoices received by Landlord from the Utility Company) any rebates
or discounts granted by the Utility Company by virtue of Tenant's installation
in the Premises of any such energy-saving fixtures or equipment. Tenant shall
not be entitled to any benefits or rebates granted to another tenant or occupant
in the Building by virtue of such tenant or occupant's installation of
energy-saving fixtures or equipment.

 

5.3.

Submetering.  

(A)      Subject to the provisions of this Section 5.3, Landlord shall measure
Tenant's consumption of electricity (but not Tenant's demand for electricity) in
the Premises using submeters that have heretofore been installed by Landlord, at
Landlord's cost and expense. Landlord, at Landlord's cost and expense, shall
maintain the submeters in the Premises. If, at any time during the Term, Tenant
performs Alterations that require modifications to the aforesaid submeter or
submeters that Landlord installs, or that require a supplemental submeter or
supplemental submeters, then Tenant shall perform such modification, or the
installation of such supplemental submeter or submeters, at Tenant's cost, as
part of the applicable Alteration. Upon reasonable oral notice from Tenant from
time to time, Landlord shall grant Tenant access to the submeters for purposes
of Tenant's verifying Landlord's submeter readings.

(B)      Tenant shall pay to Landlord, as additional rent, an amount (the
"Electricity Additional Rent") equal to one hundred three percent (103%) of the
product obtained by multiplying (x) the Average Cost per Kilowatt Hour, by
(y) the number of kilowatt hours of electricity used in the Premises for the
applicable billing period, as registered on the submeter or submeters for the
Premises. The term "Average Cost per Kilowatt Hour" shall mean, with respect to
any particular period, the quotient obtained by dividing (x) the aggregate
charge imposed by the Utility Company for the electricity supplied during such
period to the portions of the Building in which the Premises are located as
measured by the Utility Company meters that measure the electricity supplied to
such portions of the Building from time to time (including, without limitation,
energy charges, demand charges, all applicable surcharges, time-of-day charges,
fuel adjustment charges, rate adjustment charges, taxes and any other factors
used by

 

 

42

 



 

--------------------------------------------------------------------------------

the Utility Company in computing its charges to Landlord), by (y) the number of
kilowatt hours of electricity used in the Building during such period, as
reflected on the electric meter or meters for the Building. The term "Utility
Company" shall mean, collectively, the local electrical energy distribution
company and the competitive energy provider that provides electric service for
the Building.

(C)      Landlord shall give Tenant an invoice for the Electricity Additional
Rent on a monthly basis, which invoice shall have annexed thereto a copy of the
applicable invoice from the Utility Company and the calculation of the aggregate
amount set forth on such invoice. Tenant shall pay the Electricity Additional
Rent to Landlord on or prior to the thirtieth (30th) day after the date that
Landlord gives to Tenant each such invoice. Tenant shall not have the right to
object to Landlord's calculation of the Electricity Additional Rent unless
Tenant gives Landlord notice of any such objection on or prior to the sixtieth
(60th) day after the date that Landlord gives Tenant the applicable invoice for
the Electricity Additional Rent. If Tenant gives Landlord a notice objecting to
Landlord's calculation of the Electricity Additional Rent, as aforesaid, then
Tenant shall have the right to review Landlord's submeter readings and
Landlord's calculation of the Electricity Additional Rent, at Landlord's offices
or, at Landlord's option, at the offices of Landlord's managing agent, in either
case at reasonable times and on reasonable advance notice to Landlord. Either
party shall have the right to submit a dispute regarding the Electricity
Additional Rent to an Expedited Arbitration Proceeding.

(D)      Subject to the terms of this Section 5.3(D), Tenant, at any time during
the Term, shall have the right to make arrangements to obtain electricity
directly from the Utility Company or, at Tenant's option, from any other
reputable provider, by giving notice thereof to Landlord. If Tenant makes the
election as described in this Section 5.3(D), then (i) Tenant, at Tenant's cost,
shall make arrangements to obtain electricity directly from the Utility Company
or such other provider, as the case may be, (ii) from and after the date on
which such direct electricity is provided to Tenant, Landlord shall not be
obligated to furnish electricity to the Premises, and (iii) from and after the
date on which such direct electricity is provided to Tenant, Tenant shall not be
obligated to pay to Landlord the charges for electricity as described in this
Article 5. Tenant shall make any installations that are required to accomplish
Tenant's obtaining electricity directly from the Utility Company in accordance
with the provisions of Article 7 (as if such installations constituted an
Alteration hereunder), it being agreed that Tenant shall have the right to use
the electrical facilities that then exist in the Building to obtain such direct
electric service (without Landlord having any liability or obligation to Tenant
in connection therewith). Nothing contained in this Section 5.3(D) gives Tenant
the right to use any portion of the Building (except as otherwise set forth in
this Lease). Landlord, at no cost to Landlord, shall reasonably cooperate with
Tenant in connection with Tenant's obtaining such direct service.

 

5.4.

Termination of Electric Service.  

(A)      If Landlord is required by any Requirement to discontinue furnishing
electricity to the Premises as contemplated hereby, then this Lease shall
continue in full force and effect and shall be unaffected thereby, except that
from and after the effective date of any such Requirement, (x) Landlord shall
not be obligated to furnish electricity to the Premises, and (y) Tenant shall
not be obligated to pay to Landlord the charges for electricity as described in
this Article 5.

 

 

43

 



 

--------------------------------------------------------------------------------

(B)      If Landlord discontinues Landlord's furnishing electricity to the
Premises pursuant to a Requirement, then Tenant shall use Tenant's diligent
efforts to obtain electricity for the Premises directly from the Utility Company
or, at Tenant's option, any other reputable provider. Tenant shall pay directly
to the Utility Company the cost of such electricity. Tenant shall have the right
to use the electrical facilities that then exist in the Building to obtain such
direct electric service (without Landlord having any liability or obligation to
Tenant in connection therewith except to the extent of the negligence or willful
misconduct of Landlord, its employees, agents or contractors). Nothing contained
in this Section 5.4 shall permit Tenant to use electrical capacity in the
Building that exceeds the Base Electrical Capacity (as such Base Electrical
Capacity may be increased pursuant to this Article 5). Tenant, at Tenant's
expense, shall make any additional installations that are required for Tenant to
obtain electricity from the Utility Company. Landlord shall reasonably cooperate
with Tenant in connection with Tenant's obtaining such direct service. Landlord,
at no cost to Landlord, shall reimburse Tenant for fifty percent (50%) of
Tenant's reasonable, out-of-pocket costs in obtaining such direct electricity on
or prior to thirty (30) days after Tenant's rendition of a statement therefor,
which statement shall have annexed thereto documentation that reasonably
substantiates the charges set forth thereon (it being agreed that if Landlord
fails to so reimburse Tenant on or prior to thirty (30) days after Tenant's
rendition of a statement therefor, then Tenant shall have the right to offset
the amount of the costs set forth in such statement against the Rental due
hereunder).

(C)      Landlord shall not discontinue furnishing electricity to the Premises
as contemplated by this Section 5.4 (to the extent permitted by applicable
Requirements) until Tenant obtains electric service directly from the Utility
Company.

Article 6

INITIAL CONDITION OF THE PREMISES

 

6.1.

Condition of Premises.  

(A)      Subject to Section 8.1 and Section 6.1(B) hereof, (a) Tenant shall
accept possession of the Premises in the condition that exists on the
Commencement Date "as is," and (b) Landlord shall have no obligation to perform
any work or make any installations in order to prepare the Building or the
Premises for Tenant's occupancy. Except as expressly set forth herein, Landlord
has made no representations or promises with respect to the Building, the Real
Property or the Premises.

(B)      With respect to the portion of the Premises that is comprised of the
twenty-second (22nd) and twenty-third (23rd) floors of the Building (such
portion of the Premises being referred to herein as the "Post-Possession
Premises"), Landlord, at its expense, shall cause the work (the "Landlord's
Work") described on Exhibit "6.1(B)" attached hereto to be Substantially
Completed therein on or prior to January 15, 2005 (or such later date if Tenant
notifies Landlord that Tenant intends to commence its performance of the Initial
Alterations in the Post-Possession Premises on a later date, it being agreed
that Tenant shall notify Landlord prior to January 15, 2005 of the approximate
date upon which Tenant intends to commence the performance of its Initial
Alterations in the Post-Possession Premises if on a later date as aforesaid).
Landlord shall perform the Landlord's Work in accordance with all applicable

 

 

44

 



 

--------------------------------------------------------------------------------

Requirements. Landlord shall perform the Landlord's Work in a good and
workerlike manner. If Landlord fails to Substantially Complete the Landlord's
Work on or prior to January 15, 2005 (or such later date set forth in Tenant's
notice as aforesaid) and such failure actually delays Tenant in the performance
of its Initial Alterations in the Post-Possession Premises (or a portion
thereof), then, for each day that Tenant is so delayed in the performance of its
Initial Alterations in the Post-Possession Premises (or the applicable portion
thereof), Tenant shall be entitled a one (1) day abatement of the Rental due
hereunder from and after the Rent Commencement Date for the Post-Possession
Premises (or the applicable portion thereof) in which Tenant is so delayed in
the performance of its Initial Alterations) (it being agreed that if, on any
particular day, Tenant is delayed in the performance of its Initial Alterations
in the Post-Possession Premises by virtue of a Landlord default and/or an
Impeding Building Violation pursuant to Section 7.18 hereof and/or a delay
pursuant to this Section 6.1(B) hereof, then Tenant shall nonetheless only be
entitled to a one (1) day abatement of Rental by virtue of any such delay on
such particular day).

(C)      Landlord hereby represents and warrant to Tenant that to the actual
knowledge of the employees of Landlord or Landlord's development manager who
have participated in the development of the Building, there do not exist in the
Premises any hazardous substances to an extent that violates applicable
Requirements (including, without limitation, the Comprehensive Environmental
Response Compensation and Liability Act).

Article 7

ALTERATIONS

 

7.1.

General.  

(A)      Except as otherwise provided in this Article 7, Tenant shall not make
any Alterations without Landlord's prior consent.

(B)      The term "Alterations" shall mean alterations, installations,
improvements, additions or other physical changes (other than decorations such
as painting, wall coverings and floor coverings) in each case in or to the
Premises that are made by or on behalf of Tenant or any other Person claiming
by, through or under Tenant.

(C)      The term "Initial Alterations" shall mean the Alterations to prepare
the Premises for Tenant's initial occupancy.

(D)      The term "Specialty Alterations" shall mean Alterations that
(i) perforate by more than six (6) inches in diameter a floor slab in the
Premises, (ii) consist of the installation of a vault or other similar device or
system that is intended to secure the Premises or a portion thereof in a manner
that exceeds the level of security that a reasonable Person uses for ordinary
office space, or (iii) consist of the installation of internal staircases.

(E)       The term "Substantial Completion" or words of similar import shall
mean that the applicable work has been substantially completed in accordance
with the applicable plans and specifications, if any, it being agreed that
(i) such work shall be deemed substantially complete notwithstanding the fact
that minor or insubstantial details of construction or demolition, mechanical
adjustment or decorative items remain to be performed, and (ii) with

 

 

45

 



 

--------------------------------------------------------------------------------

respect to work that is being performed in the Premises, such work shall be
deemed substantially complete only if the incomplete elements thereof do not
interfere materially with Tenant's use and occupancy of the Premises for the
conduct of business.

(F)       The term "Tenant's Property" shall mean Tenant's personal property
(other than non-movable fixtures), including, without limitation, Tenant's
movable fixtures, movable partitions, telephone and computer equipment,
furniture, furnishings and movable decorations.

 

7.2.

Basic Alterations and Material Alterations.  

(A)      Except as provided in Section 7.2(B) hereof, Tenant shall not be
required to obtain Landlord's consent for a proposed Basic Alteration. The term
"Basic Alteration" shall mean an Alteration that (i) does not affect the
exterior (including the appearance of) the Building, (ii) does not affect
adversely any part of the Building other than the Premises other than to a de
minimis extent, (iii) does not require any alterations, installations,
improvements, additions or other physical changes to be performed in or made to
any portion of the Building other than the Premises, (iv) does not affect
adversely the proper functioning of any Building System other than to a de
minimis extent, (v) does not affect the structure of the Building, (vi) does not
impede Landlord's access to Reserved Areas in any material respect, and
(vii) does not violate or render invalid the certificate of occupancy for the
Building or any part thereof (any Alteration that does not constitute a Basic
Alteration shall be a "Material Alteration").

(B)      Tenant shall be required to obtain Landlord's prior consent to a
particular Basic Alteration, which consent shall not be unreasonably withheld,
conditioned or delayed if the sum of (X) the "hard" construction cost of such
Basic Alteration, and (Y) the "hard" construction cost of any other Basic
Alterations performed during the immediately preceding period of twelve (12)
months without Landlord's consent as contemplated by this Section 7.2, exceeds
the Basic Alterations Threshold. The term "Basic Alterations Threshold" shall
mean Two Hundred Fifty Thousand Dollars ($250,000), except that on each
anniversary of the Commencement Date, the Basic Alterations Threshold shall be
adjusted to reflect the percentage increase in the Consumer Price Index from the
Consumer Price Index that is in effect on the Commencement Date.

(C)      Tenant shall be required to obtain Landlord's consent for a proposed
Material Alteration, which consent shall not be unreasonably withheld,
conditioned or delayed.

(D)      Nothing contained in this Section 7.2 limits the provisions of Section
7.12 hereof.

 

7.3.

Approval Process.  

(A)      Tenant shall not perform any Alteration unless Tenant first gives to
Landlord a notice thereof (an "Alterations Notice") that (i) refers specifically
to this Section 7.3, (ii) includes three (3) copies of the plans and
specifications for the proposed Alteration (including, without limitation,
layout, architectural, mechanical and structural drawings, to the extent
applicable) in CADD format that contain sufficient detail for Landlord and
Landlord's consultants to reasonably assess the proposed Alteration,
(iii) indicates whether Tenant considers the proposed Alterations to constitute
a Basic Alteration, (iv) indicates whether Tenant considers the proposed
Alteration not to exceed the Basic Alterations Threshold and whether Tenant

 

 

46

 



 

--------------------------------------------------------------------------------

intends to perform the proposed Alteration without Landlord's consent as
contemplated by this Article 7, and (v) includes with such notice an estimate
certified by Tenant of the "hard" construction cost of performing the proposed
Alteration (if Tenant considers the proposed Alteration not to exceed the Basic
Alterations Threshold and plans to perform such Alteration without Landlord's
consent). Tenant shall not be required to deliver the aforesaid plans and
specifications to Landlord as part of an Alterations Notice in respect of
(x) Alterations that do not require a building permit pursuant to applicable
Requirements, and (y) Alterations for which plans and specifications would not
customarily be prepared in accordance with good industry practice, it being
agreed, however, that Tenant shall be required to submit plans and
specifications for a proposed Alteration if, following Landlord's receipt of an
Alterations Notice to which Tenant did not annex plans and specifications based
on the immediately preceding clauses (i) and (ii), Landlord can demonstrate a
valid purpose for requiring such plans and specifications. Tenant shall have the
right to submit plans and specifications for a particular Alteration in phases
(i.e., pursuant to separate Alterations Notices), it being agreed that if a
subsequent submission of plans and specifications for a particular Alteration
affects or relates to a prior submission of plans and specifications for such
Alteration (x) such that Landlord would not have consented to the prior
submission, or (y) and provides new information with respect to the prior
submission such that Landlord now needs to reconsider such prior submission,
then Landlord shall have the right to re-review any such prior submission as if
it had not been previously reviewed by Landlord.

(B)      If (x) Tenant gives Landlord an Alterations Notice, (y) Tenant, in the
Alterations Notice, does not indicate that Tenant plans to perform the
applicable Alteration without Landlord's consent, and (z) Landlord fails to
respond to the Alterations Notice within ten (10) Business Days after the date
that Tenant gives the Alterations Notice to Landlord (or within five (5)
Business Days with respect to any resubmission of an Alterations Notice), then
Landlord shall be deemed to have consented to such Alteration.

(C)      Landlord shall have the right to object to a proposed Alteration only
by giving notice thereof to Tenant, and setting forth in such notice a statement
in reasonable detail of the grounds for Landlord's objections.

(D)      Subject to Section 7.2(B) hereof, Landlord shall have the right to
(a) disapprove any plans and specifications for a particular Alteration in part,
(b) reserve Landlord's approval of items shown on such plans and specifications
pending Landlord's review of other plans and specifications that Tenant is
otherwise required to provide to Landlord hereunder, and (c) condition
Landlord's approval of such plans and specifications upon Tenant's making
revisions to the plans and specifications or supplying additional information
(which Landlord shall have the right to request only reasonably). Nothing
contained in this Section 7.3(D) limits the provisions of Section 7.3(C) hereof.

(E)       Tenant acknowledges that (i) the review of plans or specifications for
an Alteration by or on behalf of Landlord, or (ii) the preparation of plans or
specifications for an Alteration by Landlord's architect or engineer (or any
architect or engineer designated by Landlord), is solely for Landlord's benefit,
and, accordingly, Landlord makes no representation or warranty that such plans
or specifications comply with any Requirements or are otherwise adequate or
correct.

 

 

47

 



 

--------------------------------------------------------------------------------

(F)       Subject to the terms of this Section 7.3(F), Landlord hereby approves
in concept Tenant's performance of the Alterations described in Exhibit "7.3(F)"
attached hereto and made a part hereof. Tenant shall not perform such
Alterations without Landlord's prior approval to the extent otherwise provided
in this Article 7, it being understood, however, that Landlord, in considering
such Alterations, shall not have the right to reject such Alterations solely on
the grounds that the nature of such Alteration as described in Exhibit "7.3(F)"
attached hereto impedes the value or utility of the Building or is otherwise
inconsistent with Tenant's use and occupancy of the Premises as contemplated
hereby. The terms of this Article 7 shall otherwise apply to any such
Alterations that Tenant performs.

(G)      Tenant shall not have the right to place blast resistant film on any
window located in the Premises.

 

7.4.

Performance of Alterations.  

(A)      Tenant, at Tenant's expense, prior to the performance of any
Alteration, shall obtain all permits, approvals and certificates required by any
Governmental Authorities in connection therewith. Landlord shall have the right
to require Tenant to make all filings with Governmental Authorities to obtain
such permits, approvals and certificates using an expeditor designated
reasonably by Landlord (provided that the charges imposed by such expeditor are
commercially reasonable and such expeditor performs in a reasonable and
competent manner) or another expeditor selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Upon the request of Tenant, Landlord shall join in and promptly execute
any applications for any permits, approvals or certificates required to be
obtained by Tenant in connection with a particular Alteration (provided that the
applicable Requirement requires Landlord to join in such application) and shall
otherwise cooperate with Tenant in connection therewith. Tenant shall have the
right to request that Landlord join in any such application as aforesaid prior
to Landlord's granting its consent to such Alteration (to the extent Landlord's
consent is required for such Alteration), provided, however, that such
cooperation shall not be construed as Landlord's granting its consent to such
Alteration and if Landlord ultimately does not grant its consent to such
Alteration in accordance with this Article 7, then Tenant shall withdraw or
cause to be removed from consideration any such permit, approval or application
(and Landlord shall have no liability to Tenant as a result thereof). Tenant
shall reimburse Landlord for any reasonable and actual out-of-pocket costs,
including, without limitation, reasonable attorneys' fees and disbursements,
that Landlord incurs and pays to an unrelated third party in so joining in such
applications and cooperating with Tenant, within thirty (30) days after the date
that Landlord gives to Tenant an invoice therefor from time to time, accompanied
by reasonable supporting documentation of such costs.

(B)      Prior to performing any Alteration, Tenant or Tenant's general
contractor shall also furnish to Landlord duplicate original policies of, or, at
Tenant's option, certificates of, (1) worker's compensation insurance in amounts
not less than the statutory limits (covering all persons to be employed by
Tenant, and Tenant's contractors and subcontractors, in connection with such
Alteration), and (2) commercial general liability insurance (including property
damage and bodily injury coverage), in each case in customary form, and in
amounts that are not less than Five Million Dollars ($5,000,000) with respect to
general contractors and One Million Dollars ($1,000,000) with respect to
subcontractors, naming the Landlord Indemnitees as

 

 

48

 



 

--------------------------------------------------------------------------------

additional insureds; provided, however, that the aforesaid amounts may be
increased to those amounts reasonably required by Landlord, as long as such
amounts are consistent with the amounts for similar insurance required by
landlords for alterations performed by tenants in first-class buildings located
in midtown Manhattan. Tenant or Tenant's general contractor shall have the right
to satisfy the insurance requirements contained in this Section 7.4(B) with an
umbrella insurance policy if such umbrella insurance policy contains an
aggregate per location endorsement that provides the required level of
protection for the Premises.

(C)      Upon completion of each Alteration, Tenant, at Tenant's expense, shall
(1) obtain certificates of final approval for each Alteration to the extent
required by any Governmental Authority, (2) furnish Landlord with copies of such
certificates, and (3) give to Landlord copies of the "as-built" plans and
specifications in CADD format only for Alterations that affect or connect to
Building Systems and, for all other Alterations, shall give to Landlord
appropriate record drawings, shop drawings or final marked drawings therefor.

(D)      All Alterations shall be made and performed substantially in accordance
with the plans and specifications therefor as approved by Landlord (to the
extent such approval of Landlord is required under this Article 7), all
Requirements and the Rules. All materials and equipment incorporated in the
Premises as a result of any Alterations shall be first-quality.

(E)       Subject to the terms of this Section 7.4(E), Landlord shall deliver to
Tenant, in connection with Tenant's applications to the applicable Governmental
Authority for a building permit regarding any Alterations, a Form ACP-5, duly
executed by an appropriate party and covering the Premises.

 

7.5.

Financial Integrity.  

(A)

(1)       Tenant shall not permit any materials or equipment that are
incorporated as fixtures into the Premises in connection with any Alterations to
be subject to any lien, encumbrance, chattel mortgage or title retention or
security agreement.

(2)       Tenant shall discharge of record any mechanic's lien that is filed
against the Real Property for work done for, or for materials furnished to,
Tenant (or any Person claiming by, through or under Tenant) within ten (10) days
after Tenant has received notice thereof, at Tenant's expense, by payment or
filing the bond required by law or otherwise. Nothing contained in this Section
7.5(A)(2) shall prevent Tenant from challenging the claim made by the Person
that filed such mechanic's lien, provided that Tenant discharges such mechanic's
lien in accordance herewith. Tenant shall not be required to discharge any lien
that derives from any act or omission of Landlord.

(B)      Subject to the terms of this Section 7.5(B) Tenant shall deliver to
Landlord (i) waivers of lien from the general contractor and all subcontractors
who have performed work or supplied materials in connection with such
Alterations, and (ii) a copy of any document executed by an architect that is
filed by or on behalf of Tenant with a Governmental Authority in connection with
such Alteration, in either case on or prior to sixty (60) days after the
Substantial Completion of any Alterations. If, with the use of diligent efforts,
Tenant cannot provide

 

 

49

 



 

--------------------------------------------------------------------------------

Landlord with either or both of the items described in the immediately preceding
clause (i) and clause (ii) within such sixty (60) day period of time, then
Tenant shall have such longer period of time to provide Landlord with either or
both of such items as long as Tenant uses continuous, diligent efforts to
provide Landlord with either or both of such items. Tenant shall not be required
to deliver to Landlord any waiver of lien if Tenant is disputing in good faith
the payment which would otherwise entitle Tenant to such waiver, provided that
(x) Tenant keeps Landlord advised in a timely fashion of the status of such
dispute and the basis therefor, and (y) Tenant delivers to Landlord the waiver
of lien promptly after the date that the dispute is settled. Nothing contained
in this Section 7.5(B), however, shall relieve Tenant from complying with the
provisions of Section 7.5(A)(2) hereof.

 

7.6.

Effect on Building.  

(A)      If (i) as a result of any Alterations, any alterations, installations,
improvements, additions or other physical changes are required to be performed
in or made to any portion of the Building other than the Premises in order to
comply with any Requirements (any such alterations, installations, improvements,
additions or changes being referred to herein as a "Building Change"), and
(ii) such Building Change would not otherwise have had to be performed or made
pursuant to applicable Requirements at such time, then (x) Landlord may perform
such Building Change (it being agreed that Landlord shall use commercially
reasonable efforts to minimize the cost of such Building Change), and (y) Tenant
shall pay to Landlord the reasonable and actual costs paid by Landlord to an
unrelated Person (without profit or markup), as additional rent, within thirty
(30) days after Landlord gives to Tenant an invoice therefor, which invoice
shall have annexed thereto documentation that reasonably substantiates the
charges set forth thereon (it being agreed that to the extent Landlord has
actual knowledge of a particular Building Change, Landlord shall give Tenant
notice thereof reasonably promptly following obtaining such actual knowledge and
prior to Landlord's performing such Building Change shall notify Tenant of
Landlord's good faith estimate of the cost of such Building Change).

(B)      If (x) Tenant submits an Alterations Notice to Landlord for a proposed
Alteration, and (y) Landlord has actual knowledge of a Building Change that
would be required to be performed or made as a result of such proposed
Alteration, then Landlord's response to such Alterations Notice shall also
notify Tenant of the need for such Building Change, if any, and Landlord's good
faith estimate of the cost of such Building Change. If Landlord had actual
knowledge of a Building Change that would be required to be performed or made as
a result of any proposed Alteration and did not so inform Tenant of such
Building Change as aforesaid, then Tenant shall not be required to pay Landlord
for such Building Change as otherwise required pursuant to this Section 7.6. Any
dispute with respect to whether Landlord had knowledge of a Building Change and
did not so inform Tenant of such Building Change may be submitted by either
party to an Expedited Arbitration Proceeding.

 

7.7.

Time for Performance of Alterations.  

If and to the extent that the performance of any Alteration by or on behalf of
Tenant, or any other Person claiming by, through or under Tenant, during
particular hours interferes with or interrupts the maintenance, repair, or
operation of the Building in any material and unreasonable

 

 

50

 



 

--------------------------------------------------------------------------------

respect or interferes with or interrupts the use and occupancy of the Building
by other tenants in the Building or the use and occupancy of any condominium
units by residential owners, as the case may be, in any material and
unreasonable respect, then Landlord shall have the right to require Tenant to
perform such Alteration during other hours reasonably designated by Landlord
(taking into account (x) the business hours of other tenants or occupants in the
Building, and (y) the needs of residential unit owners).

 

7.8.

Removal of Alterations and Tenant's Property.  

(A)      On or prior to the Expiration Date, Tenant, at Tenant's expense, shall
remove Tenant's Property from the Premises, and, at Tenant's option, Tenant also
may remove, at Tenant's expense, all Alterations made by or on behalf of Tenant
or any other Person claiming by, through or under Tenant; provided, however, in
any case, that Tenant shall repair and restore in a good and workerlike manner
to good condition any damage to the Premises or the Building caused by such
removal. Landlord, upon notice to Tenant given at least one hundred eighty (180)
days prior to the Expiration Date, may require Tenant to remove any Specialty
Alterations from the Premises, and to repair and restore in a good and
workerlike manner to good condition any damage to the Premises or the Building
caused by such removal; provided, however, that Landlord shall not have the
right to require Tenant to remove any Qualified Alterations. Tenant may elect to
cause Landlord to remove any Specialty Alterations set forth in such notice
given by Landlord to Tenant by giving Landlord notice thereof no later than
sixty (60) days after the date Landlord gives its notice to Tenant. If Tenant so
elects to cause Landlord to remove any such Specialty Alterations, then
(x) Landlord shall remove such Specialty Alterations from the Premises following
the Fixed Expiration Date and repair and restore in a good and workerlike manner
to good condition any damage to the Premises or the Building caused by such
removal, and (y) Tenant shall reimburse Landlord for the actual, reasonable
expenses incurred by Landlord in performing such removal and restoration on or
prior to thirty (30) days after Landlord's rendition of an invoice therefor,
which invoice shall have annexed thereto documentation that reasonably
substantiates the charges set forth thereon. Landlord shall give any such
statement to Tenant no later than eighteen (18) months following the Fixed
Expiration Date. Tenant's obligation to pay the amounts set forth on any such
invoice shall survive the Fixed Expiration Date. If (x) the Expiration Date is
not the Fixed Expiration Date, and (y) Landlord gives a notice to Tenant on or
prior to the thirtieth (30th) day after the Expiration Date to the effect that
Landlord does not wish to retain a particular Specialty Alteration, then Tenant
shall pay to Landlord the reasonable costs incurred by Landlord in so removing
such Specialty Alterations, and in so repairing and restoring any such damage to
the Building or the Premises, within thirty (30) days after Landlord submits to
Tenant an invoice therefor; provided, however, that Landlord shall not have the
right to give any such notice to Tenant in respect of Qualified Alterations. Any
Alterations that remain in the Premises after the Expiration Date shall be
deemed to be the property of Landlord (with the understanding, however, that
Tenant shall remain liable to Landlord for any default of Tenant in respect of
Tenant's obligations under this Section 7.8(A)).

(B)      Prior to Tenant's performance of a Specialty Alteration, Tenant shall
have the right to request (prior to, simultaneously with, or any time after
Tenant's submission to Landlord of plans and specifications for such Specialty
Alteration, but prior to Tenant's performance of such Special Alteration) that
Landlord designate that Tenant shall not be required

 

 

51

 



 

--------------------------------------------------------------------------------

to remove (or pay the cost to remove) such Specialty Alteration upon the
expiration or earlier termination of the Term. Landlord shall have the right to
approve or deny any such request in Landlord's sole discretion. If (i) Tenant
makes any such request, and (ii) Landlord either approves such request (which
approval shall be set forth in the same notice Landlord gives to Tenant with
respect to Landlord's consent to such plans and specifications for such
Specialty Alteration), or fails to respond to Tenant's aforesaid request on or
prior to the fifteenth (15th) Business Day after the date that Tenant gives such
request to Landlord, then Landlord shall not have the right to require Tenant to
remove (or pay the cost to remove) such Specialty Alteration upon the expiration
or earlier termination of the Term (any such Specialty Alteration which Tenant
shall not be required to remove (or to pay the cost of removal) as aforesaid
being referred to herein as a "Qualified Alteration").

 

7.9.

Contractors and Supervision.  

All Alterations that require Landlord's consent shall be performed only under
the supervision of a licensed architect that is approved by Landlord, which
approval Landlord shall not unreasonably withhold, condition or delay (it being
agreed that if Landlord does not respond to Tenant's notice requesting
Landlord's consent to any such architect on or prior to ten (10) Business Days
after the date Tenant gives such notice to Landlord, then Landlord shall be
deemed to have consented to such architect). Subject to the provisions of this
Section 7.9, Tenant shall perform Alterations using, at Tenant's option, either
(i) contractors, subcontractors and mechanics that in each case are designated
from time to time by Landlord, or (ii) contractors, subcontractors or mechanics
that in each case are designated by Tenant and approved by Landlord, which
approval Landlord shall not unreasonably withhold, condition or delay (it being
agreed that if Landlord does not respond to Tenant’s notice requesting
Landlord’s consent to any such contractor, subcontractor or mechanic on or prior
to ten (10) Business Days after the date Tenant gives such notice to Landlord,
then Landlord shall be deemed to have consented to such contractor,
subcontractor or mechanic). If Tenant is Citibank, N.A. or an Affiliate thereof,
however, then Landlord's consent shall only be required with respect to
(i) Tenant's general contractor who shall perform any Alterations, (ii) any
contractors, subcontractors or mechanics for Alterations that affect or connect
to Building Systems, and (iii) for structural Alterations (and for all other
Alterations Tenant may use a contractor or subcontractor selected by Tenant in
its sole discretion). Solely with respect to a Life Safety System Alteration,
Tenant shall engage an engineer designated reasonably by Landlord to design such
Alteration, provided that the charges of such designated engineer are
commercially reasonable. If such designated engineer is Landlord's engineer or a
third-party engineer used by Landlord or the Condominium Board, then Tenant
shall not be required to pay Landlord for such engineer pursuant to Section 7.10
hereof. Landlord shall give Tenant notice of such contractors and such engineer
designated by Landlord promptly after Tenant's request therefor from time to
time. The term "Life Safety System Alteration" shall mean an Alteration that
involves or affects the Building System that constitutes the Class "E" system
and the sprinkler system (it being understood that if only a portion of a
particular Alteration involves or affects such Building Systems, then only such
portion of such Alteration shall constitute a Life Safety Systems Alteration for
purposes hereof).

 

 

52

 



 

--------------------------------------------------------------------------------

 

7.10.

Landlord's Expenses.  

Subject to the terms of this Section 7.10 hereof, Tenant shall pay to Landlord,
from time to time, as additional rent, the reasonable and actual out-of-pocket
costs paid by Landlord to an unrelated third party in connection with an
Alteration, including, without limitation, the costs that Landlord pays to an
unrelated third party architect or engineer to review the plans and
specifications for Alterations, and inspecting the progress of such Alterations.
Any such costs shall in no event include profit or a markup charged by Landlord.
Tenant shall pay such costs to Landlord within thirty (30) days after Landlord
gives Tenant an invoice therefor, which invoice shall have annexed thereto
documentation that reasonably substantiates the charges set forth thereon. In no
event shall Tenant be required to pay Landlord for any such costs in respect of
Landlord's engineer or a third-party engineer engaged by Landlord or the
Condominium Board.

 

7.11.

Pantry.  

Landlord shall not unreasonably withhold, condition or delay Landlord's approval
of an Alteration consisting of the installation of a pantry in the Premises for
the purpose of warming food for the officers, employees and business guests of
Tenant (but not for use as a public restaurant). Any vending machines that
Tenant installs in the Premises only on the twenty-first (21st) floor or the
twenty-second (22nd) floor thereof (and any other similar equipment that
requires a water line) shall have a waterproof pan located thereunder, connected
to a drain.

 

7.12.

Window Coverings.  

Tenant shall install on the windows of the Premises only the curtains, blinds,
shades or screens that Landlord designates for the Building. As of the date
hereof, Landlord's approved blinds are as follows: DFB, solar control, 4100
Series, basket weave 10% open, granite color. Landlord acknowledges that once
Tenant installs the curtains, blinds, shades or screens that conform to the
requirements of this Section 7.12, then Tenant shall not be required to replace
such curtains, blinds, shades or screens to conform to curtains, blinds, shades
or screens that Landlord thereafter adopts for the Building.

 

7.13.

Standby Generator System.  

(A)      Subject to the terms of this Section 7.13, Landlord consents to
Tenant's connecting Tenant's systems to the standby generator system, together
with the Day Tank, that constitutes part of the Building Systems (such standby
generator system being referred to herein collectively as the "Standby Generator
System"), that is located on the twelfth (12th) floor of the Building (which
Standby Generator System also has its own two hundred seventy-five (275) gallon
day tank (the "Day Tank") also located on the twelfth (12th) floor of the
Building). Tenant shall perform any such connection of Tenant's systems to the
Standby Generator System at Tenant's cost, in accordance with all applicable
Requirements, and otherwise in accordance with the terms of this Article 7.
Landlord, at Landlord's cost and expense, shall maintain in good condition and
repair, replace and test the Standby Generator System in accordance with
applicable Requirements and pursuant to the specifications annexed as Exhibit
"7.13(A)" attached hereto and made a part hereof (it being agreed that Tenant
has the right to have a representative witness any such testing that Landlord
performs in connection with the Standby

 

 

53

 



 

--------------------------------------------------------------------------------

Generator System); provided, however, that for as long as Tenant has exclusive
use of the Standby Generator System in accordance with the terms hereof, Tenant
(rather than Landlord), at Tenant's cost and expense, shall perform the
maintenance and testing of (but not the repair and replacement of) the Standby
Generator System. Landlord shall provide a watch engineer to monitor the
operation of the Standby Generator System (and the chillers that are part of
Tenant's supplemental HAVC system and that are powered by the Standby Generator
System) during applicable periods (i.e., when the Standby Generator System is
being tested or when the Standby Generator System is being operated to alleviate
a power emergency) without cost to Tenant (subject, however, to Landlord’s
having the right to include the cost of the watch engineer in Operating Expenses
to the extent provided in Section 2.1(C) hereof, with the understanding,
however, that Landlord shall assign one of the operating engineers who are
ordinarily on duty at the Building to constitute the watch engineer during such
applicable periods). If Tenant has exclusive use of the Standby Generator System
and fails to perform the maintenance and testing thereof in accordance with the
aforesaid specifications, then Tenant, at Tenant's cost and expense, shall be
responsible for the repair and replacement of the Standby Generator System (to
the extent that such repair or replacement is required by reason of Tenant's
failure to so maintain and test the Standby Generator System). Tenant, at
Tenant's cost and expense, shall maintain in good condition any connection that
Tenant makes to the Standby Generator System. Tenant acknowledges that Landlord
shall have no liability to Tenant to the extent that the Standby Generator
System fails to provide emergency power to Tenant or that the Standby Generator
System damages Tenant's systems (except, in either case, to the extent that such
damage results from Landlord's negligence or willful misconduct, it being
expressly agreed that in no event shall Landlord be liable for any
consequential, indirect or punitive damages in connection therewith). Tenant
shall not permit the aggregate connected load of Tenant's systems on the Standby
Generator System to exceed Seven Hundred Fifty (750) kilowatts. During any
period of time that Tenant meets the Minimum Demise Requirement, Tenant shall be
entitled to the exclusive use of the Standby Generator System. Landlord shall
provide Tenant with reasonably necessary access to the Standby Generator System
for purposes of maintaining, testing and inspecting the Standby Generator System
and in connection with any necessary repair of any connections to the Standby
Generator System, in either case provided that such access shall (i) not
unreasonably interfere with or interrupt the operation and maintenance of the
Building, and (ii) be upon such other terms reasonably designated by Landlord.
Landlord, at no additional cost to Tenant, shall provide Tenant with a
non-separately demised amount of space on the twelfth (12th) floor of the
Building in proximity to the Standby Emergency Generator for Tenant to maintain
electrical equipment in connection with the Standby Emergency Generator, which
space shall be reasonably sized to accommodate such equipment. Tenant, at
Tenant's cost and expense, shall have the right to connect the Standby Generator
System to the base Building's air handlers, which work shall be performed in
accordance with the applicable terms and provisions of Article 7 hereof.

(B)      Subject to the provisions of Section 7.13(C) hereof, Tenant, during the
Term, shall pay to Landlord, in consideration of Landlord's making available to
Tenant the capacity of the Standby Generator System, as additional rent, an
annual amount equal to Eighty-Eight Thousand Dollars and No Cents ($88,000.00),
which Tenant shall pay to Landlord in monthly installments of Seven Thousand
Three Hundred Thirty-Three Dollars and Thirty-Three Cents ($7,333.33) in the
same manner as the Fixed Rent that is due hereunder; provided, however, that on
each anniversary of the Commencement Date, the aforesaid annual amount and

 

 

54

 



 

--------------------------------------------------------------------------------

the aforesaid monthly amount shall be adjusted to reflect the percentage
increase, if any, in the Consumer Price Index that is in effect on the
Commencement Date. If Landlord operates the Standby Generator System to provide
electric service (at a time that the Utility Company is not providing electric
service for the Building), then Tenant shall also pay to Landlord, as additional
rent, an amount equal to the product obtained by multiplying (x) the
out-of-pocket costs that Landlord incurs for utilities in connection with
operating the Standby Generator System, including purchasing fuel therefor), by
(y) a fraction, the numerator of which is the aggregate connected load (in
kilowatts) of Tenant's systems on the Standby Generator System and the
denominator of which is the aggregate capacity (in kilowatts) of the Standby
Generator System, within thirty (30) days after Landlord's submission to Tenant
of an invoice therefor.

(C)      From and after the date that Tenant does not meet the Minimum Demise
Requirement, Landlord shall have the right to proportionately reduce the
aggregate connected load of Tenant's systems on the Standby Generator System
from seven hundred fifty (750) kilowatts to a lesser number of kilowatts, based
upon the number of square feet of Rentable Area demised to Tenant under this
Lease at such time (as compared to such number of square feet of Rentable Area
on the date hereof). From and after the date of any such reduction, the
additional rent set forth in Section 7.13(B) hereof of Eighty-Eight Thousand
Dollars ($88,000) per annum shall instead be an annual amount equal to the
product of (I) Eighty-Eight Thousand Dollars ($88,000), and (II) a percentage,
the numerator of which is the aggregate connected load (in kilowatts) of
Tenant's systems on the Standby Generator System (after the reduction) and the
denominator of which is seven hundred fifty (750) (which amount, in addition to
any amounts on account of utilities, shall continue to be paid by Tenant
pursuant to Section 7.13(B) hereof). Tenant, at Tenant's cost and expense, shall
arrange to reconfigure Tenant's systems that are connected to the Standby
Generator System so that Tenant does not exceed the permitted aggregate
connected load determined by Landlord as aforesaid.

(D)      Landlord covenants that the Building emergency generator system shall
provide a capacity of at least one-quarter (1/4) watt per square foot of Usable
Area of the Premises for emergency lighting within the Premises.

 

7.14.

Tenant Fund.  

(A)      Subject to the terms of this Section 7.14, Landlord shall pay to Tenant
(or at Tenant's option (i) to a third party designated by Tenant or (ii) after
Landlord's receipt of Tenant's written authorization therefor, to Tenant's
contractor or subcontractor), or on behalf of Tenant an amount equal to Ten
Million Five Hundred Sixty Thousand Dollars and No Cents ($10,560,000.00) (the
"Tenant Fund") for the costs that Tenant incurs in performing the Initial
Alterations. Tenant may use no more than twenty percent (20%) of the Tenant Fund
for costs that Tenant incurs in connection with the Initial Alterations that do
not constitute "hard" construction costs, including, without limitation,
architect's and engineer's fees, permit fees, expediter's fees and designers'
fees in each case relating to the Initial Alterations (such costs which do not
constitute the "hard" construction costs of the Initial Alterations being
collectively referred to herein as "Soft Costs").

(B)      Tenant may request disbursements of the Tenant Fund only by delivering
to Landlord a Disbursement Request. Subject to the terms of this Section 7.14,
Landlord shall

 

 

55

 



 

--------------------------------------------------------------------------------

disburse a portion of the Tenant Fund to Tenant (or at Tenant's option (i) to a
third party designated by Tenant, or (ii) after Landlord's receipt of Tenant's
written authorization therefor, to Tenant's contractor or subcontractor) from
time to time, within thirty (30) days after the date that Tenant gives to
Landlord the applicable Disbursement Request. Tenant shall not be entitled to
any disbursements of the Tenant Fund if an Event of Default has occurred and is
continuing (provided that if (x) an Event of Default has occurred and is
continuing at a time when Tenant would otherwise be entitled to a disbursement
of the Tenant Fund, and (y) Tenant subsequently cures such Event of Default,
then Landlord shall pay such disbursement to Tenant within thirty (30) days
after the date such Even of Default is cured). If a particular Disbursement
Request requests Landlord to disburse more than fifty percent (50%) of the
Tenant Fund, then Landlord shall not be required to make the disbursement of the
Tenant Fund that is contemplated thereby unless all contractors, subcontractors,
materialmen, architects, engineers and other Persons who may file a lien against
the Real Property in connection with the performance of the Initial Alterations
provide to Landlord waivers of lien concurrently with such disbursement of the
Tenant Fund. Landlord shall not be required to make disbursements of the Tenant
Fund more frequently than once during any particular calendar month. Tenant
shall not have the right to request disbursements of the Tenant Fund in an
amount that is greater than the excess of (I) the aggregate amounts that Tenant
has theretofore paid or that then remain payable in each case to Tenant's
contractors, subcontractors, materialmen, suppliers or consultants, as the case
may be, for either (a) materials that have been delivered to the Premises for
the Initial Alterations, (b) labor that has been performed in the Premises for
the Initial Alterations, or (c) the services from which are derived Soft Costs
that have been performed for the Initial Alterations, as the case may be, over
(II) the aggregate amount of disbursements theretofore made by Landlord from the
Tenant Fund (such excess at any particular time being referred to herein as the
"Maximum Disbursement Amount").

(C)      The term "Disbursement Request" shall mean a request for a disbursement
of the Tenant Fund signed by an officer of Tenant, together with:

(1)       such officer's certification that the amount so requested does not
exceed the Maximum Disbursement Amount,

(2)       copies of bills and invoices with respect to the applicable work,
materials or services covered by such Disbursement Request (which shall have
theretofore been completed, furnished or performed, as the case may be), and

(3)       waivers of lien from all contractors and subcontractors who may file a
lien against the Real Property in connection with the performance of the Initial
Alterations, and for which previous disbursements of the Tenant Fund has been
made (except to the extent Tenant gave such waivers of lien to Landlord in
connection with a prior Disbursement Request).

(D)      Landlord makes no representation or warranty that the Tenant Fund is
sufficient to pay the cost of the Initial Alterations. Tenant shall pay the
amount of any excess of the cost of the Initial Alterations over the Tenant
Fund.

(E)       If (i) Tenant has theretofore completed the Initial Alterations,
(ii) Tenant has theretofore paid (or paid from the proceeds of the Tenant Fund)
the cost of the Initial

 

 

56

 



 

--------------------------------------------------------------------------------

Alterations in full, (iii) Tenant then occupies the Premises for the conduct of
business, (iv) Tenant has not theretofore given to Landlord Disbursement
Requests for the entire Tenant Fund, and (v) an Event of Default has not
occurred and is not continuing, then Landlord shall pay to Tenant the portion of
the Tenant Fund that remains undisbursed, within thirty (30) days after Tenant
gives Landlord a request therefor or, at Tenant's option, Tenant shall have the
right to apply such undisbursed portion of the Tenant Fund as a credit against
Tenant's future installments of the Fixed Rent and additional rent due
hereunder. If (x) an Event of Default has occurred and is continuing at the time
when Tenant would otherwise be entitled to a payment of such undisbursed portion
of the Tenant Fund (or a credit as aforesaid), and (y) Tenant subsequently cures
such Event of Default, then Landlord shall pay such undisbursed portion of the
Tenant Fund to Tenant (or Tenant may credit such amount as aforesaid) within
thirty (30) days after the day such Event of Default has been cured.

(F)       If (i) Landlord fails to make a disbursement of the Tenant Fund when
due, and (ii) such failure continues for more than ten (10) days after the date
that Tenant gives Landlord notice thereof, then Tenant shall have the right to
offset against the Rental due hereunder the amount that Landlord so fails to
disburse to Tenant, together with interest thereon calculated at the Applicable
Rate for the period beginning on the date that such disbursement first became
due to Tenant, and ending on the date that Tenant uses such credit.

(G)      Landlord and Tenant acknowledge the Initial Alterations shall
constitute the property of Landlord to the extent that Tenant performs such
Initial Alterations using the proceeds of the Tenant Fund as provided in this
Section 7.14, subject, nevertheless, to Tenant's rights to use such Initial
Alterations as part of the Premises during the Term in accordance with the terms
of this Lease.

 

7.15.

Air-Cooled HVAC Installations.  

Tenant shall not have the right to install a supplementary HVAC system for the
Premises that requires vents or louvers to be installed on the exterior of the
Building, except that Landlord consents to Tenant's installing an air-cooled
supplementary HVAC system for the Premises in the location on the thirtieth
(30th) floor of the Building depicted on Exhibit "7.15" attached hereto and made
a part hereof. Tenant's use of any electricity provided to such supplementary
HVAC system shall be measured by submeter, installed by Landlord, at Landlord's
expense, and computed and billed to Tenant in accordance with the terms and
provisions of Section 5.3 hereof. Landlord shall provide Tenant with reasonably
necessary access in accordance with good construction practice for the
installation, operation and maintenance of such HVAC system, provided that such
access shall (i) not unreasonably interfere with or interrupt the operation and
maintenance of the Building, and (ii) be upon such other terms reasonably
designated by Landlord. Tenant shall install such HVAC system at Tenant's
expense. Tenant shall perform such installation in accordance with the
provisions of this Lease, including, without limitation, the provisions
pertaining to the performance of Alterations. If Tenant exercises Tenant's right
to install such HVAC system as contemplated by this Section 7.15, then Tenant,
at Tenant's expense, shall maintain such HVAC system in good condition during
the Term. Tenant, upon the Expiration Date, shall not be required to remove such
HVAC system.

 

 

57

 



 

--------------------------------------------------------------------------------

 

7.16.

Initial Alterations Access.

Landlord, at no expense to Landlord, shall use reasonable efforts to cooperate
with Tenant in connection with Tenant's gaining access to the twentieth (20th)
floor of the Building in order for Tenant to perform certain of its Initial
Alterations in the portion of the Premises located on the twenty-first (21st)
floor of the Building. As part of such cooperation, Landlord agrees to pursue
any rights that Landlord may have under the Bloomberg Lease to gain access to
the twentieth (20th) floor in order to permit Tenant to perform such Initial
Alterations.

 

7.17.

Warranties.

Landlord shall use its commercially reasonable efforts to obtain warranties for
items installed in the Building (to the extent that such warranties are
generally available for construction projects similar to the Building in midtown
Manhattan), and shall comply with the terms of any warranties that Landlord so
obtains to the extent that the costs of maintaining, repairing or replacing such
item would otherwise be payable by Tenant hereunder as part of Operating
Expenses.

 

7.18.

Violations and Landlord Defaults; Tenant's Remedies.

(A)      Subject to the terms of this Section 7.18, if Landlord defaults in
respect of its obligations under this Lease or if there exists a violation of
applicable Requirements at the Building, in either case, that impedes or
increases the cost of (i) Tenant's performance of an Alteration, (ii) Tenant's
obtaining a permit from the applicable Governmental Authority for any such
Alteration, or (iii) Tenant's obtaining an amendment to the certificate of
occupancy for the Premises pursuant to Article 11 hereof (any such violation
being referred to herein as an "Impeding Building Violation"), then Landlord, at
Landlord's expense, shall use diligent efforts to cure such default or to cause
the Impeding Building Violation to be removed as promptly as reasonably
practicable, in either case, after Tenant gives Landlord notice thereof. Nothing
contained in this Section 7.18 shall require Landlord to remove any such
Impeding Building Violation to the extent that Section 8.2 hereof requires
Tenant to comply therewith. If (i) such a default exists or an Impeding Building
Violation exists, (ii) Tenant gives Landlord notice thereof, (iii) Landlord
fails to remedy such default or Impeding Building Violation within thirty (30)
days after Tenant gives Landlord notice thereof, (iv) Tenant, in such notice,
describes with reasonable particularity the out-of-pocket costs that Tenant then
reasonably expects to incur to the extent attributable solely to the existence
of such default or the Impeding Building Violation, (v) Tenant gives to Landlord
from time to time additional notices that describe with reasonable particularity
the out-of-pocket costs that Tenant actually incurs to the extent attributable
solely to the existence of such default or the Impeding Building Violation, with
reasonable promptness after the date that Tenant so incurs such costs, and
(vi) Tenant takes reasonable steps to minimize such costs to the extent
reasonably practicable, then Landlord shall reimburse Tenant for such costs
within thirty (30) days after Tenant's request therefor. Either party shall have
the right to submit any dispute between the parties regarding any such costs to
be reimbursed by Landlord to Tenant or any abatement of Rental, as the case may
be, to an Expedited Arbitration Proceeding. If any such default by Landlord or
any Impeding Building Violation actually delays Tenant in the performance of its
Initial Alterations in the Premises (or a portion thereof), then, for each day
that Tenant is so delayed in the performance of its Initial Alterations in the
Premises (or the

 

 

58

 



 

--------------------------------------------------------------------------------

applicable portion thereof), Tenant shall be entitled a one (1) day abatement of
the Rental due hereunder from and after the Rent Commencement Date for the
Premises (or the applicable portion thereof) in which Tenant is so delayed in
the performance of its Initial Alterations (it being agreed that if, on any
particular day, Tenant is delayed in the performance of its Initial Alterations
by virtue of both a default by Landlord and an Impeding Building Violation, then
Tenant shall nonetheless be entitled to only a one (1) day abatement of Rental
as provided in this Section 7.18(A) hereof by virtue of such delay on such day).

(B)      If (I) there exists a violation of applicable Requirements with which
Tenant is required to comply pursuant to the terms hereof, and (II) such
violation impedes or increases the cost of any work being performed in the
Building by or on behalf of Landlord or the Condominium Board, or any approval
of a Governmental Authority that is required in connection therewith (any such
violation being referred to herein as an "Impeding Premises Violation"), then
Tenant, at Tenant's expense, shall cause the Impeding Premises Violation to be
removed as promptly as reasonably practicable after Landlord gives Tenant notice
thereof. If (i) an Impeding Premises Violation exists, (ii) Landlord gives
Tenant notice thereof, (iii) Tenant fails to remedy the Impeding Premises
Violation within thirty (30) days after Landlord gives Tenant notice thereof,
(iv) Landlord, in such notice, describes with reasonable particularity the
out-of-pocket costs that Landlord (or the Condominium Board) then reasonably
expects to incur to the extent attributable solely to the existence of the
Impeding Premises Violation, (iv) Landlord gives to Tenant from time to time
additional notices that describe with reasonable particularity the out-of-pocket
costs that Landlord (or such unit owner or the Condominium Board) actually
incurs to the extent attributable solely to the existence of the Impeding
Premises Violation, with reasonable promptness after the date that Landlord (or
such unit owner or the Condominium Board) so incurs such costs, and (v) Landlord
(or such unit owner or the Condominium Board) takes reasonable steps to minimize
such costs to the extent reasonably practicable, then Tenant shall reimburse
Landlord (or such unit owner or the Condominium Board) for such costs within
thirty (30) days after Landlord's request therefor. Either party shall have the
right to submit to an Expedited Arbitration Proceeding any dispute between the
parties regarding any such costs to be reimbursed by Tenant to Landlord (or such
unit owner or the Condominium Board).

Article 8

REPAIRS

 

8.1.

Landlord's Repairs.  

Subject to the terms of this Article 8 and to Article 15 hereof and Article 16
hereof, Landlord, at its sole cost and expense but subject to recoupment to the
extent provided in Article 2 hereof, shall maintain and make all necessary
repairs and replacements to (i) the Building Systems that service the Premises,
(ii) the structural portions of the Building (including, without limitation, the
Premises), (iii) the façade and roof of the Building, (iv) the sidewalks that
are adjacent to the Building, (v) the core areas and exterior walls of the
Premises, (vi) the windows of the Premises, (vii) the plumbing concealed behind
the walls in the core restrooms that are located within the Premises, (viii) the
perimeter convector units located in the Premises, (ix) the passenger elevators
that service any portion of the Premises, and (x) the public portions and

 

 

59

 



 

--------------------------------------------------------------------------------

common areas of the Building (including, without limitation, landscaping and
lighting in the public portions of the Real Property, and lobbies and hallways
in the public portions of the Building to which Tenant has access in connection
with Tenant's use and occupancy of the Premises), in each case in conformity
with the standards that are customary for first-class office buildings in
midtown Manhattan. Nothing contained in this Section 8.1 shall require Landlord
to maintain or repair the systems within the Premises that distribute within the
Premises electricity, HVAC or water as described on Exhibit "8.2" attached
hereto and made a part hereof.

 

8.2.

Tenant's Repairs.  

(A)      Subject to the terms of this Article 8 and to Article 15 hereof and
Article 16 hereof, Tenant, at Tenant's expense, shall take good care of the
Premises (including, without limitation, (i) the fixtures and equipment that are
installed in the Premises on the Commencement Date, (ii) the Alterations,
(iii) the systems within the Premises that distribute within the Premises
electricity, HVAC or water, as more particularly described on Exhibit "8.2"
attached hereto and made a part hereof, and (iv) the core restrooms located in
the Premises other than the plumbing concealed behind the walls therein. Tenant
shall make all repairs to the Premises as and when needed to preserve the
Premises in good condition, except for reasonable wear and tear, obsolescence
and damage for which Tenant is not responsible pursuant to the provisions of
Article 15 hereof. Nothing contained in this Section 8.2(A) shall require Tenant
to perform any repairs to the Premises that are Landlord's obligation to perform
under Section 8.1 hereof. All repairs made by Tenant as contemplated by this
Section 8.2(A) shall be in conformity with the standards that are customary for
first-class office buildings in midtown Manhattan. Tenant shall perform such
repairs in accordance with the terms of Article 7 hereof.

(B)      Subject to the terms of this Section 8.2(B), if (a) Landlord gives
Tenant a notice that Tenant has failed to perform a repair that this Section 8.2
obligates Tenant to perform, and (b) Tenant fails to proceed with reasonable
diligence to make such repair within twenty (20) days after the date that
Landlord gives such notice to Tenant (or such shorter period that Landlord
designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may make such repair, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable expenses thereof, with interest thereon at the
Applicable Rate calculated from the date that Landlord incurs such expenses,
within thirty (30) days after Landlord gives Tenant an invoice therefor. Nothing
contained in this Section 8.2(B) limits the remedies that are available to
Landlord after the occurrence of an Event of Default.

(C)      Subject to the terms of this 8.2(C), if (a) Tenant gives Landlord a
notice that Landlord has failed to perform a repair or provide any item of work,
maintenance, repair or service that this Lease obligates Landlord to perform or
provide, and (b) Landlord fails to proceed with reasonable diligence to perform
or provide same within twenty (20) days after the date that Tenant gives such
notice to Landlord, then (i) Tenant shall have the right to perform any such
item of work, maintenance, repair or service to the extent that Tenant can
perform such item within the Premises or such item affects any Building System
that serves the Premises exclusively (and Tenant shall have access to those
portions of the Building outside the Premises that service the Premises in order
to do so), and (ii) Landlord shall pay to Tenant an amount equal to the
out-of-pocket costs that Tenant reasonably pays to an unrelated third party in

 

 

60

 



 

--------------------------------------------------------------------------------

performing such item of work, maintenance, repair or service (without profit or
markup), together with interest thereon at the Applicable Rate from the date
such costs were incurred through the date of reimbursement. Such amounts shall
be paid by Landlord on or prior to the thirtieth (30th) day after the date that
Tenant gives to Landlord an invoice therefor, accompanied by reasonably
satisfactory documentation of such costs (and Landlord's obligation to make such
payment to Tenant shall survive the Expiration Date). If Landlord fails to
reimburse Tenant for such costs within such thirty (30) day period, then Tenant
shall have the right to credit the amount of such costs (with interest as
aforesaid) against the Rental thereafter accruing hereunder. Tenant shall have
the right to designate in the aforesaid notice that Tenant gives to Landlord a
period that is shorter than the period of twenty (20) days that is described in
clause (b) above to the extent reasonably required by the circumstances to
alleviate an imminent threat to persons or property or a material disruption of
Tenant's business in the Premises. Tenant shall not have the right to perform
any such repair as contemplated by this 8.2(C) to the extent that Landlord
commences the performance of the applicable repair during the aforesaid period
of twenty (20) days (or such shorter period that Tenant designates and Landlord
thereafter diligently pursues such repair to completion).

 

8.3.

Certain Limitations.  

(A)      Tenant, at Tenant's expense, shall repair in accordance with the terms
set forth in Section 8.2 hereof all damage to the Premises, or to any other part
of the Building or the Building Systems, in each case to the extent resulting
from the negligence or willful misconduct of, or Alterations made by, Tenant or
any other Person claiming by, through or under Tenant; provided, however, that
Landlord shall have the right to perform any such repair to the extent that such
repair affects the structure of the Building or such repair affects any Building
System, in which case Tenant shall pay to Landlord an amount equal to the
out-of-pocket costs that Landlord reasonably incurs and pays to an unrelated
third party in performing such repair, on or prior to the thirtieth (30th) day
after the date that Landlord gives to Tenant an invoice therefor, which invoice
shall have annexed thereto documentation that reasonably substantiates the
charges set forth thereon. Nothing contained in this Section 8.3(A) limits the
provisions of Section 14.3 hereof.

(B)      Landlord, at Landlord's expense, shall repair promptly all damage to
the Premises that results from Landlord's negligence or willful misconduct.
Nothing contained in this Section 8.3(B) limits the provisions of Section 14.3
hereof.

 

8.4.

Overtime.  

Subject to the provisions of this Section 8.4, Landlord shall have no obligation
to employ contractors or labor at overtime or premium pay rates in connection
with (x) Landlord's making repairs as contemplated by this Article 8, or
(y) Landlord's performing the work for which Landlord requires a Work Access. If
the condition that Landlord is required to repair, or the work for which
Landlord requires a Work Access, (i) denies Tenant from having reasonable access
to the Premises, (ii) threatens the health or safety of any occupant of the
Premises, or (iii) materially interferes with Tenant's ability to conduct its
business in the Premises during Tenant's ordinary business hours, then Landlord
shall employ contractors or labor at overtime or premium pay rates. Landlord, at
Tenant's request, shall also perform (a) any other repair that this

 

 

61

 



 

--------------------------------------------------------------------------------

Article 8 requires Landlord to perform, or (b) any other work for which Landlord
requires a Work Access, using contractors or labor at overtime or premium pay
rates, in which case Tenant shall pay to Landlord, as additional rent, an amount
equal to the excess of (x) the reasonable out-of-pocket costs that Landlord
incurs and pays to an unrelated third party in performing such repair or such
work (using contractors or labor at overtime or premium pay rates), over (y) the
costs that Landlord would have incurred in performing such repair or such work
without using contractors at overtime or premium pay rates, within thirty (30)
days after the date that Landlord gives to Tenant an invoice therefor, which
invoice shall have annexed thereto documentation that reasonably substantiates
the charges set forth thereon (it being understood that if more than one tenant
requests that Landlord perform any such repair using contractors or labor at
overtime or premium pay rates, then Landlord shall allocate such costs among
such tenants equitably). Nothing contained in this Section 8.4 shall be deemed
to limit or modify Tenant's right pursuant to Section 10.2 and Section 10.3
hereof.

Article 9

ACCESS; LANDLORD'S CHANGES

 

9.1.

Access.  

(A)      Subject to the terms of this Section 9.1, Landlord and Landlord's
designees may enter the Premises at reasonable times upon reasonable prior
notice to Tenant (which notice may be given verbally to the person employed by
Tenant with whom Landlord's representative ordinarily discusses matters relating
to the Premises) to (i) examine the Premises, (ii) show the Premises to
prospective tenants during the last eighteen (18) months of the Term, (iii) show
the Premises to prospective purchasers or master lessees of Landlord's interest
in the Real Property, (iv) show the Premises to Mortgagees or Lessors (or
prospective Mortgagees or Lessors), (v) gain access to Reserved Areas, (vi) to
gain access to Landlord's equipment located in the telephone closets in the
Premises, or (vii) make repairs, alterations, improvements, additions or
restorations that (I) Landlord is required to make pursuant to the terms of this
Lease, or (II) are reasonably necessary in connection with the maintenance,
repair, or operation of the Real Property (Landlord's entry upon the Premises to
perform such repairs, alterations, improvements, additions or restorations being
referred to herein as a "Work Access"). Notwithstanding any provision of this
Article 9 to the contrary, Landlord shall be required to perform all repairs,
alterations, improvements, additions and restorations as referred to in clause
(vii) of the immediately preceding sentence during hours other than Building
Hours if the nature of any such repair, alteration, improvement, addition or
restoration is such as to customarily be performed by landlords in first-class
buildings located in midtown Manhattan during hours other than Building Hours
(for example, an electrical shutdown for the repair of a riser). If required in
accordance with the provisions of Section 8.4 hereof, Landlord shall perform all
repairs, alterations, improvements, additions and restorations as referred to in
clause (vii) of the immediately preceding sentence during hours other than
Building Hours. Landlord shall not be required to give Tenant advance notice of
the entry by Landlord or Landlord's designees into the Premises as contemplated
by this Section 9.1 to the extent necessary by reason of the occurrence of an
emergency, provided, however, that (i) any such entry shall be subject to any
applicable Requirements, (ii) during such entry Landlord or Landlord's designees
shall accord reasonable care to Tenant's Property, and (iii) Landlord shall give
Tenant notice of such emergency access

 

 

62

 



 

--------------------------------------------------------------------------------

as promptly as reasonably practicable thereafter. If entry by Landlord or
Landlord's designees into the Premises as contemplated by this Section 9.1 is
not the result of the occurrence of an emergency, Landlord shall not enter the
Premises for the purposes set forth in this Section 9.1 unless Landlord first
gives Tenant a reasonable opportunity to have a representative of Tenant present
in the Premises at the time of such entry and for the duration of any Work
Access. Landlord, in connection with a Work Access, shall have the right to
bring into the Premises, and store in the Premises in a reasonable manner for
the duration of the Work Access, the materials and tools that Landlord
reasonably requires to perform the applicable repair, alteration, improvement,
addition or restoration.

(B)      Landlord shall have no liability to Tenant for any loss sustained by
Tenant by reason of Landlord's entry upon the Premises; provided, however, that
(x) subject to Section 14.3 hereof, Landlord shall remain liable to Tenant for
personal injury or property damage that derives from Landlord's negligence or
willful misconduct in connection with any such entry upon the Premises,
(y) nothing contained in this Section 9.1 limits Tenant's rights to an abatement
of Rental after a fire or other casualty as provided herein, and (z) nothing
contained in this Section 9.1 limits Tenant's rights to an abatement of Rental
as provided in Section 10.3 hereof. Landlord shall not have the right to access
the Secure Area as provided in this Section 9.1 except to the extent that
(x) Landlord requires such access as a Work Access, or (y) Landlord requires
such access to gain entry to a Reserved Area (and Landlord has no other means to
access such Reserved Area on a commercially reasonable basis).

 

9.2.

Landlord's Obligation to Minimize Interference; Repair of Damage.  

Subject to Section 8.4 hereof, Landlord shall use commercially reasonable
efforts to minimize interference with Tenant's use of the Premises and the
conduct of Tenant's business operation therein in connection with Landlord's
accessing the Premises as contemplated by Section 9.1 hereof or any work
performed by Landlord as contemplated by Section 9.4 or Section 9.6(B) hereof.
Any damage to the Premises or to Tenant's Property resulting from Landlord's
exercise of its rights under this Article 9 shall be repaired and the Premises
restored to its condition prior to such damage promptly by and at the expense of
Landlord (and such expense shall be included in or excluded from Operating
Expenses to the extent in accordance with the provisions of Article 2 hereof).

 

9.3.

Reserved Areas.  

The Premises shall not include (i) the demising walls of the Premises (except
for the interior face thereof), (ii) the walls of the Premises that constitute
the curtain wall for the Building (except for the interior face thereof),
(iii) balconies, terraces and roofs that are adjacent to the Premises, and
(iv) space that is used for Building Systems or other purposes associated with
the operation, repair, management or maintenance of the Real Property,
including, without limitation, shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, mechanical rooms, plumbing facilities, and service
closets (except to the extent expressly provided herein) (the areas described in
clauses (iii) and (iv) above being collectively referred to herein as the
"Reserved Areas").

 

 

63

 



 

--------------------------------------------------------------------------------

 

9.4.

Ducts, Pipes and Conduits.  

Subject to Section 9.1 hereof, Landlord shall have the right to install, use and
maintain ducts, cabling, pipes and conduits in and through the Premises,
provided that (a) except to the extent the nature of a particular room would not
reasonably require such installations to be concealed (for example, a mechanical
room), such ducts, cabling, pipes and conduits are concealed within or above
partitioning columns or ceilings, (b) such ducts, cabling, pipes and conduits do
not reduce the Usable Area of the Premises by more than a de minimis amount, and
(c) Landlord installs such ducts, cabling, pipes and conduits in a manner that
minimizes, to the extent reasonably practicable, any adverse effect on an
Alteration theretofore performed in the Premises.

 

9.5.

Keys.  

Tenant shall provide Landlord, from time to time, with the keys to the Premises
(or with the appropriate means to access the Premises using Tenant's electronic
security systems); provided, however, that Tenant shall not be required to give
Landlord the keys for (or such other appropriate means of access for) any
portions of the Premises with respect to which Tenant has certain security or
confidentiality requirements such that Tenant requires that such portions of the
Premises be locked and inaccessible to persons unauthorized by Tenant (herein
called the "Secure Areas"), provided that such portions of the Premises shall
not exceed twenty-five percent (25%) of the Rentable Area of the Premises in the
aggregate. Landlord agrees that Landlord's right of access to the Secure Areas
shall be restricted subject to the following conditions: (a) Tenant shall
deliver to Landlord floor plans or other descriptions designating the Secure
Areas, (b) except in cases of emergency, any access to the Secure Areas by
Landlord shall be upon not less than twenty-four (24) hours notice to Tenant
(which notice may be oral), and accompanied by a representative of Tenant, whom
Tenant agrees to make available, and (c) Landlord shall have no obligation to
provide to the Secure Areas cleaning services or any other services or repairs
that require access to the Secure Areas unless Tenant shall provide Landlord
with such access to the Secure Areas for purposes of providing such cleaning
services or other services or repairs.

 

9.6.

Landlord's Changes.  

(A)      Subject to Section 9.6(B) hereof, Tenant shall have the right to use,
in common with the other occupants of the Building, the portions of the Building
that Landlord dedicates from time to time as common area for the general use of
the occupants of the Building. Tenant acknowledges that subject to Section 3.12
hereof, the lobbies of the Building that front on Beacon Court are not currently
for the general use of the occupants of the Building, and, accordingly, Tenant
will not have access to such lobbies.

(B)      Subject to Section 4.2 hereof, Landlord, from time to time, shall have
the right to change the arrangement or location of the public portions of the
Building, including, without limitation, lobbies, entrances, passageways, doors,
corridors, stairs and toilets that in each case are not located in the Premises,
it being agreed that any change to the Lexington Avenue lobby of the Building
shall only be de minimis in nature. In addition, but subject to Landlord's
rights under Section 4.2 hereof with respect to passenger elevators, Landlord
shall not

 

 

64

 



 

--------------------------------------------------------------------------------

make any change pursuant to this Section 9.6 to the extent that such change
(a) unreasonably reduces, interferes with or deprives Tenant of access to or
egress from the Building or the Premises, (b) reduces the Rentable Area of the
Premises (except by a de minimis amount), (c) otherwise unreasonably affects any
other rights of Tenant under this Lease, (d) adversely affects Tenant's
Alterations or the use thereof in any material respect, or (e) diminishes the
visibility of any Tenant signage on the exterior of the Building or in the lobby
of the Building. Landlord shall be required to perform all such work during
hours other than Business Hours if the nature of such work is such as to
customarily be performed by landlords of first-class buildings in midtown
Manhattan during hours other than Building Hours. Except in cases of emergency,
Landlord shall give Tenant not less than twenty (20) days of prior notice of any
such work which will, or is reasonably likely to, affect the Premises or
Tenant's use and enjoyment thereof.

(C)      Except as otherwise provided in Section 4.2 hereof, Landlord, from time
to time, shall have the right to change, or reduce the number of, the passenger
or freight elevators serving the Premises, provided that such change or
reduction does not reduce to a material extent the passenger or freight elevator
service standards that the passenger and freight elevators meet on the date
hereof.

(D)      Landlord, from time to time, shall have the right to change the name,
number or designation by which the Building is commonly known.

(E)       Landlord shall have the right, from time to time, to close, obstruct
or darken the windows of the Premises temporarily to the extent required to
comply with a Requirement or to perform repairs, maintenance, alterations, or
improvements to the Building. Landlord shall have the right to close, obstruct
or darken the windows of the Premises permanently to the extent required to
comply with a Requirement that does not become applicable to the Building by
virtue of Landlord's performance of elective construction in the Building.

(F)       If, at any time, the windows of the Premises are closed, obstructed or
darkened temporarily, as aforesaid, then Landlord shall perform (or cause to be
performed) such repairs, maintenance, alterations or improvements, or shall
comply with the applicable Requirement (or cause such Requirement to be complied
with), in each case with reasonable diligence, and otherwise take such action as
may be reasonably necessary to minimize the period during which such windows are
temporarily closed, obstructed or darkened (it being understood, however, that
subject to Section 8.4 hereof, Landlord shall not be required to perform such
repairs, maintenance, alterations or improvements using contractors or labor at
overtime or premium pay rates).

 

9.7.

Tenant's Access.  

Tenant shall have access to the Premises twenty-four (24) hours per day, seven
(7) days per week, on all days.

 

 

65

 



 

--------------------------------------------------------------------------------

Article 10  

UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE

 

10.1.

Unavoidable Delays.  

Subject to Section 10.3 hereof, Article 15 hereof and Article 16 hereof, this
Lease and the obligation of Tenant to pay Rental hereunder and to perform all of
Tenant's other covenants shall not be affected, impaired or excused, and
Landlord shall not have any liability to Tenant, to the extent that Landlord is
unable to perform Landlord's covenants under this Lease by reason of an
Unavoidable Delay. The term "Unavoidable Delay" shall mean any cause beyond
Landlord's reasonable control, including, without limitation, strikes, labor
troubles, acts of terrorism or the occurrence of an act of God; provided,
however, that Landlord's failure to make a payment of money (including any
failure to satisfy a lien, judgment or other monetary obligation), or any other
event that derives from Landlord's lack of funds, shall not constitute an
Unavoidable Delay for purposes hereof. An event shall constitute an Unavoidable
Delay only to the extent that the effect thereof cannot be mitigated in a
reasonably practicable manner by Landlord on commercially reasonable terms (with
the understanding that Landlord's failure to perform work on an overtime basis
shall not constitute the basis for concluding that Landlord could have mitigated
the effects of an event that otherwise constitutes the basis for an Unavoidable
Delay).

 

10.2.

Interruption of Services.  

(A)      Subject to Section 10.3 hereof, Landlord, from time to time, shall have
the right to interrupt or curtail the level of service provided by the Building
Systems to the extent reasonably necessary to accommodate the performance of
repairs, additions, alterations, replacements or improvements that in Landlord's
reasonable judgment are desirable or necessary. Landlord shall coordinate with
Tenant any such interruption or curtailment of such service in order to minimize
to the extent reasonably practicable any interference with the conduct of
Tenant's business in the Premises. Landlord shall interrupt or curtail the level
of service provided by the Building Systems only during hours other than
Business Hours if otherwise such interruption or curtailment would materially
interfere with Tenant's conduct of business in the Premises; provided, however,
that the time periods during which Landlord has the right to interrupt or
curtail Building Systems service shall not be so limited to the extent
(a) reasonably necessary by reason of the occurrence of an emergency, or
(b) otherwise required by applicable Requirements. Landlord shall give Tenant at
least ten (10) Business Days of advance notice of Landlord's plans to interrupt
or curtail Building Systems service as contemplated by this Section 10.3,
further provided, however, that Landlord shall not be required to give such
advance notice to the extent such interruption or curtailment is required by
reason of the occurrence of an emergency (in which case Landlord shall give
Tenant such advance notice of such interruption or curtailment that is
reasonable under the circumstances). Landlord shall set forth in any such notice
Landlord's estimate in good faith of the duration of the interruption or
curtailment of Building Systems services as described therein (it being
understood Landlord shall in no event be liable to Tenant if the actual duration
of such interruption or curtailment exceeds Landlord's estimate thereof,
provided that Landlord proceeds with due diligence to remedy the condition which
required Landlord to interrupt or curtail such Building Systems services).

 

 

66

 



 

--------------------------------------------------------------------------------

(B)      If Landlord gives Tenant written notice of any aforesaid interruption
or curtailment of Building Systems services, Tenant shall have the right by
notice given by Tenant to Landlord no later than five (5) Business Days after
the date Landlord gave Tenant such notice, to require that Landlord postpone by
up to thirty (30) days the particular interruption or curtailment of Building
Systems service described in Landlord's notice (it being agreed that Tenant
shall set forth in such notice the number of days by which Tenant is electing to
require Landlord to postpone such proposed interruption or curtailment).
Landlord shall not be required to postpone such proposed interruption or
curtailment of Building Systems service if such postponement would (i) adversely
affect the applicable Building System by more than a de minimis amount, or
(ii) threaten the health or safety of any occupant of the Building or otherwise
adversely affect to more than a de minimis extent the conduct of business in any
portion of the Building by another tenant or occupant in the Building.

 

10.3.

Rent Credit.  

(A)      The term "Abatement Event" shall mean an event that has a material and
adverse effect on Tenant's ability to operate its business in the Premises (or a
portion thereof) during Building Hours on a particular Business Day (any such
Business Day being referred to herein as an "Interference Day"; the Premises or
the portion thereof with respect to which the Abatement Event has a material and
adverse effect on Tenant's ability to operate its business therein, as the case
may be, being referred to herein as an "Interference Area"). If an Abatement
Event occurs, then Tenant shall be entitled to a credit to apply against the
Rental otherwise due hereunder in an amount equal to the product obtained by
multiplying (I) the Abatement Percentage, by (II) the quotient obtained by
dividing (a) the applicable Rent Per Square Foot, by (b) Three Hundred
Sixty-Five (365), by (III) the number of square feet of Rentable Area in the
Interference Area, by (IV) either (i) the number of Business Days in the period
beginning on the sixth (6th) consecutive Business Day that constitutes an
Interference Day and ending on the day immediately preceding the first
subsequent Business Day that is not an Interference Day, or (ii) the excess of
the number of Interference Days in any particular period of twenty (20)
consecutive Business Days over five (5), as the case may be. Tenant acknowledges
that the Utility Company's failure to provide electricity, gas, steam or other
similar service shall not constitute the basis for an Abatement Event. As used
herein, the term "Abatement Percentage" shall mean fifty percent (50%), except
that if Tenant does not use the Interference Area for the operation of Tenant's
business on an Interference Day solely by reason of the occurrence of the
applicable Abatement Event, then the Abatement Percentage in respect of such
Interference Day shall be one hundred percent (100%). Either party shall have
the right to submit a dispute between the parties regarding the Rental credit
described in this Section 10.3 to an Expedited Arbitration Proceeding.

 

(B)

The term "Rent Per Square Foot"shall mean, at any particular time:

 

(i)

with respect to the Premises, the sum of (I) the aggregate Fixed Rent therefor,
at any particular time, divided by the number of square feet of Rentable Area
thereof (excluding the Mailroom and the Storage Space), and (II) the Escalation
Rent Per Square Foot; and

 

 

67

 



 

--------------------------------------------------------------------------------

 

(ii)

with respect to any Option Space that comprises the twenty-ninth (29th) floor of
the Building, the sum of (i) the Fixed Rent therefor (as determined pursuant to
Article 18 hereof), at any particular time, divided by the number of square feet
of Rentable Area thereof, and (ii) the Escalation Rent Per Square Foot.

The term "Escalation Rent Per Square Foot" shall mean, at any particular time,
the quotient obtained by dividing (I) the Escalation Rent payable hereunder at
such time for the Premises or the aforesaid Option Space, as the case may be, by
(II) the Rentable Area of the Premises or such Option Space, as the case may be.

Article 11  

REQUIREMENTS

 

11.1.

Tenant's Obligation to Comply with Requirements.  

(A)      Subject to the terms of this Article 11, Tenant, at Tenant's expense,
shall comply with all Requirements applicable to the Premises, including,
without limitation, (i) Requirements that are applicable to the performance of
Alterations, (ii) Requirements that become applicable by reason of Alterations
having been performed, and (iii) Requirements that are applicable by reason of
the specific nature or type of business operated by Tenant (or any other Person
claiming by, through or under Tenant) in the Premises. Tenant shall not be
required to make any Alteration or repair to the structural components of the
Building or to the Building Systems in either case to comply with any
Requirement unless (a) such Alteration or repair is required by reason of
Alterations having been performed by Tenant (or another Person claiming by,
through or under Tenant), or (b) such Alteration or repair is required by reason
of the specific nature of the use of the Premises by Tenant (or such other
Person) (as opposed to the use of the Premises for the general purposes
otherwise permitted under Section 3.1 hereof).

(B)      The term "Requirements" shall mean, collectively, all present and
future laws, rules, orders, ordinances, regulations, statutes, requirements,
codes and executive orders of all Governmental Authorities, and of any
applicable fire rating bureau, or other body exercising similar functions.

(C)      The term "Governmental Authority" shall mean the United States of
America, the State of New York, The City of New York, any political subdivision
thereof and any agency, department, commission, board, bureau or instrumentality
of any of the foregoing, or any quasi-governmental authority, now existing or
hereafter created, having jurisdiction over the Real Property or any portion
thereof.

 

11.2.

Landlord's Obligation to Comply with Requirements.  

Landlord shall comply with all Requirements applicable to the Premises and the
Building other than the Requirements with respect to which Tenant is required to
comply pursuant to Section 11.1 hereof, subject, however, to Landlord's right to
contest in good faith the applicability or legality thereof.

 

 

68

 



 

--------------------------------------------------------------------------------

 

11.3.

Tenant's Right to Contest Requirements.  

Subject to the provisions of this Section 11.3, Tenant, at Tenant's expense, may
contest by appropriate proceedings prosecuted diligently and in good faith the
legality or applicability of any Requirement affecting the Premises or that
require a Building Change (any such proceedings instituted by Tenant being
referred to herein as a "Compliance Challenge"). Tenant shall not have the right
to institute a Compliance Challenge unless Tenant first gives Landlord notice
thereof. Tenant shall not institute any Compliance Challenge if, by reason of
Tenant's delaying its compliance with the applicable Requirement or by reason of
the Compliance Challenge, (a) Landlord (or any Landlord Indemnitee) may be
imprisoned, (b) the Real Property or any part thereof may be condemned or
vacated, or (c) the certificate of occupancy for the Premises or the Building
may be suspended. If Landlord or any Landlord Indemnitee may be subject to any
civil fines or penalties or other criminal penalties or if Landlord or any
Landlord Indemnitee may be liable to any third party in either case by reason of
Tenant's delaying its compliance with the applicable Requirement or by reason of
the Compliance Challenge, then Tenant shall furnish to Landlord a cash deposit
or a bond of a surety company reasonably satisfactory to Landlord, in form and
substance reasonably satisfactory to Landlord, or another security reasonably
satisfactory to Landlord, in an amount equal to one hundred twenty percent
(120%) of the sum of (A) the cost of such compliance, (B) the criminal or civil
penalties or fines that may accrue by reason of such non-compliance (as
reasonably estimated by Landlord), and (C) the amount of such liability to third
parties (as reasonably estimated by Landlord); provided, however, that Tenant
shall not be required to post such bond if Tenant then satisfies the Net Worth
Requirement. If Tenant initiates any Compliance Challenge, then Tenant shall
keep Landlord advised regularly as to the status of such proceedings.

 

11.4.

Requirements During Last Two Years of Term.

Tenant shall not be required to comply with any Requirement that is enacted or
first enforced during the last twenty-four (24) months of the Term (as the Term
may be extended pursuant to Article 19 hereof) that Tenant would otherwise be
obligated to comply with pursuant to this Lease, if:

(1)       such Requirement is in respect of the interior of the Premises, is not
related to hazardous materials, and is not in respect of the structure of the
Building or the structure of the Premises;

(2)       Tenant's failure to comply with such Requirement would not have an
adverse effect on Building Systems or on the health or safety of any occupant of
or visitor to the Building;

(3)       Tenant's failure to comply with such Requirement would not cause
Landlord to be in default in respect of its obligations under this Lease or any
other lease or occupancy agreement in the Building;

(4)       Tenant's failure to comply with such Requirement would not (i) subject
Landlord (or any Landlord Indemnitee) to the possibility of being imprisoned, or
(ii) subject the Real Property or any part thereof to the possibility of being
condemned or vacated;

 

 

69

 



 

--------------------------------------------------------------------------------

(5)       Tenant would not be obligated to comply with such Requirement if the
Alterations (other than in the core restrooms) in the Premises and other items
in the Premises that would be required to be replaced in connection with a new
buildout of the Premises (for example, sprinkler heads) were to be demolished
after the Premises are surrendered to Landlord (whether or not such demolition
actually occurs); and

(6)       the failure to comply with such Requirement would not constitute a
default under any Mortgage, Superior Lease, or the Condominium Documents or
prevent or impair Landlord's ability to obtain an amendment to the certificate
of occupancy for the Building or to obtain any permits or approvals from any
Governmental Agency with respect to the Building.

 

11.5.

Certificate of Occupancy.  

(A)      Landlord covenants that as of the date hereof a temporary certificate
of occupancy, issued by the Department of Buildings of The City of New York is
in full force and effect for the Building, which permits Tenant to commence its
Initial Alterations in the Premises but which does not authorize any Person to
use or occupy the Premises. Landlord, at Landlord's cost and expense, shall
cause such certificate of occupancy or any permanent certificate of occupancy
covering the Premises (or such other certificate as may be required by
Requirements from time to time to lawfully occupy the Premises to be renewed
from time to time prior to the expiration thereof. Tenant, at Tenant's cost and
expense, shall be required to obtain an amendment to the certificate of
occupancy to permit the Premises to be used for the purposes described in
Article 3 hereof after the time that the Initial Alterations have been completed
to the extent required under applicable Requirements to obtain such an
amendment. Upon the request of Tenant, Landlord shall join in and promptly
execute any applications Tenant submits in connection with obtaining any
amendment to the certificate of occupancy pursuant to this Section 11.5
(provided that the applicable Requirement requires Landlord to join in such
application) and shall otherwise cooperate with Tenant in connection therewith
(it being agreed that Tenant shall reimburse Landlord for all reasonable,
out-of-pocket costs incurred by Landlord in connection with such cooperation on
or prior to thirty (30) days after Landlord's rendition of a statement therefor,
which statement shall have annexed thereto documentation that reasonably
substantiates the charges set forth thereon). Nothing contained herein
constitutes Landlord's covenant, representation or warranty that the Premises or
any part thereof lawfully may be used or occupied for any particular purpose or
in any particular manner, and Landlord shall have no liability to Tenant under
this Section 11.5(A) to the extent the certificate of occupancy in respect of
the Premises is not in full force and effect by reason of Tenant's default
hereunder or by reason of Alterations.

(B)      Tenant shall use the Premises only in a manner that conforms with the
certificate of occupancy that is in effect for the Premises. Tenant, at Tenant's
cost and expense, shall have the right to amend the certificate of occupancy to
permit the Premises to be used for any of the general purposes described in
Article 3 hereof.

(C)      Upon the request of Tenant, Landlord shall join in and promptly execute
any applications Tenant submits in connection with obtaining any public assembly
permit required to be obtained by Tenant in connection with any intended use of
the Premises that is

 

 

70

 



 

--------------------------------------------------------------------------------

permitted pursuant to Article 3 hereof and shall otherwise cooperate with Tenant
in connection therewith (it being agreed that Tenant shall reimburse Landlord
for all reasonable, out-of-pocket costs incurred by Landlord in connection with
such cooperation on or prior to thirty (30) days after Landlord's rendition of a
statement therefor, which statement shall have annexed thereto documentation
that reasonably substantiates the charges set forth thereon).

Article 12  

QUIET ENJOYMENT

 

12.1.

Quiet Enjoyment.  

Landlord covenants that Tenant may peaceably and quietly enjoy the Premises for
the Term, subject, nevertheless, to the terms and conditions of this Lease.

Article 13  

SUBORDINATION

 

13.1.

Subordination.  

(A)      This Lease shall be subject and subordinate to the priority of each
Superior Lease if the applicable Lessor executes and delivers to Tenant a
Nondisturbance Agreement. This Lease shall be subject and subordinate to the
lien of each Mortgage if the applicable Mortgagee executes and delivers to
Tenant a Nondisturbance Agreement. This Lease shall be subject and subordinate
to a Condominium Declaration if the Condominium Board executes and delivers to
Tenant a Nondisturbance Agreement (with the understanding that Landlord shall
not permit any such Condominium Declaration to decrease or otherwise impair
Tenant's rights under this Lease, or to increase or otherwise expand Tenant's
obligations and liabilities under this Lease, except, in either case, to a de
minimis extent) in the form annexed as Exhibit "13.1" attached hereto and made a
part hereof. Tenant, at Tenant's expense, shall execute and deliver promptly a
Nondisturbance Agreement that a Lessor or a Mortgagee proposes to use and that
conforms to the terms of this Article 13 and any Nondisturbance Agreement
delivered by the Condominium Board in the form attached as Exhibit "13.1"
hereto. Landlord agrees to deliver to Tenant as of the date hereof a fully
executed Nondisturbance Agreement from each of the Condominium Board, the Lessor
under any existing Superior Lease, and the Mortgagee under any existing
Mortgage, in any such case in accordance with the terms of this Article 13.

 

(B)

The term "By-Laws" shall mean the by-laws of the Condominium.

(C)      The term "Condominium Board" shall mean the board that governs the
business and affairs of the Office Unit.

(D)      The term "Condominium Documents" shall mean the Declaration and the
By-Laws.

 

(E)

The term "Lessor" shall mean a lessor under a Superior Lease.

 

 

71

 



 

--------------------------------------------------------------------------------

(F)       The term "Mortgage" shall mean any trust indenture or mortgage which
now or hereafter encumbers the Real Property, the Building or any Superior Lease
and the leasehold interest created thereby or the Office Unit.

(G)      The term "Mortgagee" shall mean any trustee, mortgagee or holder of a
Mortgage.

(H)      The term "Nondisturbance Agreement" shall mean, subject to Section 13.2
hereof, an agreement, in recordable form, between a Lessor, a Mortgagee, or the
Condominium Board, as the case may be, and Tenant, to the effect that (i) if
there is a foreclosure of the Mortgage, then the successor to Landlord by virtue
of the foreclosure will not evict Tenant, disturb Tenant's possession under this
Lease, or terminate or disturb Tenant's leasehold estate or rights hereunder,
and will recognize Tenant as the direct tenant of such successor to Landlord on
the same terms and conditions as are contained in this Lease, (ii) if the
Superior Lease terminates, then the Lessor will not evict Tenant, disturb
Tenant's possession under the Lease, or terminate or disturb Tenant's leasehold
estate or rights hereunder, and will recognize Tenant as the direct tenant of
such Lessor on the same terms and conditions as are contained in this Lease, or
(iii) if there is a sale of the Premises by virtue of the Condominium Board
exercising a power of sale that is granted under the Condominium Declaration,
then the successor to Landlord by virtue of such sale will not evict Tenant,
disturb Tenant's possession under the Lease, or terminate or disturb Tenant's
leasehold estate or rights hereunder, and will recognize Tenant as the direct
tenant of such successor on the same terms and conditions as are contained in
this Lease.

(I)        The term "Superior Lease" shall mean any lease pursuant to which
Landlord now or hereafter obtains or retains its interest in the Real Property
or the Building (to the extent that Landlord's interest in the Real Property is
a leasehold estate).

 

13.2.

Terms of Nondisturbance Agreements.  

Subject to the terms of this Section 13.2, any Nondisturbance Agreement (other
than the Nondisturbance Agreement from the Condominium Board, which shall be in
the form set forth on Exhibit "13.1" attached hereto), may provide that the
Person that succeeds to Landlord by reason of the foreclosure of a Mortgage, the
termination of a Superior Lease, or the exercise of the power of sale as set
forth in the Condominium Declaration, as the case may be (any such Person being
referred to herein as the "Successor") shall not be:

(A)      liable for any act or omission of any prior landlord (including,
without limitation, the then defaulting landlord), except to the extent that
(i) such act or omission continues after the date that the Successor succeeds to
Landlord's interest in the Real Property, and (ii) such act or omission of such
prior landlord is of a nature that the Successor can cure by performing a
service or making a repair, or

(B)      subject to any defenses or offsets that Tenant has against any prior
landlord (including, without limitation, the then defaulting landlord) (except
for any offsets that are expressly permitted under this Lease), or

 

 

72

 



 

--------------------------------------------------------------------------------

(C)      bound by any payment of Rental that Tenant has made to any prior
landlord (including, without limitation, the then defaulting landlord) more than
thirty (30) days in advance of the date that such payment is due, except to the
extent that such advance payment of Rental is expressly required by this Lease
or

(D)      bound by any obligation to make any payment to or on behalf of Tenant
(other than the Tenant Fund) to the extent that such obligation accrues prior to
the date that the Successor succeeds to Landlord's interest in the Real Property
(it being agreed that Tenant's sole remedy for any Successor's failure to pay
the Tenant Fund (or a portion thereof) shall be to exercise its right of offset
pursuant to Section 7.14 hereof), or

(E)       bound by any obligation to perform any work or to make improvements to
the Premises, except for:

(1)       repairs and maintenance that Landlord is required to perform pursuant
to the provisions of this Lease and the need for which continues after the date
that the Successor succeeds to Landlord's interest in the Real Property,

(2)       repairs to the Premises that become necessary by reason of a fire or
other casualty that occurs from and after the date that the Successor succeeds
to Landlord's interest in the Real Property and that Landlord is required to
perform pursuant to Article 15 hereof,

(3)       repairs to the Premises that become necessary by reason of a fire or
other casualty that occurs prior to the date that the Successor succeeds to
Landlord's interest in the Real Property and that Landlord is required to
perform pursuant to Article 15 hereof, to the extent that the Successor can make
such repairs from the net proceeds of Landlord's Property Policy that are
actually made available to the Successor (with the understanding, however, that
if (i) a fire or other casualty occurs prior to the date that the Successor
succeeds to Landlord's interest in the Real Property, (ii) Landlord is required
to repair the resulting damage to the Building pursuant to Article 15 hereof,
and (iii) the Successor cannot make such repairs from such net proceeds, then
Tenant shall have the right to terminate this Lease by giving notice thereof to
the Successor within fifteen (15) days after the date that the Successor gives
Tenant notice that the Successor does not intend to perform such repairs),

(4)       repairs to the Premises as a result of a partial condemnation that
occurs from and after the date that the Successor succeeds to Landlord's
interest in the Real Property and that Landlord is required to perform pursuant
to Article 16 hereof, and

(5)       repairs to the Premises as a result of a partial condemnation that
occurs prior to the date that the Successor succeeds to Landlord's interest in
the Real Property and that Landlord is required to perform pursuant to Article
16 hereof, to the extent that the Successor can make such repairs from the net
proceeds of any condemnation award made available to the Successor (with the
understanding, however, that if (i) a partial condemnation occurs prior to the
date that the Successor succeeds to Landlord's interest in the Real Property,
(ii) Landlord is required to make repairs to the Building pursuant to Article 16
hereof by reason of such partial condemnation, and (iii) the Successor cannot
make such repairs from such net proceeds, then Tenant shall have the right to
terminate this Lease by giving notice thereof to the Successor

 

 

73

 



 

--------------------------------------------------------------------------------

within fifteen (15) days after the date that the Successor gives Tenant notice
that the Successor does not intend to perform such repairs), or

(F)       bound by any amendment or modification of this Lease (other than an
amendment or modification expressly provided for in this Lease) made without the
consent of the Mortgagee or the Lessor, as the case may be (the aforesaid items
in clause (A) through (F) above for which a Successor is not liable being
referred to herein as the "Successor Limitation Items").

A Successor that is an Affiliate of the Person that constitutes Landlord shall
not have the right to include in a Nondisturbance Agreement the Successor
Limitation Items. Each party shall have the right to submit any dispute over
whether a Nondisturbance Agreement meets the criteria set forth in this Article
13 hereof to an Expedited Arbitration Proceeding.

 

13.3.

Attornment.  

(A)      If, at any time prior to the Expiration Date, a Successor succeeds to
Landlord's interest in the Real Property, then Tenant, at the Successor's
election, shall attorn, from time to time, to the Successor, in either case upon
the then executory terms of this Lease, for the remainder of the Term. If the
Successor is not an Affiliate of the Person that constituted Landlord
immediately prior to such Successor's obtaining an interest in the Premises,
then the Successor shall not have liability for the Successor Limitation Items
from and after the date that Tenant so attorns to the Successor.

(B)      The provisions of this Section 13.3 shall apply notwithstanding that,
as a matter of law, this Lease terminates upon the termination of any Superior
Lease or the foreclosure of a Mortgage. No further instrument shall be required
to give effect to Tenant's attorning to a Successor as contemplated by this
Section 13.3. Tenant, however, upon demand of any Successor, shall execute, from
time to time, instruments, in a recordable form and in a form reasonably
satisfactory to the Successor, confirming the foregoing provisions of this
Section 13.3. A Mortgagee, a Lessor, or the Condominium Board shall have the
right to include such provisions in a Nondisturbance Agreement.

 

13.4.

Amendments to this Lease.  

Tenant shall execute and deliver, from time to time, amendments to this Lease,
promptly after Landlord's request, to the extent that (x) such amendments are
reasonably required by a Mortgagee or a Lessor that in either case is not an
Affiliate of Landlord (or are reasonably required by a proposed Mortgagee or
proposed Lessor that in either case is not an Affiliate of Landlord and that
consummates the applicable Mortgage or the applicable Superior Lease
contemporaneously with Tenant's execution and delivery of such amendment
hereof), and (y) Landlord gives to Tenant reasonable evidence to the effect that
such Mortgagee or Lessor requires such amendments; provided, however, that
Tenant shall not be required to agree to any such amendments to this Lease that
(i) increase Tenant's monetary obligations under this Lease, (ii) adversely
affects or diminishes, in either case to by more than a de minimis extent,
Tenant's rights under this Lease, or (iii) increase Tenant's other obligations
under this Lease by more than a de minimis extent.

 

 

74

 



 

--------------------------------------------------------------------------------

 

13.5.

Tenant's Estoppel Certificate.  

Tenant, within ten (10) Business Days after Landlord's request from time to time
(but not more frequently than three (3) times in any particular period of twelve
(12) months), shall deliver to Landlord a written statement executed by Tenant,
in form reasonably satisfactory to Landlord, (1) stating that this Lease is then
in full force and effect and has not been modified (or if this Lease is not in
full force and effect, stating the reasons therefor, or if this Lease is
modified, setting forth all modifications), (2) setting forth the date to which
the Fixed Rent, the Escalation Rent and other items of Rental have been paid,
(3) stating whether, to the actual knowledge of Tenant, Landlord is in default
under this Lease, and, if Landlord is in default, setting forth the specific
nature of all such defaults, and (4) stating any other matters reasonably
requested by Landlord and related to this Lease. Tenant acknowledges that any
such statement that Tenant delivers to Landlord pursuant to this Section 13.5
may be relied upon by (x) any purchaser or owner of the Real Property or any
interest therein (including, without limitation, any Lessor), or (y) any
Mortgagee.

 

13.6.

Landlord's Estoppel Certificate.  

Landlord, within ten (10) Business Days after Tenant's request from time to time
(but not more frequently than three (3) times in any particular period of twelve
(12) months), shall deliver to Tenant a written statement executed by Landlord,
in form reasonably satisfactory to Tenant, (i) stating that this Lease is then
in full force and effect and has not been modified (or if this Lease is not in
full force and effect, stating the reasons therefor, or if this Lease is
modified, setting forth all modifications), (ii) setting forth the date to which
the Fixed Rent, the Escalation Rent and any other items of Rental have been
paid, (iii) stating whether, to the actual knowledge of Landlord, Tenant is in
default under this Lease, and, if Tenant is in default, setting forth the
specific nature of all such defaults, and (iv) stating any other matters
reasonably requested by Tenant and related to this Lease. Landlord acknowledges
that any statement delivered by Landlord to Tenant pursuant to this Section 13.6
may be relied upon by (w) any assignee of Tenant's interest hereunder, (x) any
subtenant of all or any part of the Premises, (y) any Person that acquires
Control of Tenant (provided that such assignment, sublease or transfer of
Control is accomplished in a manner that complies with the provisions of Article
16 hereof), or (z) any Person that extends credit to Tenant.

 

13.7.

Rights to Cure Landlord's Default.  

If (x) a Superior Lease or Mortgage exists, (y) the Lessor or Mortgagee is not
an Affiliate of Landlord, and (z) Landlord gives Tenant notice thereof, then
Tenant shall not seek to terminate this Lease by reason of Landlord's default
hereunder until Tenant has given written notice of such default to such Lessor
or such Mortgagee in either case at the address that has been furnished to
Tenant. If any such Lessor or Mortgagee notifies Tenant, within ten (10)
Business Days after the date that such Lessor or Mortgagee receives such notice
from Tenant, that such Lessor or Mortgagee intends to remedy such act or
omission of Landlord, then Tenant shall not have the right to so terminate this
Lease unless such Lessor or Mortgagee fails to remedy such act or omission of
Landlord within a reasonable period of time after the date that such Lessor or
Mortgagee gives such notice to Tenant (it being understood that such Lessor or
Mortgagee shall not have any liability to Tenant for the failure of such Lessor
or Mortgagee to so

 

 

75

 



 

--------------------------------------------------------------------------------

remedy such act or omission of Landlord during such period). If there is any
conflict between the provisions of this Section 13.7 and the terms and
provisions of any Nondisturbance Agreement, then the provisions of the
Nondisturbance Agreement shall control.

 

13.8.

Zoning Lot Merger Agreement.  

Tenant hereby waives irrevocably any rights that Tenant may have in connection
with any zoning lot merger or transfer of development rights with respect to the
Real Property, including, without limitation, any rights that Tenant may have to
be a party to, to contest, or to execute any Declaration of Restrictions (as
such term is used in Section 12-10 of the Zoning Resolution of The City of New
York effective December 15, 1961, as amended) with respect to the Real Property,
which would cause the Premises to be merged with or unmerged from any other
zoning lot pursuant to such Zoning Resolution or to any document of a similar
nature and purpose. Tenant agrees that this Lease shall be subject and
subordinate to any Declaration of Restrictions or any other document of similar
nature and purpose now or hereafter affecting the Real Property (it being
understood, however, that Landlord shall not permit such Declaration of
Restrictions or any such other document to impair Tenant's rights hereunder, or
expand Tenant's obligations hereunder, except, in either case, to a de minimis
extent). In confirmation of such subordination and waiver, Tenant, from time to
time and at no out-of-pocket cost to Tenant, shall execute and deliver promptly
any certificate or instrument that Landlord reasonably requests.

 

13.9.

Existing Mortgages and Existing Superior Leases.  

Landlord hereby represents and warrants to Tenant that the only Mortgages and
Superior Leases that exist as of the date hereof are as described in Exhibit
"13.9" attached hereto and made a part hereof.

 

13.10.

Condominium.

(A)      If there is any inconsistency between the terms and provisions of this
Lease and the terms and provisions of the Condominium Documents, the provisions
of this Lease shall control. Tenant acknowledges that wherever any provision of
this Lease grants certain rights to Landlord, the Condominium Board may be
entitled to certain corresponding rights pursuant to the Condominium Documents
and that although Landlord and Tenant have each endeavored to include all
necessary references to the rights of the Condominium Board throughout this
Lease, with respect to any provisions that do not expressly reflect such rights,
such rights shall be inferred as the context requires. In no event shall the
effect of any such inference decrease or otherwise impair Tenant's rights under
this Lease, or increase or otherwise expand Tenant's obligations and liabilities
under this Lease, except, in either case, to a de minimis extent (it being
agreed that any dispute with respect to the foregoing may be submitted by Tenant
to an Expedited Arbitration Proceeding).

(B)      If during the Term, the Building shall no longer be owned pursuant to a
condominium form of ownership in accordance with Article 9.1(B) of the New York
Real Property Law, then this Lease shall remain in full force and effect,
Landlord and Tenant shall continue to perform their respective obligations under
this Lease, and the following shall apply (it being understood that a change in
the form of ownership of the Building from a condominium

 

 

76

 



 

--------------------------------------------------------------------------------

form of ownership (a "Condominium Withdrawal") shall not result in an increase
in the Tax Payments and the Operating Expense Payments payable by Tenant
hereunder (but the foregoing shall not be deemed to render void any specific
provision of this Lease otherwise providing for the increase or decrease of such
Tax Payments or Operating Payments)):

(1)       Tenant's Operating Expense Share and Tenant's Tax Share shall remain
the same;

(2)       The Base Operating Expenses shall not be recalculated as a result of
such Condominium Withdrawal (but the foregoing shall not render void any
specific provisions of this Lease otherwise providing for the recalculation of
Base Operating Expenses);

(3)       The Base Taxes shall not be recalculated as the result of any
Condominium Withdrawal (but the foregoing shall not render void any specific
provision of this Lease otherwise providing for the recalculation of Base
Taxes);

(4)       Operating Expenses shall continue to be only those incurred for the
Office Unit (as the Office Unit existed immediately prior to such Condominium
Withdrawal); and

(5)       Taxes shall continue to be only those incurred for the Office Unit (as
the Office Unit existed immediately prior to such Condominium Withdrawal).

(C)      Any dispute with respect to this Section 13.10 may be submitted to an
Expedited Arbitration Proceeding.

 

13.11.

Multiple Owners of the Office Unit.

Tenant acknowledges that Landlord has the right, at any time and from time to
time, to consummate a transaction which results in more than one (1) Person
owing the fee estate in the Office Unit or a leasehold estate in the Office Unit
that is immediately superior to Tenant. If more than one (1) Person owns the fee
estate in the Office Unit or if there is a leasehold estate in the Office Unit
that is immediately superior to Tenant's leasehold estate, then, subject to the
terms hereof, (w) all of the Persons that own such fee estate or superior
leasehold estate shall be jointly and severally liable for the obligations of
Landlord hereunder (the Persons that own such fee estate or immediately superior
leasehold estate being collectively referred to herein as the "Landlord Owners",
(x) the Landlord Owners shall designate one (1) of the Landlord Owners that
Tenant has the right to contact from time to time to address day-to-day
operation and management issues regarding the Premises (including, without
limitation, approvals of Landlord as contemplated by this Lease), (y) each
Landlord Owner shall be liable for any Landlord Owner's failure to grant an
approval to Tenant under this Lease (in cases where (i) Landlord's consent is
not to be unreasonably withheld in accordance with the terms hereof, and (ii)
such Landlord Owner unreasonably withholds such consent), and (z) Tenant shall
be entitled to rely upon an approval or consent granted by the Landlord Owner
designated to address day-to-day issues as provided in clause (x) above. Nothing
contained in this Section 13.11 limits the provisions of Section 31.2 hereof or
Section 32.4 hereof.

 

 

77

 



 

--------------------------------------------------------------------------------

Article 14  

INSURANCE

 

14.1.

Tenant's Insurance.  

(A)      Tenant, at Tenant's expense, shall obtain and keep in full force and
effect (i) an insurance policy for Tenant's Property and any Alterations made by
Tenant (including the Initial Alterations), in either case to the extent
insurable under the available standard forms of "all-risk" insurance policies,
in an amount equal to one hundred percent (100%) of the replacement value
thereof (subject, however, at Tenant's option, to a reasonable deductible) (the
insurance policy described in this clause (i) being referred to herein as
"Tenant's Property Policy"), and (ii) a policy of commercial general liability
and property damage insurance on an occurrence basis, with a broad form
contractual liability endorsement (the insurance policy described in this clause
(ii) being referred to herein as "Tenant's Liability Policy"). Tenant's Property
Policy and Tenant's Liability Policy shall name Tenant as the insured. Landlord
and any Landlord Indemnitees whose name and address have been furnished to
Tenant shall be named as additional insureds on Tenant's Liability Policy.
Landlord shall reasonably cooperate with Tenant and Tenant's insurance companies
in the adjustment of any claims for any damage to Tenant's Property and
Alterations. Tenant shall reimburse Landlord for any reasonable, actual
attorney's fees and expenses incurred by Landlord in so cooperating with Tenant
no later than thirty (30) days after Landlord's rendition of a statement
therefor, which statement shall have annexed thereto documentation that
reasonably substantiates the charges set forth thereon.

(B)      Tenant's Liability Policy shall contain a provision that (a) no act or
omission of Tenant shall affect or limit the obligation of the insurer to pay
the amount of any loss sustained, and (b) the policy is non-cancelable with
respect to the Landlord Indemnitees unless at least thirty (30) days of advance
written notice is given to Landlord, except that Tenant's Liability Policy may
be cancelable on no less than ten (10) days of advance written notice to
Landlord for non-payment of premium. If Tenant receives any notice of
cancellation or any other notice from the insurance carrier which may adversely
affect the coverage of the insureds under Tenant's Property Policy or Tenant's
Liability Policy, then Tenant shall immediately deliver to Landlord a copy of
such notice. The minimum amounts of liability under Tenant's Liability Policy
shall be a combined single limit with respect to each occurrence in the amount
of Ten Million Dollars ($10,000,000) for injury (or death) to persons and damage
to property. Landlord may increase such minimum amounts of liability from time
to time to the amounts that are then customarily being required by prudent
landlords of first-class buildings in midtown Manhattan from tenants leasing
space similar to the Premises. If Tenant disputes any increase in such minimum
amounts of liability, then Tenant may submit such dispute to an Expedited
Arbitration Proceeding.

(C)      Tenant shall cause Tenant's Liability Policy and Tenant's Property
Policy to be issued by reputable and independent insurers that are (x) permitted
to do business in the State of New York, and (y) rated in Best's Insurance
Guide, or any successor thereto, as having a general policyholder rating of A-
and a financial rating of at least XII (it being understood that if such ratings
are no longer issued, then such insurer's financial integrity shall conform to
the standards that constitute such ratings from Best's Insurance Guide as of the
date hereof).

 

 

78

 



 

--------------------------------------------------------------------------------

(D)      Tenant has the right to satisfy Tenant's obligation to carry Tenant's
Liability Policy with an umbrella insurance policy if such umbrella insurance
policy contains an aggregate per location endorsement that provides the required
level of protection for the Premises. Tenant has the right to satisfy Tenant's
obligation to carry Tenant's Property Policy with a blanket insurance policy if
such blanket insurance policy provides, on a per occurrence basis, that a loss
that relates to any other location does not impair or reduce the level of
protection available for the Premises below the amount required by this Lease.

(E)       Tenant shall have the option, in conjunction with Citigroup Inc.
("Citigroup"), Tenant's ultimate parent corporation (or any subsidiaries or
affiliates of Citigroup), to maintain self insurance or to provide or maintain
any insurance required under this Lease under blanket insurance policies
maintained by Citigroup (or any subsidiaries or affiliates of Citigroup), or to
provide or maintain insurance through such alternative risk management programs
as Citigroup (or any subsidiaries or affiliates of Citigroup) may provide or
participate in from time to time (any such types of insurance programs being
referred to herein collectively as "Self Insurance Programs"). Any such Self
Insurance Programs shall not operate to decrease the insurance coverage or
limits set forth in this Section 14.1. Any such Self Insurance Programs shall be
deemed to contain all of the terms and conditions applicable to the requirements
for Tenant's insurance contained in this Section 14.1. If Tenant elects to
provide its insurance through a Self Insurance Program, then, with respect to
any claims which may result from incidents occurring during the Term, such the
insurance provided by such Self Insurance Program shall survive the expiration
or earlier termination of this Lease to the same extent as the insurance
required would survive.

 

14.2.

Landlord's Insurance.  

(A)      Subject to the terms of this Section 14.2, Landlord shall obtain and
keep in full force and effect during the Term: (x) insurance against loss or
damage by fire and other casualty to the Building, to the extent insurable on
commercially reasonable terms under then available standard forms of "all-risk"
insurance policies, in an amount equal to one hundred percent (100%) of the
replacement value thereof or, at Landlord's option, in such lesser amount as
will avoid co-insurance, and (y) insurance against rental loss deriving from a
fire or other casualty in clause (x) hereof in an amount that is reasonably
expected to cover thirty-six (36) months of rental loss from the Premises (such
insurance described in the immediately preceding clause (x) and clause (y) being
collectively referred to herein as "Landlord's Property Policy"). Tenant
acknowledges that (i) Landlord's Property Policy may encompass rent insurance,
and (ii) the risks that Landlord's Property Policy covers may include, without
limitation, fire, terrorism, environmental matters, and flood. Landlord shall
have the right to obtain and maintain as part of Landlord's Property Policy or
otherwise insurance against loss or damage to the Building (excluding Tenant's
Property and Alterations) by terrorism ("Terrorism Insurance") to the extent
that such insurance is available and is then customarily carried by prudent
owners of first-class buildings in midtown Manhattan. Landlord shall obtain and
keep in full force and effect during the Term a valid and enforceable policy
("Landlord's Liability Policy") of commercial general liability insurance on an
occurrence basis, with a broad form contractual liability endorsement.
Landlord's Liability Policy and Landlord's Property Policy shall be issued by
reputable and independent insurers permitted to do business in the State of New
York, and rated in Best's Insurance Guide, or any successor thereto (of if there
be none, an organization

 

 

79

 



 

--------------------------------------------------------------------------------

having a national reputation) as having a general policyholder of "A" and a
financial rating of at least "X". The minimum amount of liability covered by
Landlord's Liability Policy shall be a combined single limit with respect to
each occurrence in the amount of Fifty Million Dollars ($50,000,000) for injury
(or death) to persons and damage to property, which minimum amount shall be
subject to reasonable and customary increases from time to time. Landlord shall
name Tenant and Affiliates of Tenant and any Permitted Party that occupy the
Premises and of which Tenant gives Landlord notice as an additional insured on
Landlord's Liability Policy. Landlord's Liability Policy shall contain a
provision that (a) no act or omission of Landlord shall affect or limit the
obligation of the insurer to pay the amount of any loss sustained to any Person
entitled thereto (other than Landlord or Landlord's Affiliates), and (b) the
policy shall be non-cancelable with respect to Tenant unless at least thirty
(30) days of prior written notice has been given to Tenant by certified mail,
return receipt requested, which notice shall contain the policy number and the
names of the insured and additional insureds, except that such thirty (30) day
period shall be reduced to ten (10) days in respect of a cancellation that
derives from Landlord's failure to pay the premium for such policy when due.
Upon receipt by Landlord of any notice of cancellation or any other notice from
the issuers of Landlord's Property Policy or Landlord's Liability Policy which
may adversely affect the coverage of the insureds under such policy of
insurance, Landlord shall immediately deliver to Tenant a copy of such notice.

(B)      Landlord shall have the right to provide that the coverage of
Landlord's Property Policy and Landlord's Liability Policy be subject to
reasonable deductibles. Tenant shall cooperate with Landlord and Landlord's
insurance companies in the adjustment of any claims for any damage to the
Building. Landlord shall reimburse Tenant for any reasonable, actual attorney's
fees and expenses incurred by Tenant in so cooperating with Landlord no later
than thirty (30) days after Tenant's rendition of a statement therefor, which
statement shall have annexed thereto documentation that reasonably substantiates
the charges set forth thereon. Landlord shall not be required to carry insurance
on Tenant's Property or the Alterations. Landlord shall not be required to carry
insurance against any loss suffered by Tenant due to the interruption of
Tenant's business.

 

14.3.

Mutual Waiver of Subrogation.  

(A)      Subject to the provisions of this Section 14.3, Landlord and Tenant
shall each obtain (and Landlord shall cause the Condominium Board to obtain) an
appropriate clause in, or endorsement on, Landlord's Property Policy or Tenant's
Property Policy (as the case may be) or any property insurance policy carried by
the Condominium Board pursuant to which the insurance companies waive
subrogation or consent to a waiver of right of recovery, with respect to losses
covered by Landlord's Property Policy, Tenant's Property Policy, and any
property policy covered by the Condominium Board. Landlord and Tenant also agree
that, having obtained such clauses or endorsements of waiver of subrogation or
consent to a waiver of right of recovery, they shall not make any claim (and
Landlord shall cause the Condominium Board not make any claim) against or seek
to recover from the Landlord Indemnitees, the Tenant Indemnitees, or the
Condominium Board (and the individual members of its board of managers) (as the
case may be) for any loss or damage to its property or the property of others
resulting from fire or other hazards covered by Landlord's Property Policy,
Tenant's Property Policy, or any property policy carried by the Condominium
Board (as the case may be).

 

 

80

 



 

--------------------------------------------------------------------------------

(B)      If the payment of an additional premium is required for the inclusion
of a waiver of subrogation provision as described in Section 14.3(A) hereof,
then each aforesaid party shall advise the other parties of the amount of any
such additional premiums and such other parties at their own election may, but
shall not be obligated to, pay such additional premium. If (x) Tenant is the
party that elects to pay such additional premium to include such a waiver in
Landlord's Property Policy or any property policy carried by the Condominium
Board, and (y) other tenants in the Building make concurrently a similar
election, then the aforesaid amount that Tenant is obligated to pay to Landlord
or the Condominium Board, as the case may be, on account of such additional
premium shall be only the portion thereof that Landlord or the Condominium Board
allocates equitably to Tenant. If any party does not elect to pay such
additional premium, then the party whose insurer is charging the additional
premium shall not be required to obtain such waiver of subrogation provision.

(C)      If any party is unable to obtain the inclusion of such waiver of
subrogation provision even with the payment of an additional premium, then such
party shall attempt to name the other parties as an additional insured (but not
a loss payee) under the applicable insurance policy. If the payment of an
additional premium is required for naming the other parties as an additional
insured (but not a loss payee), then such party shall advise the other parties
of the amount of any such additional premium and the other parties at their own
election may, but shall not be obligated to, pay such additional premium. If
(x) Tenant is the party that elects to pay such additional premium to name
Tenant as an additional insured (but not as loss payee), and (y) other tenants
in the Building make concurrently a similar election, then the aforesaid amount
that Tenant is obligated to pay to Landlord or the Condominium Board on account
of such additional premium shall be only the portion thereof that Landlord or
the Condominium Board allocates equitably to Tenant. If such other party does
not elect to pay such additional premium or if it is not possible to have the
other parties named as additional insureds (but not loss payees), even with the
payment of an additional premium, then (in either event) the party whose insurer
refuses to include such waiver of subrogation provision shall so notify the
other parties and such parties shall not have the obligation to name the other
party as an additional insured.

 

14.4.

Evidence of Insurance.  

On or prior to the Commencement Date, each party shall deliver to the other
party appropriate certificates of insurance required to be carried by the
parties pursuant to this Article 14, including evidence of waivers of
subrogation and naming of additional insureds in either case as required by
Section 14.3 hereof. Each party shall deliver to the other party evidence of
each renewal or replacement of a policy at least twenty (20) days prior to the
expiration of such policy.

 

14.5.

No Concurrent Insurance.  

Tenant shall not obtain any property insurance (under Tenant's Property Policy
or otherwise) that covers the property that is covered by Landlord's Property
Policy. Landlord shall not obtain any property insurance (under Landlord's
Property Policy or otherwise) that covers the property that is covered by
Tenant's Property Policy. Landlord shall use reasonable efforts to cause any
property insurance obtained by the Condominium Board not to cover the property
that is covered by Tenant's Property Policy.

 

 

81

 



 

--------------------------------------------------------------------------------

 

14.6.

Tenant's Obligation to Comply with Landlord's Fire and Casualty Insurance.  

(A)      If (i) Tenant (or any other Person claiming by, through or under
Tenant) uses the Premises for any purpose other than general office use and the
ancillary uses permitted by Article 3, (ii) the use of the Premises by Tenant
(or such other Person) causes the premium for Landlord's Property Policy to
exceed the premium that would have otherwise applied therefor if Tenant (or such
Person) used the Premises for general office purposes (or such ancillary
purposes), and (iii) Landlord notifies Tenant of such fact and Tenant does not
as soon as reasonably practicable but in no event more than twenty (20) days
thereafter, modify such use so as to prevent the imposition of such increase in
premium, then Tenant shall pay to Landlord, as additional rent, an amount equal
to such excess, on or prior to the thirtieth (30th) day after the date that
Landlord gives to Tenant an invoice therefor (which invoice shall have annexed
thereto documentation that reasonably substantiates the charges set forth
thereon). Nothing contained in this Section 14.6 expands Tenant's rights under
Article 3 hereof. Tenant must comply with the requirements of the issuer of
Landlord's Property Policy (including, without limitation, any such requirements
that such issuer requires as the basis for the premium that such issuer charges
Landlord for Landlord's Property Policy, provided that such requirements that
the issuer of Landlord's Property Policy imposes are reasonably consistent with
the requirements imposed by reputable insurers of comparable properties in The
City of New York), if Landlord could not obtain the insurance described in
Section 14.2 hereof without Tenant complying with such requirements.

(B)      If (i) Landlord fails to comply with any particular obligation under
this Lease, (ii) such failure causes the premium for Tenant's Property Policy to
exceed the premium that would have otherwise applied if Landlord had complied
with such obligation, and (iii) Tenant notifies Landlord of such fact and
Landlord does not as soon as reasonably practicable but in no event more than
twenty (20) days thereafter, comply with such obligation so as to prevent the
imposition of such increase in premium, then Landlord shall pay to Tenant, as
additional rent, an amount equal to such excess, on or prior to the thirtieth
(30th) day after the date that Tenant gives to Landlord an invoice therefore
(which invoice shall have annexed thereto documentation that reasonably
substantiates the charges set forth thereon).

 

14.7.

Tenant's Insurance Proceeds.

(A)      If (x) this Lease terminates by reason of the occurrence of a fire or
other casualty pursuant to Article 15 hereof, and (y) a Mortgagee that
constitutes an Institutional Lender then holds a Mortgage on Landlord's interest
in the Premises, then Tenant shall pay the proceeds of Tenant's Property Policy
(and any other proceeds to which Tenant is entitled under Section 14.1 hereof)
to the extent deriving from such fire or other casualty as follows (it being
understood that if Tenant exercises its right to maintain self insurance
pursuant to Section 14.1(E) hereof, then Tenant shall pay an amount that equals
the proceeds that Tenant would have received if Tenant had obtained and
maintained a Tenant's Property Policy in accordance with the provisions of
Section 14.1 hereof):

(1)       first, to Landlord (or, at Landlord's option, to such Mortgagee),
until the aggregate amount paid to Landlord (or such Mortgagee) from such
proceeds equals the excess of (I) the lesser of (x) the amount of the
outstanding indebtedness secured by such Mortgage, and

 

 

82

 



 

--------------------------------------------------------------------------------

(y) eighty percent (80%) of the fair market value of the Premises on the date
that such Mortgagee initially funded the debt secured by such Mortgage, over
(II) the proceeds of Landlord's Property Policy that are available to Landlord
(or such Mortgagee) by reason of such fire or other casualty for the items
Landlord is required to restore pursuant to Section 15.2 hereof (or would have
been available to Landlord (or such Mortgagee) if Landlord or the Condominium
Board carried Landlord's Property Policy in accordance with the terms hereof);
and

(2)       second, to Tenant, until the aggregate amount paid to Tenant from such
proceeds equals the sum of (a) the value of any Tenant's Property included in
such taking, plus (b) the excess of (I) the Unamortized Alterations Cost, over
(II) the Unamortized Tenant Fund Amount; and

(3)       finally, one-half (1/2) of the remainder to Landlord and one-half
(1/2) of the remainder to Tenant. 

(B)      Landlord and Tenant shall give the other party reasonable access to the
such party's books and records to the extent reasonably necessary to determine
the amount due from Tenant to Landlord under this Section 14.7. Either party
shall have the right to submit any dispute between the parties regarding the
amount due from Tenant to Landlord under this Section 14.7 hereof to an
Expedited Arbitration Proceeding.

(C)      The term "Institutional Lender" shall mean a savings bank, a savings
and loan association, a commercial bank or trust company (whether acting
individually, as a trustee, as a servicing agent or in a fiduciary capacity), a
private pension fund, a credit union or credit company, an insurance company, a
religious, educational or eleemosynary institution, a federal, state or
municipal employee's welfare, benefit, pension or retirement fund, any
Governmental Agency or entity insured by a Governmental Agency, any brokerage or
investment banking organization (or an Affiliate thereof), whether acting in its
own capacity or on behalf of its clients, any real estate mortgage investment
conduit or similar investment vehicle), or any combination of Persons that would
otherwise constitute Institutional Lenders; provided, however, that (i) if a
Person (other than a real estate mortgage investment conduit or similar
investment vehicle) shall not constitute an Institutional lender for purposes
hereof unless such Person (or such Person and its Affiliates) has net assets of
at least Two Hundred Fifty Million Dollars ($250,000,000), and (ii) an
Institutional Lender shall also include any other Person that is generally
recognized in the capital markets as an institutional lender from and after the
date hereof.

(D)      The term "Unamortized Alterations Cost" shall mean, at any particular
time with respect to the Premises or the applicable portion thereof, the
aggregate amount theretofore paid by or on behalf of Tenant for Alterations in
the Premises or the applicable portion thereof, to the extent that such amount
then remains unamortized (assuming that such amount is amortized, in equal
monthly installments, using an interest factor equal to the Base Rate, over the
period commencing on the date that Tenant makes any such payment for Alterations
and ending on the Fixed Expiration Date, except that if the Unamortized
Alterations Cost is being determined during the Renewal Term, then such excess
shall be deemed to be amortized, in equal monthly installments, using an
interest factor equal to the Base Rate, over the

 

 

83

 



 

--------------------------------------------------------------------------------

period commencing on the date that Tenant makes any such payment for Alterations
and ending on the last day of the Renewal Term).

(E)       The term "Unamortized Tenant Fund Amount" shall mean the aggregate
amount of the Tenant Fund paid to or on behalf of Tenant, to the extent that
such amount then remains unamortized (assuming that such amount is amortized, in
equal monthly installments, using an interest factor equal to the Base Rate,
over the period commencing on the date that Landlord funded each particular
installment of the Tenant Fund amount and in any such case ending on the Fixed
Expiration Date).

Article 15  

CASUALTY

 

15.1.

Notice.  

Tenant shall notify Landlord promptly of any fire or other casualty that occurs
in the Premises.

 

15.2.

Landlord's Restoration Obligations.  

Subject to the terms of this Section 15.2, Landlord, with reasonable diligence,
shall (or shall cause the Condominium Board to) promptly settle any insurance
claims and Landlord shall repair the damage to the Premises, the Unit and (w)
the part of the Building Systems serving the Premises, (x) the floor and ceiling
slabs of the Premises, (y) the exterior walls of the Premises, and (z) any other
portions of the Premises that Tenant is not obligated to restore pursuant to
Section 15.3 hereof, to the extent caused by fire or other casualty. Landlord
shall cause the Condominium Board to repair the damage to the Building or any
portions thereof to the extent the Condominium Board is responsible therefor
pursuant to the Condominium Documents. Landlord shall commence the performance
of such repairs as promptly as reasonably practicable after the occurrence of
such fire or other casualty and shall use all reasonable efforts to perform such
repairs diligently and in a workmanlike manner and in such a manner as to
minimize interference with Tenant's use and occupancy of and conduct of business
in the Premises. Upon Tenant's written request, Landlord shall perform any such
repairs on an overtime basis and Tenant, following Landlord's rendition of a
statement therefor from time to time, shall pay to Landlord the excess of the
costs to perform such repairs on an overtime basis over the cost of performing
any such repairs during non-overtime hours (it being agreed that any such
statement shall have annexed thereto documentation that reasonably substantiates
the charges set forth thereon). Landlord shall not be required to restore
Tenant's Property or the Specialty Alterations in the Premises. Landlord shall
not be required to commence such restoration until Tenant gives Landlord the
notice described in Section 15.1 hereof (unless Landlord otherwise has received
actual or constructive notice of the fire or other casualty). Landlord shall
have the right to adapt the restoration of the Premises as contemplated by this
Section 15.2 to comply with applicable Requirements that are then in effect.
Landlord shall not be obligated to restore the Premises as provided in this
Section 15.2 to the extent that this Lease terminates by reason of such fire or
other casualty as provided in this Article 15.

 

 

84

 



 

--------------------------------------------------------------------------------

 

15.3.

Tenant's Restoration Obligations.

Subject to the terms of this Section 15.3, Tenant shall repair the damage to the
Alterations (including any Specialty Alterations) to the extent caused by fire
or other casualty with reasonable diligence (or, if Tenant elects to demolish
the Alterations in the Premises or any portion thereof as provided herein, shall
perform such demolition with reasonable diligence) only from and after the date
that Landlord completes its repair obligations, if any, pursuant to Section 15.2
hereof (or to complete its demolition, as the case may be, as provided in this
Section 15.3). Tenant, at Tenant's option, shall have the right to be exercised
separately with respect to each floor (or portion thereof) that constitutes a
portion of the Premises (subject to the provisions of Article 7 hereof) to:
(x) repair the damage to and restore the Alterations for such floor (or portion
thereof) to an open floor plan including, without limitation, installing
ceilings, lighting and floor coverings and any and all Alterations that are
required pursuant to applicable Requirements to permit the Premises to be used
for office purposes, or (y) to demolish the Alterations located on such floor
(or portion thereof). Tenant shall give Landlord notice of Tenant's intention
with respect to restoring the Premises (or each applicable portion thereof)
(i.e., whether Tenant intends to restore or demolish, as the case may be, as
aforesaid, as promptly as reasonably practicable after the date of the fire or
other casualty). Tenant shall not be required to perform the work described in
this Section 15.3 if this Lease terminates by virtue of a fire or other casualty
pursuant to this Article 15. If this Lease does not terminate following a fire
or other casualty, then Tenant shall be entitled to retain the proceeds of
Tenant's Property Policy or any other policies of insurance carried by Tenant in
order to pay for the restoration described in this Section 15.3 hereof. If this
Lease terminates following a fire or other casualty, then the disposition of the
proceeds of Tenant's Property Policy shall be governed in accordance with
Section 14.7 hereof.

 

15.4.

Rent Abatement.  

(A)      Subject to Section 15.4(C) hereof, if a fire or other casualty renders
all of the Premises untenantable, then the Fixed Rent and Escalation Rent due
hereunder shall abate until the date that is two hundred seventy (270) days
after the date that Landlord completes the restoration described in Section 15.2
hereof. If a fire or other casualty renders part (but not all) of the Premises
untenantable, then the Fixed Rent and Escalation Rent due hereunder shall abate
in the proportion that (i) the Rentable Area of the portion so rendered
untenantable, bears to (ii) the Rentable Area of the Premises immediately prior
to such fire or other casualty, until the date that is two hundred seventy (270)
days after the date that Landlord completes the restoration described in Section
15.2 hereof. Tenant shall not be entitled to an abatement of Rental pursuant to
this Section 15.4 that extends (a) for more than thirty-six (36) calendar months
after the date of a particular fire or other casualty, or (b) beyond the date
that a Permitted Occupant uses the Premises (or the applicable portion thereof)
for the conduct of business or the date that Tenant Substantially Completes any
demolition of the Alterations in the Premises (if Tenant elects not to restore
the Premises or any portion thereof pursuant to Section 15.4 hereof and,
accordingly, not occupy the Premises or such portion thereof for the conduct of
business) (it being agreed that Tenant shall not be deemed to be conducting
business in the Premises (or the applicable portion thereof) by virtue of Tenant
(or its employees or agents) accessing the Premises (x) to secure the Premises
or Tenant's Property, (y) to undertake file or data retrieval or removal, or
(z) for purposes of testing Tenant's equipment and systems and for such other
purposes reasonably

 

 

85

 



 

--------------------------------------------------------------------------------

related to the casualty and Tenant's restoration of the Premises (or the
applicable portion thereof following a fire or other casualty)). For purposes of
this Article 15 the term "untenantable" shall mean that the Premises (or portion
thereof) is not accessible or is unusable for the conduct of Tenant's business
in a manner which is consistent with Tenant's use of the Premises (or applicable
portion thereof) during the thirty (30) day period of time immediately prior to
the fire or other casualty in question.

(B)      If this Lease demises the entire Rentable Area on a particular floor of
the Building, (i) fifty percent (50%) or more of the Rentable Area on such floor
is rendered untenantable by reason of a fire or other casualty, (ii) in Tenant's
good faith judgment Tenant cannot use the tenantable portion of such floor for
the conduct of business, and (iii) Tenant actually ceases to use for the conduct
of its business the entire rentable area on such floor of the Building, then
such entire floor shall be deemed to be untenantable for purposes of this
Section 15.4. If (i) fifty percent (50%) or more of the Rentable Area of the
entire Premises is rendered untenantable by reason of a fire or other casualty,
(ii) in Tenant's good faith judgment Tenant cannot use the tenantable portion of
the Premises for the conduct of Tenant's business in a manner which is
consistent with Tenant's use during the thirty (30) day period prior to such
fire or other casualty, and (iii) Tenant actually ceases to use the entire
Premises for the conduct of its business, then the entire Premises shall be
deemed to be untenantable. Landlord shall give Tenant no less than ten (10)
Business Days of prior notice of Landlord's Substantial Completion of its
repairs pursuant to Section 15.2 hereof. Either party may submit a dispute with
respect to whether the other party has Substantially Completed its restoration
obligations or has used reasonable diligence under this Article 15 to
Substantially Complete its restoration (or, in the case of Tenant, to demolish
the Alterations in the Premises as aforesaid) hereof to an Expedited Arbitration
Proceeding.

(C)      If a fire or other casualty occurs in the Premises after the
Commencement Date and prior to the Rent Commencement Date, then the aggregate
abatement of Fixed Rent and the Escalation Rent to which Tenant is entitled as
contemplated by this Section 15.4 hereof (from and after the Rent Commencement
Date) shall be an amount equal to the aggregate abatement of Fixed Rent and the
Escalation Rent to which Tenant would have been entitled under this Section 15.4
hereof if the Rent Commencement Date had occurred immediately prior to such fire
or other casualty.

 

15.5.

Landlord's Termination Right.  

Landlord shall have the right to terminate this Lease if the Condominium Board
does not make the election contemplated by Section 339-ee of the New York Real
Property Law to restore the Building after a fire or other casualty (to the
extent that such election is required to be made by the Condominium Board), it
being agreed that if (x) a fire or other casualty affects all or any portion of
the Building, and (y) either (a) Tenant does not have the right to terminate
this Lease by reason of such fire or other casualty, or (b) Tenant has
theretofore waived Tenant's right to terminate this Lease by reason of such fire
or other casualty, then Landlord, in its capacity as owner of the Office Unit
shall vote, and Landlord shall cause Affiliates of Landlord that own Condominium
units to vote, to restore the Building (rather than to terminate the
Condominium). If Landlord terminates this Lease in accordance with this Section
15.5, then (I) the Term shall expire on a date set by Landlord that is not
sooner than (i) the tenth (10th) day after the date that

 

 

86

 



 

--------------------------------------------------------------------------------

Landlord gives such notice (if all or substantially all of the Premises is
rendered untenantable by such fire or other casualty), or (ii) the ninetieth
(90th) day after the date that Landlord gives such notice (if less than all or
substantially all of the Premises is rendered untenantable by such fire or other
casualty), and (II) Tenant, on such date set by Landlord, shall vacate the
Premises and surrender the Premises to Landlord in accordance with the terms of
this Lease that govern Tenant's obligations upon the expiration or earlier
termination of the Term. If, however, Tenant is in occupancy of the Premises on
the date Landlord gives Tenant the aforesaid notice, then Tenant shall have the
one-time right to postpone the date designated by Landlord in Landlord's
aforesaid notice by up to one hundred eighty (180) days, by giving notice to
Landlord on or prior to thirty (30) days after the date Landlord gave Tenant
Landlord's notice (it being agreed that Tenant shall designate the postponed
date in Tenant's notice). Landlord may declare ineffective Tenant's postponement
of such date by so notifying Tenant but only if such postponement would
interfere by more than a de minimis extent with Landlord's schedule for the
demolition or rebuilding of the Building or the applicable portion thereof. Upon
the termination of this Lease under this Section 15.5, the Rental shall be
apportioned and any prepaid portion of the Rental for any period after the date
that the abatement of Rental as described in Section 15.4 hereof becomes
effective shall be refunded promptly by Landlord to Tenant (and Landlord's
obligation to make such refund shall survive the Expiration Date).

 

15.6.

Tenant's Termination Right.  

(A)      Landlord, within forty-five (45) days after the earlier to occur of
(x) the date that Tenant gives Landlord notice of the occurrence of a fire or
other casualty as contemplated by Section 15.1 hereof, and (y) the date that
Landlord otherwise has actual notice of such fire or other casualty, shall give
to Tenant a statement prepared by a reputable and independent contractor setting
forth such contractor's estimate in good faith as to the time required for
Landlord to Substantially Complete the restoration described in Section 15.2
hereof (such statement that Landlord gives to Tenant being referred to herein as
the "Casualty Statement"). If (x) Landlord fails to give Tenant a Casualty
Statement within the aforesaid time period, (y) Tenant notifies Landlord
thereof, and (z) Landlord fails to deliver the Casualty Statement to Tenant on
or prior to ten (10) Business Days after the date Landlord receives such notice
from Tenant, then Tenant shall have the right to terminate this Lease by giving
notice thereof to Landlord no later than ten (10) Business Days after the last
day of Landlord's ten (10) Business Day period of time to deliver the Casualty
Statement and the provisions of Section 15.6(C) hereof shall control (unless
Landlord delivers the Casualty Statement to Tenant within the ten (10) day
Business Day period of time after Tenant delivers its notice, in which event
Tenant's termination of this Lease shall be deemed ineffective and of no force
or effect). Landlord shall not designate a particular Person as the aforesaid
contractor unless (i) such Person has at least five (5) years of experience in
providing such estimates, and (ii) such Person has not been employed by Landlord
or Tenant (or their respective Affiliates) for a period of three (3) years prior
to the date of the Casualty Statement; provided, however, that if, in Landlord's
reasonable judgment, there exists no such Person that satisfies the provisions
of this clause (ii), then Landlord shall have the right to designate a Person
that complies only with the provisions of clause (i) above, if such Person is
otherwise reputable and Landlord and Tenant receive reasonable assurances from
such Person that such Person is preparing the Casualty Statement impartially.
Tenant shall have the right to dispute the estimated time period as set forth in
the Casualty Statement by giving notice thereof to Landlord not more than
fifteen (15) days after the

 

 

87

 



 

--------------------------------------------------------------------------------

date that Landlord gives the Casualty Statement to Tenant. Either party shall
have the right to submit a dispute between the parties regarding the aforesaid
estimated time period to an Expedited Arbitration Proceeding. If the estimated
time period (as such time period may be determined by arbitration as aforesaid)
exceeds twelve (12) months from the date of the applicable fire or other
casualty, then Tenant may elect to terminate this Lease by giving notice to
Landlord not later than the thirtieth (30th) day after the date that Landlord
gives the Casualty Statement to Tenant. If Tenant makes such election to so
terminate this Lease, then the Term shall expire on the thirtieth (30th) day
after Tenant gives such notice to Landlord.

(B)      This Lease shall terminate if (i) a fire or other casualty occurs, and,
by reason thereof, Landlord has an obligation to perform a restoration as
contemplated by Section 15.2 hereof, (ii) Tenant does not exercise Tenant's
right to terminate this Lease under Section 15.6(A) hereof in connection with
such fire or other casualty (or Tenant does not have the right to terminate this
Lease under Section 15.6(A) hereof in connection with such fire or other
casualty), (iii) Landlord fails to Substantially Complete the performance of the
restoration work that Landlord is required to perform on or prior to the later
to occur of (I) twelve (12) months after the date of the applicable fire or
other casualty, and (II) the date that is thirty-five (35) days after the last
day of the estimated time period set forth in the Casualty Statement (the later
of the dates described in clause (I) and clause (II) above being referred to
herein as the "Second Bite Date"), (iv) Tenant gives Landlord notice to the
effect that this Lease will terminate under this Section 15.6(B) if Landlord
fails to Substantially Complete the restoration within thirty-five (35) days
after the Second Bite Date (such notice given by Tenant to Landlord being
referred to herein as the "Second Bite Notice"), and (v) Landlord fails to
Substantially Complete the restoration within thirty-five (35) days after the
Second Bite Date.

(C)      If the Term terminates as provided in this Section 15.6, then
(I) Tenant shall vacate the Premises and surrender the Premises to Landlord on
the date of such termination "as is" and otherwise in accordance with the terms
of this Lease that govern Tenant's obligations upon the expiration or earlier
termination of the Term, (II) any Rental due hereunder shall be apportioned as
of the date of such termination, and (III) any portion of the Rental that is
then prepaid by Tenant and relates to the period after the date that the
abatement of Rental as described in Section 15.4 hereof becomes effective shall
be promptly refunded by Landlord to Tenant (with the understanding that
Landlord's obligation to make any such refund shall survive such termination of
this Lease).

 

15.7.

Termination Rights at End of Term.  

If the Premises are substantially damaged by a fire or other casualty that
occurs during the period of twenty-four (24) months immediately preceding the
last day of the Term (as the Term may be renewed pursuant to Article 19 hereof),
then either Landlord or Tenant may elect to terminate this Lease by notice given
to the other party within thirty (30) days after such fire or other casualty
occurs. If either party makes such election, then the Term shall expire on the
thirtieth (30th) day after the notice of such election is given, and,
accordingly, Tenant, on or prior to such thirtieth (30th) day, shall vacate the
Premises and surrender the Premises to Landlord in accordance with the
provisions of this Lease that govern Tenant's obligation to deliver vacant and
exclusive possession of the Premises to Landlord upon the expiration of the
Term. If Landlord terminates the Lease pursuant to this Section 15.7 and at such
time Tenant is in

 

 

88

 



 

--------------------------------------------------------------------------------

occupancy of the Premises, then Tenant shall have the one-time right to postpone
the date designated by Landlord in Landlord's aforesaid notice by up to one
hundred fifty (150) days, by giving notice to Landlord on or prior to thirty
(30) days after the date Landlord gave Tenant Landlord's notice (it being agreed
that Tenant shall designate the postponed date in Tenant's notice). Landlord may
declare ineffective Tenant's postponement of such date by so notifying Tenant
but only if such postponement would interfere by more than a de minimis extent
with Landlord's schedule for the demolition or rebuilding of the Building or the
applicable portion thereof. Upon the termination of this Lease under this
Section 15.7, the Rental shall be apportioned and any prepaid portion of the
Rental for any period after the Expiration Date shall be refunded promptly by
Landlord to Tenant (and Landlord's obligation to make such refund shall survive
the Expiration Date). For purposes of this Section 15.7, the term "substantially
damaged" shall mean that: (a) a fire or other casualty precludes Tenant from
using more than fifty percent (50%) of the Premises for the conduct of its
business, and (b) Tenant's inability to so use the Premises (or the applicable
portion thereof) is reasonably expected to continue until at least the earlier
to occur of (i) the Fixed Expiration Date, or the last day of the Renewal Term,
as the case may be, and (ii) the ninetieth (90th) day after the date that such
fire or other casualty occurs.

 

15.8.

No Other Termination Rights.  

Tenant shall have no right to cancel this Lease by virtue of a fire or other
casualty except to the extent specifically set forth herein. This Article 15 is
intended to constitute an "express agreement to the contrary" for purposes of
Section 227 of the New York Real Property Law.

Article 16  

CONDEMNATION

 

16.1.

Effect of Condemnation.  

(A)      Subject to the provisions of Section 16.2 hereof, if the entire Real
Property, the entire Building or the entire Premises is condemned or otherwise
acquired by the exercise of the power of eminent domain, then this Lease shall
terminate as of the date that such condemnation or acquisition is consummated.

(B)      If only a part of the Real Property and not the entire Premises is so
acquired or condemned, then:

(1)       except as hereinafter provided in this Section 16.1, this Lease shall
remain effective, and, from and after the date that the condemnation or
acquisition is consummated, (w) the Fixed Rent shall be reduced in the
proportion that the number of square feet of Rentable Area of the part of the
Premises so acquired or condemned bears to the total Rentable Area of the
Premises immediately prior to such acquisition or condemnation, (x) Tenant's Tax
Share shall be redetermined based upon the proportion that the number of square
feet of Rentable Area of the Premises that is remaining after such acquisition
or condemnation bears to the number of square feet of Rentable Area of the
Office Unit that is remaining after such acquisition or condemnation, and
(y) Tenant's Operating Expense Share shall be redetermined based upon the
proportion that the number of square feet of Rentable Area of the Premises
remaining after such acquisition or

 

 

89

 



 

--------------------------------------------------------------------------------

condemnation bears to the number of square feet of Rentable Area of the Office
Unit remaining after such acquisition or condemnation;

(2)       if more than fifty percent (50%) of the Real Property is affected by
such acquisition or condemnation, then on or prior to the sixtieth (60th) day
after the date that the condemnation or acquisition is consummated, Landlord
shall have the right to terminate this Lease by giving notice to Tenant;
provided, however, that if the Premises are unaffected by such acquisition or
condemnation, then Landlord shall only have the right to so terminate this Lease
if Landlord and/or owners of the other non-residential condominium units
terminate leases (including this Lease) for at least seventy-five percent (75%)
of the leasable area of the Building (excluding any portion of the Building
comprising the residential condominium units or any portion of the Building
leased to or occupied by Landlord or Landlord's Affiliates); and

(3)       if (a) the part of the Real Property so acquired or condemned contains
more than fifteen percent (15%) of the total area of the Premises immediately
prior to such acquisition or condemnation, or (b) by reason of such acquisition
or condemnation, Tenant no longer has reasonable means of access to the
Premises, then Tenant may elect to terminate this Lease by giving notice to
Landlord on or prior to the sixtieth (60th) day after the date that Tenant is
given notice of such acquisition or condemnation being consummated.

The Term shall expire on the thirtieth (30th) day after the date that Landlord
or Tenant give any such notice to terminate this Lease.

(C)      Upon the termination of this Lease and the Term pursuant to the
provisions of this Section 16.1, the Rental shall be apportioned as of the
termination date, except that with respect to any portion of the Premises which
is the subject of the taking, if earlier, the Rental shall be apportioned as of
the date of such acquisition or condemnation, and any prepaid portion of the
Rental for any period after such date shall be refunded promptly by Landlord to
Tenant (and Landlord's obligation to make such refund shall survive the
Expiration Date).

(D)      If a part of the Premises is so acquired or condemned and this Lease
and the Term is not terminated pursuant to the foregoing provisions of this
Section 16.1, then Landlord, at Landlord's cost and expense, shall restore the
part of the Premises that is not so acquired or condemned to a self-contained
rental unit (subject to Section 16.2 hereof), exclusive of Alterations and
Tenant, at Tenant's cost and expense, shall restore any Alterations.

 

16.2.

Condemnation Award.  

(A)      Subject to Section 16.3 hereof, (I) Tenant shall be entitled to receive
the portion of any award for any acquisition or condemnation of all or any part
of the Real Property for the value of (x) any Tenant's Property included in such
taking, and (y) any Unamortized Alterations less any Unamortized Tenant Fund
Amount, and (II) Landlord shall be entitled to receive the portion of any such
award for the value of the Building other than the value of the items described
in the immediately preceding clause (I) (such portion being referred to herein
as "Landlord's Award"). If (x) this Lease terminates by reason of the occurrence
of a condemnation or acquisition pursuant to this Article 16, and (y) a
Mortgagee that constitutes an Institutional

 

 

90

 



 

--------------------------------------------------------------------------------

Lender then holds a Mortgage on Landlord's interest in the Premises, then Tenant
shall pay the proceeds of any condemnation or acquisition award as follows:

(1)       first, to Landlord (or, at Landlord's option, to such Mortgagee),
until the aggregate amount paid to Landlord (or such Mortgagee) from such
proceeds equals the excess of (I) the lesser of (x) the amount of the
outstanding indebtedness secured by such Mortgage, and (y) eighty percent (80%)
of the fair market value of the Premises on the date that such Mortgagee
initially funded the debt secured by such Mortgage, over (II) the amount of
Landlord's Award; and

(2)       second, to Tenant, until the aggregate amount paid to Tenant from such
proceeds equals the sum of (a) the value of any Tenant’s Property included in
such taking, plus (b) the excess of (I) the Unamortized Alterations Cost, over
(II) the Unamortized Tenant Fund Amount; and

(3)       finally, the remainder to Landlord.

Landlord and Tenant shall give the other party reasonable access to the such
party's books and records to the extent reasonably necessary to determine the
amount due from Tenant to Landlord under this Section 14.7. Either party shall
have the right to submit any dispute between the parties regarding the amount
due from Tenant to Landlord under this Section 14.7 hereof to an Expedited
Arbitration Proceeding.

 

16.3.

Temporary Taking.  

If the whole or any part of the Premises is acquired or condemned temporarily
during the Term, then (a) Tenant shall give prompt notice thereof to Landlord,
(b) the Term shall not be reduced or affected in any way, (c) Tenant shall
continue to pay in full all items of Rental payable by Tenant hereunder without
reduction or abatement, and (d) Tenant shall be entitled to receive for itself
any award or payments for such use, provided, however, that if the acquisition
or condemnation is for a period extending beyond the Term, then such award or
payment shall be apportioned equitably between Landlord and Tenant. Tenant, at
Tenant's expense, shall make Alterations to restore the Premises to the
condition existing prior to any such temporary acquisition or condemnation.

Article 17  

ASSIGNMENT AND SUBLETTING

 

17.1.

General Limitations.  

(A)      Except as otherwise provided in and subject to the terms of this
Article 17, without the prior consent of Landlord in each instance, Tenant shall
not, and Tenant shall not permit any other Permitted Party to, consummate a
Transfer. The term "Transfer" shall mean:

(1)       (a) an assignment of a Permitted Party's rights under, or a delegation
of such Permitted Party's duties under, the applicable Occupancy Agreement by
express assignment or by operation of law or by other means, (b) a mortgage or
other encumbrance of such Permitted

 

 

91

 



 

--------------------------------------------------------------------------------

Party's interest in the applicable Occupancy Agreement, in whole or in part,
(c) a subletting, or further subletting, of the Premises or any part thereof, or
(d) the occupancy of the Premises or any part thereof by any Person other than
such Permitted Party; and

(2)       any transaction that extends the term of, or grants the Transferee the
right to occupy additional space under, an Occupancy Agreement (other than this
Lease).

(B)      The term "Occupancy Agreement" shall mean the lease, sublease, license
or other agreement pursuant to which a Permitted Party has the right to occupy
the Premises (or the applicable portion thereof).

(C)      The term "Permitted Party" shall mean Tenant and any other Person that
has the right to occupy the Premises (or any part thereof) in accordance with
the terms of this Article 17.

(D)      The term "Transferor" shall mean the Permitted Party that makes a
Transfer.

(E)       Except as otherwise provided in, and subject to the terms of Section
17.9 hereof, the transfer of Control in a Permitted Party, however accomplished,
whether in a single transaction or in a series of unrelated or related
transactions, shall constitute an assignment of such Permitted Party's interest
in the applicable Occupancy Agreement for purposes of this Article 17.

(F)       The consent by Landlord to any Transfer shall not relieve Tenant from
its obligation to obtain the prior consent of Landlord to any other Transfer to
the extent required by this Lease.

(G)      The assignment by any Person that constitutes Tenant of the tenant's
interest under this Lease shall not relieve such Person of the obligations of
the tenant under this Lease. Such Person's liability under this Lease shall
continue notwithstanding (x) the subsequent release of any other Person that
constitutes Tenant from liability under this Lease, (y) any limitation on any
such other Person's liability hereunder by virtue of the Bankruptcy Code, or
(z) any modification or amendment of this Lease that Landlord consummates with
any such other Person that constitutes Tenant subsequently; provided, however,
that if such other Person is not an Affiliate of such Person, then any such
modification or amendment shall not expand such Person's liability hereunder.

(H)      Notwithstanding anything to the contrary contained herein, Tenant shall
not, and Tenant shall not permit any other Permitted Party to, (i) enter into
any lease, sublease, license, concession or other agreement for use or occupancy
of the Premises or any portion thereof which provides for a rental or other
payment for such use or occupancy based in whole or in part on the net income or
profits derived by any Person from the property leased, occupied or used, or
which would require the payment of any consideration that would not qualify as
"rents from real property," as that term is defined in Section 856(d) of the
Internal Revenue Code of 1986, as amended, or (ii) permit the Premises, or any
portion thereof, to be used or occupied by or for the benefit of any Person that
the Office of Foreign Assets Control of the United States

 

 

92

 



 

--------------------------------------------------------------------------------

Department of the Treasury has listed on its list of Specially Designated
Nationals and Blocked Persons.

(I)        If Tenant assigns the tenant's interest under this Lease in violation
of the terms of this Article 17, then such assignment shall be void and of no
force and effect against Landlord; provided, however, that Landlord (x) may
collect an amount equal to the then Rental from the assignee as a fee for such
assignee's use and occupancy, and (y) shall apply the net amount collected to
the Rental reserved in this Lease. If the Premises or any part thereof are
sublet to, occupied by, or used by any Person other than Tenant (regardless of
whether such subletting, occupancy or use violates this Article 17), then
Landlord (a) after the occurrence of an Event of Default, may collect amounts
from the subtenant, user or occupant as a fee for its use and occupancy, and
(b) shall apply the net amount collected to the Rental reserved in this Lease.
No such assignment, subletting, occupancy or use, with or without Landlord's
prior consent, nor any such collection or application of fees for use and
occupancy, shall (i) be deemed a waiver by Landlord of any term, covenant or
condition of this Lease, (ii) be deemed the acceptance by Landlord of such
assignee, subtenant, occupant or user as tenant hereunder, or (iii) relieve
Tenant of the obligations of the tenant under this Lease.

 

17.2.

Landlord's Expenses.  

Tenant shall reimburse Landlord for any reasonable out-of-pocket costs that
Landlord incurs to third-parties in connection with any proposed Transfer,
including, without limitation, reasonable attorneys' fees and disbursements and
the reasonable costs of making investigations as to the acceptability of the
proposed Transferee, within thirty (30) days after Landlord gives to Tenant an
invoice therefor.

 

17.3.

Recapture Procedure.  

(A)      Tenant shall have the right to institute the procedure described in
this Section 17.3 (the "Recapture Procedure"") only by giving to Landlord notice
thereof (a "Transfer Notice"), which:

(1)       refers expressly to this Section 17.3 and indicates that such notice
constitutes a Transfer Notice,

(2)       sets forth a description of the Premises (or the portion thereof) that
is involved in the proposed Transfer (the Premises, or the portion thereof, that
is involved in the proposed Transfer being referred to herein as the "Recapture
Space"),

(3)       sets forth the term of the proposed sublease (if the proposed Transfer
is a sublease), and

(4)       sets forth the date on which Tenant proposes to consummate the
proposed Transfer (such date being referred to herein as the "Transfer Date")
(it being understood that, subject to the terms of this Section 17.3(A), the
Transfer Date shall be no sooner than one hundred twenty (120) days, and no
later than five hundred forty (540) days, after the date that Tenant gives the
Transfer Notice to Landlord).

 

 

93

 



 

--------------------------------------------------------------------------------

Tenant shall not be required to identify, in the Transfer Notice, the Person to
which Tenant intends to make the Transfer (the Person to which a Transfer is
made being referred to herein as a "Transferee").

(B)      The term "Transfer Expenses" shall mean the sum of the actual
out-of-pocket expenses that the Transferor pays solely in consummating a
Transfer, including, without limitation, (i) brokerage commissions,
(ii) allowances that the Transferor makes available to the Transferee to fund
the cost of Alterations that the Transferee makes to the Premises (or the
applicable portion thereof that is involved in the Transfer), (iii) costs that
the Transferor pays in making Alterations to prepare the Premises (or the
applicable portion thereof that is involved in the Transfer) solely for the
Transferee's initial occupancy (to the extent paid therefor), (iv) the amount
payable to Landlord under Section 17.2 hereof for such Transfer, (v) reasonable
attorneys' fees and disbursements that the Transferor pays in connection with
consummating such Transfer, (vi) the unamortized construction costs of
Alterations installed by or on behalf of the Transferor after the date hereof in
connection with its occupancy of the applicable portion of the Premises, but
only to the extent such improvements are used by the Transferee in connection
with its initial occupancy of such portion of the Premises, (vii) advertising
and marketing expenses directly related to the Transfer, (vi) any transfer,
sales or gains taxes paid by the Transferor in connection with such Transfer
(including the taxes that Tenant pays pursuant to Section 17.7 hereof),
(vii) the rental due under the Transferor's Occupancy Agreement for the period
commencing on the day immediately following the date on which Transferor and all
persons, claiming by, through or under Transferor have vacated the Premises (or
the applicable portion thereof) and ending on the earlier to occur of (a) the
day immediately preceding the effective date of the applicable Transfer, or
(b) the day immediately preceding the date on which the Transferor or any person
claiming by, through or under the Transferor has resumed possession of the
Premises or the applicable portion thereof (provided, however, that the period
described in this subsection (vii) shall not exceed six (6) months), and (x) if
the Transferor has granted a free rent concession to the Transferee, the rental
due under the Transferor's Occupancy Agreement for the period commencing on the
date that the applicable Transfer is consummated and ending on the day
immediately preceding the date that the Transferee is obligated to commence the
payment of rental for such Transfer.

(1)       If (x) Tenant gives a Transfer Notice to Landlord, and (y) the
Transfer described in the Transfer Notice constitutes (x) a sublease by Tenant
for the Recapture Space with respect to which the term thereof can expire later
than eighteen (18) months before the Fixed Expiration Date (any sublease being
referred to herein as a "Long-Term Sublease"), or (y) an assignment of Tenant's
interest under this Lease, then, in any such case, Landlord shall have the right
to terminate this Lease with respect to the Recapture Space, on the terms set
forth in this Section 17.3, by giving notice thereof (the "Recapture Termination
Notice") to Tenant not later than the (x) thirtieth (30th) day after the date
that Tenant gives the Transfer Notice to Landlord for Recapture Space consisting
of not more than the entire Rentable Area of two (2) floors in the Building, or
(ii) sixty (60) days for Recapture Space consisting of more than the entire
Rentable Area of two (2) floors in the Building (such period being referred to
herein as the "Applicable Recapture Period"; and any such termination of this
Lease with respect to the Recapture Space being referred to herein as a
"Recapture Termination"). The parties acknowledge and agree that Landlord's
recapture rights described in this Section 17.3 shall not apply to any proposed
sublease which cannot expire later than eighteen (18) months before the

 

 

94

 



 

--------------------------------------------------------------------------------

Fixed Expiration Date or to any Transfer that is proposed to be consummated by a
Permitted Party other than Tenant.

(2)       If Landlord gives Tenant a Recapture Termination Notice and the
Recapture Space constitutes the entire Premises, then the Term shall terminate
on the Transfer Date. Tenant, on the Transfer Date, shall vacate the Premises
and deliver exclusive possession thereof to Landlord in accordance with the
terms of this Lease that govern Tenant's obligations upon the expiration or
earlier termination of the Term.

(3)       If (x) Landlord gives to Tenant a Recapture Termination Notice, and
(y) the Recapture Space does not constitute the entire Premises, then:

(a)       Landlord, at Landlord's expense, shall demise the Recapture Space
separately from the remainder of the Premises on or prior to the Transfer Date,

(b)       effective as of the Transfer Date, Tenant's Operating Expense Share
shall be redetermined based on the ratio that (I) the number of square feet of
Rentable Area of the Premises that remains after excluding therefrom the
Recapture Space, bears to (II) the number of square feet of Rentable Area in the
Office Unit,

(c)       effective as of the Transfer Date, Tenant's Tax Share shall be
redetermined based on the ratio that (I) the number of square feet of Rentable
Area of the Premises that remains after excluding therefrom the Recapture Space,
bears to (II) the number of square feet of Rentable Area of in the Office Unit,

(d)       the Fixed Rent as set forth in Article 2 hereof at any particular time
from and after the Transfer Date shall be reduced by an amount equal to the
Fixed Rent that would have been due under this Lease for such calendar month for
the applicable portion of the Premises that constitutes the Recapture Space, and

(C)      Tenant, on the Transfer Date, shall vacate the Recapture Space and
deliver exclusive possession thereof to Landlord in accordance with the terms of
this Lease that govern Tenant's obligations upon the expiration or earlier
termination of the Term.

 

17.4.

Certain Transfer Rights.  

Landlord shall not unreasonably withhold, condition or delay Landlord's consent
to a Permitted Party's consummating a Transfer, provided that:

(A)      Tenant has theretofore instituted the Recapture Procedure to the extent
required for a particular Transfer pursuant to Section 17.3 hereof;

(B)      Landlord's right pursuant to Section 17.3 hereof to elect to consummate
a Recapture Termination with respect to the proposed Transfer has lapsed
(without Landlord's having exercised Landlord's rights to consummate a Recapture
Termination );

(C)      the Permitted Party consummates the proposed Transfer within twelve
(12) months after the date that Tenant gave the applicable Transfer Notice to
Landlord (it being

 

 

95

 



 

--------------------------------------------------------------------------------

understood that Tenant shall have the right to give Landlord successive Transfer
Notices in respect of a proposed Transfer, in which case the period of twelve
(12) months as described in this clause (C) shall be measured from the date of
the last such Transfer Notice that Tenant gives to Landlord);

(D)      Tenant submits to Landlord a counterpart of the documents that the
Transferor intends to use to consummate the proposed Transfer, which have been
executed and delivered by the proposed Transferor and the proposed Transferee,
and which are subject to no conditions to the effectiveness thereof (other than
Landlord's granting Landlord's consent thereto or, in the case of a Major
Sublease, Landlord's delivery of a Recognition Agreement in accordance with the
provisions of this Lease, or other conditions which the proposed Transferor and
the proposed Transferee have agreed are to be satisfied after Landlord's
granting Landlord's consent); provided, however, that if such conditions are not
satisfied within one hundred twenty (120) days after the granting of Landlord's
consent, then Tenant must renew its request for Landlord's consent under this
Section 17.3);

(E)       the Premises (or the applicable portion thereof) has not been listed
or otherwise publicly advertised at a rental rate that is less than the
prevailing rental rate set by Landlord for comparable space in the Office Unit
for a comparable term, or, if there is no comparable space for a comparable
term, the prevailing rental rate reasonably determined by Landlord (it being
agreed that nothing contained in this clause (E) shall be deemed to prohibit the
applicable Permitted Party, without Landlord's consent or approval, from listing
with brokers the availability of the Premises for sublet or assignment at any
rental rate, and Landlord hereby acknowledges that broker's fliers or listings
and such Permitted Party's marketing materials shall not be deemed to constitute
public advertisements as long as the rental amounts on such fliers or listings
are not specified and are noted thereon as available upon request);

(F)       no Event of Default has occurred and is continuing;

(G)      solely with respect to a Transfer that constitutes the assignment of
Tenant's interest under this Lease, the proposed Transferee has a financial
standing (taking into consideration the obligations of the Transferee under the
applicable Occupancy Agreement) that is reasonably satisfactory to Landlord;

(H)      the proposed Transferee is of a character, is engaged in a business,
and proposes to use the Premises (or the applicable portion thereof) in a manner
that in each case is in keeping with the standards of a first-class office
building in the vicinity of the Building and the proposed Transferee is not a
Person that violates the provisions of Section 3.3 hereof (it being agreed that
Landlord shall notify Tenant from time to time upon Tenant's written request
therefor, whether any proposed Transferee violates the provisions of Section 3.3
hereof);

(I)        the proposed Transferee, or any Affiliate of the proposed Transferee,
does not occupy any space in the Building (if Landlord or Landlord's Affiliate
has or within six (6) months thereafter reasonably expects to have space
available in the Building that is comparable in size to the Premises, or the
portion thereof involved in the Transfer (i.e., plus or minus 10%) for a
comparable lease term (i.e., plus or minus 10%) ("Comparable Space"; provided,
however, that if Landlord fails to give Tenant a notice identifying the
Comparable Space within five (5)

 

 

96

 



 

--------------------------------------------------------------------------------

Business Days after Tenant's request that Landlord identify such Comparable
Space, then the foregoing condition shall not apply to any proposed Transfer (it
being agreed that Comparable Space shall not be deemed to include any space
contained in the Office Unit One unless the Office Unit One Owner is Landlord or
an Affiliate of Landlord) (it being agreed that solely for purposes of this
Clause (I) and the immediately following Clause (J), the definition of Control
for purposes of defining an Affiliate of a proposed Transferee, shall be the
same as the definition of Control contained in Section 1.6 hereof except that
the percentage contained in such definition shall be deemed to be seventy-five
percent (75%));

(J)       if Landlord has Comparable Space in the Building, the proposed
Transferee (or an Affiliate of the proposed Transferee), is not a Person with
whom Landlord is then engaged in bona fide active negotiations regarding the
leasing or subleasing of space in the Building (provided, however, that if
Landlord fails to give Tenant a notice identifying the Comparable Space within
five (5) Business Days after Tenant's request that Landlord identify such
Comparable Space, then the foregoing condition shall not apply to the subletting
or assignment in question);

(K)      the Transferor and each other Permitted Party (if any) whose interest
is superior to the interest of the Transferor, and the Transferee, executes and
delivers to Landlord a consent to the Transfer in a form reasonably designated
by Landlord;

(L)       if the Transfer constitutes an assignment of the tenant's interest
under this Lease, the assignee has expressly assumed all of the obligations of
Tenant hereunder to the extent accruing from and after the date that the
Transfer is effective;

(M)     the space involved in the applicable Transfer does not constitute only
the Mailroom, only the Storage Space, or only the Mailroom and the Storage Space
(it being agreed that the Mailroom and the Storage Space may not be sublet
separate and apart from any other portion of the Premises); and

(N)      if the Transfer constitutes a sublease (or a further sublease), such
sublease provides expressly that (i) such sublease is subject and subordinate to
the Lease (and to the terms thereof), and (ii) if this Lease terminates, then
Landlord, at Landlord's option (but subject to the terms and conditions of any
Recognition Agreement between Landlord and such subtenant), may take over all of
the right, title and interest of the Transferor under such sublease, and the
Transferee, at Landlord's option, shall attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be:

(1)       liable for any act or omission of the Transferor under such sublease
(except for any such acts or omissions that (x) continue after the date that
Landlord succeeds to the interest of the Transferor under such sublease, and
(y) may be remedied by the providing a service or performing a repair,
replacement or alteration),

(2)       subject to any defense or offsets which the Transferee may have
against the Transferor,

(3)       bound by any previous payment that the Transferee made to the
Transferor more than thirty (30) days in advance of the date that such payment
was due,

 

 

97

 



 

--------------------------------------------------------------------------------

(4)       bound by any obligation to make any payment to or on behalf of the
Transferee that accrues prior to the date that Landlord succeeds to the interest
of the Transferor under such sublease,

(5)       except to the extent required under Section 17.4(N)(1) above bound by
any obligation to perform any work or to make improvements to the Premises, or
the applicable portion thereof demised by such sublease (other than the
obligation to perform ordinary maintenance that first becomes necessary from and
after the date that Landlord succeeds to the interest of the Transferor under
such sublease),

(6)       bound by any amendment or modification of such sublease made without
Landlord's consent if and to the extent that such consent is required pursuant
to this Article 17, or

(7)       bound to return the Transferee's security deposit, if any, until such
deposit has come into Landlord's actual possession and the Transferee is
entitled to such security deposit pursuant to the terms of such sublease (the
requirements of a proposed sublease as set forth in this Section 17.4(N) being
collectively referred to herein as the "Basic Sublease Provisions").

 

17.5.

Conditional Approval.

Tenant shall have the right at any time (including, without limitation,
simultaneously with its submission of a Transfer Notice to Landlord, either as a
separate notice or as part of the Transfer Notice) to request that Landlord
approve a particular Transfer by giving notice thereof to Landlord, which notice
shall set forth the material economic terms under which Tenant, or such other
Permitted Party, proposes to consummate such Transfer (such terms being referred
to herein as the "Proposed Transfer Terms"; and any such notice that Tenant
gives to Landlord being referred to herein as a "Conditional Consent Notice"). A
Conditional Consent Notice shall not be effective for purposes of this Section
17.5 unless Tenant sets forth therein (i) the name of the proposed Transferee,
(ii) a reasonably detailed description of the proposed Transferee's business,
(iii) the sublease rental or assignment consideration (as the case may be) to be
paid by such Transferee, (iv) the term of the proposed Transfer, (v) any work
allowance to which such Transferee is entitled, and (vi) any work to be
performed by Tenant or such other Permitted Party to prepare the Premises, or
the applicable portion thereof, for occupancy by the Transferee. Landlord shall
not unreasonably withhold, condition or delay Landlord's approval of the
Transfer identified in the Conditional Consent Notice. If Landlord fails to
respond to a Conditional Consent Notice within ten (10) Business Days after the
date that Tenant gives the Conditional Consent Notice to Landlord, then Landlord
shall be deemed to have approved the proposed Transfer, subject only to
(x) Tenant's submission to Landlord of completed, fully executed documents
consummating such Transfer (herein called "Final Transaction Documents") meeting
all of the requirements set forth in this Article 17 hereof, (y) the execution
of a written instrument setting forth Landlord's consent to the Transfer as
required pursuant to Section 17.4(K) hereof, and (z) payment by Tenant of the
amounts, if any, required to be paid to Landlord pursuant to Section 17.2
hereof; provided, however, that if Landlord fails to provide to Tenant the form
of consent that Landlord proposes for a particular Transfer as provided in
Section 17.4(K) with reasonable promptness after Tenant's request therefor, then
clause (y) above shall not constitute a condition to Landlord's consent to the
applicable Transfer becoming effective. If Landlord approves (or is deemed to
have approved) a proposed Transfer, Landlord

 

 

98

 



 

--------------------------------------------------------------------------------

will deliver its written consent to such Transfer within ten (10) days following
submission to Landlord of the Final Transaction Documents provided that Tenant
submits such Final Transaction Documents to Landlord on or prior to the first
(1st) anniversary of the date on which Tenant gives the Conditional Consent
Notice to Landlord and provided that such Final Transaction Documents contain
terms that are substantially similar to the Proposed Transfer Terms. Nothing
contained in this Section 17.5 modifies or waives the provisions of Section 17.3
hereof, it being agreed that for any proposed Transfer in respect of which
Landlord has the right to exercise a Recapture Termination, Landlord shall be
entitled to exercise such right within the time frames and pursuant to the
provisions of Section 17.3 hereof.

 

17.6.

Deemed Approval.

If (x) Tenant requests Landlord's approval of a proposed Transfer as provided in
Section 17.4 hereof, and (y) Landlord fails to respond to Tenant's request
within ten (10) Business Days after the date that Tenant gives Landlord notice
thereof, then Landlord shall be deemed to have approved Tenant's aforesaid
request for purposes of Section 17.4 hereof, provided that the Transferor and
each other Permitted Party (if any) whose interest is superior to the interest
of the Transferor, and the Transferee, executes and delivers to Landlord a
consent to the Transfer in a form reasonably designated by Landlord as provided
in Section 17.4(K) hereof; provided, however, that if Landlord fails to provide
to Tenant the form of consent that Landlord proposes for a particular Transfer
as provided in Section 17.4(K) with reasonable promptness after Tenant's request
therefor, then the execution and delivery thereof shall not constitute a
condition to Landlord's consent to the applicable Transfer becoming effective.

 

17.7.

Transfer Taxes.  

Tenant shall pay any transfer taxes (and other similar charges and fees) that
any Governmental Authority imposes in connection with any Transfer, provided,
however, that with respect to any such transfer taxes, charges or fees that a
Governmental Authority imposes in connection with Landlord's exercising
Landlord's rights to consummate a Recapture Termination, such amounts shall be
paid by Landlord or Tenant based on whether Landlord or Tenant is primarily
liable for such amounts in accordance with any applicable law, rule, regulation
or policy of such Governmental Authority.

 

17.8.

Transfer Profit.  

(A)      Subject to the terms of this Section 17.8 and Section 17.9 hereof,
Tenant shall pay fifty percent (50%) of Transfer Profit to Landlord as
additional rent. Tenant shall make payments to Landlord on account of Transfer
Profit, in arrears, on the first (1st) day of each calendar month during the
Term in the same manner as Fixed Rent.

 

(B)

(1)       The term "Transfer Profit" shall mean, with respect to any particular
Transfer for any particular calendar month, the excess (if any) of (x) the
Transfer Inflow for such Transfer for such calendar month, over (y) the sum of
(I) the Transfer Outflow for such Transfer for such calendar month, and (II) the
Transfer Expenses for such Transfer for such calendar month.

 

 

99

 



 

--------------------------------------------------------------------------------

(2)       The term "Transfer Inflow" shall mean, with respect to any particular
Transfer for any particular calendar month, the amount that Tenant receives
during such calendar month from or on behalf of its immediate Transferee in
connection with the applicable Transfer provided, however, that a credit shall
be applied against the Transfer Inflow for such Transfer (until such credit is
exhausted) in an aggregate amount equal to the Transfer Expenses for such
Transfer it being agreed that the Transfer Expenses are to be treated as
Transfer Expenses in full, as and when incurred, and not amortized.

 

(3)

The term "Transfer Outflow" shall mean:

(a)       with respect to any Transfer that is a sublease (or a further
sublease), the aggregate amount that Tenant pays during the applicable calendar
month for the Premises (or the applicable portion thereof that is involved in
the Transfer) to Landlord, and

(b)       with respect to any Transfer that is an assignment of Tenant's
interest under this Lease or the assignment of a subtenant's interest under a
sublease, the Transfer Outflow therefor shall be zero.

(C)      If Tenant (or an Affiliate thereof) receives consideration from its
immediate Transferee (or an Affiliate thereof) in a transaction that occurs
concurrently with the applicable Transfer, then, if and to the extent that such
consideration relates to the use and enjoyment of the portion of the Premises
involved in such Transfer in a real estate sense (for example, the sale of
furniture and fixtures located at the Premises, but not the sale of intellectual
property or client lists), the Transfer Inflow shall include (in addition to the
consideration that Tenant receives for the Transfer) an amount equal to the
excess of (I) such other consideration, over (II) the cost that Tenant (or such
Affiliate thereof) incurs in acquiring any personal property that Tenant (or
such Affiliate thereof) transferred to its immediate Transferee (or an Affiliate
thereof) in such concurrent transaction (to the extent that such cost has not
theretofore been amortized in accordance with generally accepted accounting
principles).

 

17.9.

Permitted Transfers.  

(A)      A Permitted Party shall have the right to assign such Permitted Party's
entire interest under the applicable Occupancy Agreement to an Affiliate of such
Permitted Party without (x) Landlord's prior approval, (y) Landlord's having the
right to consummate a Recapture Termination in respect thereof, and (z) Tenant's
being required to pay Transfer Profit to Landlord in connection therewith,
provided that in each case (i) Tenant gives to Landlord, not later than the
tenth (10th) Business Day after any such assignment is consummated, an
instrument, duly executed by such Permitted Party and the aforesaid Affiliate of
such Permitted Party, in form reasonably satisfactory to Landlord, to the effect
that such Affiliate assumes all of the obligations of such Permitted Party under
such Occupancy Agreement to the extent arising from and after the date of such
assignment, and (ii) Tenant, with such notice, provides Landlord with a
certificate, executed by an officer of the applicable Permitted Party, stating
that the Person to which such Permitted Party is so assigning such Permitted
Party's interest under such Occupancy Agreement constitutes an Affiliate of such
Permitted Party.

 

 

100

 



 

--------------------------------------------------------------------------------

(B)      The reorganization of a Permitted Party, or the merger or consolidation
of a Permitted Party into or with another Person shall be permitted without
(x) Landlord's prior approval, (y) Landlord's having the right to consummate a
Recapture Termination in respect thereof, and (z) Tenant's being required to pay
Transfer Profit to Landlord in connection therewith, provided that in each case
(i) such reorganization, merger or consolidation is not principally for the
purpose of transferring such Permitted Party's interest in the applicable
Occupancy Agreement, (ii) Tenant gives Landlord notice of such reorganization,
merger or consolidation not later than the tenth (10th) Business Day after the
occurrence thereof, and (iii) Tenant, within ten (10) Business Days after such
reorganization, merger or consolidation, provides Landlord with a certificate,
executed by an officer of Tenant, stating that the requirement described in
clause (i) above has been satisfied.

(C)      The assignment of a Permitted Party's entire interest under the
applicable Occupancy Agreement in connection with the sale of all or
substantially all of the assets of such Permitted Party shall be permitted
without (x) Landlord's prior approval, (y) Landlord's having the right to
consummate a Recapture Termination in respect thereof, and (z) Tenant's being
required to pay Transfer Profit to Landlord in connection therewith, provided
that in each case (i) Tenant gives to Landlord, not later than the tenth (10th)
Business Day after any such assignment is consummated, an instrument, duly
executed by such Permitted Party and the Transferee, in form reasonably
satisfactory to Landlord, to the effect that such Transferee assumes all of the
obligations of such Permitted Party to the extent arising under the applicable
Occupancy Agreement from and after the date of such assignment, (ii) such sale
of all or substantially all of the assets of such Permitted Party is not
principally for the purpose of transferring such Permitted Party's interest in
such Occupancy Agreement, and (iii) Tenant, within ten (10) Business Days after
such sale, provides Landlord with a certificate, executed by an officer of the
applicable Permitted Party, stating that the requirement described in clause
(ii) above has been satisfied.

(D)      The direct or indirect transfer of shares or equity interests in a
Permitted Party (including, without limitation, the issuance of treasury stock,
or the creation or issuance of a new class of stock, in either case in the
context of an initial public offering or in the context of a subsequent offering
of equity securities) shall be permitted without (x) Landlord's prior approval,
(y) Landlord's having the right to consummate a Recapture Termination in respect
thereof, and (z) Tenant's being required to pay Transfer Profit to Landlord in
connection therewith, provided that in each case (i) such transfer is not
principally for the purpose of transferring the interest of such Permitted Party
under the applicable Occupancy Agreement, (ii) Tenant gives Landlord notice of
such transfer not later than the tenth (10th) Business Day after the occurrence
thereof, and (iii) Tenant, within ten (10) Business Days after the date that
such transfer occurs, provides Landlord with a certificate, executed by an
officer of the applicable Permitted Party, stating that the requirement
described in clause (i) has been satisfied (except that Tenant shall not be
required to comply with this clause (iii) to the extent that such direct or
indirect transfer of shares or equity interests is accomplished through the
public "over-the-counter" securities market or through any recognized stock
exchange).

(E)       A Permitted Party shall have the right to sublease or license (or
further sublease or sublicense) the Premises, or any portion thereof, to an
Affiliate of such Permitted Party, without (x) Landlord's prior approval,
(y) Landlord's having the right to consummate a

 

 

101

 



 

--------------------------------------------------------------------------------

Recapture Termination in respect thereof, and (z) Tenant's being required to pay
Transfer Profit to Landlord in connection therewith, provided that in each case
(i) Tenant gives to Landlord a copy of such sublease or license, not later than
the tenth (10th) Business Day after any such sublease or license is consummated,
(ii) Tenant, with such copy of such sublease or license, provides Landlord with
a certificate, executed by an officer of the applicable Permitted Party, stating
that the Person to which such Permitted Party is so subleasing or licensing the
Premises or a portion thereof constitutes an Affiliate of such Permitted Party,
and (iii) such sublease includes the Basic Sublease Provisions, provided,
however, that notwithstanding anything to the contrary contained in this Lease
or in the Basic Sublease Provisions: (x) Landlord shall be bound by any
termination of such sublease or any modification or amendment of such sublease
which does not delete therefrom the Basic Sublease Provisions, and (y) the
requirement that the subtenant under such sublease shall, at Landlord's option,
attorn to Landlord as a direct tenant pursuant to the then executory provisions
of such sublease if this Lease terminates shall be inapplicable. In addition to
the foregoing, Tenant shall have the right to permit its Affiliates to occupy
portions of the Premises without a written sublease or license.

 

17.10.

Special Occupant.

Tenant may permit portions of the Premises to be occupied, at any time and from
time to time, by Persons who are not members, officers or employees of Tenant
(each such Person who is permitted to occupy portions of the Premises pursuant
to this Section 17.10 being referred to herein as a "Special Occupant"), without
(x) Landlord's prior approval, (y) Landlord's having the right to consummate a
Recapture Termination in respect thereof, and (z) Tenant's being required to pay
Transfer Profit to Landlord in connection therewith, provided that, in each
case, (i) no demising walls are erected in the Premises separating the space
used by a Special Occupant from the remainder of the Premises, (ii) the Special
Occupant uses the Premises in conformity with all applicable provisions of this
Lease, (iii) the use of any portion of the Premises by any Special Occupant
shall not create any real property interest of the Special Occupant in or to the
Premises, (iv) the portion of the Premises used by all Special Occupants shall
not exceed fifteen percent (15%) of the Rentable Area of the Premises, (v) such
Person maintains a business relationship with Tenant (other than by virtue of
such occupancy) and such business relationship extends during the term of such
occupancy, (vi) the Special Occupant does not pay for its occupancy rights an
amount greater than the Rental that is reasonably allocable to the portion of
the Premises that the Special Occupant has the right to occupy (it being
understood that amounts that the Special Occupant pays to Tenant to reimburse
Tenant reasonably for customary office services shall not be included in the
calculation of the amount that the Special Occupant pays for its occupancy
rights as provided in this clause (vi)), and (vii) at least ten (10) days prior
to a Special Occupant taking occupancy of a portion of the Premises, Tenant
gives notice to Landlord advising Landlord of (1) the name and address of such
Special Occupant, (2) the character and nature of the business to be conducted
by such Special Occupant, (3) the number of square feet of Rentable Area to be
occupied by such Special Occupant, (4) the duration of such occupancy, and
(5) the fee, if any, to be paid by such Special Occupant for its use of the
applicable portion of the Premises. Within ten (10) Business Days after request
by Landlord from time to time, Tenant shall provide Landlord with a list of the
names of all Special Occupants then occupying any portion of the Premises and a
description of the spaces occupied thereby.

 

 

102

 



 

--------------------------------------------------------------------------------

 

17.11.

Recognition Agreements.  

(A)      The term "Applicable Terms" shall mean all of the terms and conditions
set forth in this Lease, except that:

(1)       the aggregate of the annual Fixed Rent and Escalation Rent (the
"Aggregate Rental") payable by the applicable subtenant at any time from and
after the Recognition Effective Date shall be an amount equal to the greater of
(A) the Aggregate Rental that would have been payable by the applicable
subtenant under the Major Sublease at such time if the applicable Major Sublease
remained in effect, and (B) the Aggregate Rental that would have been payable
hereunder for the Premises at such time (or the applicable portion thereof that
is demised by the Major Sublease) (assuming that this Lease remained in effect);

(2)       Tenant's Operating Expense Share shall be redetermined based on the
ratio that (I) the number of square feet of Rentable Area of the Premises that
constitutes the space demised by the applicable Major Sublease, bears to
(II) the number of square feet of Rentable Area of the Office Unit,

(3)       Tenant's Tax Share shall be redetermined based on the ratio that
(I) the number of square feet of Rentable Area of the space demised by the
applicable Major Sublease, bears to (II) the number of square feet of Rentable
Area of the Office Unit,

(4)       the term of the applicable subtenant's direct tenancy shall expire,
with respect to each portion of Rentable Area that is demised by the applicable
Major Sublease, on the date that the term of this Lease applicable to such
portion of Rentable Area would have expired had this Lease not terminated;
provided, however, in no event shall such subtenant have the right to extend the
term of such direct tenancy by exercise of a Renewal Option;

(5)       if, on the Recognition Effective Date, the tangible net worth of the
applicable subtenant or the applicable Major Sublease Guarantor, determined in
accordance with generally accepted accounting principles, is less than ten (10)
times the annual Rental that is reasonably expected to be payable by the
subtenant in connection with such direct tenancy, then, on the Recognition
Effective Date, the applicable subtenant shall deposit with Landlord cash or a
letter of credit reasonably acceptable to Landlord equal to such annual Rental
as of the Recognition Effective Date as security for such subtenant's
obligations to Landlord in respect of such direct tenancy;

(6)       the applicable subtenant shall have no right to exercise the Option or
the Renewal Option;

(7)       for purposes of such direct tenancy, references herein to the Premises
shall be deemed to be references to the portion of the Premises demised by the
applicable Major Sublease;

(8)       the applicable subtenant shall not be deemed to constitute the Person
that executed and delivered this Lease initially (or an Affiliate of such
Person) for purposes hereof;

 

 

103

 



 

--------------------------------------------------------------------------------

(9)       the applicable subtenant shall not have the right to such direct
tenancy (and accordingly, the applicable subtenant, at Landlord's option, shall
have no right to remain in occupancy of the applicable portion of the Premises
from and after the Recognition Effective Date) if (x) this Lease is terminated
by reason of an Event of Default that derives from the applicable subtenant's
default under the applicable Major Sublease, or (y) the applicable subtenant is
the Person, or an Affiliate of the Person, that constituted Tenant immediately
prior to the Recognition Effective Date;

(10)     Landlord shall not have any obligation to consummate Recognition
Agreements with further subtenants of any such subtenant;

(11)     the Applicable Terms shall not include any rights that Tenant did not
grant to the subtenant under the applicable Major Sublease; and

 

(12)

Landlord shall not be:

(a)       liable for any act or omission of such subtenant's lessor prior to the
Recognition Effective Date (except for any acts or omissions that (x) continue
after the Recognition Effective Date, and (y) may be remedied by providing a
service or performing a repair);

(b)       subject to any credits, defenses or offsets which the applicable
subtenant may have against any prior lessor;

(c)       bound by any payment of rental which the applicable subtenant may have
made to any prior lessor more than thirty (30) days in advance of the month in
which such payment was due; or

(d)       bound by any of the provisions of the applicable Major Sublease except
to the extent that Landlord expressly consented to such provisions.

(B)       The term "Major Sublease" shall mean a sublease, between Tenant, as
sublessor, and a third party, as sublessee, which:

(1)       Tenant enters into as the Transferor in accordance with the provisions
of this Article 17,

(2)       demises to the sublessee not less than the entire Rentable Area in a
Major Sublease Unit,

(3)       expires no earlier than the day immediately preceding the Fixed
Expiration Date (or the day immediately preceding the last day of the Renewal
Term, with respect to any such subleases that Tenant executes and delivers from
and after the first day of the Renewal Term, if Tenant has exercised the Renewal
Option),

(4)       demises to the sublessee the entire Rentable Area of each Major
Sublease Unit covered by such sublease (so that such sublease does not demise
only a portion of any Major Sublease Unit), and

 

 

104

 



 

--------------------------------------------------------------------------------

(5)       demises the uppermost or lowermost Major Sublease Unit or Major
Sublease Units in the Premises (or, if Landlord has theretofore entered into a
Recognition Agreement as contemplated by this Section 17.11 with a sublessee
under another Major Sublease for space in the Premises, then the condition
described in this Section 17.11(B)(5) shall be deemed to be satisfied if the
Major Sublease Units demised by such other Major Sublease, and the Major
Sublease Units demised by the particular sublease in question, constitutes the
uppermost or lowermost portion of the Premises).

(C)      The term "Major Sublease Guarantor" shall mean a Person that executes
and delivers a Recognition Agreement or another agreement to guaranty (on terms
that are reasonably acceptable to Landlord) the performance of the obligations
of the subtenant under a Major Sublease on the Applicable Terms if such
subtenant becomes the direct tenant of Landlord.

(D)      The term "Major Sublease Unit" shall mean the entire Rentable Area on a
particular floor of the Building.

(E)       The term "Recognition Effective Date" shall mean the date that
Landlord becomes the direct lessor of the applicable subtenant under a Major
Sublease as contemplated by a Recognition Agreement.

(F)       If Tenant enters into a Major Sublease, then, subject to the terms of
this Section 17.11, Landlord, on or prior to fifteen (15) Business Days after
Tenant's request, shall execute and deliver to the applicable subtenant under
such Major Sublease, and Tenant shall cause the subtenant under the applicable
Major Sublease to execute and deliver to Landlord, an agreement (a "Recognition
Agreement"), substantially in the form annexed as Exhibit "17.11" attached
hereto and made a part hereof, to the effect that if this Lease terminates
during the term of the applicable Major Sublease for any reason other than by
reason of the occurrence of a fire or other casualty, or a condemnation, or
Tenant's exercising Tenant's right to terminate this Lease in accordance with
the express terms hereof, then (i) Landlord will not evict such subtenant,
disturb such subtenant's possession or terminate or disturb such subtenant's
occupancy of the space that the applicable Major Sublease demises, and will
recognize such subtenant as the direct tenant of Landlord on the Applicable
Terms from and after the Recognition Effective Date, and (ii) such subtenant
will recognize Landlord as such subtenant's direct landlord on the Applicable
Terms from and after the Recognition Effective Date. Tenant shall not have the
right to request a Recognition Agreement as contemplated by this Section 17.11
(w) if the subtenant under the applicable Major Sublease is Tenant or an
Affiliate of Tenant, (x) if an Event of Default has occurred and is then
continuing, or (y) if the financial condition of the applicable subtenant is not
reasonably satisfactory to Landlord (it being understood that if the tangible
net worth of such subtenant or any applicable Major Sublease Guarantor,
determined in accordance with generally accepted accounting principles, is equal
to or greater than ten (10) times the annual Rental that would be reasonably
expected to be payable by the applicable subtenant to Landlord pursuant to the
Applicable Terms, then such subtenant's financial condition shall be deemed to
be reasonably satisfactory to Landlord).

(G)      Tenant shall submit to Landlord, with each request for a Recognition
Agreement, financial information regarding the subtenant for whose benefit such
agreement is

 

 

105

 



 

--------------------------------------------------------------------------------

requested, including, without limitation, documentation of such subtenant's net
worth, determined in accordance with generally accepted accounting principles.

(H)      Tenant shall reimburse Landlord for the reasonable out-of-pocket costs
incurred by Landlord in consummating a Recognition Agreement within thirty (30)
days after Landlord's request therefor. Landlord shall include with any such
request reasonable supporting documentation for the charges described therein.

(I)        Subject to the terms of this Section 17.11(I), if this Section 17.11
obligates Landlord to execute and deliver a Recognition Agreement with the
subtenant under a Major Sublease, then Landlord shall use reasonable efforts to
cause the Condominium Board, each Mortgagee and each Superior Lessor to agree to
be bound by the Recognition Agreement (if the Condominium Board, such Mortgagee
or such Superior Lessor subsequently succeeds to the interest of Landlord),
promptly after Tenant's request. Nothing contained in this Section 17.11(I)
obligates Landlord to incur costs (other than de minimis costs) or to institute
any legal proceeding in so using reasonable efforts to cause the Condominium
Board and each Mortgagee and each Superior Lessor to agree to be bound by the
Recognition Agreement.

Article 18

TENANT'S RIGHT OF FIRST OFFER TO LEASE

 

18.1.

Right of First Offer.  

(A)      Landlord, in its capacity as owner of the Office Unit, shall not lease
to any Person other than Tenant or Landlord's Affiliate that is leasing the 29th
Floor Option Space for its own use and occupancy the 29th Floor Option Space (or
a part thereof) at any time during the Term, without first instituting the
procedure described in, and subject to the limitations set forth in, this
Article 18. Landlord, in its capacity as Office Unit One Owner, shall not lease
to any Person other than Tenant or Landlord's Affiliate that is leasing the Unit
One Option Space for its own use and occupancy the Unit One Option Space (or a
part thereof) at any time during the Term, without first instituting the
procedure described in, and subject to the limitations set forth in, this
Article 18. Landlord (i) represents and warrants that Landlord is the current
Office Unit One Owner, and (ii) agrees that by virtue of its execution and
delivery of this Lease, any successor to Landlord's interest in Office Unit One
shall be bound by the provisions of this Article 18.

(B)      The term "Option Space" shall mean, collectively, the 29th Floor Option
Space and the Unit One Option Space.

(C)      The term "29th Floor Option Space" shall mean the portion of the
twenty-ninth (29th) floor of the Building as shown on the applicable floor plan
annexed as Exhibit "18.1" attached hereto and made a part hereof, which 29th
Floor Option Space is comprised of twelve thousand six hundred eight (12,608)
square feet of Rentable Area. Landlord represents that the Office Unit is
comprised of one hundred ninety thousand two hundred fourteen (190,214) square
feet of Rentable Area.

 

 

106

 



 

--------------------------------------------------------------------------------

(D)      The term "Unit One Option Space" shall mean any leasable space in the
Building that is located on the seventeenth (17th), eighteenth (18th),
nineteenth (19th), and twentieth (20th) floors of the Building, each as shown on
the applicable floor plans annexed as Exhibit "18.1" attached hereto. Landlord
represents that (x) each floor that comprises the Option Space (other than the
twenty-ninth (29th) floor) is comprised of twenty-two thousand (22,000) square
feet of Rentable Area, and (y) the Office Unit One is comprised of six hundred
ninety-six thousand seven hundred eighty-six (696,786) square feet of Rentable
Area.

(E)       Landlord represents and warrants to Tenant that as of the date hereof
no other Person has the right to lease any Option Space that is superior to the
rights of Tenant to lease the Option Space as provided in this Article 18, other
than the tenants to which the applicable Option Space has been leased as of the
date hereof.

 

18.2.

Option Notice.

(A)      Landlord shall institute the procedure described in this Article 18 by
giving notice thereof (the "Option Notice") to Tenant, which Option Notice shall
(i) describe the Option Space (or the applicable portion thereof) (the Option
Space (or such portion thereof) that is described in a particular Option Notice
being referred to herein as the "Applicable Option Space"), (ii) have attached
thereto a floor plan depicting the Applicable Option Space, (iii) set forth the
date that Landlord reasonably expects that the Applicable Option Space will be
vacant and available for Tenant's occupancy (such date designated by Landlord
being referred to herein as the "Scheduled Option Space Commencement Date"), and
(iv) set forth Landlord's calculation of the number of square feet of Rentable
Area in the Applicable Option Space. The Scheduled Option Space Commencement
Date shall not be more than four hundred fifty (450) days, and not less than one
hundred eighty (180) days, after the date that Landlord gives the Option Notice
to Tenant. If, however, any particular Option Space becomes available earlier
than the scheduled expiration date set forth in the lease or occupancy agreement
in respect of such Option Space (other than by virtue of a voluntary termination
of the lease or occupancy agreement for such Option Space entered into by
Landlord and the tenant or occupant of such Option Space), then the Scheduled
Option Space Commencement Date shall instead be no more than four hundred fifty
(450) days, and not less than sixty (60) days, after the date that Landlord
gives the Option Notice to Tenant.

(B)      Landlord agrees to use reasonable efforts to discuss with Tenant any
Option Space that Landlord expects will become available for leasing pursuant to
this Article 18, and the Rental Value therefor, within a reasonable period of
time prior to the date that Landlord gives Tenant an Option Notice for such
Option Space (it being agreed that neither Landlord nor Tenant shall be bound by
any matters discussed with respect to such Option Space and any such discussions
shall in no event be deemed to modify or waive the terms and provisions of this
Article 18).

 

18.3.

Option Procedure.  

(A)      Subject to the terms of this Section 18.3, Tenant shall have the option
(the "Option") to lease the Applicable Option Space for a term (the "Option
Term") commencing on the Option Space Commencement Date and expiring on the
Expiration Date by giving notice

 

 

107

 



 

--------------------------------------------------------------------------------

thereof (the "Option Response Notice") to Landlord not later than the thirtieth
(30th) day after the date that Landlord gives the Option Notice to Tenant. Time
shall be of the essence as to the date by which Tenant must give the Option
Response Notice to Landlord to exercise the Option. Tenant shall have the right
to elect to lease less than all of the Applicable Option Space offered to Tenant
in a particular Option Notice as follows: (i) Tenant may elect to lease
Applicable Option Space comprised of the twenty-ninth (29th) floor of the
Building separate and apart from any other Applicable Option Space offered to
Tenant; (ii) Tenant may elect to lease one (1) or more floors of any other
Applicable Option Space offered to Tenant but, subject to the provisions of
clause (i) above with respect to the twenty-ninth (29th) floor, must first elect
to lease the Applicable Option Space that is located on the highest floor of the
Applicable Option Space that is described in such Option Notice and any other
Applicable Option Space that is vertically contiguous to such highest floor of
the Applicable Option Space; and (iii) with respect to any Applicable Option
Space offered to Tenant that is located on a particular floor in the Building,
Tenant may not elect to lease less than all of the Rentable Area of such
Applicable Option Space located on such floor. Tenant shall set forth in the
Option Notice the Option Space that Tenant elects to lease (if Tenant elects to
lease less than all of the Option Space offered to Tenant in an Option Notice),
it being agreed that if Tenant does not so set forth in the Option Notice the
Option Space that Tenant elects to Lease, then Tenant shall be deemed to have
elected to lease all of the Option Space described in an Option Notice.

(B)      If (x) Tenant does not give the Option Response Notice to Landlord on
or prior to the thirtieth (30th) day after the date that Landlord gives the
Option Notice to Tenant, or (y) elects not to lease certain Applicable Option
Space described in an Option Notice, then Landlord shall thereafter have the
right to lease the Applicable Option Space (or any part thereof) to any other
Person on terms acceptable to Landlord in Landlord's sole discretion without
being required to make any other offer to Tenant regarding the Applicable Option
Space under this Article 18 (and, accordingly, such Applicable Option Space
shall not thereafter constitute Option Space); provided, however, that if
Landlord leases the Applicable Option Space to another Person (after Tenant does
not elect to exercise the Option with respect thereto), then the provisions of
this Article 18 shall apply (including, without limitation, the provisions of
Section 18.4(B) hereof) before Landlord leases such Applicable Option Space to
another Person (other than Tenant or Landlord's Affiliate) upon the expiration
or earlier termination of the term of such lease with such other Person. If
(x) Landlord gives Tenant an Option Notice, (y) Tenant does not give an Option
Response Notice to Landlord to exercise the Option pursuant to this Section 18.3
hereof or otherwise notifies Landlord that Tenant elects not to lease any or all
of the Applicable Option Space described in such Option Notice, and (z) the
Applicable Option Space or a portion of the Applicable Option Space remains
unleased on the date that is one (1) year after the date Landlord gave Tenant
such Option Notice, then Landlord shall not thereafter lease to any Person other
than Tenant or Landlord's Affiliate that is leasing the Option Space for its own
use and occupancy the Option Space (or a part thereof), without first again
instituting the procedure described in, and subject to the limitations set forth
in, this Article 18 with respect to such unleased Applicable Option Space.
Tenant shall not have the right to revoke an Option Response Notice given to
Landlord pursuant to this Article 18.

 

 

108

 



 

--------------------------------------------------------------------------------

 

18.4.

Certain Limitations.  

(A)      Tenant shall not have the right to exercise the Option with respect to
any Applicable Option Space (and, accordingly (x) Landlord shall have no
obligation to give an Option Notice to Tenant, and (y) Landlord shall have the
right to lease the Applicable Option Space to any other Person without first
offering the Applicable Option Space to Tenant as contemplated by this Article
18) if:

 

(1)

the Minimum Occupancy Requirement is not satisfied,

 

(2)

the Minimum Demise Requirement is not satisfied, or

(3)       the Applicable Option Space constitutes Recapture Space with respect
to which Landlord exercised its rights under Section 17.3 hereof.

(B)      Tenant shall not have the right to exercise the Option prior to
Landlord's leasing the Option Space (or the applicable portion thereof) to any
Person that then occupies the Option Space (or such portion thereof) (regardless
of whether such leasing is pursuant to an option or right contained in such
Person's lease), and, accordingly, (I) Landlord shall have no obligation to give
an Option Notice to Tenant with respect to the Option Space (or such portion
thereof), and (II) Landlord shall have the right to lease the Option Space (or
such portion thereof) to any such Person without first offering the Option Space
(or the applicable portion thereof) to Tenant as contemplated by this Article
18.

(C)      If (i) Tenant exercises the Option, and (ii) at any time prior to the
Option Space Commencement Date, (i) the Minimum Demise Requirement is not
satisfied, or (ii) the Minimum Occupancy Requirement is not satisfied, then, at
any time prior to the Option Space Commencement Date, Landlord shall have the
right to declare Tenant's exercise of the Option ineffective by giving notice
thereof to Tenant, in which case Landlord shall have the right to lease the
Applicable Option Space (or any portion thereof) to any other Person on terms
acceptable to Landlord in Landlord's sole discretion.

(D)      Tenant shall not have the right to exercise the Option from and after
the Option Cutoff Date, and, accordingly, from and after the Option Cutoff Date,
(I) Landlord shall have no obligation to give an Option Notice to Tenant with
respect to the Option Space (or any portion thereof), and (II) Landlord shall
have the right to lease the Option Space (or such portion thereof) to any other
Person without first offering the Option Space (or such portion thereof) to
Tenant as contemplated by this Article 18 (subject to the provisions of Section
18.3 hereof). The term "Option Cutoff Date" shall mean the date that is five (5)
years before the Fixed Expiration Date, except that (x) if Tenant exercises the
Renewal Option, then the Option Cutoff Date shall be the date that is five (5)
years before the last day of the Renewal Term, and (y) if at the time any
particular Option Space is available there then remains less than five (5) years
before the Fixed Expiration Date and Tenant's right to exercise the Renewal
Option has not yet lapsed, then Landlord shall be required to give Tenant an
Option Notice but Tenant must first exercise the Renewal Option in accordance
with Article 19 hereof prior to Tenant's exercising the Option (if Tenant elects
to exercise the Option).

 

 

109

 



 

--------------------------------------------------------------------------------

 

18.5.

Lease Provisions Apply.  

If Tenant exercises the Option in accordance with the provisions of this Article
18, then, on the Option Space Commencement Date for such Applicable Option
Space, the following provisions shall become effective:

(A)      If such Applicable Option Space is the 29th Floor Option Space, such
Applicable Option Space shall be added to the Premises for purposes of this
Lease. If such Applicable Option Space is all or a portion of the Unit One
Option Space, then the Office Unit One Owner and Tenant shall enter into a lease
in accordance with the provisions of Section 18.7 hereof.

(B)      If such Applicable Option Space is the entire 29th Floor Option Space,
then Tenant's Tax Share shall be increased by six and five hundred eight
one-thousandths percent (6.508%); if such Applicable Option Space is only a
portion of the 29th Floor Option Space, Tenant's Tax Share shall be increased by
the percentage derived by multiplying (x) six and five hundred eight
one-thousandths percent (6.508%), by (y) a fraction, the numerator of which is
the number of square feet of Rentable Area in the Applicable Option Space and
the denominator of which is twelve thousand six hundred eight (12,608).

(C)      If such Applicable Option Space is all or a portion of the Unit One
Option Space, the Tax Payment for each Tax Year from and after the Option Space
Commencement Date with respect to such Unit One Option Space shall be an amount
equal to the product obtained by multiplying (A) the quotient (expressed as a
percentage) derived by dividing (I) the number of square feet of Rentable Area
contained in such Unit One Option Space by (II) the total number of square feet
of Rentable Area contained in Office Unit One, by (B) the excess of (x) Taxes
for Office Unit One for the applicable Tax Year, over (y) the Taxes for Office
Unit One for the Tax Year in which the Option Space Commencement Date occurs.

(D)      If such Applicable Option Space is the entire 29th Floor Option Space,
Tenant's Operating Expense Share shall be increased by six and sixty-three one
hundredths percent (6.63%); if such Applicable Option Space is only a portion of
the 29th Floor Option Space, Tenant's Operating Expense Share will be increased
by the percentage arrived at by multiplying (x) six and sixty-three one
hundredths percent (6.63%) by (y) a fraction, the numerator of which is the
number of square feet of Rentable Area in the Applicable Option Space and the
denominator of which is twelve thousand six hundred eight (12,608).

(E)       If such Applicable Option Space is all or a portion of the Unit One
Option Space, the Operating Expense Payment for each Operating Expense Year from
and after the Option Space Commencement Date with respect to such Unit One
Option Space shall be an amount equal to the product obtained by multiplying
(I) the quotient (expressed as a percentage) derived by dividing (A) the number
of square feet of Rentable Area contained in such Unit One Option Space by (B)
the total number of square feet of Rentable Area contained in Office Unit One,
by (II) the excess of (x) Operating Expenses for Office Unit One for the
applicable Operating Expense Year, over (y) the Operating Expenses for Office
Unit One for the calendar year in which the Option Space Commencement Date
occurs.

 

 

110

 



 

--------------------------------------------------------------------------------

(F)       Landlord shall not be obligated to perform any work or make any
installations in such Applicable Option Space or grant Tenant a work allowance
therefor.

(G)      The Fixed Rent for such Applicable Option Space shall be an amount
equal to the Fair Market Rent therefor.

 

18.6.

Delivery.

Landlord shall deliver vacant and exclusive possession of the Applicable Option
Space to Tenant on the later to occur of (i) the Scheduled Option Space
Commencement Date therefor, and (ii) the thirtieth (30th) day after Tenant gives
the Option Response Notice to Landlord for such Applicable Option Space;
provided, however, that (x) if a Person remains in occupancy of the Applicable
Option Space (or any portion thereof) on the later to occur of the foregoing
dates, then Landlord, at Landlord's expense, shall use reasonable diligence to
cause vacant and exclusive possession of such Applicable Option Space to be
delivered to Tenant as promptly as reasonably practicable thereafter but in no
event earlier than five (5) Business Days after the date Landlord gives Tenant
notice of the delivery of such Applicable Option Space (the Scheduled Option
Space Commencement Date, or such later date on which Landlord delivers vacant
and exclusive possession of any Applicable Option Space as contemplated by this
Section 18.6, being referred to herein as the "Option Space Commencement Date"),
and (y) if such Person's right to remain in occupancy of such Applicable Option
Space (or a portion thereof) terminates prior to the Scheduled Option Space
Commencement Date therefor, then Landlord shall have no liability to Tenant
(except as otherwise set forth in clause (x) above), and Tenant shall have no
right to terminate or rescind this Lease or Tenant's exercise of the Option or
reduce the Rental, in each case deriving from Landlord's failure to deliver
vacant and exclusive possession of such Applicable Option Space to Tenant on the
Scheduled Option Space Commencement Date therefor. Landlord and Tenant intend
that this Section 18.6 constitutes an "express provision to the contrary" for
purposes of Section 223-a of the New York Real Property Law. Notwithstanding
anything to the contrary contained herein, if Landlord fails to deliver
possession of the Applicable Option Space to Tenant on or before the date that
is one hundred eighty (180) days after the Scheduled Option Space Commencement
Date therefor, then Tenant shall have the right to (i) terminate this Lease
solely with respect to the 29th Floor Option Space if the Applicable Option
Space is the 29th Floor Option Space, or (ii) rescind Tenant's election to lease
the Applicable Option Space, if the Applicable Option Space is all or a portion
of the Unit One Option Space, in either case, by giving notice thereof to
Landlord at any time after such one hundred eightieth (180th) day that Landlord
has not delivered such Applicable Option Space to Tenant, in which event Tenant
shall have no further obligations or liabilities in connection with such
Applicable Option Space.

 

18.7.

Special Rules.

(A)      If Tenant exercises the Option for any portion of the Unit One Option
Space in accordance with the terms of this Article 18, then, subject to the
terms of this Section 18.7, Landlord shall cause the owner of the superior
interest in such Applicable Option Space to lease such Applicable Option Space
to Tenant, on the terms set forth in this Lease (including, without limitation,
the terms with respect to renewal set forth in Article 19 hereof), except to the
extent such terms are not applicable to the Applicable Option Space as provided
in this Article

 

 

111

 



 

--------------------------------------------------------------------------------

18. Landlord and Tenant each acknowledge that such other lease and this Lease
shall be independent of each other, and, accordingly (I) the landlord's default
under such other lease shall not constitute a default of Landlord under this
Lease, and Landlord's default hereunder shall not constitute a default of such
other landlord under such other lease, and (II) the occurrence of an event of
default hereunder shall not constitute a corresponding default of the tenant
under such other lease, and the occurrence of an event of default (after the
expiration of any applicable grace period) by tenant under such other lease
shall not constitute an Event of Default hereunder.

(B)      Landlord shall have no liability to Tenant whatsoever under this Lease
if, for any reason, the Office Unit One Owner fails to comply with the
provisions of this Article 18 with respect to the Unit One Option Space, or
otherwise fails deliver to Tenant any Unit One Option Space for which Tenant has
exercised the Option hereunder, notwithstanding that the Office Unit One Owner
may then be Landlord or an Affiliate of Landlord, it being agreed that if the
Office Unit One Owner so fails to comply with the provisions of this Article 18
with respect to the Unit One Option Space or otherwise fails to deliver to
Tenant any Unit One Option Space for which Tenant has exercised the Option
hereunder, then Tenant shall have the right to bring an action against the
Office Unit One Owner for specific performance or to seek any other remedy
against the Office Unit One Owner that may be available to Tenant at law or in
equity, provided, however, that in no event shall the Office Unit One Owner be
liable for consequential damages that Tenant might incur as a result of the
Office Unit One Owner's failure to comply with the provisions of this Article 18
with respect to the Unit One Option Space or otherwise fail to deliver any Unit
One Option Space to Tenant.

(C)      The Office Unit One Owner shall have no liability to Tenant whatsoever
under this Lease if, for any reason, Landlord fails to comply with the
provisions of this Article 18 with respect to the 29th Floor Option Space, or
otherwise fails deliver to Tenant any 29th Floor Option Space for which Tenant
has exercised the Option hereunder, notwithstanding that Landlord may then be
the Office Unit One Owner or an Affiliate of the Office Unit One Owner, it being
agreed that if Landlord so fails to comply with the provisions of this Article
18 with respect to the 29th Floor Option Space or otherwise fails to deliver to
Tenant any 29th Floor Option Space for which Tenant has exercised the Option
hereunder, then Tenant shall have the right to bring an action against Landlord
for specific performance or to seek any other remedy against Landlord that may
be available to Tenant at law or in equity, provided, however, that in no event
shall Landlord be liable for consequential damages that Tenant might incur as a
result of Landlord's failure to comply with the provisions of this Article 18
with respect to the 29th Floor Option Space or otherwise fail to deliver any
29th Floor Option Space to Tenant.

Article 19

RENEWAL  

 

19.1.

Renewal Option.  

(A)      Subject to the terms of this Article 19, Tenant shall have the option
(the "Renewal Option") to extend the term of this Lease for the entire Premises
for one (1) additional period of five (5) years (the "Renewal Term"), which
Renewal Term shall commence on the day

 

 

112

 



 

--------------------------------------------------------------------------------

immediately succeeding the Fixed Expiration Date and end on the day that is five
(5) years after the Fixed Expiration Date, provided that this Lease has not been
previously terminated.

(B)      The Renewal Option shall be exercisable only by Tenant's delivering a
notice (the "Renewal Notice") to Landlord stating that Tenant elects to exercise
the Renewal Option not later than the four hundred fifty-sixth (456th) day
before the Fixed Expiration Date (as to which date time shall be of the
essence). Between the five hundred forty-sixth (546th) day and the four hundred
fifty-sixth (456th) day prior to the Fixed Expiration Date, Landlord agrees to
use reasonable efforts to discuss with Tenant Tenant's plans and potential needs
with respect to the Renewal Option and the Renewal Premises, and the potential
Rental Value for the Renewal Premises (it being agreed that neither Landlord nor
Tenant shall be bound by any matters discussed with respect to the Renewal
Option and any such discussions shall in no event be deemed to modify or waive
the terms and provisions of this Article 19).

 

19.2.

Partial Renewal Space.  

(A)      Tenant shall have the right to renew the term hereof for the Renewal
Term with respect to either (x) the entire Premises demised hereby on the Fixed
Expiration Date (and, at Tenant's option, the entire Rentable Area of any Option
Space that has theretofore been leased by Tenant in Office Unit One pursuant to
Article 18 hereof as long as Tenant renews for the entire Premises demised
hereby on the Fixed Expiration Date), or (y) portions of the Premises that are
described in Exhibit "19.2" attached hereto and made a part hereof (the portion
of the Premises with respect to which Tenant exercises the Renewal Option in
accordance with the parameters set forth in this Section 19.2 being referred to
herein as the "Partial Renewal Space"; the Premises, or the Partial Renewal
Space with respect to which Tenant exercises the Renewal Option, being referred
to herein as the "Renewal Premises"; the portion of the Premises that does not
constitute the Partial Renewal Space is referred to herein as the "Removed
Space").

(B)      If (x) Tenant gives the Renewal Notice to Landlord, and (y) Tenant
fails to (I) indicate therein that Tenant is exercising the Renewal Option for
only the Partial Renewal Space, or (II) identify therein the Partial Renewal
Space with reasonable particularity, then Tenant shall be deemed to have
designated that the Renewal Premises constitutes the entire Premises demised
hereby as of the Fixed Expiration Date.

(C)      If Tenant exercises the Renewal Option for only the Partial Renewal
Space as contemplated by this Section 19.2, then (x) on the Fixed Expiration
Date, Tenant shall surrender to Landlord vacant and exclusive possession of the
Removed Space in accordance with the provisions of this Lease that govern
Tenant's obligations in respect of the delivery of vacant and exclusive
possession of the Premises to Landlord upon the expiration or earlier
termination of the Term, and (y) on or prior to the Fixed Expiration Date,
Tenant, at Tenant's expense and otherwise in accordance with the terms of
Article 7 hereof, shall demise the Removed Space separately from the Partial
Renewal Space.

 

19.3.

Lease Provisions Apply.  

If Tenant exercises the Renewal Option, then the leasing of the Premises during
the Renewal Term shall be upon the terms set forth herein, except that:

 

 

113

 



 

--------------------------------------------------------------------------------

(A)      the Fixed Rent for the Renewal Premises during the Renewal Term shall
be the Rental Value thereof;

(B)      Landlord shall have no obligation to perform any work in connection
with Tenant's exercise of the Renewal Option;

(C)      Landlord shall have no obligation to grant to Tenant any work allowance
in connection with Tenant's exercise of the Renewal Option;

(D)      if Tenant exercises the Renewal Option for the Partial Renewal Space
(and not for the entire Premises), then, effective as of the first (1st) day of
the Renewal Term, Tenant's Tax Share shall be recalculated as the ratio
(expressed as a percentage) that the number of square feet of Rentable Area of
the Premises that constitutes the Partial Renewal Space bears to the number of
square feet of Rentable Area of the Office Unit;

(E)       if Tenant exercises the Renewal Option for the Partial Renewal Space
(and not for the entire Premises), then, effective as of the first (1st) day of
the Renewal Term, Tenant's Operating Expense Share shall be recalculated as the
ratio (expressed as a percentage) that the number of square feet of Rentable
Area of the Premises that constitutes the Partial Renewal Space bears to the
number of square feet of Rentable Area of the Office Unit; and

(F)       the provisions of this Article 19 shall not be applicable to permit
Tenant to further extend the Term.

Article 20

FAIR MARKET RENT

 

20.1.

Certain Definitions.  

(A)      The term "Rental Value" shall mean, at any particular time, an amount
equal to the Fair Market Rent of the Applicable Area on the Applicable Date;
provided, however, that at no time shall the Rental Value for the Applicable
Area be less than the Base Rental Amount.

(B)      The term "Fair Market Rent" shall mean annual fair market rental value
of the Applicable Area on the Applicable Date.

 

(C)

The term "Applicable Area" shall mean:

(1)       the Premises, in connection with the determination of the Fair Market
Rent thereof,

(2)       the Applicable Option Space, in connection with the determination of
the Fair Market Rent thereof, and

(3)       the Antennae Site, in connection with the determination of the Fair
Market Rent thereof.

 

 

114

 



 

--------------------------------------------------------------------------------

 

(D)

The term "Applicable Date" shall mean:

(1)       the Fixed Expiration Date, in connection with the determination of the
Fair Market Rent of the Premises,

(2)       the Scheduled Option Space Commencement Date, in connection with the
determination of the Fair Market Rent for the Applicable Option Space, and

(3)       the Antennae Commencement Date, in connection with the determination
of the Fair Market Rent therefor.

(4)       The term "Base Rental Amount" shall mean, in connection with the
determination of the Rental Value of the Premises, an amount equal to the sum of
(X) the Fixed Rent that is payable hereunder as of the Fixed Expiration Date for
the Premises or the portion thereof that constitutes the Renewal Premises
(without taking into account any abatement of Fixed Rent that is in effect as of
the Fixed Expiration Date), and (Y) the product obtained by multiplying (x) Five
Dollars ($5.00), by (y) the number of square feet of Rentable Area in the
Premises or the portion thereof that constitutes the Renewal Premises on the
last day of the initial term of this Lease.

 

20.2.

Fair Market Rent Assumptions.  

The Fair Market Rent shall be determined assuming that the Applicable Area is
free and clear of all leases and tenancies (including this Lease), that Landlord
has had a reasonable time to locate a tenant, and that neither Landlord nor the
prospective tenant is under any compulsion to rent, and taking into account all
relevant factors.

 

20.3.

Fair Market Procedure.

(A)      Landlord and Tenant shall each deliver simultaneously to the other, at
Landlord's office, a notice (each, a "Rent Notice"), on a date mutually agreed
upon, but in no event later than:

(1)       one hundred eighty (180) days before the Fixed Expiration Date, with
respect to the Rent Notice for the determination of the Fair Market Rent for the
Premises,

(2)       the later to occur of (I) three (3) months before the Scheduled Option
Space Commencement Date, and (II) the thirtieth (30th) day after the date that
Tenant gives the applicable Option Response Notice to Landlord, with respect to
the Rent Notice for the determination of the Fair Market Rent for the Applicable
Option Space, and

(3)       the date that Landlord grants to Tenant access to the Antennae Site,
as the case may be, which Rent Notice shall set forth each of their respective
determinations of the Fair Market Rent (Landlord's determination of the Fair
Market Rent is referred to as "Landlord's Determination" and Tenant's
determination of the Fair Market Rent is referred to as "Tenant's
Determination"). If (i) Landlord fails to give Landlord's Determination to
Tenant, and (ii) Tenant tenders Tenant's Determination to Landlord, then the
Fair Market Rent for the Applicable Area shall be Tenant's Determination. If
(i) Tenant fails to give Tenant's

 

 

115

 



 

--------------------------------------------------------------------------------

Determination to Landlord, and (ii) Landlord tenders Landlord's Determination to
Tenant, then the Fair Market Rent for the Applicable Area shall be Landlord's
Determination.

(B)      If Landlord and Tenant do not agree on the Fair Market Rent for the
Applicable Area within thirty (30) days after the date that Landlord gives
Landlord's Determination to Tenant, and the date that Tenant gives Tenant's
Determination to Landlord, then Landlord and Tenant shall select jointly an
independent real estate appraiser that (i) neither Landlord nor Tenant, nor any
of their respective Affiliates, has engaged during the immediately preceding
period of three (3) years, and (ii) has at least ten (10) years of experience in
leasing properties that are similar in character to the Building (such appraiser
being referred to herein as the "Appraiser"). Landlord and Tenant shall each pay
fifty percent (50%) of the Appraiser's fee. If Landlord and Tenant do not agree
on the Appraiser within ten (10) days after the last day of such period of
thirty (30) days, then either party shall have the right to institute an
Expedited Arbitration Proceeding for the sole purpose of designating the
Appraiser.

(C)      The parties shall instruct the Appraiser to (i) conduct the hearings
and investigations that he or she deems appropriate, and (ii) choose either
Landlord's Determination or Tenant's Determination as the better estimate of
Fair Market Rent for the Applicable Area, within thirty (30) days after the date
that the Appraiser is designated. The Appraiser's aforesaid choice shall be
conclusive and binding upon Landlord and Tenant. Each party shall pay its own
counsel fees and expenses, if any, in connection with the procedure described in
this Article 20. The Appraiser shall not have the power to supplement or modify
any of the provisions of this Lease.

(D)      If the final determination of the Fair Market Rent is not made on or
before the Applicable Date in accordance with the provisions of this Article 20,
then, pending such final determination, the Fair Market Rent shall be deemed to
be an amount equal to the average of Landlord's Determination and Tenant's
Determination. If, based upon the final determination hereunder of the Fair
Market Rent, the payments made by Tenant on account of the Rental for the period
prior to the final determination of the Fair Market Rent were less than the
Rental payable for such period, then Tenant, not later than the tenth (10th) day
after Landlord's demand therefor, shall pay to Landlord the amount of such
deficiency, together with interest thereon at the Base Rate. If, based upon the
final determination of the Fair Market Rent, the payments made by Tenant on
account of the Rental for the period prior to the final determination of the
Fair Market Rent were more than the Rental due hereunder for such period, then
Landlord, not later than the tenth (10th) day after Tenant's demand therefor,
shall pay such excess to Tenant, together with interest thereon at the Base
Rate; it being agreed that if Landlord fails to pay such amount to Tenant on or
prior to thirty (30) days after the date of such demand by Tenant, then Tenant
shall have the right to credit such amount (with interest as aforesaid) against
the Rental thereafter accruing hereunder.

 

 

116

 



 

--------------------------------------------------------------------------------

Article 21

DEFAULT  

 

21.1.

Events of Default.  

The term "Event of Default" shall mean the occurrence of any of the following
events:

(A)      Tenant fails to pay any installment of Fixed Rent when due and such
failure continues for ten (10) days after the date that Landlord gives written
notice of such failure to Tenant;

(B)      Tenant fails to pay any installment of Rental (other than Fixed Rent)
when due and such failure continues for twenty (20) days after the date that
Landlord gives written notice of such failure to Tenant;

(C)      Tenant's interest under this Lease devolves upon or passes to any other
Person, whether by operation of law or otherwise, except as expressly permitted
under Article 17 hereof, unless reversed within ten (10) Business Days after
written notice from Landlord;

(D)      A Permitted Party's interest (other than a Permitted Party that is
Tenant) under this Lease devolves upon or passes to any other Person, whether by
operation of law or otherwise, except as expressly permitted under Article 17
hereof, unless reversed within ten (10) Business Days after written notice from
Landlord to Tenant, except that if (i) such default cannot be remedied by Tenant
with reasonable diligence during such period of ten (10) Business Days,
(ii) Tenant takes reasonable steps during such period of ten (10) Business Days
to commence Tenant's remedying of such default, and (iii) Tenant prosecutes
diligently Tenant's remedying of such default to completion, then an Event of
Default shall not occur by reason of such default, provided that Tenant
completes its remedying of such default within a reasonable period of time
(under the circumstances in question) after the date that Landlord gives Tenant
such notice.;

(E)       Tenant defaults in respect of Tenant's obligations under Section 4.15
hereof, and such default continues for more than five (5) Business Days after
Landlord gives Tenant written notice thereof;

(F)       Tenant defaults in respect of Tenant's obligations under Section
7.5(A)(2) and such default continues for more than fifteen (15) days after
Landlord gives Tenant written notice thereof; or

(G)      Tenant defaults in the observance or performance of any other covenant
of this Lease on Tenant's part to be observed or performed and Tenant fails to
remedy such default within thirty (30) days after Landlord gives Tenant written
notice thereof, except that if (i) such default cannot be remedied with
reasonable diligence during such period of thirty (30) days, (ii) Tenant takes
reasonable steps during such period of thirty (30) days to commence Tenant's
remedying of such default, and (iii) Tenant prosecutes diligently Tenant's
remedying of such default to completion, then an Event of Default shall not
occur by reason of such default, provided that Tenant completes its remedying of
such default within a reasonable period of time (under the circumstances in
question) after the date that Landlord gives Tenant such notice.

 

 

117

 



 

--------------------------------------------------------------------------------

 

21.2.

Termination.  

If (1) an Event of Default occurs, and (2) Landlord, at any time thereafter, at
Landlord's option, gives a notice to Tenant stating that this Lease and the Term
shall expire and terminate on the fifth (5th) Business Day after the date that
Landlord gives Tenant such notice, then this Lease and the Term and all rights
of Tenant under this Lease shall expire and terminate as of the fifth (5th)
Business Day after the date that Landlord gives Tenant such notice, and Tenant
immediately shall quit and surrender the Premises, but Tenant shall nonetheless
remain liable for all of its obligations hereunder, as provided in Article 23
hereof and Article 24 hereof.

Article 22  

TENANT'S INSOLVENCY

 

22.1.

Assignments pursuant to the Bankruptcy Code.  

(A)      The term "Bankruptcy Code" shall mean 11 U.S.C. Section 101 et seq., or
any statute of similar nature and purpose.

(B)      If Tenant, Tenant's trustee or Tenant as debtor-in-possession proposes
to assign the tenant's interest hereunder pursuant to the provisions of the
Bankruptcy Code to any Person that has made a bona fide offer to accept an
assignment of the tenant's interest under this Lease on terms acceptable to
Tenant, Tenant's trustee or Tenant as debtor-in-possession, then Tenant,
Tenant's trustee or Tenant as debtor-in-possession shall give to Landlord notice
of such proposed assignment no later than twenty (20) days after the date that
Tenant, Tenant's trustee or Tenant as debtor-in-possession receives such offer,
but in any event no later than ten (10) days before the date that Tenant,
Tenant's trustee or Tenant as debtor-in-possession makes application to a court
of competent jurisdiction for authority and approval to consummate such
assignment. Such notice to Landlord shall (a) set forth the name and address of
such Person that has made such bona fide offer, (b) set forth all of the terms
and conditions of such bona fide offer, and (c) confirm that such Person will
provide to Landlord adequate assurance of future performance that conforms with
the terms of Section 22.1(C) hereof. Landlord shall have the right to accept an
assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the bona fide offer made by such Person (less any
brokerage commissions that would otherwise be payable by Tenant, Tenant's
trustee or Tenant as debtor-in-possession out of the consideration to be paid by
such Person in connection with such assignment of the tenant's interest under
this Lease), by giving notice thereof to Tenant, Tenant's trustee or Tenant as
debtor-in-possession at any time prior to the date that is ten (10) days prior
to the effective date of such proposed assignment.

(C)      A Person that submits a bona fide offer to take by assignment the
tenant's interest under this Lease as described in Section 22.1(B) hereof shall
be deemed to have provided Landlord with adequate assurance of future
performance only if such Person (a) deposits with Landlord simultaneously with
such assignee's taking by assignment the tenant's interest under this Lease an
amount equal to the then annual Fixed Rent, as security for the faithful
performance and observance by such assignee of the tenant's obligations of this
Lease (and such Person gives to Landlord, at least five (5) days prior to the
date that the proposed assignment

 

 

118

 



 

--------------------------------------------------------------------------------

becomes effective, information reasonably satisfactory to Landlord that
indicates that such Person has the ability to post such deposit), (b) gives to
Landlord, at least five (5) days prior to the date that the proposed assignment
becomes effective, such Person's financial statements, audited by a certified
public accountant in accordance with generally accepted accounting principles,
consistently applied, for the three (3) fiscal years that immediately precede
such assignment, that indicate that such Person has a tangible net worth of at
least ten (10) times the then annual Fixed Rent for each of such three (3)
years, and (c) gives to Landlord, at least five (5) days prior to the date that
the proposed assignment becomes effective, such other information or takes such
action that in either case Landlord, in its reasonable judgment, determines is
necessary to provide adequate assurance of the performance by such assignee of
the obligations of the tenant under this Lease; provided, however, that in no
event shall such adequate assurance of future performance be less favorable to
Landlord than the assurance contemplated by Section 365(b)(3) of the Bankruptcy
Code (notwithstanding that this Lease may be construed as a lease of real
property in a shopping center).

(D)      If Tenant's interest under this Lease is assigned to any Person
pursuant to the provisions of the Bankruptcy Code, then any such assignee shall
(x) be deemed without further act or deed to have assumed all the obligations of
the tenant arising under this Lease from and after the date of such assignment,
and (y) execute and deliver to Landlord upon demand an instrument confirming
such assumption.

(E)       Nothing contained in this Article 22 limits Landlord's rights against
Tenant under Article 17 hereof.

 

22.2.

Replacement Lease.  

If (i) Tenant is not the Person that constituted Tenant initially, and
(ii) either (I) this Lease is disaffirmed or rejected pursuant to the Bankruptcy
Code, or (II) this Lease terminates by reason of occurrence of an Insolvency
Event, then, subject to the terms of this Section 22.2, then any Persons that
constituted Tenant hereunder previously, including, without limitation, the
Person that constituted Tenant initially (any such Person that previously
constituted Tenant hereunder (but does not then constitute Tenant hereunder),
and with respect to which Landlord exercises Landlord's rights under this
Section 22.2, being referred to herein as a "Predecessor Tenant") shall (1) pay
to Landlord the aggregate Rental that is then due and owing by Tenant to
Landlord under this Lease to and including the date of such disaffirmance,
rejection or termination, and (2) enter into a new lease, between Landlord, as
landlord, and the Predecessor Tenant, as tenant, for the Premises, and for a
term commencing on the effective date of such disaffirmance, rejection or
termination and ending on the Fixed Expiration Date (or the last day of the
Renewal Term, if such disaffirmance, rejection or termination occurs during the
Renewal Term), at the same Fixed Rent and upon the then executory terms that are
contained in this Lease, except that (a) such Predecessor Tenant's rights under
the new lease shall be subject to the possessory rights of Tenant under this
Lease and the possessory rights of any Person claiming by, through or under
Tenant or by virtue of any statute or of any order of any court, and (b) such
new lease shall require all defaults existing under this Lease to be cured by
such Predecessor Tenant with reasonable diligence. Landlord shall have the right
to require any such Predecessor Tenant to execute and deliver such new lease on
the terms set forth in this Section 22.2 only by giving notice thereof to Tenant
and such Predecessor Tenant within thirty (30) days after

 

 

119

 



 

--------------------------------------------------------------------------------

Landlord receives notice of any such disaffirmance or rejection (or, if this
Lease terminates by reason of Landlord making an election to do so, then
Landlord may exercise such right only by giving such notice to Tenant and such
Predecessor Tenant within thirty (30) days after this Lease so terminates). If
any such Predecessor Tenant defaults in its obligation to enter into said new
lease for a period of ten (10) Business Days following Landlord's request
therefor, then, in addition to all other rights and remedies by reason of such
default, either at law or in equity, Landlord shall have the same rights and
remedies against such Predecessor Tenant as if such Predecessor Tenant had
entered into such new lease and such new lease had thereafter been terminated as
of the commencement date thereof by reason of such Predecessor Tenant's default
thereunder.

 

22.3.

Insolvency Events.  

This Lease shall terminate automatically upon the occurrence of any of the
following events:

(A)      a Tenant Obligor commences or institutes any voluntary case, proceeding
or other action (a) seeking relief on its behalf as debtor, or to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or (b) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
property; or

(B)      a Tenant Obligor makes a general assignment for the benefit of
creditors; or

(C)      any case, proceeding or other action is commenced or instituted against
a Tenant Obligor (a) seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (b) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (i) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect, and (ii) remains undismissed for a period of ninety (90) days;
or

(D)      any case, proceeding or other action is commenced or instituted against
a Tenant Obligor seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its property
which results in the entry of an order for any such relief which is not vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or

(E)       a Tenant Obligor takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (A), (B), (C), or (D) above; or

 

 

120

 



 

--------------------------------------------------------------------------------

(F)       a trustee, receiver or other custodian is appointed for any
substantial part of a Tenant Obligor's assets, and such appointment is not
vacated or stayed within thirty (30) days, or if such event occurs without the
acquiescence of Tenant, ninety (90) days (the events described in this Section
22.3 being collectively referred to herein as "Insolvency Events").

The term "Tenant Obligor" shall mean (a) Tenant, (b) any Person that comprises
Tenant (if Tenant is comprised of more than one (1) Person), (c) any partner in
Tenant (if Tenant is a general partnership), (d) any general partner in Tenant
(if Tenant is a limited partnership), (e) any Person that has guarantied all or
any part of the obligations of Tenant hereunder (if such Person is an Affiliate
of Tenant), and (f) any Person that preceded Tenant as the tenant hereunder and
continues to be jointly and severally liable for the performance of Tenant's
obligations under this Lease (if such Person is an Affiliate of Tenant). If this
Lease terminates pursuant to this Section 22.3, then (I) Tenant immediately
shall quit and surrender the Premises, and (II) Tenant shall nonetheless remain
liable for all of its obligations hereunder, as provided in Article 23 hereof
and Article 24 hereof.

 

22.4.

Effect of Stay.  

Notwithstanding anything to the contrary contained herein, if (i) Landlord's
right to terminate this Lease after the occurrence of an Event of Default, or
the termination of this Lease upon the occurrence of an Insolvency Event, is
stayed by order of any court having jurisdiction over an Insolvency Event, or by
federal or state statute, (ii) the trustee appointed in connection with an
Insolvency Event, or Tenant or Tenant as debtor-in-possession, fails to assume
Tenant's obligations under this Lease on or prior to the earliest to occur of
(a) the last day of the period prescribed therefor by law, (b) the one hundred
twentieth (120th) day after entry of the order for relief, or (c) a date that is
otherwise designated by the court, or (iii) said trustee, Tenant or Tenant as
debtor-in-possession fails to provide adequate protection of Landlord's right,
title and interest in and to the Premises or adequate assurance of the complete
and continuous future performance of Tenant's obligations under this Lease as
provided in Section 22.1(C) hereof, then Landlord, following the expiration of
any such stay (if applicable), to the extent permitted by law or by leave of the
court having jurisdiction over such proceeding, shall have the right, at its
election, to terminate this Lease on ten (10) Business Days of advance notice to
Tenant, Tenant as debtor-in-possession or said trustee, and, upon the expiration
of said period of ten (10) Business Days, this Lease shall cease and expire as
aforesaid and Tenant, Tenant as debtor-in-possession or said trustee shall
immediately quit and surrender the Premises as aforesaid.

 

22.5.

Rental for Bankruptcy Purposes.  

Notwithstanding anything contained in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, regardless of
whether such amounts are expressly denominated as Rental, shall constitute rent
for the purposes of Section 502(b)(6) of the Bankruptcy Code, and Tenant's
payment obligations with respect thereto shall constitute obligations to be
timely performed pursuant to Section 365(d) of the Bankruptcy Code.

 

 

121

 



 

--------------------------------------------------------------------------------

Article 23  

REMEDIES AND DAMAGES

 

23.1.

Certain Remedies.  

(A)      If (x) an Event of Default occurs and this Lease and the Term expires
and comes to an end as provided in Article 21 hereof, or (y) this Lease
terminates as provided in Section 22.3 hereof, then:

(1)       Tenant shall immediately quit and peacefully surrender the Premises to
Landlord, and Landlord and its agents may, without prejudice to any other remedy
which Landlord may have, (a) re-enter the Premises or any part thereof, without
notice except as otherwise provided pursuant to applicable Requirements, either
by summary proceedings, or by any other applicable action or proceeding, or
otherwise as permitted pursuant to applicable Requirements (but in no event by
forcible entry) without being liable to indictment, prosecution or damages
therefor (except to the extent resulting from Landlord's gross negligence or
willful misconduct), (b) repossess the Premises and dispossess Tenant and any
other Persons from the Premises, and (c) remove any and all of their property
and effects from the Premises; and

(2)       Landlord, at Landlord's option, may relet the whole or any portion or
portions of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Fixed Expiration Date, at such rental or rentals and upon such
other conditions, which may include concessions and free rent periods, as
Landlord, in its sole discretion, may determine.

(B)      Landlord shall have no obligation to relet the Premises or any part
thereof and shall not be liable for refusal or failure to relet the Premises or
any part thereof, or, in the event of any such reletting, for refusal or failure
to collect any rent due upon any such reletting. Any such refusal or failure on
Landlord's part shall not relieve Tenant of any liability under this Lease or
otherwise affect any such liability. Landlord, at Landlord's option, may make
such repairs, replacements, alterations, additions, improvements, decorations
and other physical changes in and to the Premises as Landlord, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability.

(C)      In the event of a breach or threatened breach by Tenant, or any Persons
claiming by, through or under Tenant, of any term, covenant or condition of this
Lease, Landlord shall have the right to (1) enjoin or restrain such breach,
(2) invoke any other remedy allowed by law or in equity as if re-entry, summary
proceedings and other special remedies were not provided in this Lease for such
breach, and (3) seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease. The right to invoke the remedies hereinbefore
set forth are cumulative and nonexclusive and shall not preclude Landlord from
invoking any other remedy allowed at law or in equity.

 

23.2.

No Redemption.  

Tenant, on its own behalf and on behalf of all Persons claiming by, through or
under Tenant, including all creditors, does hereby waive any and all rights
which Tenant and all such

 

 

122

 



 

--------------------------------------------------------------------------------

Persons might have under any present or future law to redeem the Premises, or to
re-enter or repossess the Premises, or to restore the operation of this Lease,
after (a) Tenant has been dispossessed by a judgment or by warrant of any court
or judge or other process of law, or (b) any re-entry by Landlord, or (c) any
expiration or termination of this Lease and the Term, whether such dispossess,
re-entry, expiration or termination is by operation of law or pursuant to the
provisions of this Lease. The words "re-enter," "re-entry" and "re-entered" as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.

 

23.3.

Calculation of Damages.  

(A)      If this Lease terminates by reason of the occurrence of an Event of
Default or by reason of the occurrence of an Insolvency Event, then Tenant shall
pay to Landlord, on demand, and Landlord shall be entitled to recover as
damages:

(1)       all Rental payable under this Lease by Tenant to Landlord (x) to the
date that this Lease terminates, or (y) to the date of re-entry upon the
Premises by Landlord, as the case may be;

(2)       unless Landlord elects to require Tenant to pay damages calculated as
set forth in clause (3) below, the excess of (a) the Rental for the period which
otherwise would have constituted the unexpired portion of the Term, over (b) the
net amount, if any, of rents collected under any reletting effected pursuant to
the provisions of clause (2) of Section 23.1(A) hereof for any part of such
period (such excess being referred to herein as a "Deficiency"), as damages (it
being understood that (x) such net amount described in clause (b) above shall be
calculated by deducting from the rents collected under any such reletting all of
Landlord's reasonable and actual expenses in connection with the termination of
this Lease, Landlord's re-entry upon the Premises and such reletting, including,
but not limited to, all reasonable and actual repossession costs, customary
brokerage commissions, reasonable and actual legal expenses, attorneys' fees and
disbursements, customary alteration costs, customary contributions to work and
other customary and reasonable expenses of preparing the Premises for such
reletting, (y) any such Deficiency shall be paid in monthly installments by
Tenant on the days specified in this Lease for payment of installments of such
Fixed Rent or Escalation Rent, as the case may be, and (z) Landlord shall be
entitled to recover from Tenant each monthly Deficiency as it arises, and no
suit to collect the amount of the Deficiency for any month shall prejudice
Landlord's right to collect the Deficiency for any subsequent month by a similar
proceeding); and

(3)       regardless of whether Landlord has theretofore collected any monthly
Deficiency as aforesaid, and in lieu of any further Deficiency, as and for
liquidated and agreed final damages, an amount equal to the excess, if any, of
(a) the Rental for the period which otherwise would have constituted the
unexpired portion of the Term (commencing on the date immediately succeeding the
last date with respect to which a Deficiency, if any, was collected), over
(b) the then fair and reasonable rental value of the Premises for the same
period, both discounted to present value at the Base Rate. If, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the Premises, or any part thereof, have been relet by Landlord for the
period which otherwise would have constituted the unexpired portion of the Term,
or any part thereof, then the amount of rent reserved upon such reletting shall
be deemed, prima facie, to be the fair and reasonable rental value of the
Premises (or the applicable part

 

 

123

 



 

--------------------------------------------------------------------------------

thereof) so relet during the term of the reletting, provided that such reletting
shall constitute a bona-fide arms-length third party transaction.

(B)      If the Premises, or any part thereof, are relet together with other
space in the Building, then the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
on a square foot basis for the purposes of this Section 23.3. Tenant
acknowledges and agrees that in no event shall it be entitled to any rents
collected or payable under any reletting, regardless of whether such rents
exceed the Rental reserved in this Lease.

(C)       Nothing contained in this Article 23 shall be deemed to limit or
preclude the recovery by Landlord from Tenant of the maximum amount allowed to
be obtained as damages by any applicable statute or rule of law in effect at the
time when, and governing the proceedings in which, such damages are to be
proved, or of any sums or damages to which Landlord may lawfully be entitled in
addition to the damages set forth in this Section 23.3.

(D)      Nothing contained in this Article 23 shall be deemed to modify or limit
the provisions of Section 32.17 hereof.

Article 24

LANDLORD'S EXPENSES AND LATE CHARGES

 

24.1.

Landlord's Costs After Event of Default.  

Tenant shall pay to Landlord an amount equal to the reasonable out-of-pocket
costs that Landlord actually pays to an unrelated third party in instituting or
prosecuting any legal proceeding against Tenant (or any other Person claiming
by, through or under Tenant) after the occurrence of an Event of Default,
together with interest thereon calculated at the Applicable Rate from the date
that Landlord incurs such costs, within thirty (30) days after Landlord gives to
Tenant an invoice therefore, accompanied by reasonable supporting documentation
(it being understood that Landlord shall have the right to collect such amount
from Tenant as additional rent to the extent that Landlord incurs such costs
during the Term and as damages to the extent that Landlord incurs such costs
after the Expiration Date).

 

24.2.

Interest on Late Payments.  

If Tenant fails to pay any item of Rental on or prior to the fifth (5th) day
after the date that such payment is due, then Tenant shall pay to Landlord, in
addition to such item of Rental, as a late charge and as additional rent, an
amount equal to the interest at the Applicable Rate on the amount unpaid,
computed from the date such payment was due to and including the date of
payment, except that, not more than one time in any twelve (12) month period
occurring during the Term, such interest shall not accrue until Landlord shall
have given Tenant notice of its failure to pay the item of Rental and such
failure shall have continued for five (5) days after the date that such notice
is given to Tenant. Nothing contained in this Section 24.2 limits Landlord's
rights and remedies, by operation of law or otherwise, after the occurrence of
an Event of Default.

 

 

124

 



 

--------------------------------------------------------------------------------

Article 25

END OF TERM

 

25.1.

End of Term.  

On the Expiration Date, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom-clean, in good order and condition, ordinary wear and
tear and damage for which Tenant is not responsible under the terms of this
Lease excepted, and otherwise in compliance with the provisions hereof. Tenant
expressly waives, for itself and for any Person claiming by, through or under
Tenant, any rights which Tenant or any such Person may have under the provisions
of Section 2201 of the New York Civil Practice Law and Rules and of any
successor law of like import then in force in connection with any holdover
summary proceedings that Landlord institutes to enforce the provisions of this
Article 25.

 

25.2.

Holdover.  

If vacant and exclusive possession of the Premises is not surrendered to
Landlord on the Expiration Date, then Tenant shall pay to Landlord on account of
use and occupancy of the Premises, for each month (or any portion thereof)
during which Tenant (or a Person claiming by, through or under Tenant) holds
over in the Premises after the Expiration Date, an amount equal to the greater
of (I) the product obtained by multiplying the aggregate Rental that was payable
under this Lease during the last full month of the Term, by (x) one hundred
twenty-five percent (125%) for the first forty-five (45) days of such holdover,
and (y) one hundred fifty percent (150%) for any days of such holdover
thereafter, and (II) the then fair market rental value of the Premises.
Landlord's right to collect such amount from Tenant for use and occupancy shall
be in addition to any other rights or remedies that Landlord may have hereunder
or at law or in equity (including, without limitation, Landlord's right to
recover Landlord's damages from Tenant that derive from vacant and exclusive
possession of the Premises not being surrendered to Landlord on the Expiration
Date), but only if Tenant holds over in the Premises more than one hundred
twenty (120) days after the Expiration Date and subject to the provisions of
32.17 hereof. Nothing contained in this Section 25.2 shall permit Tenant to
retain possession of the Premises after the Expiration Date or limit in any
manner Landlord's right to regain possession of the Premises, through summary
proceedings or otherwise. Landlord's acceptance of any payments from Tenant
after the Expiration Date shall be deemed to be on account of the amount to be
paid by Tenant in accordance with the provisions of this Article 25.

Article 26

NO WAIVER

 

26.1.

No Surrender.  

(A)      Landlord shall be deemed to have accepted a surrender of the Premises
only if Landlord executes and delivers to Tenant a written instrument providing
expressly therefor.

(B)      No employee of Landlord or of Landlord's agents shall have any power to
accept the keys to the Premises prior to the Expiration Date. The delivery of
such keys to any

 

 

125

 



 

--------------------------------------------------------------------------------

employee of Landlord or of Landlord's agents shall not operate as a termination
of this Lease or a surrender of the Premises. If Tenant at any time desires to
have Landlord sublet the Premises on Tenant's account, then Landlord or
Landlord's agents are authorized to receive said keys for such purpose without
releasing Tenant from any of Tenant's obligations under this Lease.

 

26.2.

No Waiver by Landlord.  

(1)       Landlord's failure to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this Lease, or any of
the Rules, shall not be deemed to be a waiver thereof. The receipt by Landlord
of Rental with knowledge of the breach of any covenant of this Lease by Tenant
shall not be deemed a waiver of such breach.

(2)       No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly Fixed Rent or other item of Rental herein stipulated shall be deemed
to be other than on account of the earliest stipulated Fixed Rent or other item
of Rental, or as Landlord may elect to apply such payment. No endorsement or
statement on any check or any letter accompanying any check or payment as Fixed
Rent or other item of Rental shall be deemed to be an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord's right
to recover the balance of such Fixed Rent or other item of Rental or to pursue
any other remedy provided in this Lease or otherwise available to Landlord at
law or in equity.

(B)      Landlord's failure during the Term to prepare and deliver any invoices,
and Landlord's failure to make a demand for payment under any of the provisions
of this Lease, shall not in any way be deemed to be a waiver of, or cause
Landlord to forfeit or surrender, its rights to collect any item of Rental which
may have become due during the Term (except to the extent otherwise expressly
set forth herein). Tenant's liability for such amounts shall survive the
expiration or earlier termination of this Lease, except to the extent otherwise
expressly set forth herein.

(C)      No provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver is in writing signed by Landlord.

 

26.3.

No Waiver by Tenant.  

Tenant's failure to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease on Landlord's part to be
performed, shall not be deemed to be a waiver. The payment by Tenant of any item
of Rental or performance of any obligation of Tenant hereunder with knowledge of
any breach by Landlord of any covenant of this Lease shall not be deemed a
waiver of such breach, nor shall it prejudice Tenant's right to pursue any
remedy against Landlord in this Lease provided or otherwise available to Tenant
in law or in equity. Tenant's failure during the Term to make a demand for any
payment to be made to it by Landlord under any of the provisions of this Lease
shall not in any way be deemed to be a waiver of, or cause Tenant to forfeit or
surrender, its rights to collect any payment which may have become due to it
during the Term (except to the extent otherwise expressly set forth herein).
Landlord's liability for such amounts shall survive the expiration or earlier
termination of this Lease. No provision of this Lease shall be deemed to have
been waived by Tenant, unless such waiver is in writing signed by Tenant.

 

 

126

 



 

--------------------------------------------------------------------------------

Article 27

JURISDICTION

 

27.1.

Governing Law.  

This Lease shall be construed and enforced in accordance with the laws of the
State of New York.

 

27.2.

Submission to Jurisdiction.  

Tenant hereby (a) irrevocably consents and submits to the jurisdiction of any
federal, state, county or municipal court sitting in the State of New York for
purposes of any action or proceeding brought therein by Landlord against Tenant
concerning any matters relating to this Lease, (b) irrevocably waives all
objections as to venue and any and all rights it may have to seek a change of
venue with respect to any such action or proceedings, (c) agrees that the laws
of the State of New York shall govern in any such action or proceeding and
waives any defense to any action or proceeding granted by the laws of any other
country or jurisdiction unless such defense is also allowed by the laws of the
State of New York, and (d) agrees that any final unappealable judgment rendered
against it in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law. Tenant further agrees that any action or proceeding by
Tenant against Landlord concerning any matters arising out of or in any way
relating to this Lease shall be brought only in the State of New York, County of
New York.

 

27.3.

Waiver of Trial by Jury.  

Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Premises,
or for the enforcement of any remedy under any statute, emergency or otherwise.
If Landlord commences any summary proceeding against Tenant, then Tenant shall
not interpose any counterclaim of whatever nature or description in any such
proceeding (unless such counterclaim is mandatory or compulsory), and shall not
seek to consolidate such proceeding with any other action which may have been or
will be brought in any other court by Tenant, provided that nothing herein shall
be deemed to preclude Tenant from bringing a separate action for any claim that
Tenant may have hereunder.

Article 28

NOTICES

 

28.1.

Addresses; Manner of Delivery.  

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under this Lease shall (1) be in writing, (2) be deemed sufficiently
given if (a) delivered by hand (against a signed receipt), (b) sent by
registered or certified mail (return receipt requested) posted in a United
States post office station or letter box in the continental United States, or
(c) sent by a

 

 

127

 



 

--------------------------------------------------------------------------------

nationally-recognized overnight courier with verification of delivery, and (3)
be addressed in each case:

if to Tenant, at:

333 West 34th Street

 

New York, New York

10001

Attn.: Leslie Heifetz

with a copy to:

Paul Hastings Janofsky & Walker LLP

75 East 55th Street

 

New York, New York

10022

Attn.: Dean Stiffle, Esq.

if to Landlord, at:

c/o Alexander's Inc.

888 Seventh Avenue

 

New York, New York

10019

Attn.: David R. Greenbaum

with a copy to:

c/o Vornado Realty Trust

210 Route 4 East

 

Paramus, New Jersey

07652

Attn: Joseph Macnow

and with a copy to:

Proskauer Rose LLP

1585 Broadway

 

New York, New York

10036

Attn.: Lawrence J. Lipson, Esq.

or to such other address or addresses as Landlord or Tenant may designate from
time to time on at least ten (10) Business Days of advance notice given to the
other in accordance with the provisions of this Article 28. Any such bill,
statement, consent, notice, demand, request, or other communication shall be
deemed to have been given (x) on the date that it is hand delivered, as
aforesaid, or on the date that such delivery is refused, if applicable, or
(y) three (3) Business Days after the date that it is mailed, as aforesaid, or
(z) on the first (1st) Business Day after the date that it is sent by a
nationally-recognized courier, as aforesaid. Any such bills, statements,

 

 

128

 



 

--------------------------------------------------------------------------------

consents, notices, demands, requests or other communications that the Person
that is the property manager for the Building gives to Tenant in accordance with
the terms of this Article 28 shall be deemed to have been given by Landlord
(except that Landlord, at any time and from time to time, shall have the right
to terminate or suspend such property manager's right to give such bills,
statements, consents, notices, demands, requests or other communications to
Tenant by giving not less than five (5) days of advance notice thereof to
Tenant). Any such bills, statements, consents, notices, demands, requests or
other communications that Tenant's attorney or Landlord's attorney, as the case
may be, gives to the other party's attorney in accordance with the terms of this
Article 28 shall be deemed to have been given by Tenant or Landlord, as the case
may be. All notices given by Landlord pursuant to Section 21.1 and Section 21.2
hereof shall contain a statement in bold type and capital letters stating "THIS
IS A DEFAULT NOTICE" as a condition to the effectiveness thereof.

Article 29

BROKERAGE

 

29.1.

Broker.  

Landlord and Tenant each represent to the other that it has not dealt with any
broker, finder or salesperson in connection with this Lease other than Cushman &
Wakefield, Inc. and Newmark and Company Real Estate, Inc. (collectively, the
"Brokers"). Landlord shall pay the Brokers any commission or other compensation
to which the Brokers may be entitled in connection with this Lease pursuant to
separate agreements between Landlord and the Brokers.

Article 30

INDEMNITY

 

30.1.

Tenant's Indemnification of the Landlord Indemnitees.  

(A)      Subject to the terms of this Section 30.1, Tenant shall indemnify the
Landlord Indemnitees, and hold the Landlord Indemnitees harmless, from and
against, all losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) that are incurred
by a Landlord Indemnitee and that derive from a claim (a "Tenant Liability
Claim") made by a third party against such Landlord Indemnitee arising from or
alleged to arise from:

(1)       a wrongful act or wrongful omission of any Tenant Indemnitee during
the Term (it being understood that Tenant shall not have responsibility under
this clause (1) for any wrongful act or wrongful omission of a Recapture
Subtenant);

(2)       an event or circumstance that occurs during the Term in the Premises
or in another portion of the Building with respect to which Tenant has exclusive
use pursuant to the terms hereof (subject, however, to Landlord's rights of
access under Article 9 hereof) (it being understood that Tenant's liability
under this clause (2) shall not apply to the extent that Landlord exercises
Landlord's rights under Section 17.3 hereof with respect to the Recapture
Space);

 

 

129

 



 

--------------------------------------------------------------------------------

 

(3)

the breach of any covenant to be performed by Tenant hereunder;

(4)       a misrepresentation made by Tenant hereunder (including, without
limitation, a misrepresentation of Tenant under Section 29.1 hereof);

(5)       a Compliance Challenge (or Tenant's delaying Tenant's compliance with
a Requirement during the pendency of a Compliance Challenge);

(6)       Landlord's cooperating with Tenant as contemplated by Section 7.4(A)
hereof;

(7)       a claim by a broker, finder or salesperson in connection with a
Permitted Party's making, or proposing to make, a Transfer in accordance with
the terms hereof; or

(8)       Tenant's not complying with a Requirement pursuant to Section 11.4
hereof.

Tenant shall not be required to indemnify the Landlord Indemnitees, and hold the
Landlord Indemnitees harmless, in either case as aforesaid, to the extent that
it is finally determined that the act or omission of a Landlord Indemnitee
contributed to the loss or damage sustained by the Person making the Tenant
Liability Claim. Nothing contained in this Section 30.1 limits the provisions of
Section 32.17 hereof.

(B)      The term "Landlord Indemnitees" shall mean, collectively, Landlord,
each Lessor, each Mortgagee, the Condominium Board, any subcommittee of the
Condominium Board and their respective partners, members, managers,
shareholders, officers, directors, employees, trustees and agents.

(C)      The term "Tenant Indemnitees" shall mean, collectively, Tenant and each
Permitted Party and their respective partners, members, managers, shareholders,
officers, directors, employees, trustees and agents.

(D)      The parties intend that the Landlord Indemnitees (other than Landlord)
shall be third-party beneficiaries of this Section 30.1.

(E)       Nothing contained in this Section 30.1 shall be deemed to relieve
Landlord or the Condominium Board, as the case may be, of the obligation to
maintain insurance in respect of the Building in accordance with the terms of
Article 14 hereof.

 

30.2.

Landlord's Indemnification of the Tenant Indemnitees.  

(A)      Subject to the terms of this Section 30.2, Landlord shall indemnify the
Tenant Indemnitees, and hold the Tenant Indemnitees harmless, from and against,
all losses, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) that are incurred by a
Tenant Indemnitee and that derive from a claim (a "Landlord Liability Claim")
made by a third party against such Tenant Indemnitee arising from or alleged to
arise from:

 

 

130

 



 

--------------------------------------------------------------------------------

 

(1)

the breach of any covenant to be performed by Landlord hereunder;

(2)       a misrepresentation made by Landlord hereunder (including, without
limitation, a misrepresentation of Landlord under Section 29.1 hereof);

(3)       Landlord's failure to pay the Brokers a commission or other
compensation in connection herewith;

(4)       a wrongful act or wrongful omission of any Landlord Indemnitee
(including, without limitation, a wrongful act or wrongful omission of the
Person that has the right to occupy the Recapture Space by virtue of Landlord's
exercising Landlord's rights under Section 17.3 hereof); or

(5)       any adjacent excavation performed by Landlord or its employees or
contractors pursuant to Section 32.12 hereof.

Landlord shall not be required to indemnify the Tenant Indemnitees, and hold the
Tenant Indemnitees harmless, in either case as aforesaid, to the extent that it
is finally determined that the act or omission of a Tenant Indemnitee
contributed to the loss or damage sustained by the Person making the Landlord
Liability Claim.

(B)      The parties intend that the Tenant Indemnitees (other than Tenant)
shall constitute third-party beneficiaries of this Section 30.2.

 

30.3.

Indemnification Procedure.  

(A)      If at any time a Landlord Liability Claim is made or threatened against
a Tenant Indemnitee, or a Tenant Liability Claim is made or threatened against a
Landlord Indemnitee, then the Person entitled to indemnity under this Article 30
(the "Indemnitee") shall give to the other party (the "Indemnitor") notice of
such Landlord Liability Claim or such Tenant Liability Claim, as the case may be
(the "Claim"); provided, however, that the Indemnitee's failure to provide such
notice shall not impair the Indemnitee's rights to indemnity as provided in this
Article 30 except to the extent that the Indemnitor is prejudiced materially
thereby. Such notice shall state the basis for the Claim and the amount thereof
(to the extent such amount is determinable at the time that such notice is
given).

(B)      The Indemnitor shall have the right to defend against the Claim using
attorneys that the Indemnitor reasonably selects and that are approved by the
Indemnitee, which approval shall not be unreasonably withheld, conditioned or
delayed. If the Indemnitee does not respond to Indemnitor's written request for
the Indemnitee's approval to the Indemnitor's proposed attorneys on or prior to
ten (10) Business Days after written notice from the Indemnitor to the
Indemnitee requesting such approval, then such proposed attorneys shall be
deemed approved by the Indemnitee (it being understood that the attorneys
designated by the Indemnitor's insurer shall be deemed approved by the
Indemnitee for purposes hereof). The Indemnitor's failure to notify the
Indemnitee of the Indemnitor's election to defend against the Claim within
thirty (30) days after the Indemnitee gives such notice to the Indemnitor shall
be deemed a waiver by the Indemnitor of its aforesaid right to defend against
the Claim.

 

 

131

 



 

--------------------------------------------------------------------------------

(C)      Subject to the terms of this Section 30.3(C), if the Indemnitor elects
to defend against the Claim pursuant to Section 30.3(B) hereof, then the
Indemnitee may participate, at the Indemnitee's expense, in defending against
the Claim. The Indemnitor shall have the right to control the defense against
the Claim (and, accordingly, the Indemnitee shall cause its counsel to act
accordingly). If there exists a conflict between the interests of the Indemnitor
and the interests of the Indemnitee, then the Indemnitor shall pay the
reasonable out-of-pocket fees and disbursements of any counsel that the
Indemnitee retains in so participating in the defense against the Claim. Except
as set forth in the immediately preceding sentence, if the Indemnitor elects to
defined against the Claim pursuant to Section 30.3(B) hereof, and provided that
the Indemnitor complies with the requirements of this Section 30.3 with respect
to any Claim, the Indemnitor shall not be liable for the costs of any separate
counsel employed by the Indemnitee with respect thereto.

(D)      If the Claim is a Tenant Liability Claim, then Landlord shall cooperate
reasonably with Tenant in connection therewith. If the Claim is a Landlord
Liability Claim, then Tenant shall cooperate reasonably with Landlord in
connection therewith.

(E)       Subject to the terms of this clause (E), the Indemnitor shall not
consent to the entry of any judgment or award regarding the Claim, or enter into
any settlement regarding the Claim, except in either case with the prior
approval of the Indemnitee (any such entry of any judgment or award regarding a
Claim to which the Indemnitor consents, or any such settlement regarding a claim
to which the Indemnitor agrees, being referred to herein as a "Settlement"). The
Indemnitee shall not unreasonably withhold, condition or delay the Indemnitee's
approval of a proposed Settlement, provided that the Indemnitor pays, in cash,
to the Person making the Claim, the entire amount of the Settlement
contemporaneously with the Indemnitee's approval thereof (so that neither the
Indemnitor nor the Indemnitee have any material obligations regarding the
applicable Claim that remain executory from and after the consummation of the
Settlement). The Indemnitee's consent shall not be required with respect to a
Settlement entered into by the Indemnitor pursuant to which the Indemnitor does
not pay the entire amount of the Settlement in case to the Person making the
claim, as long as such Person releases the Indemnitee from all liability
pursuant to such Claim so that the Indemnitee has no obligations whatsoever with
respect to the Claim that remain executory from and after the consummation of
the Settlement. If (x) the terms of the Settlement do not provide for the
Indemnitor's making payment, in cash, to the Person making the Claim, the entire
amount of the Settlement contemporaneously with the Indemnitee's approval
thereof and the Person making the Claim does not release Indemnitee as
aforesaid, and (y) the Indemnitee does not approve the proposed Settlement, then
the Indemnitor's aggregate liability under this Article 30 for the Claim
(including, without limitation, the costs incurred by the Indemnitor for legal
costs and other costs of defense) shall not exceed an amount equal to the sum of
(i) the aggregate legal costs and defense costs that the Indemnitor incurred to
the date that the Indemnitor proposes such Settlement, (ii) the amount that the
Indemnitor would have otherwise paid to the Person making the applicable Claim
under the terms of the proposed Settlement, and (iii) the aggregate legal costs
and defense costs that the Indemnitor would have reasonably expected to incur in
consummating the proposed Settlement.

(F)       If the Indemnitor does not elect to defend against the Claim as
contemplated by this Section 30.3, then the Indemnitee may defend against, or
settle, such claim,

 

 

132

 



 

--------------------------------------------------------------------------------

action or proceeding in any manner that the Indemnitee deems appropriate, and
the Indemnitor shall be liable for the Claim to the extent provided in this
Article 30.

Article 31

LANDLORD'S CONSENTS; ARBITRATION

 

31.1.

Certain Limitations.  

(A)      Subject to the terms of Section 31.2 hereof, Tenant hereby waives any
claim against Landlord for Landlord's unreasonably withholding, unreasonably
conditioning or unreasonably delaying any consent or approval requested by
Tenant in cases where Landlord expressly agreed herein not to unreasonably
withhold, unreasonably condition or unreasonably delay such consent or approval.
If there is a determination that such consent or approval has been unreasonably
withheld, unreasonably conditioned or unreasonably delayed, then (1) the
requested consent or approval shall be deemed to have been granted, and
(2) Landlord shall have no liability to Tenant for its refusal or failure to
give such consent or approval, except to the extent set forth in Section 31.2(C)
hereof. Tenant's sole remedy for Landlord's unreasonably withholding,
conditioning or delaying consent or approval shall be as provided in this
Article 31.

 

31.2.

Expedited Arbitration; Tenant's Remedies.  

(A)      If (I) (i) this Lease obligates Landlord to not unreasonably withhold,
condition or delay Landlord's consent or approval for a particular matter or
requires Landlord to exercise Landlord's reasonable judgment with respect to a
certain matter, (ii) Landlord withholds, delays or conditions its consent or
approval for such matter or makes a determination with respect to a certain
matter, and (iii) Tenant believes that Landlord did so unreasonably, or
(II) this Lease expressly states that a given matter be subjected to an
Expedited Arbitration Proceeding, then, in the case of clause (I) above, Tenant
shall have the right to submit the issue of whether Landlord unreasonably
withheld, delayed or conditioned such consent or approval or whether Landlord
exercised its judgment unreasonably in making such determination, as the case
may be, to an Expedited Arbitration Proceeding only by giving notice thereof to
Landlord on or prior to the thirtieth (30th) day after the date that Landlord
denied or conditioned such consent or approval or made such determination, as
the case may be, or the thirtieth (30th) day after the date that Tenant claims
that Landlord's delaying such consent or approval first became unreasonable, as
the case may be, and in the case of clause (II) above, either party shall have
the right to submit the applicable dispute to an Expedited Arbitration
Proceeding only by giving notice thereof to the other party.

(B)      With respect to clause (I) of Section 31.2(A) hereof, the sole decision
to be made in the Expedited Arbitration Proceeding shall be whether Landlord
unreasonably withheld, delayed or conditioned its consent or whether Landlord
exercised Landlord's judgment unreasonably in making its determination, as the
case may be, with respect to the particular matter being arbitrated. If the
decision in the Expedited Arbitration Proceeding is that Landlord unreasonably
withheld, conditioned, or delayed consent or that Landlord exercised its
judgment unreasonably in making such determination, as the case may be, with
respect to such matter, then (i) Landlord shall be deemed to have consented to
such matter or to have determined such matter

 

 

133

 



 

--------------------------------------------------------------------------------

in a reasonable manner in accordance with the arbitrator's determination, as the
case may be, and (ii) Landlord shall execute and deliver documentation that is
reasonably requested by Tenant to evidence such consent or such determination
(provided that Landlord's failure to execute and deliver any such documentation
shall not be deemed to modify the provisions of clause (i) of this sentence).

(C)      With respect to clause (I) of Section 31.2(A) hereof, Tenant shall have
the right to institute legal proceedings in a court of competent jurisdiction
against Landlord to recover the actual damages that Tenant sustains by reason of
Landlord's unreasonably withholding, conditioning or delaying Landlord's consent
or approval or exercising its judgment unreasonably in making a determination
with respect to a particular matter (in cases where Landlord agreed not to, or
applicable Requirements obligated Landlord not to, unreasonably withhold,
condition or delay such consent or approval or where Landlord agreed to, or
applicable Requirements obligated Landlord to, exercise its judgment reasonably,
as the case may be). Tenant shall not have the right to make any such recovery
unless such court makes a final determination that Landlord unreasonably
withheld, unreasonably delayed or unreasonably conditioned such consent or
approval or exercised its judgment unreasonably, as the case may be,
capriciously and arbitrarily or that in so withholding, delaying or conditioning
such consent or approval or in so exercising its judgment, as the case may be,
Landlord acted maliciously or in bad faith.

(D)      The term "Expedited Arbitration Proceeding" shall mean a binding
arbitration proceeding conducted in The City of New York under the Commercial
Arbitration Rules of the American Arbitration Association (or its successor) and
administered pursuant to the Expedited Procedures provisions thereof; provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Section E-5(b) shall be returned within five (5) Business Days
from the date of mailing; (ii) the parties shall notify the American Arbitration
Association (or its successor) by telephone, within four (4) Business Days, of
any objections to the arbitrator appointed and, subject to clause (vii) below,
shall have no right to object if the arbitrator so appointed was on the list
submitted by the American Arbitration Association (or its successor) and was not
objected to in accordance with Section E-5(b) as modified by clause (i) above;
(iii) the notification of the hearing referred to in Section E-8 shall be four
(4) Business Days in advance of the hearing; (iv) the hearing shall be held
within seven (7) Business Days after the appointment of the arbitrator; (v) the
arbitrator shall have no right to award damages or vary, modify or waive any
provision of this Lease; (vi) the decision of the arbitrator shall be final and
binding on the parties; and (vii) the arbitrator shall not have been employed by
either party (or their respective Affiliates) during the period of three (3)
years prior to the date of the Expedited Arbitration Proceeding. The arbitrator
shall determine the extent to which each party is successful in such Expedited
Arbitration Proceeding in addition to rendering a decision on the dispute
submitted. If the arbitrator determines that one (1) party is entirely
unsuccessful, then such party shall pay all of the fees of such arbitrator. If
the arbitrator determines that both parties are partially successful, then each
party shall be responsible for such arbitrator's fees only to the extent such
party is unsuccessful (e.g., if Landlord is eighty percent (80%) successful and
Tenant is twenty percent (20%) successful, then Landlord shall be responsible
for twenty percent (20%) of such arbitrator's fees and Tenant shall be
responsible for eighty percent (80%) of such arbitrator's fees).

 

 

134

 



 

--------------------------------------------------------------------------------

Article 32

ADDITIONAL PROVISIONS

 

32.1.

Tenant's Property Delivered to Building Employees.  

Any Building employee to whom any property is entrusted by or on behalf of
Tenant shall be deemed to be acting as Tenant's agent with respect to such
property, provided, however, that subject to the provisions of Section 32.17
hereof, nothing contained in this Section 32.1 shall be construed to exculpate
Landlord for loss, injury or damage to any such property to the extent caused by
or resulting from the negligence of Landlord, its agents, servants, employees
and contractors in the operation or maintenance of the Premises or the Real
Property.

 

32.2.

Not Binding Until Execution.  

This Lease shall not be binding upon Landlord or Tenant unless and until
Landlord and Tenant have executed and unconditionally delivered a fully executed
original counterpart of this Lease to each other.

 

32.3.

No Third Party Beneficiaries.  

Landlord and Tenant hereby acknowledge that they do not intend for any other
Person to constitute a third-party beneficiary hereof, except to the extent
otherwise set forth herein.

 

32.4.

Extent of Landlord's Liability.  

(A)      The obligations of Landlord under this Lease shall not be binding upon
the Person that constitutes Landlord initially after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property or the Office Unit (or the Office Unit One with respect to
Landlord's obligation to enter into a lease for any Option Space located in
Office Unit One pursuant to Section 18.7 hereof), as the case may be (or upon
any other Person that constitutes Landlord after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property or the Office Unit (or the Office Unit One as aforesaid), as the
case may be), to the extent such obligations accrue from and after the date of
such sale, conveyance, assignment or transfer; provided, however, that the
transferee has assumed and agreed in writing (or is required by a Nondisturbance
Agreement between such transferee and Tenant or by operation of law) to perform
and observe all obligations of Landlord herein during the period it is the
holder of Landlord's interest under this Lease (or the obligations of Landlord
with respect to any Option Space located in Office Unit One as aforesaid).

(B)      The members, managers, partners, shareholders, directors, officers and
principals, direct and indirect, comprising Landlord shall not be liable for the
performance of Landlord's obligations under this Lease. Tenant shall look solely
to Landlord to enforce Landlord's obligations hereunder.

(C)      The liability of Landlord for Landlord's obligations under this Lease
shall be limited to Landlord's interest in the Real Property and the Office Unit
(or the Office Unit One with respect to Landlord's obligation to enter into a
lease for any Option Space located in Office Unit One pursuant to Section 18.7
hereof) and the proceeds thereof (including, without limitation, any sales,
insurance, condemnation or refinancing proceeds thereof). Tenant shall not look
to any property or assets of Landlord (other than Landlord's interest in the
Real Property

 

 

135

 



 

--------------------------------------------------------------------------------

and the Office Unit and the proceeds thereof as aforesaid (or the Office Unit
One with respect to Landlord's obligation to enter into a lease for any Option
Space located in Office Unit One pursuant to Section 18.7 hereof)) in seeking
either to enforce Landlord's obligations under this Lease or to satisfy a
judgment for Landlord's failure to perform such obligations.

 

32.5.

Survival.  

Tenant's liability for all amounts that are due and payable to Landlord
hereunder shall survive the Expiration Date except as otherwise provided in this
Lease.

 

32.6.

Recording.  

Landlord and Tenant shall execute, acknowledge and deliver a memorandum of this
Lease that is in reasonable form and that otherwise complies with the provisions
of Section 291-C of the Real Property Law of The State of New York, which
Landlord shall then submit promptly to the appropriate recorder's office. Tenant
shall reimburse Landlord for the reasonable out-of-pocket costs that Landlord
incurs in so preparing and recording such memorandum, within thirty (30) days
after Landlord submits to Tenant an invoice therefor.

 

32.7.

Entire Agreement.  

This Lease contains the entire agreement between the parties and supersedes all
prior understandings, if any, with respect thereto. This Lease shall not be
modified, changed, or supplemented, except by a written instrument executed by
both parties.

 

32.8.

Exhibits.  

If any inconsistency exists between the terms and provisions of this Lease and
the terms and provisions of the Exhibits hereto, then the terms and provisions
of this Lease shall prevail.

 

32.9.

Gender; Plural.  

Wherever appropriate in this Lease, personal pronouns shall be deemed to include
the other gender and the singular to include the plural.

 

32.10.

Divisibility.  

If any term of this Lease, or the application thereof to any Person or
circumstance, is held to be invalid or unenforceable, then the remainder of this
Lease or the application of such term to any other Person or any other
circumstance shall not be thereby affected, and each term shall remain valid and
enforceable to the fullest extent permitted by law.

 

32.11.

Vault Space.  

If (i) Tenant uses or occupies any vaults, vault space or other space outside
the boundaries of the Real Property that in each case is located below grade,
and (ii) such space is diminished by any Governmental Authority or by any
utility company, then such diminution shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord.

 

 

136

 



 

--------------------------------------------------------------------------------

 

32.12.

Adjacent Excavation.  

If an excavation is made upon land adjacent to the Building, or is authorized to
be made, then, subject to any applicable provisions of Article 9 hereof, Tenant,
upon reasonable advance notice, shall grant to the Person causing or authorized
to cause such excavation a license to enter upon the Premises for the purpose of
doing such work as said Person deems necessary to preserve the Building from
injury or damage and to support the same by proper foundations, without any
claim for damages or indemnity against Landlord, or diminution or abatement of
Rental, provided that Landlord shall use reasonable efforts to cause the
foregoing to be performed in such a manner as to minimize any interference with
Tenant's operation of its business in the Premises.

 

32.13.

Captions.  

The captions are inserted only for convenience and for reference and in no way
define, limit or describe the scope of this Lease nor the intent of any
provision thereof.

 

32.14.

Parties Bound.  

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

 

32.15.

Authority.  

(A)      Tenant hereby represents and warrants to Landlord that (i) Tenant is
duly organized and validly existing under the laws of United States of America,
and possesses all licenses and authorizations necessary to carry on its
business, (ii) Tenant has full power and authority to carry on its business,
enter into this Lease and consummate the transaction contemplated hereby,
(iii) the individual executing and delivering this Lease on Tenant's behalf has
been duly authorized to do so, (iv) this Lease has been duly executed and
delivered by Tenant, (v) this Lease constitutes a valid, legal, binding and
enforceable obligation of Tenant (subject to bankruptcy, insolvency or creditor
rights laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Tenant will not cause or constitute a
default under, or conflict with, the organizational documents of Tenant or any
agreement to which Tenant is a party, (vii) the execution, delivery and
performance of this Lease by Tenant will not violate any Requirement, (viii) all
consents, approvals, authorizations, orders or filings of or with any court or
governmental agency or body, if any, required on the part of Tenant for the
execution, delivery and performance of this Lease have been obtained or made,
and (ix) the Office of Foreign Assets Control of the United States Department of
the Treasury has not listed Tenant or any of Tenant's Affiliates, or any Person
that Controls, is Controlled by, or is under common Control with Tenant, on its
list of Specially Designated Nationals and Blocked Persons.

(B)      Landlord hereby represents and warrants to Tenant that (i) Landlord is
duly organized and validly existing in good standing under the laws of Delaware,
and possesses all licenses and authorizations necessary to carry on its
business, (ii) Landlord has full power and authority to carry on its business,
enter into this Lease and consummate the transaction contemplated hereby,
(iii) the individual executing and delivering this Lease on Landlord's

 

 

137

 



 

--------------------------------------------------------------------------------

behalf has been duly authorized to do so, (iv) this Lease has been duly executed
and delivered by Landlord, (v) this Lease constitutes a valid, legal, binding
and enforceable obligation of Landlord (subject to bankruptcy, insolvency or
creditor rights laws generally, and principles of equity generally), (vi) the
execution, delivery and performance of this Lease by Landlord will not cause or
constitute a default under, or conflict with, the organizational documents of
Landlord or any agreement to which Landlord is a party, (vii) the execution,
delivery and performance of this Lease by Landlord does not violate any
Requirement, (viii) all consents, approvals, authorizations, orders or filings
of or with any court or governmental agency or body, if any, required on the
part of Landlord for the execution, delivery and performance of this Lease have
been obtained or made, and (ix) the Office of Foreign Assets Control of the
United States Department of the Treasury has not listed Landlord or any of
Landlord's Affiliates, or any Person that Controls, is Controlled by, or is
under common Control with Landlord, on its list of Specially Designated
Nationals and Blocked Persons.

 

32.16.

Rent Control.  

If at the commencement of, or at any time or times during, the Term, the Rental
reserved in this Lease is not fully collectible by reason of any Requirement,
then Tenant shall enter into such agreements and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to allow Landlord to collect the maximum rents which may
from time to time during the continuance of such legal rent restriction be
legally permissible (and not in excess of the amounts reserved therefor under
this Lease). Upon the termination of such legal rent restriction prior to the
expiration of the Term, (a) the Rental shall become and thereafter be payable
hereunder in accordance with the amounts reserved in this Lease for the periods
following such termination, and (b) Tenant shall pay to Landlord, if legally
permissible, an amount equal to the excess of (i) the items of Rental which
would have been paid pursuant to this Lease but for such legal rent restriction,
over (ii) the rents paid by Tenant to Landlord during the period or periods such
legal rent restriction was in effect.

 

32.17.

Consequential Damages.  

Tenant shall have no liability for any consequential, indirect or punitive
damages that are suffered by Landlord or any Person claiming by, through or
under Landlord. Landlord shall have no liability for any consequential, indirect
or punitive damages that are suffered by Tenant or any Person claiming by,
through or under Tenant.

 

32.18.

Tenant's Advertising.

Tenant shall not use a picture, photograph or drawing of the Building (or a
silhouette thereof) in Tenant's letterhead or promotional materials without
Landlord's prior approval.

Article 33

TENANT'S BENEFIT PROGRAMS

Upon the request of Tenant, Landlord shall join in and promptly execute any
applications for any applications or other documentation that Tenant submits to
an applicable Governmental Authority in connection with Tenant's seeking to
obtain benefits under a particular program run by such Governmental Authority
related to its occupancy as a tenant in the Building (provided

 

 

138

 



 

--------------------------------------------------------------------------------

that applicable program requires Landlord to join in any such application or
documentation) and shall otherwise provide Tenant with reasonable cooperation in
connection with any such programs. Tenant shall reimburse Landlord for
Landlord's actual, out-of-pocket costs paid to an unrelated thirty party in
connection with such cooperation on or prior to thirty (30) days after
Landlord's rendition of a statement therefor, which statement shall have annexed
thereto documentation that reasonably substantiates the charges set forth
thereon.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Lease as of the date first above written.

731 OFFICE ONE LLC

 

By:

731 Office One Holding LLC, member

 

By:

Alexander's Inc., member

 

By: ____________________________________

Name: _________________

Title: __________________

CITIBANK, N.A.

 

By: ____________________________________

Name: _________________

Title: __________________

 

 

139

 



 

--------------------------------------------------------------------------------

Exhibit "A"

Premises

See Attached

 

 

140

 



 

--------------------------------------------------------------------------------

Exhibit "3.3-1"

Bloomberg Primary Competitors

Bridge

Reuters Group PLC

Thomson Corp.

 

 

141

 



 

--------------------------------------------------------------------------------

Exhibit "3.3-2"

Modification of List of Bloomberg Primary Competitors

In no event may Bloomberg replace any Person on the list of Bloomberg Primary
Competitors or place any other Person thereon, except that if any Person
succeeds to the interest of a Person on the list of Bloomberg Primary
Competitors as a result of a merger or consolidation or the sale of all or
substantially all of the assets of such Bloomberg Primary Competitor, then the
list of Bloomberg Primary Competitors shall be updated to remove such Person
therefrom and place the Person surviving such merger or consolidation or such
sale thereon if such Person surviving such merger or consolidation or such sale
derives, in such Person's most recently ended fiscal year, more than one-half
(1/2) of its revenues from a business or businesses in either case in
competition with Bloomberg's Core Business. The term "Core Business" shall mean
the business of providing to the general public (on a subscription basis or
otherwise) financial information such as news, data and analysis of financial
markets and businesses via any medium, including, without limitation, internet,
dedicated communication network, television, radio and print, and the business
of operating an electronic communications network that matches buyers and
sellers of securities and that is registered with the Securities and Exchange
Commission as an electronic communications network (it being understood that the
business of serving as a securities broker for the transfer of securities using
an organized securities exchange shall not constitute Bloomberg's Core Business
for purposes hereof).

 

 

142

 



 

--------------------------------------------------------------------------------

Exhibit "3.4-1"

Rules

1.

Tenant shall not obstruct the common areas of the Building. Tenant shall not use
the common areas of the Building for any purpose other than for the purpose that
the applicable common area is used ordinarily.

2.

Tenant shall not use any plumbing fixtures that are connected to Building
Systems for any purpose other than the ordinary purpose for which such plumbing
fixtures are installed.

3.

Tenant shall not use the Premises in any manner that materially and unreasonably
interferes with the use of any other portion of the Building for ordinary
business purposes.

4.

Tenant shall not at any time keep in the Premises any flammable, combustible or
explosive substance, except for any such substances that are incidental to the
use of the Premises for ordinary office purposes.

5.

Tenant shall not bring any bicycles, vehicles or animals of any kind (except for
service animals) into the Premises or the Building.

6.

Tenant shall comply with the security procedures that Landlord reasonably adopts
from time to time for the Building. Tenant acknowledges that Landlord's security
procedures may include, without limitation, (i) Landlord's denying entry to the
Building by any person who does not present a Building pass or who does not
comply with Landlord's procedures regarding the registration of visitors to the
Building, and (ii) procedures governing the inspection of freight that arrives
at the loading facilities for the Building.

7.

Landlord shall have the right to require Tenant to (x) direct Persons who are
delivering packages to the Premises to make delivery to an office in the
Building that Landlord designates (in which case Landlord shall make
arrangements for such packages to be delivered to Tenant using other personnel
that Landlord engages), or (y) arrange for such Persons to be escorted by a
representative of Tenant while such Person makes delivery to the Premises.

8.

Tenant shall subject to inspection by Landlord or Landlord's designee all items
being brought into the Building by or on behalf of Tenant (including, without
limitation, packages, boxes, bags, handbags, attache cases, and suitcases).
Landlord may refuse entry into the Building to any Person who refuses to
cooperate with such inspection or who is carrying any item which has a
reasonable likelihood of being dangerous to persons or property.

9.

Tenant, at Tenant's expense, shall operate its interior lights for the employees
of Landlord while such employees make repairs in the Premises or perform
cleaning services in accordance with the terms of this Lease.

 

 

143

 



 

--------------------------------------------------------------------------------

10.

Tenant shall not canvass or solicit the other occupants of the Building. Tenant
shall cooperate reasonably with Landlord in connection with Landlord's efforts
to prevent any Person from canvassing, soliciting or peddling in the Building.

11.

Tenant shall use in the Building only hand trucks and hand carts that in either
case are equipped with rubber tires and side guards.

 

 



 

--------------------------------------------------------------------------------

Exhibit "3.4-2"

Alterations Rules and Regulations

[See Attached]



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.6"

Risers

[See Attached]

 



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.7-1"

Lobby Sign

[See Attached]

 



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.7-2"

Exterior Sign

[See Attached]

 



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.11"

Telephone/Electric Closets

[See Attached]

 



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.12"

Access Agreement

[See Attached]

 



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.13"

Lobby Turnstiles Location

[See Attached]

 



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.14"

Fitness Center Plans and Specifications

[See Attached]



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "3.15"

Floor Loads

[See Attached]



 

 

4366/75979-100

NYLIB1/1797569v18

 

 

--------------------------------------------------------------------------------

Exhibit "4.2-1"

Passenger Elevator Locations

[See Attached]

 

 



 

--------------------------------------------------------------------------------

Exhibit "4.2-2"

Passenger Elevator Specifications

[See Attached]

 



 

--------------------------------------------------------------------------------

Exhibit "4.3"

Freight Elevator

[See Attached]

 

 



 

--------------------------------------------------------------------------------

Exhibit "4.4"

HVAC Specifications

[See Attached]

 

 



 

--------------------------------------------------------------------------------

Exhibit "4.5"

Cleaning Specifications

NIGHTLY (ON BUSINESS DAYS)

 

•

Sweep hard-surfaced flooring in general office space using a dust-down
preparation.

 

•

Carpet sweep carpets in general office areas without moving heavy furniture
(such as desks, file cabinets, computer stands, and sofas).

 

•

Hand dust and wipe clean all furniture, fixtures and window sills in the general
office areas that are within reach of the cleaning staff without ladders.

 

•

Empty and clean ashtrays and screen all sand urns.

 

•

Empty and clean waste receptacles in the general office areas and remove
wastepaper.

 

•

Dust the interior of waste receptacles in the general office areas.

 

•

Wash clean water fountains and coolers in the general office areas.

 

•

Sweep private stairways within the premises.

 

•

Sweep and wash (using disinfectant) all floors in the base building lavatories
that are located in the Building core.

 

•

Wash and polish mirrors, shelves, bright work and enameled surfaces in the base
building lavatories that are located in the Building core.

 

•

Wash and disinfect basins, bowls and urinals in the base building lavatories
that are located in the Building core.

 

•

Wash toilet seats in the base building lavatories that are located in the
Building core.

 

•

Hand dust and clean all partitions, tile walls, dispensers and receptacles in
the base building lavatories that are located in the Building core.

 

•

Empty paper receptacles and remove wastepaper in the base building lavatories
that are located in the Building core.

 

•

Fill toilet tissue holders in the base building lavatories that are located in
the Building core.

 

•

Empty and clean sanitary disposal receptacles in the base building lavatories
that are located in the Building core.

 

 



 

--------------------------------------------------------------------------------

WEEKLY

 

•

Vacuum clean carpeting and rugs in the general office areas without moving heavy
furniture (such as desks, file cabinets, computer stands, and sofas).

 

•

Dust door louvres and other ventilating louvres that are within reach of the
cleaning staff without ladders.

 

•

Wipe clean bright work.

QUARTERLY

 

•

High dust the Premises, including the following:

 

•

Dust pictures, frames, charts, graphs and similar wall hangings that are not
reached in nightly or weekly cleaning.

 

•

Dust clean vertical surfaces, such as walls, partitions, doors and door bucks
and other surfaces not reached in nightly or weekly cleaning.

 

•

Dust pipes, ventilating and air-conditioning louvers, ducts, high moldings and
other high areas not reached in nightly or weekly cleaning.

 

•

Dust Venetian blinds.

ADDITIONAL SERVICES

 

•

Wash the exterior of windows periodically, subject to weather conditions and
Requirements.

 



 

--------------------------------------------------------------------------------

Exhibit "4.9"

Class "E" System Connection Points

[See Attached]

 



 

--------------------------------------------------------------------------------

Exhibit "6.1(B)"

Landlord's Work

Removal of the construction shanties that are currently located on Floors 22 and
23 of the Premises, repair any damage caused by such removal, and deliver such
floors in broom-clean condition.

 

 



 

--------------------------------------------------------------------------------

Exhibit "7.3(F)"

Alterations Approved in Concept

1.

The installation of interconnecting stairways in the Premises.

2.

The installation of a security system in the Premises, including the
installation of proximity card readers at locations on each floor of the
Premises including in the portion of the Fire Stairs to which Tenant has access
pursuant to the Lease.

 



 

--------------------------------------------------------------------------------

Exhibit "7.13(A)"

Standby Generator Specifications

[See Attached]

 



 

--------------------------------------------------------------------------------

Exhibit "7.15"

Location of Supplemental HVAC System

[See Attached]

 



 

--------------------------------------------------------------------------------

Exhibit "8.2"

Distribution Portion of Building Systems in Premises

[See Attached]

 



 

--------------------------------------------------------------------------------

Exhibit "13.1"

Condominium Non-Disturbance Agreement

[See Attached]

 

 



 

--------------------------------------------------------------------------------

Exhibit "13.9"

Mortgages and Superior Leases

Amended, Restated and Consolidated Mortgage, Security Agreement, Financing
Statement and Assignment of Leases, Rents and Security Deposits, dated as of
February 13, 2004, between 731 Office One LLC, as borrower, and German American
Capital Corporation, as lender.

 

 



 

--------------------------------------------------------------------------------

Exhibit "17.11"

Recognition Agreement

[See Attached]

 

 



 

--------------------------------------------------------------------------------

Exhibit "18.1"

Option Space

[See Attached]

 

 



 

--------------------------------------------------------------------------------

Exhibit "19.2"

Partial Renewal Space

The Partial Renewal Space shall consist of:

(I)

the entire Rentable Area of three (3), four (4), or five (5) floors of the
Building leased by Tenant in the Office Unit, provided that (w) Tenant leases
the entire Rentable Area of each such floor, (x) such floors are vertically
contiguous to one another; (y) such floors constitute the uppermost or lowermost
floors of the Premises leased by Tenant in the Office Unit, and (z) if one of
such floors constitutes the twenty-eighth (28th) floor of the Building, then the
Partial Renewal Space must include the entire Rentable Area of any portion of
the twenty-ninth (29th) floor of the Building leased by Tenant;

(II)

if (x) Tenant renews any portion of the Premises pursuant to clause (I) above,
and (y) Tenant elects to renew the entire Option Space included in Office Unit
One that has theretofore been leased by Tenant, the entire Option Space
theretofore leased in Office Unit One; and

(III)

if (x) Tenant renews any portion of the Premises pursuant to clause (I) above,
and (y) Tenant elects to renew the Storage Space and/or the Mailroom Space, the
entire Rentable Area of the Storage Space and/or the Mailroom Space.

 

 



 

 